Exhibit 10.1



AMENDMENT


THIS AMENDMENT, dated as of March 10, 2016 (this “Amendment”), is among Sprague
Operating Resources LLC, a Delaware limited liability company (the “U.S.
Borrower”), Kildair Service ULC, an unlimited liability company formed under the
laws of British Columbia (the “Canadian Borrower”, and together with the U.S.
Borrower, the “Borrowers”), the other Loan Parties party hereto, the Lenders
party hereto and JPMORGAN CHASE BANK, N.A., as administrative agent. Terms used
but not defined herein shall have the respective meanings ascribed thereto in
the Credit Agreement (as hereinafter defined).
RECITALS
WHEREAS, the Borrowers, the lenders party thereto, the Administrative Agent and
the other agents party thereto, are parties to an Amended and Restated Credit
Agreement dated as of December 9, 2014 (the “Existing Credit Agreement”, the
Existing Credit Agreement as amended by this Amendment, the “Credit Agreement”);
WHEREAS, the Borrowers desire to increase the commitments available under the
Acquisition Facility by up to $150,000,000 (the “Incremental Commitments”);
WHEREAS, the U.S. Borrower has engaged JPMorgan Chase Bank, N.A. to act as the
lead arranger and bookrunner in respect of the Incremental Commitments;
WHEREAS, each financial institution identified on the signature pages hereto as
an “Incremental Lender” (each, an “Incremental Lender”) has agreed, severally,
on the terms and conditions set forth herein and in the Credit Agreement, to
provide a portion of the Incremental Commitments and to become, if not already,
a Lender for all purposes of the Credit Agreement;
WHEREAS, the Borrowers desire that the Supermajority Lenders (as defined in the
Existing Credit Agreement) agree (the “Requested Consent”) to certain other
amendments to the Existing Credit Agreement;
WHEREAS, the Supermajority Lenders (as defined in the Existing Credit
Agreement), on the terms and conditions set forth herein, are willing to provide
the Requested Consent and agree to the amendments set forth herein; and
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:
TERMS
ARTICLE I. INCREMENTAL COMMITMENTS.
(a)    Subject to and upon the terms and conditions set forth herein, each
Incremental Lender severally agrees (i) to make available Incremental
Commitments equal to the commitment amount set forth next to such Incremental
Lender’s name on Annex I hereto under the caption “Incremental Commitments” and
(ii) to make Acquisition Facility Loans to the Borrowers and participate in
Acquisition Facility Letters of Credit from time-to-time in an aggregate
principal amount at any one time outstanding not to exceed its



--------------------------------------------------------------------------------



respective Acquisition Facility Commitment (as set forth on Schedule 1.0 to the
Credit Agreement), each such agreement to be effective as of the Amendment
Effective Date (as defined below).
(b)    As of the Amendment Effective Date, each Incremental Lender shall be a
party to the Credit Agreement and, to the extent provided in this Amendment,
have the rights and obligations of an Acquisition Facility Lender under the
Credit Agreement and under the other Loan Documents and shall be bound by the
provisions thereof.
(c)    As of the Amendment Effective Date, the Acquisition Facility Commitments
of each Acquisition Facility Lender shall be as set forth on Schedule 1.0 to the
Credit Agreement.
(d)    On the Amendment Effective Date, the extensions of credit outstanding
under the Acquisition Facility, and participations therein (as applicable) shall
be reallocated as contemplated by Section 4.1(b)(iv) of the Existing Credit
Agreement.
(e)    This Amendment shall constitute an Acquisition Facility Increase under
the Existing Credit Agreement and this Amendment shall be deemed to be the
Increase and New Lender Agreement contemplated by the Existing Credit Agreement
in respect of any such increase.     
ARTICLE II. AMENDMENTS. Pursuant to Section 11.1 of the Existing Credit
Agreement, effective as of the Amendment Effective Date:
(a)         the Existing Credit Agreement (excluding the Schedules and the
Exhibits thereto, which (except as set forth in clause (b) below) shall continue
to be the Schedules and Exhibits under the Credit Agreement) is hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex II hereto; and
(b)        Schedule 1.0 to the Existing Credit Agreement is replaced with
respect to Acquisition Facility Commitments and Acquisition Facility Lenders as
set forth on Annex III hereto.
(c)        Schedule 1.1(E) to the Existing Credit Agreement is amended and
restated in full as set forth on Annex IV hereto.
ARTICLE III. NEW LENDERS. Each Incremental Lender acknowledges and agrees that
no Lender party to the Credit Agreement (i) has made any representation or
warranty and shall have no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any other Loan
Document or any other instrument or document furnished pursuant thereto; or (ii)
has made any representation or warranty and shall have no responsibility with
respect to the financial condition of any Borrower or any other obligor or the
performance or observance by any Borrower or any obligor of any of their
respective obligations under the Credit Agreement or any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto. Each
Incremental Lender represents and warrants that it is legally authorized to
enter into this Amendment, and each new Incremental Lender (i) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements most recently delivered pursuant to Section 7.1 thereof and
such other



--------------------------------------------------------------------------------



documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment; (ii) agrees that it will,
independently and without reliance upon the Lenders, the Administrative Agent or
any other Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (iii)
appoints and authorizes each Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to such Agent by the terms thereof, together with such
powers as are incidental thereto; and (iv) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.
ARTICLE IV. REPRESENTATIONS. The U.S. Borrower hereby represents and warrants to
the undersigned Lenders that, after giving effect to the increase of the
Acquisition Facility Commitment and the other modifications to the Credit
Agreement provided for herein, the representations and warranties contained in
the Credit Agreement and the other Loan Documents will be true and correct in
all material respects (it being understood that any representation or warranty
which is subject to any materiality qualifier or “Material Adverse Effect” shall
be required to be true and correct in all respects) as of the date hereof,
except for those representations and warranties that by their terms were made as
of a specified date which shall be true and correct on and as of such date, and
that no Default or Event of Default has occurred and is continuing.
ARTICLE V. AVAILABILITY CERTIFICATION. The undersigned hereby, solely in his
capacity as a Responsible Person of the U.S. Borrower and not in his individual
capacity, certifies that he is a Responsible Person of the U.S. Borrower and
further certifies as follows that, after giving effect to any extension of
credit being made on the Amendment Effective Date:
(a)     the sum of the Total Working Capital Facility Extensions of Credit and
the Total Acquisition Facility Working Capital Extensions of Credit shall not
exceed the Aggregate Borrowing Base Amount as of such date;
(b)     the Total Acquisition Facility Acquisition Extensions of Credit shall
not exceed the Eligible Acquisition Asset Value;
(c)     the Total Acquisition Facility Extensions of Credit shall not exceed the
aggregate Acquisition Facility Commitments;
(d)     the Total Dollar Working Capital Facility Extensions of Credit shall not
exceed the aggregate Dollar Working Capital Facility Commitments;
(e)     the Total Multicurrency Working Capital Facility Extensions of Credit
shall not exceed the aggregate Multicurrency Working Capital Facility
Commitments;
(f)     such extension of credit shall not result in any Applicable Sub-Limit
(with each Applicable Sub-Limit calculated including the Dollar Equivalent of
any included Extensions of Credit denominated in Canadian Dollars) being
exceeded, and



--------------------------------------------------------------------------------



(g)     with respect to any such extension of credit under the Acquisition
Facility, the U.S. Borrower shall be in compliance with the covenants set forth
in Section 8.1 of the Credit Agreement calculated on a Pro Forma Basis.
The foregoing certifications and the representations contained in this Article V
shall collectively be deemed to constitute the Availability Certificate required
to be delivered in connection with this Agreement pursuant to Section
4.1(b)(iii)(E) of the Credit Agreement, and such requirements shall be deemed
satisfied upon receipt of this Amendment by the Administrative Agent.
ARTICLE VI. CONDITIONS OF EFFECTIVENESS. This Amendment shall become effective
upon the satisfaction of the following conditions precedent (such date, the
“Amendment Effective Date”):
    
(a) The Administrative Agent shall have received (each of the documents in
subclauses (i) through (iv) being referred to herein as an “Amendment
Document”):


(i)     this Amendment, executed and delivered by a duly authorized officer of
each of the Borrowers, the Administrative Agent, the Incremental Lenders and the
Supermajority Lenders (as defined in the Existing Credit Agreement);


(ii)     a reaffirmation of the Guarantee, executed and delivered by a duly
authorized officer of each party thereto;


(iii)     a reaffirmation of each Security Document, executed and delivered by a
duly authorized officer of each party thereto;


(iv)    subject to Article VII of this Amendment in respect of the following
clauses (A) through (C), in respect of each Mortgaged Property (A) such
amendments to the Mortgage and Security Agreements as are in form and substance
reasonably satisfactory to the Administrative Agent, in each case, executed and
delivered by a duly authorized officer of the relevant Loan Party to the extent
necessary to reflect the increase in the Acquisition Facility (it being
understood that, unless requested by the Administrative Agent, no amendment
shall increase the amount secured thereby if the same will result in the payment
of additional mortgage recording tax), (B) with respect to each such Mortgage
and Security Agreement, a date-down endorsement to the title insurance policy
covering such Mortgaged Property (or if a date-down is not available in a
particular jurisdiction, a new title insurance policy in the same insured amount
as originally issued or marked up unconditional title commitment, pro forma
policy or binder for such insurance) in each case in form and substance not
materially less favorable to the Administrative Agent or the Lenders as such
title policies or marked up unconditional title commitments, pro forma policies
or binders delivered on or prior to the Restatement Effective Date, (C) evidence
satisfactory to it that all premiums in respect of the related date-down
endorsement or title policy (or policies) have been paid, and (D) to the extent
required by applicable Law a standard flood hazard determination for each
Mortgaged Property located in the United States, and with respect to any
Mortgaged Property located in the United States that is located in a special
flood hazard area and in respect of Mortgaged Property located in Canada in a
flood plain, evidence of flood insurance in form and substance reasonably
satisfactory to the Administrative Agent;





--------------------------------------------------------------------------------



(v)    a certificate of each Loan Party, dated as of the Amendment Effective
Date, substantially in the form of Exhibit E to the Credit Agreement, with
appropriate insertions and attachments (provided that, any such Person may
certify on such certificate that its Governing Documents have not changed since
the Restatement Effective Date in lieu of attaching such Governing Documents to
such certificate), reasonably satisfactory in form and substance to the
Administrative Agent, executed by the President or any Vice President and the
Secretary or any Assistant Secretary of such Person, or, if applicable, of the
general partner or managing member or members of such Person, on behalf of such
Person.


(vi)    a copy of the resolutions, in form and substance reasonably satisfactory
to the Administrative Agent, of the Board of Directors (or analogous body) of
each Loan Party authorizing as applicable to such Person (i) the execution,
delivery and performance of this Amendment and the Notes delivered on the
Amendment Effective Date and the other Amendment Documents, and the
reaffirmations of the applicable Loan Documents to which it is a party, and (ii)
the reaffirmation by it of the Liens created pursuant to the Security Documents,
certified by the Secretary or an Assistant Secretary of such Person, or, if
applicable, of the general partner or managing member or members of such Person
as of the Amendment Effective Date, which certification shall be included in the
certificate delivered in respect of such Person pursuant to subclause (v), shall
be in form and substance reasonably satisfactory to the Administrative Agent and
shall state that the resolutions thereby certified have not been amended,
modified, revoked or rescinded;


(vii)    to the extent the following have been amended, supplemented or
otherwise modified since the Restatement Effective Date, a certificate of each
Loan Party, dated the Amendment Effective Date, as to the incumbency and
signature of the officers of such Person or, if applicable, of the general
partner or managing member or members of such Person, executing any Amendment
Document, or having authorization to execute any certificate, notice or other
submission required to be delivered to the Administrative Agent or a Lender
pursuant to this Amendment, which certificate shall be included in the
certificate delivered in respect of such Person pursuant to subclause (v) and
shall be reasonably satisfactory in form and substance to the Administrative
Agent;


(viii)    to the extent the following have been amended, supplemented or
otherwise modified since the Restatement Effective Date, true and complete
copies of the Governing Documents of each Loan Party, certified as of the date
hereof as complete and correct copies thereof by the Secretary or an Assistant
Secretary of such Person, or, if applicable, of the general partner or managing
member or members of such Person, on behalf of such Person, which certification
shall be included in the certificate delivered in respect of such Person
pursuant to subclause (v) and shall be in form and substance reasonably
satisfactory to the Administrative Agent;


(ix)     certificates dated as of a recent date from the Secretary of State or
other appropriate authority, evidencing the good standing of each Loan Party in
the jurisdiction of its organization;


(x)    a certificate of a Responsible Person of each Borrower either (i)
attaching copies of all consents, authorizations and filings referred to in
Section 5.4 of the Credit Agreement (other than the Mortgage and Security
Agreements and any Uniform Commercial Code financing statement or PPSA financing
statement filed pursuant to the Security Documents), and stating that such



--------------------------------------------------------------------------------



consents, authorizations and filings are in full force and effect, and each such
consent, authorization and filing shall be in form and substance reasonably
satisfactory to the Administrative Agent or (ii) stating that no such consents,
authorizations or filings are so required; and


(xi)    the executed legal opinions of counsel to the Borrowers referred to in
Section 6.1(k) of the Credit Agreement, in form and substance reasonably
satisfactory to the Administrative Agent. The legal opinion shall cover such
matters incident to the transactions contemplated by this Amendment as the
Administrative Agent, the Incremental Lenders may reasonably require in
accordance with customary opinion practice.


(xii)    a certificate from the Borrower certifying that, immediately before and
immediately after giving effect to the Incremental Commitments, (A) the
representations and warranties contained in Section 5 of the Credit Agreement
and the other Loan Documents are true and correct in all material respects (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date, and that any
representation or warranty which is subject to any materiality qualifier or
“Material Adverse Effect” shall be required to be true and correct in all
respects), and (B) no Default or Event of Default exists.


(b) The Administrative Agent and the Lenders shall have received the fees
(including reasonable fees, disbursements and other charges of counsel to the
Administrative Agent) to be received on the Amendment Effective Date and all
reasonable and invoiced out-of-pocket costs and expenses incurred by the
Administrative Agent in connection with the negotiation of the Amendment.


ARTICLE VII. Mortgaged Property. To the extent the conditions set forth in
clause (a)(iv) of Article VI of this Amendment are not satisfied on the
Amendment Effective Date with respect to any Mortgaged Property after the
Borrower’s use of commercially reasonable efforts to have such conditions
satisfied, the Borrower covenants to satisfy such conditions with respect to
such Mortgaged Property within 10 Business Days of the Amendment Effective Date.


ARTICLE VIII. MISCELLANEOUS.


(a)     References in the Credit Agreement or in any other Loan Document to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended hereby and as further amended, restated, modified or supplemented from
time to time. This Amendment shall constitute a Loan Document.


(b)     Except as expressly amended or waived hereby, the Credit Agreement, the
Notes and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms, without any waiver, amendment or
modification of any provision thereof.
    
(c)    This Amendment may be executed by one or more of the parties hereto on
any number of separate counterparts (including by facsimile transmission or
other electronic transmission) and all of said counterparts taken together shall
be deemed to constitute one and the same instrument. Delivery of an executed
page of this Amendment by facsimile transmission or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.    





--------------------------------------------------------------------------------



(d)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.


(e)    Any provision in this Amendment that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of this
Amendment are declared to be severable.


[Remainder of page intentionally blank]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Incremental Facility
Amendment to be duly executed and delivered by their respective proper and duly
authorized officers as of the day and year first above written.


SPRAGUE OPERATING RESOURCES LLC




By: /s/ Paul A. Scoff                
Name: Paul A. Scoff
Title: Vice President, General Counsel, Chief
Compliance Officer and Secretary









[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






KILDAIR SERVICE ULC




By: /s/ Jacques Ferraro                
Name: Jacques Ferraro
Title: Vice President, Finance and
Administration







[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as
Administrative Agent






By: /s/ Daniel Stampfel            
Name: Daniel Stampfel
Title: Authorized Officer

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






JPMorgan Chase Bank, N.A.,
as an Incremental Lender and as a Lender






By: /s/ Daniel Stampfel            
Name: Daniel Stampfel
Title: Authorized Officer

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------




Commerce Bank,
as a [Lender]




By: /s/ Nathan Posey            
Name: Nathan Posey
Title: SVP

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,
as an Incremental Lender and as a Lender






By: /s/     Emmanuel Athanassiadis    
Name:    Emmanuel Athanassiadis
Title:    Vice President
    National Client Group – Finance

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






BNP PARIBAS,
as an Incremental Lender and as a Lender






By: /s/ Christine Dirringer        
Name: Christine Dirringer
Title: Managing Director
By: /s/ Bradley Dingwall        
Name: Bradley Dingwall
Title: Director

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






BNP Paribas acting through its Canadian Branch
By: /s/ Luc Laliberte            
Name: Luc Laliberte
Title: Director
By: /s/ Jacques Blais        
Name: Jacques Blais
Title: Managing Director
     Credit Risks

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






Customers Bank
    as an Incremental Lender and as a Lender
By: /s/ James B. Daley    
Name:    James B. Daley
    Title:    Vice President

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






Wells Fargo Bank, N.A.,
as an Incremental Lender and as a Lender
By: /s/ Daniel M. Grondin    
        Name:    Daniel M. Grondin
        Title:    Senior Vice President

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






Webster Bank,
as a Lender
By: /s/ Carolyn Morrison    
        Name:    Carolyn Morrison
        Title:    Vice President

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






TD Bank, N.A.,
    as a Incremental Lender and as a Lender
By: /s/ Vijay Prasad    
        Name:    Vijay Prasad
        Title:    Senior Vice President


[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK, as a Lender




By: /s/ Mark Lvoff    
    Name:    Mark Lvoff
    Title:    Managing Director




By: /s/ William Purdy    
    Name:    William Purdy
    Title:    Vice President

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






BLUE HILLS BANK,
as an Incremental Lender and as a Lender






By: /s/ Kelley Keefe        
Name:    Kelley Keefe
Title:    Senior Vice President

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






Societe Generale
as an Incremental Lender and as a Lender






By: /s/ Michiel van der Voort        
Name:    Michiel van der Voort
Title:    Managing Director

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






SANTANDER BANK, N.A., as a Lender






By: /s/ Matthew Bartlett        
Name:    Matthew Bartlett
Title:    Vice President

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






RB International Finance (USA) LLC,
as a Lender






By: /s/ Nancy Remini        
Name:    Nancy Remini
Title:    Vice President




By: /s/ Joyce Marie Gapay        
Name:    Joyce Marie Gapay
Title:    Vice President

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






Raymond James Bank, N.A.,
as a Incremental Lender and as a Lender






By: /s/ Jason Williams            
Name:    Jason Williams
Title:    Vice President

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH (formerly known as COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH),
as an Incremental Lender and as a Lender




By: /s/ Lionel Autret            
Name:    Lionel Autret
Title:    Executive Director


By: /s/ Antonio Nanez            
Name:    Antonio Nanez
Title:    Executive Director

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






People’s United Bank, N.A.
as an Incremental Lender and as a Lender




By: /s/ Kim Lane                
Name:    Kim Lane
Title:    SVP Relationship Manager



[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






Natixis, New York Branch,
as an Incremental Lender and as a Lender




By: /s/ Severine Pardo            
Name:    Severine Pardo
Title:    Executive Director


By: /s/ Arnaud Stevens            
Name:    Arnaud Stevens
Title:    Managing Director & Group Head



[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






The Huntington National Bank,
as an Incremental Lender and as a Lender




By: /s/ Jared Shaner            
Name:    Jared Shaner
Title:    Vice President



[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






Citizens Bank, N.A.,
as an Incremental Lender and as a Lender




By: /s/ Donald A. Wright            
Name:    Donald A. Wright
Title:    SVP

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






Bank of Tokyo Mitsubishi UFJ, LTD.,
as an Incremental Lender, Co-Syndication Agent and as a Lender




By: /s/ Andrew Oram            
Name:    Andrew Oram
Title:    Managing Director

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






Bank of Tokyo-Mitsubishi UFJ, (Canada),
as a Multicurrency Working Capital Facility Lender




By: /s/ Amos Simpson            
Name:    Amos Simpson
Title:    Managing Director and General Manager

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






BMO Harris Bank, N.A.,
as a Incremental Lender and as a Lender




By: /s/ Melissa Guzmann            
Name:    Melissa Guzmann
Title:    Vice President

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






BARCLAYS BANK PLC,
as a Lender




By: /s/ Marguerite Sutton            
Name:    Marguerite Sutton
Title:    Vice President

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------






Bank of America, N.A.,
as an Incremental Lender and as a Lender




By: /s/ Bryan Heller            
Name:    Bryan Heller
Title:    Director

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------




Annex I


[Incremental Commitments]




--------------------------------------------------------------------------------








Incremental Commitments


Lender
Commitment
1. JPMorgan Chase Bank, N.A.
$14,000,000
2. BNP Paribas
$14,000,000
3. Citizens Bank, N.A.
$14,000,000
4. Nataxis, New York Branch
$14,000,000
5. Wells Fargo Bank, N.A.
$14,000,000
6. Société Générale
$14,000,000
7. The Bank of Tokyo-Mitsubishi UFJ, LTD.
$14,000,000
8. Coöperatieve Rabobank U.A., New York Branch (formerly known as Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch)
$10,000,000
9. Bank of America, N.A.
$5,000,000
10. BMO Harris Bank, N.A.
$10,500,000
11. Royal Bank of Canada
$5,000,000
12. TD Bank, N.A.
$4,000,000
13. People’s United Bank
$4,000,000
14. Raymond James Bank, N.A.
$3,000,000
15. Blue Hills Bank
$4,000,000
16. Customers Bank
$1,500,000
17. The Huntington National Bank
$5,000,000
Total
$150,000,000





--------------------------------------------------------------------------------












--------------------------------------------------------------------------------

EXECUTION VERSIONExecution Version

Annex II


[Credit Agreement]

 

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT
among
SPRAGUE OPERATING RESOURCES LLC,
as U.S. Borrower,
SPRAGUE RESOURCES ULC
and KILDAIR SERVICE LTD.
as Initial Canadian Borrowers,
and
The Several Lenders
from time to time Parties Hereto,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH
as Canadian Agent,
and
JPMORGAN CHASE BANK, N.A.
and BNP PARIBAS,
as Co-Collateral Agents
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CITIZENS BANK, N.A.
NATIXIS,
SOCIÉÉTÉÉ GÉÉNÉÉRALE
and WELLS FARGO BANK, N.A.,
as Co-Syndication Agents
and
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANKCOÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH
and SANTANDER BANK, N.A.,
as Co-Documentation Agents
Dated as of December 9, 2014
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
J.P. MORGAN SECURITIES LLC,
BNP PARIBAS,
CITIZENS BANK, N.A.,
NATIXIS,
SOCIÉÉTÉÉ GÉÉNÉÉRALE
and WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
SECTION 1    DEFINITIONS    1
1.1
Defined Terms 1

1.2
Other Definitional Provisions 7374

1.3
Rounding 7475

1.4
Quebec Matters 7475

SECTION 2    AMOUNT AND TERMS OF THE LOANS AND COMMITMENTS    75
2.1
Working Capital Facility Loans 75

2.2
[Reserved] 76

2.3
Swing Line Loans 76

2.4
Acquisition Facility Loans 77

2.5
Procedure for Borrowing Loans 77

2.6
Refunding of Swing Line Loans 7980

2.7
Foreign Exchange Rate 82

2.8
Commitment Fee 8283

SECTION 3    LETTERS OF CREDIT    8283
3.1
Working Capital Facility Letters of Credit 8283

3.2
Acquisition Facility Letters of Credit 8384

3.3
Procedure for the Issuance and Amendments of Letters of Credit 8384

3.4
General Terms of Letters of Credit 8586

3.5
Fees, Commissions and Other Charges 8788

3.6
L/C Participations 88

3.7
Reimbursement Obligations of the Borrowers 89

3.8
Obligations Absolute 90

3.9
Role of the Issuing Lenders 91

3.10
Letter of Credit Request 92

SECTION 4    GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT    92
4.1
Increase, Termination or Reduction of Commitments 92

4.2
Interest Rates and Payment Dates 9495

4.3
Conversion and Continuation Options 95

4.4
Minimum Amounts of Tranches; Maximum Number of Tranches 96

4.5
Repayment of Loans; Evidence of Debt 96

4.6
Optional Prepayments 97

4.7
Mandatory Prepayments 98

4.8
Computation of Interest and Fees 99100

4.9
Pro Rata Treatment and Payments 100

4.10
Requirements of Law 101

4.11
Taxes 103

4.12
Lending Offices 106

4.13
Credit Utilization Reporting 106

4.14
Indemnity 106107

4.15
Market Disruption and Inability to Determine Interest Rate 106107

4.16
Illegality 107108


i



--------------------------------------------------------------------------------




4.17
Replacement of Lenders 108

4.18
Defaulting Lender 108109

4.19
Interest Act (Canada) 111

4.20
Limitations on Interest 111

SECTION 5    REPRESENTATIONS AND WARRANTIES    111
5.1
Financial Condition 111

5.2
No Change 112

5.3
Existence; Compliance with Law 112

5.4
Power; Authorization; Enforceable Obligations 112113

5.5
No Legal Bar 113

5.6
No Material Litigation 113

5.7
No Default 113114

5.8
Ownership of Property; Liens 113114

5.9
Intellectual Property 114

5.10
No Burdensome Restrictions 114

5.11
Taxes 114

5.12
Federal Regulations 114

5.13
ERISA 114

5.14
Investment Company Act; Other Regulations 115116

5.15
Subsidiaries 116

5.16
Security Documents 116

5.17
Accuracy and Completeness of Information 117

5.18
Labor Relations 117

5.19
Insurance 118

5.20
Solvency 118

5.21
Use of Letters of Credit and Proceeds of Loans 118

5.22
Environmental Matters 119

5.23
Risk Management Policy 120

5.24
Anti-Corruption Laws and Sanctions 120

5.25
Canadian Pension Plan and Benefit Plans 121

5.26
Works Council.. 121

5.27
EEA Financial Institutions 121

SECTION 6    CONDITIONS PRECEDENT    121
6.1
Conditions Precedent 121

6.2
Conditions to Each Credit Extension 130

SECTION 7    AFFIRMATIVE COVENANTS    132
7.1
Financial Statements 132

7.2
Certificates; Other Information 133134

7.3
Payment of Obligations 135

7.4
Conduct of Business and Maintenance of Existence 135

7.5
Maintenance of Property; Insurance 135

7.6
Inspection of Property; Books and Records; Discussions 136

7.7
Notices 136

7.8
Environmental Laws 137

7.9
Periodic Audit of Borrowing Base Assets 137

7.10
Risk Management Policy 138


ii



--------------------------------------------------------------------------------




7.11
Collections of Accounts Receivable 138

7.12
Taxes 138

7.13
Additional Collateral; Further Actions 138139

7.14
Use of Proceeds 141

7.15
Cash Management 141

7.16
New Business Valuations of Approved Acquisition Assets 141

7.17
Post-Closing Matters 141

7.18
Additional Post-Closing Transactions 143

7.19
Canadian Pension Plans and Benefit Plans 143

7.20
Center of Main Interest.. 144

SECTION 8    NEGATIVE COVENANTS    144
8.1
Financial Condition Covenants 144

8.2
Limitation on Indebtedness 144

8.3
Limitation on Liens 146

8.4
Limitation on Fundamental Changes 147

8.5
Restricted Payments 148

8.6
Limitation on Sale of Assets 149

8.7
Limitation on Capital Expenditures 150

8.8
Limitation on Investments, Loans and Advances 150

8.9
Limitation on Payments or Modifications of Junior Debt Instruments 151

8.10
Limitation on Transactions with Affiliates 151

8.11
Accounting Changes 152

8.12
Limitation on Negative Pledge Clauses 152

8.13
Limitation on Lines of Business 153

8.14
Governing Documents 153

8.15
Limitations on Clauses Restricting Subsidiary Distributions 153

8.16
Canadian Pension Plan 153154

8.17
Use of Proceeds 154

8.18
Loan Parties 154

SECTION 9    EVENTS OF DEFAULT    154
9.1
Events of Default 154

SECTION 10    THE AGENTS    158
10.1
Appointment 158

10.2
Delegation of Duties 159

10.3
Exculpatory Provisions 159

10.4
Reliance by Agents 159

10.5
Notice of Default 159160

10.6
Non-Reliance on Agents and Other Lenders 160

10.7
Indemnification 160

10.8
Agents in Their Individual Capacity 161

10.9
Successor Agents 161

10.10
Collateral Matters 163

10.11
The Co-Collateral Agents; Co-Documentation Agents and the Co-Syndication Agents
163




iii



--------------------------------------------------------------------------------




SECTION 11    MISCELLANEOUS    163164
11.1
Amendments and Waivers 164

11.2
Notices 165

11.3
No Waiver; Cumulative Remedies 167168

11.4
Survival of Representations and Warranties 167168

11.5
Release of Collateral and Guarantee Obligations 168

11.6
Payment of Costs and Expenses 168

11.7
Successors and Assigns; Participations and Assignments 169

11.8
Adjustments; Set-off 173

11.9
Counterparts 174

11.10
Severability 174

11.11
Integration 174

11.12
Governing Law 174

11.13
Submission to Jurisdiction 174175

11.14
Acknowledgements. 175

11.15
Waivers of Jury Trial 175

11.16
Confidentiality 175

11.17
Specified Laws 176177

11.18
[Reserved] 177

11.19
Additional Borrowers 177

11.20
Joint and Several Liability 178

11.21
Contribution and Indemnification among the Borrower Parties; Subordination 179

11.22
Express Waivers by Borrower Parties in Respect of Cross Guaranties and Cross
Collateralization. 180

11.23
Limitation on Obligations of Borrower Parties 181

11.24
Limitation of Obligations of Kildair[Reserved] 181

11.25
Judgment Currency 181

11.26
English Language 182

11.27
Amendment and Restatement 182

11.28
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 182




iv



--------------------------------------------------------------------------------






SCHEDULES
Schedule 1.0
Lenders, Commitments, and Applicable Lending Offices

Schedule 1.1(A)
Approved Inventory Locations

Schedule 1.1(B)
Cash Management Banks

Schedule 1.1(C)
Eligible Foreign Counterparties

Schedule 1.1(D)
Independent Entity Schedule

Schedule 1.1(E)
Mortgaged Property

Schedule 1.1(F)
Specified Account Debtors

Schedule 2.2
Wire Instructions for Working Capital Facility Loans and Swing Line Loans

Schedule 3.1(a)
Existing Kildair Letters of Credit

Schedule 3.1(b)
Existing Sprague Letters of Credit

Schedule 3.2
Existing Acquisition Facility Letters of Credit

Schedule 5.1(c)
Liabilities

Schedule 5.1(f)
Acquisitions

Schedule 5.4
Consents and Authorizations

Schedule 5.9
Intellectual Property

Schedule 5.15
Subsidiaries

Schedule 5.16
Filing Jurisdictions

Schedule 5.19
Insurance

Schedule 5.22
Environmental Matters

Schedule 5.25
Canadian Pension Plans and Benefit Plans

Schedule 8.2
Existing Indebtedness

Schedule 8.3
Existing Liens

Schedule 8.8
Investments

Schedule 8.10
Transactions with Affiliates



EXHIBITS
Exhibit A-1
Form of Dollar Working Capital Facility Note

Exhibit A-2
Form of Multicurrency Working Capital Facility Note

Exhibit A-3
Form of Dollar Swing Line Note

Exhibit A-4
Form of Multicurrency Swing Line Note

Exhibit A-5
Form of Acquisition Facility Note

Exhibit B-1
Form of U.S. Security Agreement

Exhibit B-2
Form of Canadian Security Agreement

Exhibit B-3
Form of Dutch Receivables Pledge Agreement

Exhibit C-1
Form of U.S. Pledge Agreement

Exhibit C-2
Form of Canadian Pledge Agreement

Exhibit C-3
Form of Dutch Membership Pledge Agreement

Exhibit D-1
Form of Section 4.11 Certificate (For Non-U.S. Lenders That Are Not
Partnerships)

Exhibit D-2
Form of Section 4.11 Certificate (For Non-U.S. Participants That Are Not
Partnerships)

Exhibit D-3
Form of Section 4.11 Certificate (For Non-U.S. Participants That Are
Partnerships)


v



--------------------------------------------------------------------------------




Exhibit D-4
Form of Section 4.11 Certificate (For Non-U.S. Lenders That Are Partnerships)

Exhibit E
Form of Secretary’s Certificate

Exhibit F
Form of Assignment and Acceptance

Exhibit G
Form of Borrowing Base Report

Exhibit H-1
Form of Intercompany Subordination Agreement

Exhibit H-2
Form of Axel Johnson Subordination Agreement

Exhibit I
Risk Management Policy

Exhibit J
[Reserved]

Exhibit K
Cash Collateral Documentation

Exhibit L
Form of U.S. Mortgage and Security Agreement

Exhibit M
Form of Position Report

Exhibit N
Form of Guarantee

Exhibit O
Form of Compliance Certificate

Exhibit P
Form of Increase and New Lender Agreement

Exhibit Q
Form of Perfection Certificate

Exhibit R
Form of Marked-to-Market Report

Exhibit S
Form of Borrower’s Certificate

Exhibit T
Form of Hedging Agreement Qualification Notification

Exhibit U
Form of Joinder Agreement

Exhibit V
Form of Solvency Certificate



ANNEXES
Annex I
Form of Borrowing Notice

Annex II
Form of Continuation/Conversion Notice

Annex III
Form of Notice of Prepayment

Annex IV
Form of Credit Utilization Summary




vi



--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 9, 2014, among
SPRAGUE OPERATING RESOURCES LLC, a Delaware limited liability company (the “U.S.
Borrower”), Kildair Service Ltd., a corporation formed under the laws of Canada
and continued under the laws of British Columbia (“Kildair”), Sprague Resources
ULC, an unlimited liability company formed under the laws of British Columbia
(“AcquireCo” and, together with Kildair, the “Initial Canadian Borrowers”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement, as lenders (the “Lenders”), JPMORGAN CHASE BANK,
N.A., (“JPMorgan Chase Bank”), as administrative agent (together with any
successor Administrative Agent appointed pursuant to Section 10.9, in such
capacity the “Administrative Agent”), JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian agent (together with any successor Canadian Agent appointed pursuant
to Section 10.9, in such capacity the “Canadian Agent”), JPMORGAN CHASE BANK and
BNP PARIBAS (“BNP Paribas”), as Co-Collateral agents (together with any
successor Co-Collateral Agent appointed pursuant to Section 10.9, in such
capacities the “Co-Collateral Agents”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CITIZENS BANK, N.A., NATIXIS, SOCIÉÉTÉÉ GÉÉNÉÉRALE and WELLS FARGO BANK, N.A.,
as co-syndication agents (in such capacities, the “Co-Syndication Agents”) and
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANKCOÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH and
SANTANDER BANK, N.A., as co-documentation agents (in such capacities, the
“Co-Documentation Agents”).
W I T N E S S E T H:
WHEREAS, the U.S. Borrower is party to the Existing Credit Agreement (as defined
below) with the several banks and other financial institutions parties thereto
and JPMorgan Chase Bank, N.A., as administrative agent;
WHEREAS, the U.S. Borrower, the Lenders and the Administrative Agent have,
subject to the terms and conditions set forth herein, agreed to amend and
restate the Existing Credit Agreement as provided in this Agreement;
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the U.S. Borrower
outstanding thereunder;
NOW, THEREFORE, in consideration of the above premises, the U.S. Borrower, each
of the Initial Canadian Borrowers, each Lender and the Administrative Agent
agree that on the Restatement Effective Date (as defined below) the Existing
Credit Agreement shall be amended and restated in its entirety as follows:
SECTION 1
DEFINITIONS

1.1    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:
“Acceptable Investment Grade Credit Enhancement”: with respect to any Account
Receivable, (i) a letter of credit in form and substance reasonably acceptable
to the Administrative Agent




--------------------------------------------------------------------------------




issued by a bank which is Investment Grade and which letter of credit does not
terminate earlier than fifteen (15) days after the expected payment date of such
Account Receivable; provided, that, upon the request of the Administrative Agent
during the continuance of an Event of Default, with respect to each letter of
credit described in this clause (i), the applicable Loan Party shall (A) assign
the proceeds of such letter of credit to the Administrative Agent, (B) cause the
issuing bank of such letter of credit to consent to such assignment and (C)
cause any such letter of credit issued to be advised by the Administrative
Agent, or (ii) a parent guarantee, insurance policy, surety bond or other
customary credit support, in each case, (A) provided by any Person who is
Investment Grade and (B) in form and substance reasonably acceptable to the
Administrative Agent.
“Account”: any “account” as defined in Section 9-102 of the New York Uniform
Commercial Code and any “account” as defined under the PPSA and any “Claim” for
purposes of the Civil Code of Quebec.
“Account Control Agreements”: with respect to any Deposit Account, Commodity
Account or Securities Account of a Loan Party (other than Excluded Accounts), an
account control agreement in form and substance reasonably acceptable to the
applicable Loan Party and the Administrative Agent.
“Account Debtor”: a Person who is obligated to a Loan Party under an Account
Receivable or Exchange Receivable of such Loan Party.
“Account Receivable”: an Account or Payment Intangible of a Loan Party.
“AcquireCo”: as defined in the introductory paragraph of this Agreement.
“Acquisition”: as to any Person, the acquisition by such Person of (a) Capital
Stock of any other Person if, after giving effect to the acquisition of such
Capital Stock, such other Person would be a Subsidiary, (b) all or substantially
all of the assets of any other Person or (c) assets constituting one or more
business units of any other Person.
“Acquisition Assets”: all assets of the Loan Parties other than (a) assets of
any Exempt CFC or any Subsidiary thereof, (b) assets included in the U.S.
Borrowing Base or the Kildair Borrowing Base and (c) Excluded Assets (as defined
in the U.S. Security Agreement or the Canadian Security Agreement, as
applicable); provided that no such asset shall be an Acquisition Asset unless it
is subject to a Perfected First Lien and is free and clear of all Liens other
than Liens permitted hereunder. Notwithstanding anything to the contrary set
forth in clause (a) above, (i) the Capital Stock of Kildair directly owned by a
Loan Party that is a U.S. Person (other than voting Capital Stock in excess of
65% of the voting Capital Stock of Kildair) (“Pledged Kildair Stock”) shall
constitute an Acquisition Asset prior to the ULC Conversion and (ii) the assets
of each of Transit P.M. ULC and Wintergreen Transport Corporation ULC and the
Capital Stock of each such entity shall be deemed not to be Acquisition Assets
during the period prior to the Kildair Subsidiary Election.
“Acquisition Facility”: the Acquisition Facility Commitments and the extensions
of credit thereunder.
“Acquisition Facility Acquisition Extensions of Credit”: at any date, as to any
Acquisition Facility Lender, that portion of the Acquisition Facility Extensions
of Credit that are not Acquisition Facility Working Capital Extensions of
Credit.




--------------------------------------------------------------------------------




“Acquisition Facility Acquisition Letter of Credit”: each Acquisition Facility
Letter of Credit that is an Acquisition Facility Acquisition Extension of
Credit.
“Acquisition Facility Acquisition Loan”: each Acquisition Facility Loan that is
an Acquisition Facility Acquisition Extension of Credit.
“Acquisition Facility Commitment”: at any date, as to any Acquisition Facility
Lender, the obligation of such Acquisition Facility Lender to make Acquisition
Facility Loans to the Borrowers pursuant to Section 2.4 and to participate in
Acquisition Facility Letters of Credit in an aggregate principal and/or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Acquisition Facility Lender’s name on Schedule 1.0 under the caption
“Acquisition Facility Commitment” or, as the case may be, in the Assignment and
Acceptance pursuant to which such Acquisition Facility Lender becomes a party
hereto, as such amount may be changed from time to time in accordance with the
terms of this Agreement. As of the RestatementAmendment Effective Date, the
original aggregate amount of the Acquisition Facility Commitments is
$400,000,000550,000,000.
“Acquisition Facility Commitment Percentage”: as to any Acquisition Facility
Lender at any time, the percentage which such Acquisition Facility Lender’s
Acquisition Facility Commitment then constitutes of the aggregate Acquisition
Facility Commitments of all Acquisition Facility Lenders at such time (or, at
any time after the Acquisition Facility Commitments shall have expired or
terminated, such Acquisition Facility Lender’s Acquisition Facility Credit
Exposure Percentage).
“Acquisition Facility Commitment Period”: the period from and including the
Restatement Effective Date to but not including the Acquisition Facility
Commitment Termination Date or such earlier date on which all of the Acquisition
Facility Commitments shall terminate as provided herein.
“Acquisition Facility Commitment Termination Date”: the date that is the fifth
anniversary of the Restatement Effective Date, or, if such date is not a
Business Day, the next preceding Business Day.
“Acquisition Facility Credit Exposure”: as to any Acquisition Facility Lender at
any time, the Available Acquisition Facility Commitment of such Acquisition
Facility Lender plus, the amount of the Acquisition Facility Extensions of
Credit of such Acquisition Facility Lender.
“Acquisition Facility Credit Exposure Percentage”: as to any Acquisition
Facility Lender at any time, the fraction (expressed as a percentage), the
numerator of which is the Acquisition Facility Credit Exposure of such
Acquisition Facility Lender at such time and the denominator of which is the
aggregate Acquisition Facility Credit Exposures of all of the Acquisition
Facility Lenders at such time.
“Acquisition Facility Extensions of Credit”: at any date, as to any Acquisition
Facility Lender at any time, an amount equal to the aggregate principal amount
of Acquisition Facility Loans made by such Acquisition Facility Lender plus the
amount of the undivided interest of such Acquisition Facility Lender (based on
such Acquisition Facility Lenders’ Acquisition Facility Credit Exposure
Percentage) in any then-outstanding Acquisition Facility L/C Obligations.
“Acquisition Facility Increase”: as defined in Section 4.1(b).
“Acquisition Facility Issuing Lenders”: JPMorgan Chase Bank, N.A., BNP Paribas,
Societe Generale, Natixis, New York Branch and each other Acquisition Facility
Lender from time to time




--------------------------------------------------------------------------------




designated by the U.S. Borrower (and agreed to by such Lender) as an Acquisition
Facility Issuing Lender with the prior consent of the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed), each in its
capacity as issuer of any Acquisition Facility Letter of Credit.
“Acquisition Facility L/C Obligations”: at any time, an amount equal to the sum
of (a) the aggregate then undrawn and unexpired amount of the then outstanding
Acquisition Facility Letters of Credit and (b) the aggregate amount of drawings
under Acquisition Facility Letters of Credit which have not then been reimbursed
or converted to an Acquisition Facility Loan pursuant to Section 3.7.
“Acquisition Facility L/C Participants”: with respect to any Acquisition
Facility Letter of Credit, all of the Acquisition Facility Lenders other than
the Acquisition Facility Issuing Lender thereof.
“Acquisition Facility L/C Participation Obligations”: the obligations of the
Acquisition Facility L/C Participants to purchase participations in the
obligations of the Acquisition Facility Issuing Lenders under outstanding
Acquisition Facility Letters of Credit pursuant to Section 3.6.
“Acquisition Facility Lender”: each Lender having an Acquisition Facility
Commitment (or, after the termination of the Acquisition Facility Commitments,
each Lender holding Acquisition Facility Extensions of Credit), and, as the
context requires, includes the Acquisition Facility Issuing Lenders. As of the
RestatementAmendment Effective Date, each Acquisition Facility Lender is
specified on Schedule 1.0.
“Acquisition Facility Letter of Credit”: as defined in Section 3.2.
“Acquisition Facility Letter of Credit Sub-Limit”: $50,000,000 at any time
outstanding.
“Acquisition Facility Loans”: as defined in Section 2.4(a).
“Acquisition Facility Maintenance Cap-Ex Extensions of Credit”: Acquisition
Facility Loans and Acquisition Facility Letters of Credit which are used to
finance Capital Expenditures for the maintenance of existing assets or property
of the Loan Parties, as designated by the applicable Borrower in good faith.
“Acquisition Facility Maintenance Cap-Ex Sub-Limit”: $25,000,000 during any
Fiscal Year.
“Acquisition Facility Maturity Date”: with respect to any Acquisition Facility
Loan, the earliest to occur of (i) the date on which the Acquisition Facility
Loans become due and payable pursuant to Section 9, (ii) the date on which the
Acquisition Facility Commitments terminate pursuant to Section 4.1 and (iii) the
Acquisition Facility Commitment Termination Date.
“Acquisition Facility Working Capital Availability Time”: any time during the
period commencing on August 1 of any year and ending on March 31 of the next
year when the sum of the aggregate Available Dollar Working Capital Facility
Commitments and aggregate Available Multicurrency Working Capital Facility
Commitments is $0.
“Acquisition Facility Working Capital Extensions of Credit”: Acquisition
Facility Loans and Acquisition Facility Letters of Credit which are used for
general working capital purposes, including to finance assets included in the
U.S. Borrowing Base or the Kildair Borrowing Base.




--------------------------------------------------------------------------------




“Acquisition Facility Working Capital Letter of Credit”: each Acquisition
Facility Letter of Credit that is an Acquisition Facility Working Capital
Extension of Credit.
“Acquisition Facility Working Capital Loan”: each Acquisition Facility Loan that
is an Acquisition Facility Working Capital Extension of Credit.
“Acquisition Facility Working Capital Sub-Limit”: an amount at the time of the
incurrence of any Acquisition Facility Working Capital Extension of Credit equal
to (a) at any time when an Acquisition Facility Working Capital Availability
Time is in effect, the lesser of (i) the Borrowing Base Availability and (ii)
the Available Acquisition Facility Commitment, and (b) at any time other than
when an Acquisition Facility Working Capital Availability Time is in effect, $0.
“Additional Borrower”: as defined in Section 11.19.
“Additional Borrower Collateral Risk Review”: as defined in Section 11.19.
“Administrative Agent”: as defined in the introductory paragraph of this
Agreement.
“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person (including, with its correlative meanings, “controlled by” and “under
common control with”) means the power, directly or indirectly, either to (a)
vote 25% or more of the securities having ordinary voting power for the election
of directors (or, if such Person is not a corporation, similar governing
Persons) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.
“Agent-Related Person”: as defined in Section 10.3.
“Agents”: the Administrative Agent, the Canadian Agent and the Co-Collateral
Agents, and “Agent” means each of them, as the context requires.
“Aggregate Borrowing Base Amount”: on any date, an amount equal to the sum of
the U.S. Borrowing Base and the Kildair Borrowing Base.
“Aggregate Eligible In the Money Forward Contract Amount”: the aggregate of all
Eligible In the Money Forward Contract Amounts with respect to all Forward
Contract Counterparties.
“Agreement”: this Amended and Restated Credit Agreement.
“Allowed Reserve”: with respect to any Fiscal Year, an amount equal to the
transportation and hedged storage gains or losses arising under contracts in
place that the Borrowers and the other Loan Parties have elected to defer for
use in calculations hereunder, which shall be reflected in the Borrowers’ and
the other Loan Parties’ Reconciliation Summary.
“Amalgamation”: the amalgamation of Kildair with AcquireCo, with the
post-amalgamation entity to be Kildair (the “Post-Amalgamation Entity”).
“Amendment”: the Amendment to this Agreement, dated as of March 10, 2016, among
the Borrowers, the Administrative Agent and the Lenders party thereto.




--------------------------------------------------------------------------------




“Amendment Arranger”: JPMorgan Chase Bank, as sole lead arranger and sole
bookrunner in respect of the Amendment and the Incremental Commitments (as
defined therein).
“Amendment Effective Date”: the date on which the conditions precedent set forth
in Article VI of the Amendment shall be satisfied or waived.
“Annual Budget”: the annual budget of the MLP and its consolidated Subsidiaries
which encompasses, among other things, environmental matters, in form and
substance satisfactory to the Administrative Agent, as updated from time to time
pursuant to Section 7.1(d).
“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the U.S. Borrower, the Canadian Borrower or their respective
Affiliates from time to time concerning or relating to bribery or corruption.
“Applicable Commitment Fee Rate”: on any day,
(a)     with respect to the Dollar Working Capital Facility, the rate per annum
set forth in the table below as the Applicable Commitment Fee Rate opposite the
applicable Dollar Working Capital Facility Utilization for the immediately
preceding fiscal quarter.
Dollar Working Capital
Facility Utilization
Applicable Commitment Fee Rate
Category 1:
≥ 75%
0.50%
Category 2:
< 75%
0.375%



(b)     with respect to the Multicurrency Working Capital Facility, the rate per
annum set forth in the table below as the Applicable Commitment Fee Rate
opposite the applicable Multicurrency Working Capital Facility Utilization for
the immediately preceding fiscal quarter.
Multicurrency Working Capital
Facility Utilization
Applicable Commitment Fee Rate
Category 1:
≥ 75%
0.50%
Category 2:
< 75%
0.375%





--------------------------------------------------------------------------------




(c)     with respect to the Acquisition Facility, the rate per annum set forth
in the table below as the Applicable Commitment Fee Rate opposite the applicable
Consolidated Total Leverage Ratio for the immediately preceding fiscal quarter.
Consolidated Total
Leverage Ratio
Applicable Commitment Fee Rate
Category 1:
≥ 3.0:1.0
0.50%
Category 2:
< 3.0:1.0
0.375%





--------------------------------------------------------------------------------




    
For purposes of the foregoing, (i) the Applicable Commitment Fee Rate shall be
determined as of the end of each fiscal quarter of the U.S. Borrower, and (A) in
the case of any determination of the Applicable Commitment Fee Rate based on
Dollar Working Capital Facility Utilization or Multicurrency Working Capital
Facility Utilization, shall be based on the Borrowing Base Reports that are
delivered from time to time pursuant to Section 7.2 and the Applicable
Commitment Fee Rate so determined shall become effective as of the first day of
the month succeeding the applicable Borrowing Base Date of the last Borrowing
Base Report delivered for a date included in the applicable fiscal quarter and
(B) in the case of any determination of the Applicable Commitment Fee Rate based
on the Consolidated Total Leverage Ratio, based upon those monthly consolidated
financial statements of the MLP that are delivered after the end of each fiscal
quarter pursuant to Section 7.1(c) and (ii) each change in the Applicable
Commitment Fee Rate resulting from a change in the Consolidated Total Leverage
Ratio shall be effective during the period commencing on the first day of the
month (the “Commitment Fee Adjustment Date”) succeeding the date of delivery to
the Administrative Agent of the last set of consolidated financial statements
for a period included in the applicable fiscal quarter and ending on the date
immediately preceding the next Commitment Fee Adjustment Date, provided that (x)
subject to clause (y) below, the Applicable Commitment Fee Rate determined
pursuant to each of clauses (a) and (b) shall be deemed to be Category 2 until
the delivery pursuant to Section 7.2 of the first Borrowing Base Report
delivered after the end of the first fiscal quarter ending after the Restatement
Effective Date (it being understood that the first determination of the
Applicable Commitment Fee Rate pursuant to clauses (a) and (b) in accordance
with this clause (x) shall be calculated with respect to Dollar Working Capital
Facility Utilization or Multicurrency Working Capital Facility Utilization, as
applicable, for the portion of the preceding fiscal quarter ended on and after
the Restatement Effective Date) and the Applicable Commitment Fee Rate
determined pursuant to clause (c) shall be deemed to be Category 2 until the
delivery pursuant to Section 7.1(c) of the first financial statements after the
end of the first fiscal quarter ending after the Restatement Effective Date and
(y) the Applicable Commitment Fee Rate determined pursuant to each of clauses
(a), (b) and (c) shall be deemed to be Category 1 (A) at any time that an Event
of Default has occurred and is continuing or (B) at the option of the
Administrative Agent or at the request of the Required Lenders if the U.S.
Borrower fails to deliver the consolidated financial statements required to be
delivered by it pursuant to Section 7.1(c) or any Borrowing Base Report required
to be delivered by it pursuant to Section 7.2, during the period from the
expiration of the time for delivery thereof specified in Section 7.1 or Section
7.2, as applicable, until such consolidated financial statements or Borrowing
Base Report, as applicable, are delivered.


“Applicable L/C Fee Rate”: on any day,
(a)    with respect to each Dollar Working Capital Facility Letter of Credit,
the rate per annum set forth in the table below for such Dollar Working Capital
Facility Letter of Credit opposite the applicable Dollar Working Capital
Facility Utilization for the immediately preceding fiscal quarter.




--------------------------------------------------------------------------------




Dollar Working Capital
Facility Utilization
Applicable L/C Fee
Rate
(Trade Letters of
Credit – Dollar Working
Capital Facility)
Applicable L/C Fee
Rate
(Performance
Letters of Credit –
Dollar Working Capital
Facility)
Category 1:
≥ 75%
2.50%
2.50%
Category 2:
< 75% but ≥ 40%
2.25%
2.25%
Category 3:
< 40%
2.00%
2.00%



(b)    with respect to each Multicurrency Working Capital Facility Letter of
Credit, the rate per annum set forth in the table below for such Multicurrency
Working Capital Facility Letter of Credit opposite the applicable Multicurrency
Working Capital Facility Utilization for the immediately preceding fiscal
quarter.
Multicurrency Working Capital
Facility Utilization
Applicable L/C Fee
Rate
(Trade Letters of
Credit – Multicurrency Working
Capital Facility)
Applicable L/C Fee
Rate
(Performance
Letters of Credit –
Multicurrency Working Capital
Facility)
Category 1:
≥ 75%
2.50%
2.50%
Category 2:
< 75% but ≥ 40%
2.25%
2.25%
Category 3:
< 40%
2.00%
2.00%





--------------------------------------------------------------------------------




(c)    with respect to any Acquisition Facility Letter of Credit, the rate per
annum set forth in the table below for such Acquisition Facility Letter of
Credit opposite the applicable Consolidated Total Leverage Ratio for the
immediately preceding fiscal quarter.
Consolidated Total
Leverage Ratio
Applicable L/C Fee
Rate
(Acquisition Facility
Letters of Credit)
Category 1:
≥ 3.0:1.0
3.25%
Category 2:
< 3.0:1.0 and ≥ 2.0:1.0
3.125%
Category 3:
< 2.0:1.0
3.00%



For purposes of the foregoing, (i) the Applicable L/C Fee Rate shall be
determined as of the end of each fiscal quarter of the U.S. Borrower, and (A) in
the case of any determination of the Applicable L/C Fee Rate based on Dollar
Working Capital Facility Utilization or Multicurrency Working Capital Facility
Utilization, shall be based on the Borrowing Base Reports that are delivered
from time to time pursuant to Section 7.2 and the Applicable L/C Fee Rate so
determined shall become effective as of the first day of the month succeeding
the applicable Borrowing Base Date of the last Borrowing Base Report delivered
for a date included in the applicable fiscal quarter and (B) in the case of any
determination of the Applicable L/C Fee Rate based on the Consolidated Total
Leverage Ratio, based upon those monthly consolidated financial statements of
the MLP that are delivered after the end of each fiscal quarter pursuant to
Section 7.1(c) and (ii) each change in the Applicable L/C Fee Rate resulting
from a change in the Consolidated Total Leverage Ratio shall be effective during
the period commencing on the first day of the month (the “L/C Fee Adjustment
Date”) succeeding the date of delivery to the Administrative Agent of the last
set of consolidated financial statements for a period included in the applicable
fiscal quarter and ending on the date immediately preceding the next L/C Fee
Adjustment Date, provided that (x) subject to clause (y) below, the Applicable
L/C Fee Rate determined pursuant to clause (a) shall be determined to be
Category 3 and the Applicable L/C Fee Rate determined pursuant to clause (b)
shall be deemed to be Category 2, in each case until the delivery pursuant to
Section 7.2 of the first Borrowing Base Report delivered after the end of the
first fiscal quarter ending after the Restatement Effective Date (it being
understood that the first determination of the Applicable L/C Fee Rate pursuant
to clauses (a) and (b) in accordance with this clause (x) shall be calculated
with respect to Dollar Working Capital Facility Utilization or Multicurrency
Working Capital Facility Utilization, as applicable, for the portion of the
preceding fiscal quarter ended on and after the Restatement Effective Date) and
the Applicable L/C Fee Rate determined pursuant to clause (c) shall be deemed to
be Category 3 until the delivery pursuant to Section 7.1(c) of the first
financial statements after the end of the first fiscal quarter ending after the
Restatement Effective Date and (y) the Applicable L/C Fee Rate determined
pursuant to each of clauses (a), (b) and (c) shall be deemed to be Category 1
(A) at any time that an Event of Default has occurred and is continuing or (B)
at the option of the Administrative Agent or at the request of the Required
Lenders if the U.S. Borrower fails to deliver the consolidated financial
statements required to be delivered by it pursuant to Section 7.1(c) or any
Borrowing Base Report required to be delivered by it pursuant to Section 7.2,
during the period from the expiration of the time for delivery thereof specified
in Section 7.1




--------------------------------------------------------------------------------




or Section 7.2, as applicable, until such consolidated financial statements or
Borrowing Base Report, as applicable, are delivered.


“Applicable Lending Office”: for each Lender and for each Type of Loan, and/or
participation in any Reimbursement Obligation, the lending office of such Lender
designated on Schedule 1.0 (or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender became a party hereto) for such Type of
Loan and/or participation in any Reimbursement Obligation (or any other lending
office from time to time notified to the Administrative Agent by such Lender) as
the office at which its Loans and/or participation in any Reimbursement
Obligation of such Type are to be made and maintained.
“Applicable Margin”: on any date:
(a)    on any day with respect to each Dollar Working Capital Facility Loan or
Dollar Swing Line Loan, the rate per annum set forth in the table below for such
Loans opposite the applicable Dollar Working Capital Facility Utilization for
the immediately preceding fiscal quarter.


Dollar Working Capital
Facility Utilization
Applicable Margin
(Base Rate Loans)
Applicable Margin
(Eurocurrency Loans)
Category 1:
≥ 75%
1.50%
2.50%
Category 2:
<75% but ≥ 40%
1.25%
2.25%
Category 3:
< 40%
1.00%
2.00%



(b)    on any day with respect to each Multicurrency Working Capital Facility
Loan or Multicurrency Swing Line Loan, the rate per annum set forth in the table
below for such Loans opposite the applicable Multicurrency Working Capital
Facility Utilization for the immediately preceding fiscal quarter.


Multicurrency Working Capital
Facility Utilization
Applicable Margin
(Base Rate /Prime Rate Loans)
Applicable Margin
(Eurocurrency Loans)
Category 1:
≥ 75%
1.50%
2.50%
Category 2:
<75% but ≥ 40%
1.25%
2.25%
Category 3:
< 40%
1.00%
2.00%





--------------------------------------------------------------------------------






(c)    on any day with respect to any Acquisition Facility Loan, the rate per
annum set forth in the table below opposite the applicable Consolidated Total
Leverage Ratio for the immediately preceding fiscal quarter.


Consolidated Total
Leverage Ratio
Applicable Margin
(Base Rate Loans)
Applicable Margin
(Eurocurrency Loans)
Category 1:
≥ 3.0:1.0
2.25%
3.25%
Category 2:
<3.0:1.0 and ≥ 2.0:1.0
2.125%
3.125%
Category 3:
< 2.0:1.0
2.00%
3.00%





--------------------------------------------------------------------------------






For purposes of the foregoing, (i) the Applicable Margin shall be determined as
of the end of each fiscal quarter of the U.S. Borrower (A) in the case of any
determination of the Applicable Margin based on Dollar Working Capital Facility
Utilization or Multicurrency Working Capital Facility Utilization shall be based
on the Borrowing Base Reports that are delivered from time to time pursuant to
Section 7.2 and the Applicable Margin so determined shall become effective as of
the first day of the month succeeding the applicable Borrowing Base Date of the
last Borrowing Base Report delivered for a date included in the applicable
fiscal quarter and (B) in the case of any determination of the Applicable Margin
based on the Consolidated Total Leverage Ratio shall be based upon those monthly
consolidated financial statements of the MLP that are delivered after the end of
each fiscal quarter pursuant to Section 7.1(c) and (ii) each change in the
Applicable Margin resulting from a change in the Consolidated Total Leverage
Ratio shall be effective during the period commencing on the first day of the
month (the “Margin Adjustment Date”) succeeding the date of delivery to the
Administrative Agent of the last set of consolidated financial statements for a
period included in the applicable fiscal quarter and ending on the date
immediately preceding the next Margin Adjustment Date, provided that (x) subject
to clause (y) below, the Applicable Margin determined pursuant to clause (a)
shall be deemed to be Category 3 and the Applicable Margin determined pursuant
to clause (b) shall be deemed to be Category 2, in each case until the delivery
pursuant to Section 7.2 of the first Borrowing Base Report delivered after the
end of the first fiscal quarter ending after the Restatement Effective Date (it
being understood that the first determination of the Applicable Margin pursuant
to clauses (a) and (b) in accordance with this clause (x) shall be calculated
with respect to Dollar Working Capital Facility Utilization or Multicurrency
Working Capital Facility Utilization, as applicable, for the portion of the
preceding fiscal quarter ended on and after the Restatement Effective Date) and
the Applicable Margin determined pursuant to clause (c) shall be deemed to be
Category 3 until the delivery pursuant to Section 7.1(c) of the first financial
statements after the end of the first fiscal quarter ending after the
Restatement Effective Date and (y) the Applicable Margin determined pursuant to
each of clauses (a), (b) and (c) shall be deemed to be Category 1 (A) at any
time that an Event of Default has occurred and is continuing or (B) at the
option of the Administrative Agent or at the request of the Required Lenders if
the U.S. Borrower fails to deliver the consolidated financial statements
required to be delivered by it pursuant to Section 7.1(c) or any Borrowing Base
Report required to be delivered by it pursuant to Section 7.2, during the period
from the expiration of the time for delivery thereof specified in Section 7.1 or
Section 7.2, as applicable, until such consolidated financial statements or
Borrowing Base Report, as applicable, are delivered.


“Applicable Sub-Limit”: each of the following:
(a)    with respect to Dollar Working Capital Facility Non-Maintenance Cap-Ex
Extensions of Credit, the Dollar Working Capital Facility Non-Maintenance Cap-Ex
Sub-Limit;
(a)    [reserved];
(b)    with respect to Multicurrency Working Capital Facility Non-Maintenance
Cap-Ex Extensions of Credit, the Multicurrency Working Capital Facility
Non-Maintenance Cap-Ex Sub-Limit[reserved];
(c)    with respect to Dollar Swing Line Loans, the Dollar Swing Line Loan
Sub-Limit;
(d)    with respect to Multicurrency Swing Line Loans, the Multicurrency Swing
Line Loan Sub-Limit;




--------------------------------------------------------------------------------




(e)    with respect to Dollar Working Capital Facility Letters of Credit, the
Dollar Working Capital Facility Letter of Credit Sub-Limit;
(f)    with respect to Multicurrency Working Capital Facility Letters of Credit,
the Multicurrency Working Capital Facility Letter of Credit Sub-Limit;
(g)    with respect to Dollar Working Capital Facility Performance Letters of
Credit, the Dollar Performance Letter of Credit Sub-Limit;
(h)    with respect to Multicurrency Working Capital Facility Performance
Letters of Credit, the Multicurrency Performance Letter of Credit Sub-Limit;
(i)    with respect to Dollar Working Capital Facility Long Tenor Letters of
Credit, the Dollar Long Tenor Letter of Credit Sub-Limit;
(j)    with respect to Multicurrency Working Capital Facility Long Tenor Letters
of Credit, the Multicurrency Long Tenor Letter of Credit Sub-Limit;
(k)    with respect to Acquisition Facility Letters of Credit, the Acquisition
Facility Letter of Credit Sub-Limit;
(l)    with respect to Acquisition Facility Working Capital Extensions of
Credit, the Acquisition Facility Working Capital Sub-Limit; and
(m)    with respect to Acquisition Facility Maintenance Cap-Ex Extensions of
Credit, the Acquisition Facility Maintenance Cap-Ex Sub-Limit.
“Approved Acquisition Assets”: each Acquisition Asset for which the
Administrative Agent has received a Business Valuation meeting the requirements
of the definition therefor; provided that (x) no such Business Valuation shall
be required with respect to the Pledged Kildair Stock and (y) no asset shall be
an Approved Acquisition Asset unless it is subject to a Perfected First Lien and
is free and clear of all Liens other than Liens permitted hereunder.
“Approved Fund”: (a) with respect to any Lender, any Bank CLO of such Lender,
and (b) with respect to any Lender that is a fund that invests in commercial
loans and similar extensions of credit, any other fund that invests in
commercial loans and similar extensions of credit and is managed by the same
investment advisor as such Lender or by an Affiliate or Subsidiary of such
investment advisor.
“Approved Inventory Location”: (a) any pipeline or storage facility owned by any
Loan Party and (b) any other pipeline, third-party carrier or third party
storage facility that (i) (A) within forty-five (45) days after the Restatement
Effective Date, has been sent notice of the Administrative Agent’s Perfected
First Lien on the inventory owned by any Loan Party located in or at such
pipeline, third party carrier or third party storage facility in accordance with
the U.S. Security Agreement or the Canadian Security Documents, as applicable,
or (B) within forty-five (45) days after the Closing Date, was sent notice of
the Administrative Agent’s Perfected First Lien on the inventory owned by any
Loan Party located in or at such pipeline, third party carrier or third party
storage facility in accordance with the U.S. Security Agreement (as defined in
the Existing Credit Agreement) and (ii) (A) is identified on Schedule 1.1(A)
(the “Approved Inventory Location Schedule”) or (B) has been approved by the
Administrative Agent, in its sole discretion (exercised in good faith), from
time to time after the Restatement Effective Date, unless in each case, the
status of such pipeline, third party carrier or third party storage facility as
an




--------------------------------------------------------------------------------




Approved Inventory Location has been revoked upon ten (10) Business Days’ notice
to the U.S. Borrower from the Administrative Agent, acting in its reasonable
discretion. The Approved Inventory Location Schedule shall be deemed amended to
include such Approved Inventory Locations without further action immediately
upon the Administrative Agent’s approval.
“Arrangers”: the Lead Arranger, the Amendment Arranger, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., BNP Paribas, Citizens Bank, N.A., Natixis, Société
Générale and Wells Fargo Securities, LLC.
“Asset Sale”: any conveyance, sale, lease, sub-lease, assignment, transfer or
other disposition of property or series of related sales, leases or other
dispositions of property (excluding any such sale, lease or other disposition
permitted by Section 8.6) which yields Net Cash Proceeds to any Borrower or any
other Loan Party (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$5,000,000.
“Assignee”: as defined in Section 11.7(c).
“Assignment and Acceptance”: as defined in Section 11.7(c).
“Assignment of Claims Act”: the Federal Assignment of Claims Act of 1940 (31
U.S.C. §3727 et seq.) and any similar state or local laws, together with all
rules, regulations, interpretations and binding court decisions related thereto.
“Auto-Renewal Letter of Credit”: as defined in Section 3.4(c).
“Availability Certification”: as defined in Section 6.2(e)(viii).
“Available Acquisition Facility Commitment”: as to any Acquisition Facility
Lender at any time, an amount equal to the excess, if any, of (i) the amount of
such Acquisition Facility Lender’s Acquisition Facility Commitment at such time
over (ii) such Acquisition Facility Lender’s Acquisition Facility Extensions of
Credit outstanding at such time; provided, that such amount shall never be less
than zero.
“Available Commitment”: at any time as to any Lender, all or any of the
Available Dollar Working Capital Facility Commitment, the Available
Multicurrency Working Capital Facility Commitment and/or the Available
Acquisition Facility Commitment of such Lender at such time, as the context
requires.
“Available Dollar Working Capital Facility Commitment”: as to any Dollar Working
Capital Facility Lender at any time, an amount equal to the excess, if any, of
(i) the amount of such Dollar Working Capital Facility Lender’s Dollar Working
Capital Facility Commitment at such time over (ii) such Dollar Working Capital
Facility Lender’s Dollar Working Capital Facility Extensions of Credit
outstanding at such time; provided, that such amount shall never be less than
zero; provided further that solely for purposes of determining fees pursuant to
Section 2.8, the amount of outstanding Dollar Working Capital Facility
Extensions of Credit consisting of Dollar Swing Line Loans shall be deemed to be
zero.
“Available Multicurrency Working Capital Facility Commitment”: as to any
Multicurrency Working Capital Facility Lender at any time, an amount equal to
the excess, if any, of (i)




--------------------------------------------------------------------------------




the amount of such Multicurrency Working Capital Facility Lender’s Multicurrency
Working Capital Facility Commitment at such time over (ii) the Dollar Equivalent
of such Multicurrency Working Capital Facility Lender’s Multicurrency Working
Capital Facility Extensions of Credit outstanding at such time; provided, that
such amount shall never be less than zero; provided further that solely for
purposes of determining fees pursuant to Section 2.8, the amount of outstanding
Multicurrency Working Capital Facility Extensions of Credit consisting of
Multicurrency Swing Line Loans shall be deemed to be zero.
“Axel Johnson Affiliate”: any Person that is directly or indirectly in control
of, controlled by, or under common control with, Axel Johnson Inc., excluding
any Loan Party and any other Person with respect to whom any Loan Party has the
power, directly or indirectly to (x) vote any of the securities having ordinary
voting power for the election of directors (or, if such Person is not a
corporation, similar governing Persons) of such Person or (y) direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise. For purposes of this definition, “control” of a Person (including,
with its correlative meanings, “controlled by” and “under common control with”)
means the power, directly or indirectly, either to (a) vote more than 50% of the
securities having ordinary voting power for the election of directors (or, if
such Person is not a corporation, similar governing Persons) of such Person or
(b) direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.
“Axel Johnson Subordinated Indebtedness”: with respect to any Loan Party,
unsecured Indebtedness owed by such Loan Party to any Axel Johnson Affiliate
that is subject to a subordination agreement substantially in the form of
Exhibit H-2, which such form provides that there shall be no restriction as to
the incurrence of such Indebtedness by any Loan Party, or the interest rate or
stated maturity applicable thereto, or, except as provided in Section 8.9, as to
the repayment of such Indebtedness.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank CLO”: as to any Lender, any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business and is administered or managed by such Lender or an
Affiliate or Subsidiary of such Lender.
“Bankruptcy Code”: Title 11 of the United States Code (11 U.S.C. § 101 et seq.).
“Barrel”: forty-two U.S. gallons.
“Base Rate”: for any day, the rate per annum equal to the greatest of (a) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1.00%, (b) the
U.S. Prime Rate in effect on such day (rounded upward, if necessary, to the next
1/16 of 1.00%) and (c) the one-month Eurocurrency Rate for United States Dollars
in effect on such day plus 1.00%. For purposes hereof: “U.S. Prime Rate” shall
mean the rate of interest per annum publicly announced from time to time by
JPMorgan Chase Bank as its prime rate in effect at its principal office in New
York City (the U.S. Prime Rate not being intended to be the lowest rate of
interest charged by JPMorgan Chase Bank in connection with extensions of credit
to




--------------------------------------------------------------------------------




debtors). Any change in the Base Rate due to a change in the U.S. Prime Rate,
the Federal Funds Effective Rate or the Eurocurrency Rate shall be effective as
of the opening of business on the day such change in the U.S. Prime Rate, the
Federal Funds Effective Rate or the Eurocurrency Rate becomes effective,
respectively.
“Base Rate Loans”: Loans the rate of interest of which is based upon the Base
Rate.
“Benefited Lender”: as defined in Section 11.8(a).
“BNP Paribas”: as defined in the introductory paragraph of this Agreement.
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower Materials”: as defined in Section 11.2.
“Borrowers”: collectively, (i) the U.S. Borrower and (ii)(x) prior to the
Amalgamation, each Initial Canadian Borrower and (y) after the Amalgamation, the
Post-Amalgamation Entity.
“Borrower Parties”: collectively, the Borrowers and any Additional Borrowers.
“Borrowing Base Availability”: at any time, an amount equal to the Aggregate
Borrowing Base Amount at such time minus the Total Working Capital Facility
Extensions of Credit at such time minus the Total Acquisition Facility Working
Capital Extensions of Credit.
“Borrowing Base Date”: the most recent date as of which the U.S. Borrower has
based a Borrowing Base Report to be delivered by the U.S. Borrower pursuant to
Section 7.2(c).
“Borrowing Base Report”: a report certified by a Responsible Person of the U.S.
Borrower, substantially in the form of Exhibit G, with appropriate insertions
and schedules, showing the Aggregate Borrowing Base Amount, the U.S. Borrowing
Base and the Kildair Borrowing Base, in each case as of the date set forth
therein and the basis on which it was calculated, together with the following
detailed supporting information:
(i)    for each of the U.S. Borrowing Base and the Kildair Borrowing Base, for
Eligible Cash and Cash Equivalents, a statement as of the applicable Borrowing
Base Date of the account balance, issued by each Cash Management Bank;
(ii)    for each of the U.S. Borrowing Base and the Kildair Borrowing Base, for
Eligible Tier 1 Accounts Receivable, Eligible Tier 2 Accounts Receivable,
Eligible Unbilled Tier 1 Accounts Receivable, and Eligible Unbilled Tier 2
Accounts Receivable,
(A)    a schedule listing each Account Receivable which is supported by a letter
of credit, together with the amount of such Account Receivable, the Account
Debtor of such Account Receivable, the issuing bank, the applicant and the
expiration date of the related letter of credit, the terms of the auto-renewal
provision, if any, and the face amount of the related letter of credit (or, if
applicable, the maximum value of the related letter of credit after giving
effect to any tolerance included therein, and the amount of such tolerance);




--------------------------------------------------------------------------------




(B)    a schedule of each Eligible Account Receivable and Eligible Unbilled
Account Receivable, listing the counterparty thereof, and each of the offsets
and deductions to the amount of such Eligible Account Receivable or Eligible
Unbilled Account Receivable, as applicable, including, if applicable, (1) the
contra account balance thereof, (2) any offset or counterclaim resulting from
trade liabilities, (3) the net marked-to-market net-off calculation of any
losses applied to the Account Debtor after deduction for all margin monies
received and/or paid and the details of any related letters of credit described
in clause (A) above, (4) any Out of the Money Forward Contract Amounts applied
thereto pursuant to clause (F) of the definition of “U.S. Borrowing Base” or
“Kildair Borrowing Base”, as applicable) and (5) any adjustments described in
the definitions of U.S. Borrowing Base or Kildair Borrowing Base, as applicable,
to the extent applicable; and
(C)    with respect to each Eligible Account Receivable, other than Eligible
Unbilled Accounts Receivable, to the extent applicable, an aging report in form
and substance satisfactory to the Co-Collateral Agents;
(iii)    for each of the U.S. Borrowing Base and the Kildair Borrowing Base, for
Eligible Inventory, a schedule of (A) inventory locations, (B) Market Value and
inventory volumes by location and type of Eligible Commodity, (C) if requested
by the Co-Collateral Agents, in the case of Eligible Hedged Petroleum Inventory
and (in the case of the U.S. Borrowing Base) Eligible Hedged Natural Gas
Inventory, evidence of the hedge as demonstrated to the reasonable satisfaction
of the Co-Collateral Agents in the Position Report delivered concurrently with
the applicable Borrowing Base Report, (D) each of the offsets and deductions
used in determining the value of the Eligible Inventory, including any exchange
payable or other offsets and any adjustments described in the definitions of
U.S. Borrowing Base or Kildair Borrowing Base, as applicable, to the extent
applicable, (E) except to the extent covered by clause (F) or clause (G) below,
available supporting documentation for the inventory volumes as of such
Borrowing Base Date, (F) within thirty (30) days after each Borrowing Base Date
with respect to a calendar month (provided that the U.S. Borrower shall use best
efforts to provide within thirty (30) days following receipt therefor a
Borrowing Base Report requested by the Co-Collateral Agents), a volume
difference reconciliation comparing the inventory volumes reflected in the U.S.
Borrower’s accounting records with the U.S. Borrower’s third party statements,
together with a copy of such statements (provided, that a copy of such third
party statements shall not be required with respect to any storage site not
owned or operated by the U.S. Borrower or any of its Affiliates where less than
5,000 Barrels of Eligible Petroleum Inventory is held) and (G) within thirty
(30) days after each Borrowing Base Date that occurs on the last day of March,
June, September and December of each year, if requested by the Co-Collateral
Agents, inventory and field reports supplied by 25% of the terminals owned by
the Loan Parties (so that, in one calendar year, reports with respect to each
terminal owned by any Loan Party shall have been delivered);
(iv)    for each of the U.S. Borrowing Base and the Kildair Borrowing Base, for
Eligible Net Liquidity in Futures Accounts, copies of summary account statements
(or if requested by the Co-Collateral Agents, the full account statements)
issued by the Eligible Broker where such assets are held as of the applicable
Borrowing Base Date together




--------------------------------------------------------------------------------




with additional statements for each commodities futures account that account for
any (x) discounted face value of any U.S. Treasury Securities held in such
account that are zero coupon securities issued by the United States of America
and (y) unearned interest on such U.S. Treasury Securities;
(v)    for the U.S. Borrowing Base, for Eligible Exchange Receivables, (A) a
schedule of each Eligible Exchange Receivable, the counterparty thereof, the
time outstanding and each of the offsets and deductions to the amount of such
Eligible Exchange Receivable used in determining the value of Eligible Exchange
Receivables, including any contra account balance thereof and, if applicable,
any Out of the Money Forward Contract Amounts applied thereto pursuant to clause
(F) of the definition of “U.S. Borrowing Base” and any other adjustments
described in the definitions of Borrowing Base, to the extent applicable, and
(B) to the extent applicable, information described in clause (ii)(A) above;
(vi)    for each of the U.S. Borrowing Base and the Kildair Borrowing Base, for
the Eligible Short Term Unrealized Forward Gains and, solely with respect to the
U.S. Borrowing Base, for the Eligible Medium Term Unrealized Forward Gains and
Eligible Long Term Unrealized Forward Gains, a summary schedule thereof listing:
(A)    the Marked-to-Market Value and the date of the final cash or physical
settlement of each Forward Contract;
(B)    the aggregate amount of each of the offsets and deductions to the
Marked-to-Market Value of such Forward Contracts included in the calculation of
the Counterparty Forward Contract Amount with respect to a Forward Contract
Counterparty, including, to the extent applicable, the aggregate contra account
balance of such Forward Contract Counterparty (and the calculation of such
contra balance), all margin monies received and/or paid with respect to such
Forward Contracts and the details of any related letters of credit and any
adjustments described in the definitions of U.S. Borrowing Base or Kildair
Borrowing Base, as applicable, to the extent applicable; and
(C)    the Counterparty Forward Contract Amount for each Forward Contract
Counterparty;
(vii)    for each of the U.S. Borrowing Base and the Kildair Borrowing Base, for
Eligible Letters of Credit Issued for Commodities Not Yet Received, (A) a
schedule listing each Letter of Credit giving rise to Eligible Letters of Credit
Issued for Commodities Not Yet Received, together with the name of the
applicant, the expiration date of the related Letter of Credit and the face
value thereof (or, if applicable, the maximum value of such Letter of Credit
after giving effect to any tolerance included therein, and the amount of such
tolerance), (B) a calculation supporting the value of physical volume delivered
and the liability owed by the applicable Loan Party to the beneficiary of the
Letter of Credit in connection therewith versus the face amount of such Letters
of Credit, and (C) a schedule of each of the offsets and deductions used in
determining the value of Eligible Letters of Credit Issued for Commodities Not
Yet Received, including the amounts and a calculation, by type (i.e.,
mark-to-market loss, exchange payables and other type of liability owed),
supporting the value of any other




--------------------------------------------------------------------------------




liabilities owed by the applicable Loan Party to the beneficiary of the Letter
of Credit versus the face amount of such Letters of Credit and any adjustments
described in the definitions of U.S. Borrowing Base or Kildair Borrowing Base,
as applicable, to the extent applicable;
(viii)    for each of the U.S. Borrowing Base and the Kildair Borrowing Base,
for Paid but Unexpired Letters of Credit, (A) a schedule listing each Letter of
Credit giving rise to Paid but Unexpired Letters of Credit, together with the
name of the applicant, the expiration date of the related Letter of Credit and
the face value thereof (or, if applicable, the maximum value of such Letter of
Credit after giving effect to any tolerance included therein, and the amount of
such tolerance), (B) a statement describing the existing liabilities that may be
satisfied with such Letter of Credit and the amount therefor, (C) a schedule of
any payments made by the applicable Loan Party to satisfy the obligations for
which such Letter of Credit was issued, (D) a schedule of the underlying
“operational tolerance” with respect to any such Trade Letter of Credit (if
applicable) and (E) a schedule of each of the offsets and deductions used in
determining the value of Paid but Unexpired Letters of Credit, including the
amounts and a calculation, by type (i.e. mark-to-market loss, exchange payables
and other type of liability owed), supporting the value of any other liabilities
owed by the applicable Loan Party to the beneficiary of the Letter of Credit
versus the face amount of such Letters of Credit and any adjustments described
in the definitions of U.S. Borrowing Base or Kildair Borrowing Base, as
applicable, to the extent applicable;
(ix)    for the U.S. Borrowing Base, for Eligible RINs, a schedule summarizing
the value of the RINs inventory available for sale, including the total RINs
volume separated by fuel category. For each fuel category the RINs volumes and
values for each RINs year for which there is inventory also will be shown;
(x)    for the U.S. Borrowing Base, for the First Purchaser Lien Amount, a
schedule setting forth the holder of each First Purchaser Lien, the amount of
the obligations outstanding giving rise to the First Purchaser Lien Amount to
such holder, each of the offsets and deductions to the amount of such
obligations used in determining the First Purchaser Lien Amount, including the
portion thereof reduced by any Letter of Credit, and any adjustments described
in the definitions of Borrowing Base, to the extent applicable;
(xi)    for each of the U.S. Borrowing Base and the Kildair Borrowing Base, for
Product Taxes, a schedule listing the amounts of each tax liability by taxing
authority, the description thereof and the period(s) for which such taxes were
assessed;
(xii)    for each of the U.S. Borrowing Base and the Kildair Borrowing Base, for
Swap Amounts due to Qualified Counterparties, a schedule listing the aggregate
net unrealized gains or losses with respect to each Commodity OTC Agreement with
a Qualified Counterparty and each Financial Hedging Agreement with a Qualified
Counterparty (whether or not the Swap Amounts due to Qualified Counterparties is
equal to or in excess of $20,000,000 (in the case of the U.S. Borrowing Base) or
$5,000,000 (in the case of the Kildair Borrowing Base));




--------------------------------------------------------------------------------




(xiii)    a summary report showing the total amount outstanding under each type
of extension of credit made hereunder; and
(xiv)     a summary of the Dollar Working Capital Facility Utilization and the
Multicurrency Working Capital Facility Utilization for the period from the
immediately preceding Borrowing Base Date (or, in the case of the first
Borrowing Base Report, the Restatement Effective Date) to (but not including)
the Borrowing Base Date for such Borrowing Base Report.
“Borrowing Date”: any Business Day specified (i) in a Borrowing Notice as a date
on which a Loan requested by a Borrower is to be made or (ii) in a Letter of
Credit Request as a date on which a Letter of Credit requested by a Borrower is
to be issued, amended or renewed.
“Borrowing Notice”: as defined in Section 2.5(a).
“Brokerage Account Deducts”: as defined in the definition of “Eligible Net
Liquidity in Futures Accounts” in this Section 1.1.
“Business”: as defined in Section 5.22(b).
“Business Day”: (i) for all purposes other than as covered by clauses (ii) and
(iii) of this definition, a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Law to
close, (ii) with respect to all notices and determinations in connection with,
and payments of principal and interest on, Eurocurrency Loans, any day which is
a Business Day as described in clause (i) of this definition and which is also a
day on which dealings in United States Dollar deposits are carried out in the
London interbank market and (iii) with respect to all notices and determinations
in connection with, and payments of principal and interest on, Loans made to the
Canadian Borrower or made in Canadian Dollars, any day which is a Business Day
as described in clause (i) of this definition and which is also a day on which
banks are open for dealings in Canadian Dollars in Toronto, Ontario.
“Business Valuation”: with respect to any Approved Acquisition Asset, a business
valuation commissioned by and addressed to the Administrative Agent and in form
and substance reasonably acceptable to the Administrative Agent (such acceptance
not to be unreasonably withheld, conditioned or delayed) and prepared by a
Valuation Agent.
“CAML”: the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and other applicable anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws.
“Calculation Date”: the last Business Day of each calendar month (or any other
day selected by the Administrative Agent); provided that (a) the second Business
Day preceding (or such other Business Day as the Administrative Agent shall deem
applicable with respect to Canadian Dollars in accordance with rate-setting
convention for Canadian Dollars) (i) each Borrowing Date with respect to any
Loan denominated in Canadian Dollars or (ii) any date on which a Loan
denominated in Canadian Dollars is continued shall also be a “Calculation Date”,
(b) each Borrowing Date with respect to any other Loan made hereunder shall also
be a “Calculation Date” and (c) the date of issuance, amendment, renewal or
extension of a Letter of Credit shall also be a Calculation Date.
“Canadian Agent”: as defined in the introductory paragraph of this Agreement.




--------------------------------------------------------------------------------




“Canadian Benefit Plans”: any plan, fund, program, or policy, whether oral or
written, formal or informal, funded or unfunded, insured or uninsured, providing
employee benefits, including medical, hospital care, dental, sickness, accident,
disability, life insurance, pension, retirement or savings benefits, under which
any Loan Party or any Subsidiary of any Loan Party that carries on business in
Canada, has any liability with respect to any employee or former employee, but
excluding any Canadian Pension Plans.
“Canadian Borrower”: collectively, (a) prior to the Amalgamation, each Initial
Canadian Borrower and (b) after the Amalgamation, the Post-Amalgamation Entity.
“Canadian Dollar Equivalent”: with respect to (i) an amount denominated in any
currency other than Canadian Dollars, the equivalent in Canadian Dollars of such
amount determined at the Exchange Rate on the most recent Calculation Date and
(ii) an amount denominated in Canadian Dollars, such amount.
“Canadian Dollars” and “C$”: dollars in lawful currency of Canada.
“Canadian Pension Plans”: each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Loan Party or any Subsidiary of any Loan Party for its employees or former
employees, but does not include the Canada Pension Plan or the Quebec Pension
Plan as administered by the Government of Canada or the Province of Quebec,
respectively.
“Canadian Pledge Agreement”: the Canadian Pledge Agreement, substantially in the
form of Exhibit C-2, to be executed and delivered by (a) each Loan Party
pledging Capital Stock of any Person organized under the laws of any
jurisdiction within Canada and (b) with respect to the pledge of Capital Stock
of any Person not organized under the laws of any jurisdiction within Canada,
any Loan Party organized under the laws of any jurisdiction within Canada or
having its chief executive office or domicile in any jurisdiction in Canada.
“Canadian Security Agreement”: the Canadian Security Agreement, substantially in
the form of Exhibit B-2, to be executed and delivered by the Loan Parties
organized under the laws of any jurisdiction within Canada, having its chief
executive office (or domicile) in any jurisdiction in Canada or having tangible
assets in any jurisdiction within Canada.
“Canadian Security Documents”: collectively, the Canadian Security Agreement,
the Canadian Pledge Agreement, the Quebec Security Documents and each Mortgage
and Security Agreement in respect of any real property located in Canada.
“Capital Expenditures”: for any period with respect to any Person, all
expenditures made by such Person during such period that, in accordance with
GAAP, should be classified as a capital expenditure.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation or unlimited
liability company, all membership interests in a limited liability company, all
partnership interests in a limited partnership or partnership, all membership
rights in a cooperative or any and all similar ownership interests in a Person
(other than a corporation, unlimited liability company, limited liability
company, limited partnership or partnership) and any and all warrants, rights or
options to purchase any of the foregoing.




--------------------------------------------------------------------------------




“Cash and Carry Transaction”: in respect of a particular commodity, all
transactions that occur during a Contango Market consisting of:
(a)    the entering into of future or swap contracts for the purchase of such
commodity offset by the concurrent entering into of future or swap contracts for
the sale of the same quantity of such commodity for a later delivery date and a
maximum period not exceeding twelve (12) months; and/or
(b)    the physical purchase by the U.S. Borrower or any other Loan Party of
such commodity which shall be stored for a period not exceeding twelve (12)
months from the date of delivery of such commodity to the U.S. Borrower or such
Loan Party, and the sale of which shall be Hedged by hedges that have a maximum
tenor not exceeding twelve (12) months; and/or
(c)    any combination of the foregoing.
“Cash (100%) Collateralize”; “Cash (100%) Collateralized”: with respect to any
Letter of Credit, to pledge and deposit as collateral for the Obligations Cash
Collateral in the currency in which such Letter of Credit is denominated and in
an amount equal to 100% of the undrawn face amount of such Letter of Credit plus
unpaid fees associated with such Letter of Credit (including any letter of
credit commissions) then due and payable or to be owed with respect to such
Letter of Credit for the period from the time such Cash Collateral is deposited
as collateral until the expiration date of such Letter of Credit, pursuant to
documentation substantially in the form of Exhibit K or such other substantially
similar form reasonably satisfactory to the Administrative Agent.
“Cash Collateral”: with respect to any Letter of Credit, cash or deposit account
balances denominated in United States Dollars or Canadian Dollars that have been
pledged and deposited with or delivered to the Administrative Agent for the
ratable benefit of the Secured Parties as collateral for the Obligations,
including the repayment of such Letter of Credit.
“Cash Collateralize”, “Cash Collateralized”, “Cash Collateralization”: with
respect to any Letter of Credit, to pledge and deposit as collateral for the
Obligations Cash Collateral in the currency in which such Letter of Credit is
denominated and in an amount equal to 105% of the undrawn face amount of such
Letter of Credit plus unpaid fees associated with such Letter of Credit
(including any letter of credit commissions) then due and payable or to be owed
with respect to such Letter of Credit for the period from the time such Cash
Collateral is deposited as collateral until the expiration date of such Letter
of Credit, pursuant to documentation substantially in the form of Exhibit K or
such other substantially similar form reasonably satisfactory to the
Administrative Agent.
“Cash Equivalents”: (a) securities with maturities of twelve (12) months or less
from the date of acquisition or acceptance which are issued or fully guaranteed
or insured by the United States, Canada or any agency or instrumentality
thereof, (b) bankers’ acceptances, certificates of deposit and eurodollar time
deposits with maturities of nine (9) months or less from the date of acquisition
and overnight bank deposits, in each case, of any Lender or of any international
or national commercial bank with commercial paper rated, on the day of such
purchase, at least A-1 or the equivalent thereof by S&P or P-1 or the equivalent
thereof by Moody’s, (c) commercial paper, variable rate or auction rate
securities, or any other short term, liquid investment having a rating, on the
date of purchase, of at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and that matures or resets not more
than nine (9) months after the date of acquisition, (d) obligations of any U.S.
state, Canadian province or a division, public instrumentality or taxing
authority thereof, having on the date of purchase a rating of at least AA or the
equivalent thereof by S&P or at least Aa2 or the equivalent thereof by Moody’s
and (e) investments in money market funds, mutual funds or other pooled
investment vehicles,




--------------------------------------------------------------------------------




in each case acceptable to the Administrative Agent in its sole discretion, the
assets of which consist solely of the foregoing.
“Cash Management Account”: a Deposit Account or Securities Account maintained
with any Cash Management Bank.
“Cash Management Bank”: JPMorgan Chase Bank and each of the banks and other
financial institutions listed on Schedule 1.1(B) and any other bank or financial
institution (which is reasonably acceptable to the Administrative Agent) from
time to time designated by the U.S. Borrower as a bank or financial institution
at which any Borrower or any other Loan Party or any of their Subsidiaries
maintains any Controlled Account.
“Cash Management Bank Agreement”: any account agreement, account control
agreement or other agreement governing the relationship between a Cash
Management Bank and a Loan Party with respect to a Cash Management Account.
“CDOR Screen Rate”: with respect to any Interest Period, (i) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar-denominated bankers’ acceptances displayed and
identified as such on the CDOR page of the Reuters screen (or on any successor
or substitute page on such screen or service that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion) as of the Specified Time on the Quotation Day for such
Interest Period (as adjusted by the Administrative Agent after the Specified
Time to reflect any error in the posted rate of interest or in the posted
average annual rate of interest); plus (ii) 0.10% per annum.
“Change of Control”: the occurrence of any of the following events: (a) the
Permitted Investors shall cease to own and control, of record and beneficially,
directly or indirectly, more than 50% of the total voting power of all classes
of Capital Stock of the General Partner entitled to vote generally in the
election of directors free and clear of all Liens, other than Liens of the type
permitted pursuant to Section 8.3 (as if Section 8.3 were applicable), (b) the
General Partner shall cease to own and control, of record and beneficially, 100%
of the general partnership interests of the MLP free and clear of all Liens,
other than Liens of the type permitted pursuant to Section 8.3 (as if Section
8.3 were applicable) or (c) the MLP shall cease to own and control, of record
and beneficially, directly or indirectly, 100% of each class of outstanding
Capital Stock of each Borrower and each other Loan Party (other than the MLP)
free and clear of all Liens, other than Liens permitted pursuant to Section 8.3.
“Chapter 11 Debtor”: as defined in the definition of “Eligible Account
Receivable” in this Section 1.1.
“Closing Date”: the date on which the conditions precedent set forth in Section
6.1 of the Existing Credit Agreement were satisfied, which date was October 30,
2013.
“Coal Products”: coal and any other product or by-product of the foregoing and
all rights to transmit, transport or store the foregoing.
“Code”: the Internal Revenue Code of 1986, as amended.
“Co-Collateral Agents”: as defined in the introductory paragraph of this
Agreement.




--------------------------------------------------------------------------------




“Co-Documentation Agents”:    as defined in the introductory paragraph of this
Agreement.
“Co-Syndication Agents”: as defined in the introductory paragraph of this
Agreement.
“Collateral”: all property and interests in property of the Loan Parties now
owned or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.
“Commitment”:     at any date, as to any Lender, the Dollar Working Capital
Facility Commitments, the Multicurrency Working Capital Facility Commitments
and/or the Acquisition Facility Commitments of such Lender, as the context
requires.
“Commitment Percentage”: at any time, as to any Lender, the Acquisition Facility
Commitment Percentage, the Dollar Working Capital Facility Commitment Percentage
or the Multicurrency Working Capital Facility Commitment Percentage of such
Lender at such time, as the context requires.
“Commitment Period”: the Acquisition Facility Commitment Period, the Dollar
Working Capital Facility Commitment Period or the Multicurrency Working Capital
Facility Commitment Period, as the context requires.
“Commitment Termination Date”: the Acquisition Facility Commitment Termination
Date, the Dollar Working Capital Facility Commitment Termination Date or the
Multicurrency Working Capital Facility Commitment Termination Date, as the
context requires.
“Commodity Account”: any “Commodity Account” as defined in Section 9-102 of the
New York Uniform Commercial Code, any “Futures Account” as defined under the
PPSA and any “securities account” as defined in the Quebec STA in which is held
“commodity futures contracts”, “security futures contracts”. “financial
instrument futures contracts” and other similar “futures contracts”, as such
terms are defined in the Quebec STA.
“Commodity Contract”: (a) a Physical Commodity Contract, (b) any Commodity OTC
Agreement or (c) a contract for the storage or transportation of any physical
Eligible Commodity.
“Commodity OTC Agreement”: (i) any forward commodity contracts (excluding any
Forward Contract which is a Physical Commodity Contract), swaps, options,
collars, caps, or floor transactions, in each case based on Eligible Commodities
and (ii) any other similar transaction (including any option to enter into any
of the foregoing) or any combination of the foregoing.
“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the U.S. Borrower within the meaning of Section
4001(a)(14) of ERISA or is part of a group which includes the U.S. Borrower and
which is treated as a single employer under Section 414(b), (c), (m) or (o) of
the Code.
“Compliance Certificate”: as defined in Section 7.2(b).
“Conduit Lender”: any special purpose entity organized and administered by any
Lender (or an affiliate of such Lender) for the purpose of making Loans required
to be made by such Lender or of funding such Lender’s participation in any
unpaid Reimbursement Obligation and designated as its Conduit Lender by such
Lender in a written instrument; provided, that the designation by any Lender of
a




--------------------------------------------------------------------------------




Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan or a participation in any unpaid Reimbursement
Obligation under this Agreement if, for any reason, its Conduit Lender fails to
fund any such Loan or participation in any unpaid Reimbursement Obligation, and
the designating Lender (and not the Conduit Lender) shall have the sole right
and responsibility to deliver all consents and waivers required or requested
under this Agreement with respect to its Conduit Lender; provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to Section 11.6 than the designating Lender would have been entitled to receive
in respect of the extensions of credit made by such Conduit Lender or (b) be
deemed to have any commitment hereunder.
“Confidential Information”: as defined in Section 11.16.
“Consolidated Current Assets”: as of any date of determination, all assets of
the LoanCredit Parties that, in accordance with GAAP adjusted on an Economic
Basis, would be classified as current assets on a consolidated balance sheet of
the LoanCredit Parties; provided, that amounts otherwise classified as current
assets which are due from any Affiliate (including shareholders (other than
public limited partners of the MLP)) or Subsidiary of any LoanCredit Party shall
not be classified as current assets.
“Consolidated Current Liabilities”: as of any date of determination, all
liabilities of the LoanCredit Parties that, in accordance with GAAP adjusted on
an Economic Basis, would be classified as current liabilities on a consolidated
balance sheet of the LoanCredit Parties; provided that “Consolidated Current
Liabilities” shall (i) include (A) except to the extent excluded in clause (ii)
below, all Loans outstanding hereunder from time to time, and (B) the current
portion of all Indebtedness with a maturity (as of such date of determination)
of longer than one (1) year, and (ii) exclude any (A) Axel Johnson Subordinated
Indebtedness, (B) Intercompany Subordinated Indebtedness, (C) unsecured
Indebtedness permitted under Section 8.2(h) and (D) Acquisition Facility Loans.
“Consolidated EBITDA”: for any period, Consolidated Net Income of the LoanCredit
Parties for such period, plus, without duplication and to the extent used in
determining such Consolidated Net Income, the sum of:
(1)    provisions for income taxes, interest expense, and depreciation and
amortization expense;
(2)    amounts deducted in respect of other non-cash expenses;
(3)    the amount of any aggregate net loss (or minus the amount of any gain)
arising from the Disposition of capital assets by such Person and its
Subsidiaries; and
(4)    extraordinary, unusual or non-recurring losses and charges;
provided that (i) each of the foregoing items (1)-(4) shall be calculated in
accordance with GAAP adjusted on an Economic Basis, (ii) for the purposes of
this definition, with respect to a business or assets acquired by the LoanCredit
Parties pursuant to an Acquisition permitted under this Agreement, Consolidated
EBITDA shall be calculated on a pro forma basis, using historical numbers, in
accordance with GAAP and such calculation shall be determined in good faith by a
financial officer of the U.S. Borrower (and the U.S. Borrower will provide to
the Administrative Agent such supporting information as Administrative Agent may
reasonably request), without giving effect to any anticipated or proposed change
in operations, revenues, expenses or other items included in the computation of
Consolidated EBITDA, and in a manner which is reasonably satisfactory to the
Administrative Agent in all respects,




--------------------------------------------------------------------------------




adjusted on an Economic Basis plus or minus any Allowed Reserve, as if the
acquisition had been consummated on the first day of such period and (iii) for
the purposes of this definition, with respect to a business or assets disposed
of by the LoanCredit Parties pursuant to a disposition permitted under this
Agreement, Consolidated EBITDA shall be calculated on a pro forma basis, using
historical numbers, in accordance with GAAP and such calculation shall be
determined in good faith by a financial officer of the U.S. Borrower (and the
U.S. Borrower will provide to the Administrative Agent such supporting
information as Administrative Agent may reasonably request), without giving
effect to any anticipated or proposed change in operations, revenues, expenses
or other items included in the computation of Consolidated EBITDA, and in a
manner which is reasonably satisfactory to the Administrative Agent in all
respects, as if such disposition had been consummated on the first day of such
period. Notwithstanding the foregoing, but subject to clauses (ii) and (iii) of
the proviso above, Consolidated EBITDA shall be deemed to be (x) $51,912,000
with respect to the fiscal quarter ending March 31, 2014, (y) $6,787,337 with
respect to the fiscal quarter ending June 30, 2014 and (z) $19,438,000 with
respect to the fiscal quarter ending September 30, 2014.
“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
Consolidated EBITDA to Consolidated Fixed Charges for such period.
“Consolidated Fixed Charges”: for any period with respect to the LoanCredit
Parties, the sum (without duplication) of (i) the amounts deducted for the cash
portion of Consolidated Interest Expense in determining Consolidated Net Income
for such period, (ii) letter of credit fees to the extent paid in cash during
such period, and (iii) principal paid or payable during such period in respect
of Indebtedness (excluding (A) principal on any Loan, (B) principal on the Axel
Johnson Subordinated Indebtedness, (C) principal on any Intercompany
Subordinated Indebtedness, (D) principal on unsecured Indebtedness permitted
under Section 8.2(h) incurred for working capital purposes in an aggregate
outstanding amount (as of such date of determination) of $50,000,000 or less
with a maturity (as of such date of determination) of less than one (1) year
that is not a note (other than a promissory note evidencing commercial
Indebtedness), debenture, bond or other like obligation) of the LoanCredit
Parties and (E) principal on any Indebtedness outstanding under a Contango
Facility). For purposes of the above calculation, (1) with respect to a business
or assets acquired by the LoanCredit Parties pursuant to an Acquisition
permitted under this Agreement, Consolidated Interest Expense shall be
calculated on a pro forma basis, using historical numbers, in accordance with
GAAP and such calculation shall be determined in good faith by a financial
officer of the U.S. Borrower (and the U.S. Borrower will provide to the
Administrative Agent such supporting information as Administrative Agent may
reasonably request), without giving effect to any anticipated or proposed change
in operations, revenues, expenses or other items included in the computation of
Consolidated Interest Expense, and in a manner which is reasonably satisfactory
to the Administrative Agent in all respects, as if the Indebtedness associated
with the Acquisition had been incurred on the first day of such period (it being
understood that, with respect to any Indebtedness incurred in connection with
such Acquisition, if such Indebtedness has a floating or formula rate, it shall
have an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination) and (2)
with respect to a business or assets disposed of by the LoanCredit Parties
pursuant to a disposition permitted under this Agreement, Consolidated Interest
Expense shall be calculated on a pro forma basis, using historical numbers, in
accordance with GAAP and such calculation shall be determined in good faith by a
financial officer of the U.S. Borrower (and the U.S. Borrower will provide to
the Administrative Agent such supporting information as the Administrative Agent
may reasonably request), without giving effect to any anticipated or proposed
change in operations, revenues, expenses or other items included in the
computation of Consolidated Interest Expense, and in a manner




--------------------------------------------------------------------------------




which is reasonably satisfactory to the Administrative Agent in all respects, as
if such disposition had been consummated on the first day of such period.
Notwithstanding the foregoing, but subject to causes (1) and (2) above,
Consolidated Fixed Charges shall be deemed to be (i) $10,039,998 with respect to
the fiscal quarter ending March 31, 2014, (ii) $7,615,358 with respect to the
fiscal quarter ending June 30, 2014 and (iii) $7,092,398 with respect to the
fiscal quarter ending September 30, 2014.
“Consolidated Interest Expense”: for any period with respect to the LoanCredit
Parties, the amount which, in conformity with GAAP adjusted on an Economic Bases
plus or minus any Allowed Reserve, as applicable, would be set forth opposite
the caption “interest expense” or any like caption (including imputed interest
included in payments under Financing Leases) on a consolidated income statement
of the LoanCredit Parties for such period excluding the amortization of any
original issue discount; provided that “Consolidated Interest Expense” shall not
include interest expense with respect to the Maine Dock Liability Obligations.
“Consolidated Net Income”: for any period, the consolidated net income (or
deficit) of the LoanCredit Parties for such period (taken as a cumulative whole)
determined in accordance with GAAP adjusted on an Economic Basis plus or minus
any Allowed Reserve, as applicable; provided that there shall be excluded (a)
the income (or deficit) of any LoanCredit Party accrued prior to the date it
becomes a Loan PartySubsidiary or is merged into or consolidated with any
LoanCredit Party, (b) any write-up of any fixed asset (other than write-ups as
the result of the application of purchase accounting), (c) any net gain from the
collection of the proceeds of life insurance policies, and (d) any gain arising
from the acquisition of any securities, or the extinguishment, under GAAP, of
any Indebtedness, of any LoanCredit Party.
“Consolidated Net Working Capital”: as of any date of determination, (a)
Consolidated Current Assets as of such date minus (b) Consolidated Current
Liabilities as of such date.
“Consolidated Senior Secured Leverage Ratio”: as of any date of determination,
the ratio of (a) the Dollar Equivalent of the aggregate outstanding principal
amount of Indebtedness of the LoanCredit Parties secured by Liens on any assets
of any LoanCredit Party as of such date minus (i) the aggregate outstanding
principal amount of Dollar Working Capital Facility Loans and any Unreimbursed
Amounts in respect of Dollar Working Capital Facility Letters of Credit
outstanding at such time and (ii) the Dollar Equivalent of the aggregate
outstanding principal amount of Multicurrency Working Capital Facility Loans and
any Unreimbursed Amounts in respect of Multicurrency Working Capital Facility
Letters of Credit outstanding at such time to (b) Consolidated EBITDA for the
twelve (12) month period ending as of such date.
“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of (a) the Dollar Equivalent of the aggregate outstanding principal amount of
Indebtedness (excluding any (A) Axel Johnson Subordinated Indebtedness, (B)
Intercompany Subordinated Indebtedness or (C) unsecured Indebtedness permitted
under Section 8.2(h) incurred for working capital purposes in an aggregate
outstanding amount (as of such date of determination) of $50,000,000 or less
with a maturity (as of such date of determination) of less than one (1) year
that is not a note (other than a promissory note evidencing commercial
Indebtedness), debenture, bond or other like obligation) of the LoanCredit
Parties as of such date minus (x) the aggregate outstanding principal amount of
Dollar Working Capital Facility Loans and any Unreimbursed Amounts in respect of
Dollar Working Capital Facility Letters of Credit outstanding at such time and
(y) the Dollar Equivalent of the aggregate outstanding principal amount of
Multicurrency




--------------------------------------------------------------------------------




Working Capital Facility Loans and any Unreimbursed Amounts in respect of
Multicurrency Working Capital Facility Letters of Credit outstanding at such
time to (b) Consolidated EBITDA for the twelve (12) month period ending as of
such date.
“Contango Facility”: a senior secured credit facility of any Loan Party solely
to be used to finance Cash and Carry Transactions, the recourse to such Loan
Party with respect to such credit facility Indebtedness is limited to its
interest in the inventory, forward contracts and receivables related to such
Cash and Carry Transactions (and the proceeds thereof); provided, that (a) any
release of Collateral hereunder for inclusion as collateral for the Contango
Facility has been approved by the Administrative Agent and the Supermajority
Lenders and (b) such facility is subject to an intercreditor agreement in form
and substance satisfactory to the Administrative Agent and the Supermajority
Lenders.
“Contango Market”: the market condition in which the price of a commodity for
forward delivery is higher than the price that is quoted for spot settlement, or
where a far forward delivery price is higher than a nearer forward delivery
price.
“Continuation/Conversion Notice”: as defined in Section 4.3(a)
“Continue”, “Continuation” and “Continued”: the continuation of a Eurocurrency
Loan from one Interest Period to the next Interest Period.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Controlled Account”: each Pledged Account that is subject to an Account Control
Agreement.
“Convert”, “Conversion” and “Converted”: a conversion of Base Rate Loans or
Prime Rate Loans into Eurocurrency Loans, or a conversion of Eurocurrency Loans
into Base Rate Loans or Prime Rate Loans, which may be accompanied by the
transfer by a Lender (at its sole discretion) of a Loan from one Applicable
Lending Office to another.
“Counterparty Forward Contract Amount”: with respect to any Forward Contract
Counterparty, an amount equal to (a) the aggregate Marked-to-Market Value of all
Eligible Forward Contracts of the Loan Parties with such Forward Contract
Counterparty with a positive value, net of (i) cash and Cash Equivalents held by
the Loan Parties from such Forward Contract Counterparty for such Eligible
Forward Contract and (ii) any claim of offset or other counterclaim known to the
Loan Parties to have been asserted in respect of those Eligible Forward
Contracts by such Forward Contract Counterparty, minus, (b) the aggregate
Marked-to-Market Value of all Forward Contracts of the Loan Parties with such
Forward Contract Counterparty with a negative value, net of cash and Cash
Equivalents posted by the Loan Parties with such Forward Contract Counterparty
for such Forward Contract.
“Credit Exposure”: as to any Lender at any time, the sum of its Acquisition
Facility Credit Exposure, its Dollar Working Capital Facility Credit Exposure
and its Multicurrency Working Capital Facility Credit Exposure.
“Credit Exposure Percentage”: as to any Lender at any time, the fraction
(expressed as a percentage), the numerator of which is the Credit Exposure of
such Lender at such time and the denominator of which is the aggregate Credit
Exposures of all of the Lenders at such time.




--------------------------------------------------------------------------------




“Credit Parties”: collectively, the Loan Parties, Wintergreen, and Sprague
Resources Canada.
“Credit Utilization Summary”: as defined in Section 4.13.
“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: at any time, any Lender that (a) within two (2) Business
Days of when due, has failed to fund any portion of any Working Capital Facility
Loan, Acquisition Facility Loan, Swing Line Loan, Refunded Swing Line Loan,
Dollar Swing Line Participation Amount, Multicurrency Swing Line Participation
Amount or L/C Participation Obligation (or any participation in the foregoing)
to, as applicable, any Borrower, the Administrative Agent, any Swing Line Lender
or any Issuing Lender required pursuant to the terms of this Agreement to be
funded by such Lender, or has notified the Administrative Agent that it does not
intend to do so unless such Lender notifies the Administrative Agent in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default, shall be specifically identified in writing) has
not been satisfied; or (b) notified any Borrower, the Administrative Agent, any
Issuing Lender, or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement (unless such writing states
that such position is based on such Lender’s determination that a condition
precedent to funding (which condition precedent, together with any applicable
Default, shall be specifically identified in writing) cannot be satisfied) or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement or under other agreements generally
in which it commits to extend credit; or (c) failed, within three (3) Business
Day after request by the Administrative Agent or the U.S. Borrower, to confirm
that it will comply with the terms of this Agreement relating to any of its
obligations to fund prospective Working Capital Facility Loans, Acquisition
Facility Loans, Swing Line Loans, Refunded Swing Line Loans, Dollar Swing Line
Participation Amounts, Multicurrency Swing Line Participation Amounts or L/C
Participation Obligations; or (d) otherwise failed to pay over to the
Administrative Agent, any Issuing Lender, or any other Lender any other amount
required to be paid by it hereunder within one (1) Business Day of the date when
due, unless the subject of a good faith dispute; or (e) (i) has become or is
insolvent or has a parent company that has become or is insolvent or, (ii) has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment. or (iii) has, or has a
parent company that has, become the subject of a Bail-In Action. For the
avoidance of doubt, a Lender shall not be deemed to be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Capital Stock of such
Lender or a parent company of such Lender by a Governmental Authority.  
“Deposit Account”: as defined in Section 9-102 of the New York Uniform
Commercial Code.
“Designated Account Receivable” means any Account Receivable arising from the
sale or transfer of refined products by a Loan Party to any Person that is
located in the New York metropolitan area that is a commercial or industrial
customer of the line of business acquired by the Loan Parties through the
acquisition of certain assets of the Castle Oil Corporation.




--------------------------------------------------------------------------------




“Disclosing Party”: as defined in Section 11.16(b).
“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.
“Dollar Equivalent”: with respect to (i) an amount denominated in any currency
other than United States Dollars, the equivalent in United States Dollars of
such amount determined at the Exchange Rate on the most recent Calculation Date
and (ii) an amount denominated in United States Dollars, such amount.
“Dollar L/C Exposure”: at any time, the total L/C Obligations with respect to
Dollar Working Capital Facility Letters of Credit. The Dollar L/C Exposure of
any Dollar Working Capital Facility Lender at any time shall be its Dollar
Working Capital Facility Commitment Percentage of the total Dollar L/C Exposure
at such time.
“Dollar Long Tenor Letter of Credit Sub-Limit”: $75,000,000 at any time
outstanding.
“Dollar Performance Letter of Credit Sub-Limit”: $50,000,000 at any time
outstanding.
“Dollar Swing Line Exposure”: at any time, the sum of the aggregate amount of
all outstanding Dollar Swing Line Loans at such time. The Dollar Swing Line
Exposure of any Dollar Working Capital Facility Lender at any time shall be the
sum of (a) its Dollar Working Capital Facility Commitment Percentage of the
total Dollar Swing Line Exposure at such time related to Dollar Swing Line Loans
other than any Dollar Swing Line Loans made by such Lender in its capacity as a
Dollar Swing Line Lender and (b) if such Lender shall be a Dollar Swing Line
Lender, the principal amount of all Dollar Swing Line Loans made by such Lender
outstanding at such time (to the extent that the other Dollar Working Capital
Facility Lenders shall not have funded their participations in such Swing Line
Loans).
“Dollar Swing Line Lenders”: JPMorgan Chase Bank and BNP Paribas and each other
Dollar Working Capital Facility Lender approved by the Administrative Agent and
the U.S. Borrower that has agreed to act as a “Dollar Swing Line Lender
hereunder”, in each case in its capacity as lender of Dollar Swing Line Loans
hereunder.
“Dollar Swing Line Loan Sub-Limit”: $70,000,000 at any time outstanding.
“Dollar Swing Line Loans”: as defined in Section 2.3(a).
“Dollar Swing Line Participation Amount”: as defined in Section 2.6(b)(i).
“Dollar Working Capital Facility”: the Dollar Working Capital Facility
Commitments and the extensions of credit thereunder.
“Dollar Working Capital Facility Commitment”: at any date, as to any Dollar
Working Capital Facility Lender, the obligation of such Dollar Working Capital
Facility Lender to make Dollar Working Capital Facility Loans to the Borrowers
pursuant to Section 2.1(a) and to participate in Dollar Swing Line Loans and
Dollar Working Capital Facility Letters of Credit in an aggregate principal
and/or face amount at any one time outstanding not to exceed the amount set
forth opposite such Dollar Working Capital Facility Lender’s name on Schedule
1.0 under the caption “Dollar Working Capital Facility




--------------------------------------------------------------------------------




Commitment” or, as the case may be, in the Assignment and Acceptance pursuant to
which such Dollar Working Capital Facility Lender becomes a party hereto, as
such amount may be changed from time to time in accordance with the terms of
this Agreement. As of the Restatement Effective Date, the original aggregate
amount of the Dollar Working Capital Facility Commitments is $1,000,000,000.
“Dollar Working Capital Facility Commitment Percentage”: as to any Dollar
Working Capital Facility Lender at any time, the percentage which such Dollar
Working Capital Facility Lender’s Dollar Working Capital Facility Commitment
then constitutes of the aggregate Dollar Working Capital Facility Commitments of
all Dollar Working Capital Facility Lenders at such time (or, at any time after
the Dollar Working Capital Facility Commitments shall have expired or
terminated, such Dollar Working Capital Facility Lenders’ Dollar Working Capital
Facility Credit Exposure Percentage).
“Dollar Working Capital Facility Commitment Period”: the period from and
including the Restatement Effective Date to but not including the Dollar Working
Capital Facility Commitment Termination Date or such earlier date on which all
of the Dollar Working Capital Facility Commitments shall terminate as provided
herein.
“Dollar Working Capital Facility Commitment Termination Date”: the date that is
the fifth anniversary of the Restatement Effective Date, or, if such date is not
a Business Day, the next preceding Business Day.
“Dollar Working Capital Facility Credit Exposure”: as to any Dollar Working
Capital Facility Lender at any time, the Available Dollar Working Capital
Facility Commitment of such Dollar Working Capital Facility Lender plus the
amount of the Dollar Working Capital Facility Extensions of Credit of such
Dollar Working Capital Facility Lender.
“Dollar Working Capital Facility Credit Exposure Percentage”: as to any Dollar
Working Capital Facility Lender at any time, the fraction (expressed as a
percentage), the numerator of which is the Dollar Working Capital Facility
Credit Exposure of such Dollar Working Capital Facility Lender at such time and
the denominator of which is the aggregate Dollar Working Capital Facility Credit
Exposures of all of the Dollar Working Capital Facility Lenders at such time.
“Dollar Working Capital Facility Extensions of Credit”: at any date, as to any
Dollar Working Capital Facility Lender at any time, the aggregate outstanding
principal amount of Dollar Working Capital Facility Loans made by such Dollar
Working Capital Facility Lender, plus the amount of the undivided interest of
such Dollar Working Capital Facility Lender in any then-outstanding Dollar
Working Capital Facility L/C Obligations, plus such Dollar Working Capital
Facility Lender’s Dollar Swing Line Exposure.
“Dollar Working Capital Facility Increase”: as defined in Section 4.1(b).
“Dollar Working Capital Facility Issuing Lenders”: JPMorgan Chase Bank, BNP
Paribas, Societe Generale, Natixis, New York Branch, Royal Bank of Canada and
each other Dollar Working Capital Facility Lender from time to time designated
by the U.S. Borrower (and agreed to by such Lender) as a Dollar Working Capital
Facility Issuing Lender with the prior consent of the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed), each in its
capacity as issuer of any Dollar Working Capital Facility Letter of Credit.
“Dollar Working Capital Facility L/C Obligations”: at any time, an amount equal
to the sum of (a) the aggregate then undrawn and unexpired amount of the then
outstanding Dollar Working




--------------------------------------------------------------------------------




Capital Facility Letters of Credit and (b) the aggregate amount of drawings
under Dollar Working Capital Facility Letters of Credit which have not then been
reimbursed or converted to a Dollar Working Capital Facility Loan pursuant to
Section 3.7.
“Dollar Working Capital Facility L/C Participants”: with respect to any Dollar
Working Capital Facility Letter of Credit, all of the Dollar Working Capital
Facility Lenders other than the Dollar Working Capital Facility Issuing Lender
thereof.
“Dollar Working Capital Facility L/C Participation Obligations”: the obligations
of the Dollar Working Capital Facility L/C Participants to purchase
participations in the obligations of the Dollar Working Capital Facility Issuing
Lenders under outstanding Dollar Working Capital Facility Letters of Credit
pursuant to Section 3.6.
“Dollar Working Capital Facility Lender”: each Lender having a Dollar Working
Capital Facility Commitment (or, after the termination of the Dollar Working
Capital Facility Commitments, each Lender holding Dollar Working Capital
Facility Extensions of Credit), and, as the context requires, includes the
Dollar Working Capital Facility Issuing Lenders. As of the Restatement Effective
Date, each Dollar Working Capital Facility Lender is specified on Schedule 1.0.
“Dollar Working Capital Facility Letter of Credit”: as defined in Section 3.1.
“Dollar Working Capital Facility Letter of Credit Sub-Limit”: $300,000,000 at
any time outstanding.
“Dollar Working Capital Facility Loans”: as defined in Section 2.1(a).
“Dollar Working Capital Facility Long Tenor Letters of Credit”: Dollar Working
Capital Facility Letters of Credit that are Long Tenor Letters of Credit.
“Dollar Working Capital Facility Maturity Date”: with respect to any Dollar
Working Capital Facility Loan, the earliest to occur of (i) the date on which
the Dollar Working Capital Facility Loans become due and payable pursuant to
Section 9, (ii) the date on which the Dollar Working Capital Facility
Commitments terminate pursuant to Section 4.1 and (iii) the Dollar Working
Capital Facility Commitment Termination Date.
“Dollar Working Capital Facility Non-Maintenance Cap-Ex Extensions of Credit”:
Dollar Working Capital Facility Loans and Dollar Working Capital Facility
Letters of Credit that are used to finance Capital Expenditures other than for
the maintenance of existing assets and property of the Loan Parties as
determined in good faith by the U.S. Borrower.
“Dollar Working Capital Facility Non-Maintenance Cap-Ex Sub-Limit”: $10,000,000
at any time outstanding.
“Dollar Working Capital Facility Performance Letters of Credit”: Dollar Working
Capital Facility Letters of Credit that are Performance Letters of Credit.
“Dollar Working Capital Facility Utilization”: with respect to the aggregate
Dollar Working Capital Facility Commitments, for any fiscal quarter, an amount
(expressed as a percentage) equal to the quotient of (a) the quotient of (i) the
sum of the applicable Total Dollar Working Capital Facility Extensions of Credit
outstanding as of the close of business on each day during such fiscal




--------------------------------------------------------------------------------




quarter divided by (ii) the number of days in such fiscal quarter divided by (b)
the aggregate Dollar Working Capital Facility Commitments in effect on the last
Business Day of such fiscal quarter.
“Dutch Guarantor”: Sprague Resources Coöperatief U.A..
“Dutch Membership Pledge Agreement”: the Deed of Disclosed Pledge over
Membership Rights for Sprague Resources Coöperatief U.A., substantially in the
form of Exhibit C-3, to be executed and delivered by the U.S. Borrower and
Sprague Co-op Member LLC, as pledgors, the Administrative Agent and Sprague
Resources Coöperatief U.A.
“Dutch Receivables Pledge Agreement”: the Deed of Pledge over Receivables (Bank
Accounts, Insurance Policies and Intercompany Claims), substantially in the form
of Exhibit B-3, to be executed and delivered by Sprague Resources Coöperatief
U.A. and the Administrative Agent.
“Dutch Security Documents”: collectively, the Dutch Membership Pledge Agreement
and the Dutch Receivables Pledge Agreement.
“Economic Basis”: means GAAP adjusted to include, as applicable and to the
extent not already included in the calculation of GAAP at such time, (a) the
positive Market Value of inventory and exchanges in respect of transactions that
do not qualify for hedging treatment under GAAP; (b) the positive or negative
Marked-to-Market Value of Forward Contracts, including, but not limited to,
forward physical purchase and sales contracts, that do not qualify as
derivatives under GAAP, such as storage and transportation; provided that the
preceding clause (b), with respect to storage and transportation contracts,
shall be limited to the intrinsic value of the underlying contracts, net of any
demand charges; and (c) other Marked-to-Market changes or adjustment as
determined by the U.S. Borrower with agreement from the Administrative Agent;
provided, that in its reasonable discretion the Administrative Agent may require
the vote of the Required Lenders.
“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Account Receivable”: as of any Borrowing Base Date, an Account
Receivable as to which the following requirements have been fulfilled:
(a)    such Account Receivable relates to a Materials Handling Contract, rail
car lease or sublease, transportation services agreement, Commodity Contract or
Financial Hedging Agreement;
(b)    the relevant Loan Party has lawful and absolute title to such Account
Receivable subject only to Permitted Borrowing Base Liens or Liens in favor of
the Administrative Agent for the benefit of the Secured Parties under the Loan
Documents; provided that the amount of the Eligible




--------------------------------------------------------------------------------




Account Receivable, if any, included in the U.S. Borrowing Base or Kildair
Borrowing Base, as applicable, shall be net of the aggregate amount secured by
such Permitted Borrowing Base Lien (other than Liens created by the Security
Documents);
(c)    with respect to any such Account Receivable relating to a Financial
Hedging Agreement, the amount of such Account Receivable payable by the Account
Debtor thereof has been determined;
(d)    such Account Receivable is a valid, legally enforceable obligation of the
party who is obligated under such Account Receivable;
(e)    the amount of such Account Receivable included as an Eligible Account
Receivable shall have been reduced by any portion that is, or which any Loan
Party has a reasonable basis to believe may be, subject to any dispute, offset,
counterclaim or other claim or defense on the part of the Account Debtor
(including offset or netting relating to trade or any other payables, contra,
accrued liabilities, unrealized forward losses and net exchange payables
specific to such Account Debtor) or to any claim on the part of the Account
Debtor denying payment liability under such Account Receivable (provided that
any amount so deducted shall not be further deducted from the U.S. Borrowing
Base or Kildair Borrowing Base, as applicable);
(f)    such Account Receivable is not evidenced by any chattel paper, promissory
note or other instrument unless such chattel paper, promissory note or other
instrument is subject to a Perfected First Lien and delivered to the
Administrative Agent for the benefit of the Secured Parties;
(g)    such Account Receivable is subject to a Perfected First Lien, and such
Account Receivable is not subject to any Liens other than Perfected First Liens
or Permitted Borrowing Base Liens;
(h)    (i) such Account Receivable has been fully earned (or in the case of rail
car leases or subleases, invoiced no earlier than 30 days in advance of the
relevant lease period and earned as a result of the passage of time over the
course of such lease period) and such Account Receivable has been invoiced (if
the issuance of such an invoice is a condition precedent to the Account Debtor’s
obligation to pay) or is, as of such Borrowing Base Date, within four (4)
Business Days of being invoiced or (ii) payment of the Account Receivable is
otherwise due and payable; provided that such Account Receivable shall qualify
as an Eligible Account Receivable only (A) with respect to the U.S. Borrowing
Base, if such Account Receivable arises from the sale of wholesale Natural Gas
Products where it is customary industry practice for the payment for such
Natural Gas Product to be due on the 25th of each month, not more than 30 days
have elapsed after the due date specified in the original invoice; (B) if such
Account Receivable arises from a Financial Hedging Agreement and not more than
five (5) Business Days have elapsed after the date on which the payment of the
Account Receivable is required to be paid under the terms of such Financial
Hedging Agreement; and (C) with respect to a Designated Account Receivable, if
not more than 90 days have elapsed after the due date specified in the original
invoice and (D) for any other Account Receivable not covered by clauses (A) or,
(B) or (C), if not more than 60 days have elapsed after the due date specified
in the original invoice; provided, further, that an “Eligible Account
Receivable” shall not include (i) any Designated Account Receivable that is
outstanding longer than 120 days after the date such Account Receivable arose
and (ii) any Account Receivable (other than a Designated Account Receivable)
that is outstanding longer than 90 days after the date such Account Receivable
arose; provided, further, that the aggregate amount of Eligible Accounts
Receivable invoiced in advance in respect of rail car leases or subleases shall
not exceed $2,000,000;




--------------------------------------------------------------------------------




(i)    such Account Receivable complies with all applicable Laws (excluding any
prohibition, limitation or restriction in any agreement with a Governmental
Authority to the extent that such prohibition, limitation or restriction would
be ineffective under applicable Law (including as provided under Sections 9-406
and 9-408 of the Uniform Commercial Code or Section 40(4) of the PPSA (or the
corresponding Section of such other PPSA) as from time to time in effect in the
applicable jurisdiction)) to which the relevant Loan Party is subject;
(j)    such Account Receivable is reduced by any prepayment or cash collateral
from the applicable Account Debtor;
(k)    if the Account Debtor of such Account Receivable is a debtor under the
Bankruptcy Code or in respect of which a proceeding, petition, application or
plan of arrangement has commenced under Insolvency Laws (any of the foregoing, a
“Chapter 11 Debtor”), such Account Receivable arose after the commencement of
the bankruptcy case or such proceeding, petition, application or plan (the
“Petition Date”) of such Account Debtor or has been assumed by such Account
Debtor;
(l)    at the time of the sale giving rise to such Account Receivable, the
Account Debtor is not in contractual default on any other obligations to any
Loan Party (other than (i) any amounts subject to a good faith dispute under the
applicable contract, (ii) amounts due and owing within the applicable time
periods specified in clause (h) above and (iii) with respect to any Account
Debtor that is a Chapter 11 Debtor, payment defaults that occurred prior to the
Petition Date of such Chapter 11 Debtor or other defaults that arose as a result
of such Account Debtor becoming a Chapter 11 Debtor); provided, however, that
this clause (l) shall not apply to any Account Debtor to which a Loan Party,
consistent with its internal credit policies, has granted a waiver of a
contractual default to lift a specified volume of product;
(m)    except with respect to an Account Receivable described in clause (k)
above, the Account Debtor obligated on such Account Receivable (i) has not
admitted in writing its inability to pay its debts generally or made a general
assignment for the benefit of its creditors, (ii) has not instituted or had
instituted against it a proceeding seeking to adjudicate it a debtor, bankrupt
or insolvent or seeking liquidation, winding up, reorganization, compromise,
arrangement, adjustment, stay of proceedings, protection, relief or composition
of it or its debts under any Law relating to bankruptcy, insolvency or
reorganization or relief of debtors or corporate law or seeking the entry of an
order for relief or the appointment of a receiver, interim receiver, receiver
and manager, monitor, trustee or other similar official of it or for any
substantial part of its property, and (iii) has not taken any corporate action
to authorize any of the foregoing;
(n)    (i) the Account Debtor of such Account Receivable shall not be a
Governmental Authority unless all actions required under any Assignment of
Claims Act, the Financial Administration Act (Canada) and any similar local,
provincial or territorial laws, rules or regulations applicable to such Account
Receivable and such Governmental Authority shall have been taken to approve and
permit the assignment of rights to payment thereunder or thereon to the
Administrative Agent, for the ratable benefit of the Secured Parties, under the
Security Documents and (ii) the Account Debtor of such Account Receivable shall
not be a Governmental Authority of a State within the United States unless such
state has waived any claim of sovereign immunity with respect to such Account
Receivable by statute, applicable case law, contract or otherwise; provided that
at the Co-Collateral Agents’ discretion, exercised in good faith, any Accounts
Receivable that would otherwise be considered ineligible pursuant to this clause
(n) shall not be deemed ineligible solely as a result of this clause (n);




--------------------------------------------------------------------------------




(o)    if the Account Debtor of such Account Receivable is a Subsidiary or an
Affiliate of the U.S. Borrower, such Account Debtor is approved by the Required
Lenders in their sole discretion (exercised in good faith);
(p)    if the Account Debtor of such Account Receivable is incorporated in, or
primarily conducts business in, any jurisdiction outside the United States or
Canada, such Account Debtor is an Eligible Foreign Counterparty;
(q)    the Account Debtor of such Account Receivable is creditworthy in
accordance with the Risk Management Policy; provided, that such Account Debtor
may be deemed non-creditworthy (and therefore such Account Receivable thereof
shall be ineligible for inclusion as an “Eligible Account Receivable”) in the
judgment of the Co-Collateral Agents after consultation with the U.S. Borrower;
(r)    such Account Receivable is denominated in United States Dollars or
Canadian Dollars and payable in the United States or Canada;
(s)    such Account Receivable is not inclusive of any demurrage claim;
(t)    with respect to any such Account Receivable relating to a Materials
Handling Contract, such Account Receivable has been billed in arrears; and
(u)    solely with respect to any Account Receivable of a Kildair Loan Party,
such Account Receivable is not an Excess Concentration Account Receivable.
“Eligible Acquisition Asset Value”: 70% multiplied by the aggregate Estimated
Going Concern Value of the Approved Acquisition Assets taken as a whole;
provided that the Eligible Acquisition Asset Value of the Pledged Kildair Stock
shall be the value thereof as reasonably determined by the U.S. Borrower and the
Administrative Agent.
“Eligible Asphalt Inventory”: as of any Borrowing Base Date, all Eligible
Inventory of the Loan Parties consisting of asphalt.
“Eligible Broker”: as defined in the definition of “Eligible Net Liquidity in
Futures Accounts” in this Section 1.1.
“Eligible Cash and Cash Equivalents”: as of any Borrowing Base Date, currency
consisting of United States Dollars, Canadian Dollars or Cash Equivalents, in
each case, which (i) has been deposited in a Deposit Account or a Securities
Account with a Cash Management Bank that is subject to an Account Control
Agreement, (ii) is subject to a Perfected First Lien, and (iii) is subject to no
other Liens other than Permitted Cash Management Liens.
“Eligible Coal Inventory”: as of any Borrowing Base Date, all Eligible Inventory
of the Loan Parties consisting of Coal Products.
“Eligible Commodities”: collectively, Coal Products, Natural Gas Products,
Petroleum Products and asphalt.
“Eligible Exchange Receivable”: an Exchange Receivable of any Loan Party that
would be an Eligible Account Receivable but for the fact that the consideration
to be received by such Loan Party consists in whole or in part of the delivery
of Eligible Commodities; provided, however, that the




--------------------------------------------------------------------------------




value of an Eligible Exchange Receivable shall be the Value as of any Borrowing
Base Date of the Eligible Commodities required to be delivered to such Loan
Party.
“Eligible Foreign Counterparty”: means an Account Debtor that is incorporated
in, or primarily conducts business in, any jurisdiction outside the United
States or Canada, and (A) is set forth on Schedule 1.1(C) or (B) has been
approved by the Required Lenders, in their sole discretion, from time to time
after the Restatement Effective Date in accordance with the following procedure:
(x) the U.S. Borrower shall deliver a written request to the Administrative
Agent for such approval by the Required Lenders of such counterparty and credit
exposure, which request shall be provided by the Administrative Agent to the
Lenders, including, if requested by a Lender, through posting on Intralinks or
other web site in use to distribute information to the Lenders, or by other
electronic mail, or other notice procedure permitted under Section 11.2; and (y)
the Required Lenders shall inform the Administrative Agent of such approval in
writing (by electronic communication, telecopy or facsimile) within five (5)
Business Days after receipt of notice from the Administrative Agent; provided
that failure of a Lender to respond to any request for approval within the time
period provided for hereby shall be deemed to be an acceptance of such
counterparty as an Eligible Foreign Counterparty by such Lender; provided,
further, that, the Supermajority Lenders, in their sole discretion, may from
time to time revoke the Eligible Foreign Counterparty status of any counterparty
previously approved as an Eligible Foreign Counterparty or reduce the
previously-approved credit exposure of the Loan Parties to such counterparty,
which revocation or reduction shall be effective as of the first Borrowing Base
Date that is at least ten (10) days after the delivery of written notice of such
revocation or reduction by the Administrative Agent to the U.S. Borrower. The
Administrative Agent may, in its sole discretion, extend such five (5) Business
Day period if the Administrative Agent determines that any counterparty requires
additional review by the Lenders. Schedule 1.1(C) shall be deemed amended to
include such Eligible Foreign Counterparties and the related credit exposure
without further action immediately upon the Required Lenders’ approval of such
Eligible Foreign Counterparty and the related credit exposure in accordance with
the procedure described in this definition.
“Eligible Forward Contract”: a Forward Contract of a Loan Party which (a)
conforms to the Risk Management Policy, (b) is evidenced by a written agreement
or a trade confirmation enforceable against the party thereto, (c) is subject to
a Perfected First Lien, subject only to Permitted Borrowing Base Liens, (d) has
not been terminated and is not subject to termination by reason of an occurrence
of a default or any other termination event having occurred thereunder, (e) the
Forward Contract Counterparty thereto is not a Subsidiary or an Affiliate of any
Loan Party, (f) has not been deemed ineligible as to its form by the
Co-Collateral Agents acting in their sole discretion, and (g) the Forward
Contract Counterparty thereto is not a Governmental Authority unless all actions
required under any applicable Assignment of Claims Act, Financial Administration
Act (Canada) and any other similar local, provincial, territorial laws, rules or
regulations, if any, applicable to such Forward Contract and such Governmental
Authority shall have been taken to approve and permit the assignment of rights
to payment thereunder or thereon to the Administrative Agent, for the ratable
benefit of the Secured Parties under the Security Documents; provided that at
the Co-Collateral Agents’ discretion, exercised in good faith, any Forward
Contract that would otherwise be considered ineligible pursuant to this clause
(g) shall not be deemed ineligible solely as a result of this clause (g).  
“Eligible Hedged Natural Gas Inventory”: as of any Borrowing Base Date, the
Value of Eligible Natural Gas Inventory as of such date that has been Hedged.
“Eligible Hedged Petroleum Inventory”: as of any Borrowing Base Date, the Value
of Eligible Petroleum Inventory as of such date that has been Hedged.




--------------------------------------------------------------------------------




“Eligible In the Money Forward Contract Amount”: to the extent that the
Counterparty Forward Contract Amount with respect to any Forward Contract
Counterparty is positive, such Counterparty Forward Contract Amount.
“Eligible Inventory”: as of any Borrowing Base Date, all inventory of any Loan
Party consisting of Eligible Commodities valued at the then current Value, and
in all instances as to which the following requirements have been fulfilled:
(a)    the inventory is owned by such Loan Party;
(b)    the inventory is subject to a Perfected First Lien and is free and clear
of all other Liens except Permitted Borrowing Base Liens;
(c)    all requirements set forth in Section 5(k) of the U.S. Security Agreement
or Section 5(k) of the Canadian Security Agreement, as applicable, applicable to
such inventory have been satisfied;
(d)    the inventory has not been identified for deliveries with the result that
a buyer may have rights to the inventory that could be superior to the Perfected
First Liens, nor shall such inventory have become subject to a customer’s
ownership or lien;
(e)    the inventory is in transit, in a pipeline or in a storage facility at an
Approved Inventory Location in the U.S. or Canada and, if such inventory is in
transit on a water borne vessel chartered, rented, owned or leased by such Loan
Party, either a bill of lading related thereto has been issued to or endorsed to
the order of such Loan Party (without further endorsement as of such Borrowing
Base Date) or a letter of indemnity for payment, provided by the holder or named
shipper thereof, has been issued to or addressed to such Loan Party;
(f)    the inventory is in good saleable condition, is not deteriorating in
quality and is not obsolete;
(g)    with respect to any inventory consisting of biofuels, biodiesel or
ethanol, not more than six (6) months has passed since the receipt thereof; and
(h)    the inventory has not been placed on consignment;
provided that (i) the value of Eligible Inventory shall be reduced by the Value
of any net volumetric balance owed by any Loan Party to a counterparty with whom
such Loan Party holds title to the inventory, and (ii) (A) line fill and tank
bottoms (other than any tank bottoms consisting of distillates, gasolines or
other light oil products or residual fuel oils acceptable to the Co-Collateral
Agents in their sole discretion) in transportation or storage facilities owned
by any Loan Party and (B) the portion of commodities held in third party
transportation or storage facilities (1) that are tank bottoms (other than any
tank bottoms consisting of distillates, gasolines or other light oil products or
residual fuel oils acceptable to the Co-Collateral Agents in their sole
discretion) or (2) line fill or working inventory (however designated) that is
not subject to an agreement recognizing such Loan Party’s ownership and/or the
withdrawal of which is subject to contractual restrictions (other than any tank
bottoms consisting of distillates, gasolines or other light oil products or
residual fuel oils acceptable to the Co-Collateral Agents in their sole
discretion), will not be considered “Eligible Inventory”. For the purposes of
this definition, “tank bottoms” with respect to asphalt shall be deemed to be
that portion of asphalt that is located at or below the suction point.




--------------------------------------------------------------------------------




“Eligible Letters of Credit Issued for Commodities Not Yet Received”: as of any
Borrowing Base Date, the aggregate face amount of either standby and/or
documentary Letters of Credit for the purchase or transportation of Eligible
Commodities for which title has passed to a Loan Party as of such Borrowing Base
Date, as long as such Loan Party is able to calculate drawable liability thereof
in a manner acceptable to the Co-Collateral Agents in their sole discretion
(exercised in good faith), which such manner shall be in such Loan Party’s
normal course of business and consistent with its month-end reconciliation
processes, minus any amounts drawn or paid under such Letters of Credit minus
any other liabilities then existing that may be satisfied by any such Letters of
Credit minus any other liabilities that may be owed by such Loan Party to the
beneficiary of any such Letters of Credit and which may be satisfied by any such
Letters of Credit minus, with regard to any such Letters of Credit for
transportation, any liabilities that may be satisfied by any such Letters of
Credit as reasonably estimated by such Loan Party through the immediately
following calendar month, if the applicable Borrowing Base Date is as of the end
of the month, and otherwise through the end of the current calendar month.
“Eligible Long Term Unrealized Forward Gain”: as of any Borrowing Base Date, the
Aggregate Eligible In the Money Forward Contract Amount at such date for
Eligible Forward Contract obligations whose final cash or physical settlement is
during the period exceeding twenty-four (24) months but no greater than
thirty-six (36) months after such Borrowing Base Date; provided that,
notwithstanding the foregoing, an Eligible Forward Contract shall be excluded
from the calculation of Eligible Long Term Unrealized Forward Gain if it is not
in compliance with the Risk Management Policy or is a Futures Contract.
“Eligible Medium Term Unrealized Forward Gain”: as of any Borrowing Base Date,
the Aggregate Eligible In the Money Forward Contract Amount at such date for
Eligible Forward Contract obligations whose final cash or physical settlement is
during the period exceeding twelve (12) months but no greater than twenty-four
(24) months after such Borrowing Base Date; provided that, notwithstanding the
foregoing, an Eligible Forward Contract shall be excluded from the calculation
of Eligible Medium Term Unrealized Forward Gain if it is not in compliance with
the Risk Management Policy or is a Futures Contract.
“Eligible Natural Gas Inventory”: as of any Borrowing Base Date, all Eligible
Inventory of the Loan Parties consisting of Natural Gas Products.
“Eligible Net Liquidity in Futures Accounts”: as of any Borrowing Base Date, the
Net Liquidation Value of any Commodity Account of any Loan Party as of such date
maintained with BNP Paribas Commodity Futures, Inc., Citigroup Global Markets
Inc., NewEdge USA, LLC or a reputable broker reasonably acceptable to the
Administrative Agent (each, so long as such Person remains qualified as such
pursuant to the next succeeding sentence, an “Eligible Broker”) with respect to
positions held by such Eligible Broker on a regulated exchange (including the
New York Mercantile Exchange, the Intercontinental Commodities Exchange and CME
ClearPort) that have been maintained at all times and in all respects in
accordance with the Risk Management Policy and this Agreement (including for the
avoidance of doubt, all transactions credited to such Commodity Account or
related thereto) which such Commodity Account is subject to (i) a Perfected
First Lien, subject only to Permitted Borrowing Base Liens and any Lien of such
Eligible Broker in connection with any indebtedness of such Loan Party to such
Eligible Broker permitted by the applicable Account Control Agreement
(including, but not limited to, if permitted, any right of the Eligible Broker
to close out open positions of such Loan Party without prior demand for
additional margin and without prior notice) (such amounts in a Commodity Account
subject to the liens and close-out rights of the Eligible Broker set forth in
this clause (i), the “Brokerage Account Deducts”), and (ii) an Account Control
Agreement among the Administrative Agent, such Loan




--------------------------------------------------------------------------------




Party holding such account and the Eligible Broker with which such account is
maintained. For the avoidance of doubt, a broker may, at any time, cease to
qualify as an “Eligible Broker” for all purposes hereunder upon two (2) Business
Days’ notice thereof by the Administrative Agent, acting in its reasonable
discretion, to the U.S. Borrower. Eligible Net Liquidity in Futures Accounts
shall include any discounted face value of any U.S. Treasury Securities held as
of such date in such account that are zero coupon securities issued by the
United States of America, minus any unearned interest on such U.S. Treasury
Securities as of such date; provided that the maturity date thereof is within
six (6) months of the relevant Borrowing Base Date; provided, further, that the
Eligible Net Liquidity in Futures Accounts as calculated pursuant to this
definition shall be net of any Brokerage Account Deducts.
“Eligible Petroleum Inventory”: as of any Borrowing Base Date, all Eligible
Inventory of the Loan Parties consisting of Petroleum Products.
“Eligible RINs”: as of any Borrowing Base Date, all inventory of any Loan Party
consisting of RINs valued at the then current Value, and in all instances as to
which the following requirements have been fulfilled:
(a)     the Eligible RIN is owned by such Loan Party;
(b)     the Eligible RIN is subject to a Perfected First Lien and is free and
clear of all other Liens except Permitted Borrowing Base Liens;
(c)     if the Eligible RIN is credited to a Commodity Account or Securities
Account, such account is a Controlled Account;
(d)    all requirements of applicable law with respect to the Eligible RIN have
been satisfied; and
(e)    the Eligible RIN has an expiration date at least 31 days after the
applicable Borrowing Base Date.
“Eligible Short Term Unrealized Forward Gain”: as of any Borrowing Base Date,
the Aggregate Eligible In the Money Forward Contract Amount at such time for
Eligible Forward Contract obligations whose final cash or physical settlement is
during the period ending twelve (12) months after such Borrowing Base Date;
provided that, notwithstanding the foregoing, an Eligible Forward Contract shall
be excluded from the calculation of Eligible Short Term Unrealized Forward Gain
if it is not in compliance with the Risk Management Policy or is a Futures
Contract.
“Eligible Tier 1 Account Receivable”: at the time of any determination thereof,
each Eligible Account Receivable the Account Debtor of which is a Tier 1
Counterparty.
“Eligible Tier 2 Account Receivable”: at the time of any determination thereof,
each Eligible Account Receivable the Account Debtor of which is a Tier 2
Counterparty.
“Eligible Unbilled Account Receivable”: as of any Borrowing Base Date, each
Account Receivable of any Loan Party which would be an Eligible Account
Receivable but for the fact that such Account Receivable has not actually been
invoiced prior to such Borrowing Base Date.
“Eligible Unbilled Tier 1 Account Receivable”: at the time of any determination
thereof, each Eligible Unbilled Account Receivable the Account Debtor of which
is a Tier 1 Counterparty.




--------------------------------------------------------------------------------




“Eligible Unbilled Tier 2 Account Receivable”: at the time of any determination
thereof, each Eligible Unbilled Account Receivable the Account Debtor of which
is a Tier 2 Counterparty.
“Employee Benefit Plans”: any benefit plan or arrangements in respect of any
employees (including employees who are employed in Canada) or past employees
operated by any Loan Party or in which any Loan Party participates and which
provides benefits on retirement or voluntary withdrawal from or involuntary
termination of employment, including termination indemnity payments and
post-retirement medical benefits.
“Environmental Laws”: any and all federal, state, provincial, territorial or
local statutes, orders, regulations or other Law having the force and effect of
law, including common law, guidelines, decrees, orders, orders-in-council,
injunctions, rules, judgments, consents, directives, instructions, standards,
judicial or administrative decisions or other requirements by Governmental
Authority having the force and effect of law, including judicial interpretation
of any of the foregoing concerning the environment or health and safety
(including regulating, relating to or imposing liability or standards of conduct
concerning Materials of Environmental Concern) which are in existence now or in
the future and are binding at any time on any Loan Party in the relevant
jurisdiction in which such Loan Party has been or is operating (including by the
export of its products or its waste to that jurisdiction). Notwithstanding
anything in this Agreement or in any other Loan Document to the contrary, the
defined term “Laws” and the usage of such term (including as used in the defined
term “Requirement of Law”) herein and in each other Loan Document shall not
include any of the items in the definition of the term “Laws” to the extent they
both (i) concern the environment or health and safety (including regulating,
relating to or imposing liability or standards of conduct concerning Materials
of Environmental Concern) and (ii) do not have the force and effect of law.
“Environmental Permits”: any permit, license, registration, consent, approval
and other authorization from a Governmental Authority required under any
Environmental Law for the operation of the business, including facilities and
equipment, of any Loan Party conducted on, at the Properties.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended.
“ESA”: as defined in Section 6.1(x).
“Estimated Going Concern Value”: with respect to any Approved Acquisition Asset,
the “going concern value” of such Approved Acquisition Asset as reflected in the
most recent Business Valuation of such Approved Acquisition Asset obtained by
the Administrative Agent on or prior to the Restatement Effective Date (or with
respect to any Approved Acquisition Asset acquired after the Restatement
Effective Date, upon acquisition thereof), pursuant to Section 7.16, or at the
request of the U.S. Borrower (at the U.S. Borrower’s sole expense).
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
“Eurocurrency Base Rate”: with respect to (a) any Eurocurrency Loan denominated
in United States Dollars for any Interest Period, the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for United States Dollars for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters Screen that displays such rate (or, in the event such
rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as




--------------------------------------------------------------------------------




selected by the Administrative Agent in its reasonable discretion; in each case,
the “LIBOR Screen Rate”) as of the Specified Time on the Quotation Day for such
Interest Period; provided that if any LIBOR Screen Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement and (b) any
Eurocurrency Loan denominated in Canadian Dollars for any Interest Period, the
CDOR Screen Rate as of the Specified Time and on the Quotation Day for such
Interest Period; provided that if any CDOR Screen Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement; provided,
further, if a LIBOR Screen Rate or CDOR Screen Rate, as applicable, shall not be
available at such time for such Interest Period (an “Impacted Interest Period”),
then the Eurocurrency Base Rate for such currency and Interest Period shall be
the Interpolated Rate at such time (provided that if the Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement); provided further that all of the foregoing shall be subject to
Section 4.15(a).
“Eurocurrency Loans”: Loans for which the applicable rate of interest is based
upon the Eurocurrency Rate.
“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula:
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements





--------------------------------------------------------------------------------






“Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan in any currency, the aggregate of the maximum reserve, liquid asset or
similar percentages (including basic, supplemental, marginal and emergency
reserves) expressed as a decimal established by any Governmental Authority of
the jurisdiction of such currency (or by any other Person) to which banks in
such jurisdiction are subject for any category of deposits or liabilities
customarily used to fund loans in such currency or by reference to which
interest rates applicable to loans in such currency are determined. Such
reserve, liquid assets or similar percentages shall, in the case of United
States Dollars, include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans denominated in Canadian Dollars shall be deemed to be the
subject of such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any other applicable law, rule or regulation. The
Eurocurrency Reserve Requirements shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.
“Event of Default”: any of the events specified in Section 9.1 for which all
applicable requirements for the giving of notice, the lapse of time, or both,
have been satisfied.
“Excess Concentration Accounts Receivable”: with respect to any Account Debtor,
to the extent the aggregate amount of Accounts Receivable owing from such
Account Debtor and its Affiliates to the Kildair Loan Parties exceeds 15% of the
aggregate Eligible Accounts Receivable for all Kildair Loan Parties, any
Accounts Receivable in excess of such threshold; provided that any Account
Receivable that is either (i) owing from an Account Debtor listed on Schedule
1.1(F) (as such schedule may be updated by the U.S. Borrower from time to time
with the approval of the Co-Collateral Agents), (ii) owing from an Account
Debtor who is Investment Grade or (iii) supported by an Acceptable Investment
Grade Credit Enhancement, shall be excluded from the aggregate amount of
Accounts Receivable owing from the applicable Account Debtor for purposes of the
above calculation.
“Exchange Rate”: with respect to any non-United States Dollar or non-Canadian
Dollar currency, as applicable, on any date, the rate at which such currency may
be exchanged into United States Dollars or Canadian Dollars, as applicable, as
set forth on such date on the relevant Reuters currency page at or about 11:00
A.M., London time, on such date. In the event that such rate does not appear on
any Reuters currency page, the “Exchange Rate” with respect to such non-United
States Dollar or non-Canadian Dollar currency, as applicable, shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the U.S.
Borrower or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Administrative Agent’s spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of such
non-United States Dollar or non-Canadian Dollar currency, as applicable, are
then being conducted, at or about 10:00 A.M., local time, on such date for the
purchase of United States Dollars or Canadian Dollars, as applicable, with such
non-United States Dollar or non-Canadian Dollar currency, as applicable, for
delivery two Business Days later; provided, that if at the time of any such
determination, no such spot rate can reasonably be quoted, the Administrative
Agent may use any reasonable method as it deems applicable to determine such
rate, and such determination shall be conclusive absent manifest error.
“Exchange Receivable”: any right to receive consideration that would be an
Account Receivable but for the fact that the consideration to be received by the
relevant Loan Party consists in whole or in part of the delivery of Eligible
Commodities.




--------------------------------------------------------------------------------




“Excluded Accounts”: collectively, Deposit Accounts of any Grantor solely to the
extent that the amount on deposit in such Deposit Accounts, in aggregate, at any
one time is less than $200,000.
“Excluded Swap Obligation”: with respect to any Loan Party, any Swap Obligation
if, and to the extent that, and only for so long as, all or a portion of the
guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure to constitute an “eligible contract participant,” as defined in
the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such Loan
Party becomes or would become effective with respect to such Swap Obligation. If
a Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.
“Exempt CFC”: any “controlled foreign corporation” (as defined in Section 957 of
the Code) of which the MLP or a Subsidiary of the MLP is a “United States
shareholder” (within the meaning of the Code).
“Existing Acquisition Facility Letter of Credit”: each outstanding “Acquisition
Facility Letter of Credit” (as defined in the Existing Credit Agreement) set
forth on Schedule 3.2.
“Existing Acquisition Facility Loan”: each “Acquisition Facility Loan” (as
defined in the Existing Credit Agreement) that is outstanding immediately prior
to the Restatement Effective Date.
“Existing Credit Agreement”: that certain Credit Agreement, dated as of October
30, 2013, among the U.S. Borrower, the lenders and agents party thereto, and
JPMorgan Chase Bank, N.A., as administrative agent
“Existing Kildair Letter of Credit”: each “Letter of Credit” (as defined in the
Kildair Credit Agreement) set forth on Schedule 3.1(a).
“Existing Lenders”: the “Lenders” (as defined in the Existing Credit Agreement)
immediately prior to the Restatement Effective Date.
“Existing Mortgaged Property”: each property that is currently covered by a
mortgage or deed of trust pursuant to the Existing Credit Agreement.
“Existing Sprague Letter of Credit”: each “Working Capital Facility Letter of
Credit” (as defined in the Existing Credit Agreement) set forth on Schedule
3.1(b).
“Existing Working Capital Facility Loans”: each “Working Capital Facility Loan”
(as defined in the Existing Credit Agreement) that is outstanding immediately
prior to the Restatement Effective Date.
“Extensions of Credit”: at any date, as to any Lender at any time, the amount of
its Dollar Working Capital Facility Extensions of Credit, its Multicurrency
Working Capital Facility Extensions of Credit or its Acquisition Facility
Extensions of Credit at such time, as the context requires.




--------------------------------------------------------------------------------




“Facility”: the Acquisition Facility, the Dollar Working Capital Facility or the
Multicurrency Working Capital Facility, as the context requires.
“Facility Increase”: as defined in Section 4.1(b).
“FATCA”: Sections 1471 through 1474 of the Code, as of the Restatement Effective
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreements entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation or rules adopted pursuant to such intergovernmental
agreements.
“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the interest rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by
JPMorgan Chase Bank from three federal funds brokers of recognized standing
selected by it; provided that if the Federal Funds Effective Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Fee Letter”: the fee letter dated as of October 17, 2014, among J.P. Morgan
Securities LLC, JPMorgan Chase Bank and the U.S. Borrower, as amended.
“FERC”: the U.S. Federal Energy Regulatory Commission.
“FERC Contract Collateral”: as defined in the Security Agreement.
“Financial Hedging Agreement”: any currency swap, cross-currency rate swap,
currency option, interest rate option, interest rate swap, cap or collar
agreement or similar arrangement or any other similar transaction (including any
option to enter into any of the foregoing) or any combination of the foregoing
including any derivative relating to interest rate or currency rate risk, in
each case which is not a Commodity OTC Agreement.
“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.
“First Purchaser Lien”: a so-called “first purchaser” Lien, as defined in Texas
Bus. & Com. Code Section 9.343, comparable Laws of the states of Oklahoma,
Kansas, Mississippi, Wyoming or New Mexico, or any other comparable Law of any
such jurisdiction or any other applicable jurisdiction.
“First Purchaser Lien Amount”: as of any Borrowing Base Date, in respect of any
property of a Loan Party subject to a First Purchaser Lien, the aggregate amount
of the obligations outstanding as of such date giving rise to such First
Purchaser Lien, less any portion of such obligations that are secured or
supported by a Letter of Credit.
“Fiscal Year”: with respect to any Person, such Person’s fiscal year, which
consists of a twelve (12) month period beginning on each January 1 and ending on
each December 31.
“Foreign Lender”: a Lender that is not a U.S. Person.




--------------------------------------------------------------------------------




“Forward Contract”: as of any date of determination, a Commodity Contract with a
delivery date or, with respect to a Commodity OTC Agreement, price settlement
date, one day or later after such date of determination.
“Forward Contract Counterparty”: any counterparty to a Forward Contract of any
Loan Party.
“Futures Contracts”: contracts for making or taking delivery of Eligible
Commodities that are traded on a market-recognized commodity exchange, which
such contracts meet the specification and delivery requirements of futures
contracts on such commodity exchange.
“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time.
“General Partner”: Sprague Resources GP LLC, a Delaware limited liability
company.
“Governing Documents”: with respect to (a) a corporation or unlimited liability
company, its articles, memorandum or certificate of incorporation, continuance
or amalgamation and by-laws; (b) a partnership, its certificate of limited
partnership or partnership declaration, as applicable, and partnership
agreement; (c) a limited liability company, its certificate of formation and
operating agreement; and (d) any other Person, the other organizational or
governing documents of such Person.
“Governmental Authority”: any nation or government, any state, provincial,
municipal, territorial or other political subdivision thereof and any agency,
authority, instrumentality, court, central bank or other similar entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).
“Grantor”: any Person executing and delivering a Security Document, or becoming
party to a Security Document (by supplement or otherwise), as a grantor or
pledgor (or in a similar role), pursuant to this Agreement.
“Guarantee”: the Amended and Restated Guarantee to be executed and delivered by
the Loan Parties, substantially in the form of Exhibit N.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of an obligation for
which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of a third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The terms “Guarantee” and




--------------------------------------------------------------------------------




“Guaranteed” used as a verb shall have a correlative meaning. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the U.S. Borrower in
good faith. Guarantee Obligation shall not include any performance bonds, surety
bonds, appeal bonds or customs bonds required in the ordinary course of business
or in connection with the enforcement of rights or claims of any Loan Party or
in connection with judgments that have not resulted in a Default or an Event of
Default.
“Hedged”: at any time in relation to Eligible Inventory, if the purchase or sale
price thereof has been effectively hedged as evidenced by the most recent
Position Report or, if not in such Position Report, as otherwise reasonably
acceptable to the Co-Collateral Agents through one or a combination of Commodity
Contracts or Futures Contracts entered into or held in accordance with the Risk
Management Policy for the corresponding volume of physical Eligible Commodities
held in Eligible Inventory; provided that the applicable Loan Parties’ rights
under such Commodity Contracts or Futures Contracts and all amounts due or to
become due to the relevant Loan Party under or in respect of such Commodity
Contracts or Futures Contracts are subject to a Perfected First Lien.
“Hedging Agreement Qualification Notification”: a notification in substantially
in the form of Exhibit T.
“Hydro-Québec Indemnity”: the indemnity provided by Kildair to Hydro-Québec
pursuant to the Offer to Purchase between Kildair and Hydro-Québec with respect
to potential environmental liability at the lands acquired pursuant thereto on
November 28, 2011 that are situated in the town of Sorel-Tracy, Province of
Québec and that are designated and known as lots 4 784 169 and 4 784 171,
Cadastre of Québec, registration division of Richelieu.
“Immaterial Subsidiary”: any Subsidiary that has no assets.
“Increase Amount”: as defined in Section 4.1(b)(iii).
“Increase and New Lender Agreement”: as defined in Section 4.1(b)(iii).
“Increase Period”: the period from the Restatement Effective Date until (but
excluding) the Termination Date.
“Increasing Lender”: as defined in Section 4.1(b)(iii).
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money (whether by loan or the issuance
and sale of debt securities) or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practice), (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person under Financing Leases or
Synthetic Leases, (d) all obligations of such Person in respect of letters of
credit, acceptances or similar instruments issued or created for the account of
such Person, (e) all liabilities of a third party secured by (or for which the
holder of such obligations has an existing right, contingent or otherwise, to be
secured by) any Lien on any property owned by such Person even though




--------------------------------------------------------------------------------




such Person has not assumed or otherwise become liable for the payment thereof,
(f) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (e) above, and (g) for the purposes of
Section 9.1(f) only, all obligations of such Person in respect of Commodity OTC
Agreements and Financial Hedging Agreements. The amount of any Indebtedness
under (x) clause (e) shall be equal to the lesser of (A) the stated amount of
the relevant obligations and (B) the fair market value of the property subject
to the relevant Lien, and (y) clause (g) shall be the net amount, including any
net termination payments, required to be paid to a counterparty rather than the
notional amount of the applicable Commodity OTC Agreement or Financial Hedging
Agreement. Notwithstanding the foregoing, the Maine Dock Liability Obligations
and the Hydro-Québec Indemnity shall not be considered Indebtedness for purposes
of this Agreement.
“Indemnified Liabilities”: as defined in Section 11.6.
“Indemnitee”: as defined in Section 11.6.
“Independent Entity Schedule”:    Schedule 1.1(D) hereto, which sets forth each
counterparty with which any Loan Party transacts that has an Affiliate and/or
Subsidiary that holds itself out as an independent credit and a separate legal
entity, together with any of such counterparty’s independent Affiliates and/or
Subsidiaries, provided, that (a) a new Person may be added to such Schedule
1.1(D) at the sole discretion (exercised in good faith) of the Administrative
Agent after the Restatement Effective Date and (b) a Person may be removed from
such Schedule 1.1(D) by the Administrative Agent, acting in its reasonable
discretion, upon ten (10) Business Days’ notice to the U.S. Borrower.
“Ineligible Participant”: Persons identified by the U.S. Borrower to the
Administrative Agent and the Lenders from time-to-time as Persons to whom no
Participation may be sold pursuant to Section 11.7 for competitive reasons, and
as to which the Administrative Agent has consented to the designation of such
Person as an Ineligible Participant.
“Initial Canadian Borrowers”: as defined in the introductory paragraph of this
Agreement.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvency Laws”: each of the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), and the Winding-Up and
Restructuring Act (Canada), each as now and hereafter in effect, any successors
to such statutes and any other applicable insolvency or other similar law of any
jurisdiction, including any corporate law of any jurisdiction permitting a
debtor to obtain a stay or a compromise of the claims of its creditors against
it.
“Insolvency Regulations”: the Council Regulation (EC) No. 1346/2000 29 May 200
on Insolvency Proceedings (as defined therein).
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: as defined in Section 5.9.
“Intercompany Subordinated Indebtedness”: with respect to any Loan Party,
Indebtedness owed by such Loan Party to the MLP or any Subsidiary that is
subject to a subordination agreement substantially in the form of Exhibit H-1.




--------------------------------------------------------------------------------




“Interest Payment Date”: (a) with respect to any Base Rate Loan or Prime Rate
Loan (including, for the avoidance of doubt, any Swing Line Loan), (i) prior to
the Dollar Working Capital Facility Maturity Date, the Multicurrency Working
Capital Facility Maturity Date or the Acquisition Facility Maturity Date, as
applicable, the first Business Day of each month and (ii) the Dollar Working
Capital Facility Maturity Date, the Multicurrency Working Capital Facility
Maturity Date or the Acquisition Facility Maturity Date, as applicable, (b) with
respect to any Eurocurrency Loan, the last day of each Interest Period with
respect thereto and, with respect to any Eurocurrency Loan having an Interest
Period of six (6) months, the last day of such Interest Period and the date
which is three (3) months after the start of such Interest Period and (c) with
respect to any Loan (other than as provided in the first sentence of Section
4.9(b)), the date of any repayment or prepayment of principal made in respect
thereof.
“Interest Period”: (a) with respect to any Eurocurrency Loan:
(i)    initially, the period commencing on the Borrowing Date or Conversion
date, as the case may be, with respect to such Eurocurrency Loan and ending one
(1), two (2), three (3) or six (6) months thereafter, as irrevocably selected by
the applicable Borrower in its Borrowing Notice or Continuation/Conversion
Notice, as the case may be, given with respect thereto; and
(ii)    thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such Eurocurrency Loan and ending one
(1), two (2), three (3) or six (6) months thereafter, as irrevocably selected by
the applicable Borrower in its Continuation/Conversion Notice to the
Administrative Agent not less than three (3) Business Days prior to the last day
of the then current Interest Period with respect thereto;
provided that:
(A)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(B)    any Interest Period with respect to any Loan that would otherwise extend
beyond the applicable Termination Date, shall end on the applicable Termination
Date; and
(C)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the applicable calendar month.
“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as relevant Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable Screen Rate (for the
longest period for which that Screen Rate is available in the applicable
currency) that is shorter than the Impacted Interest Period and (b) the
applicable Screen Rate (for the shortest period for which that Screen Rate is




--------------------------------------------------------------------------------




available in the applicable currency) that exceeds the Impacted Interest Period,
in each case, as of the Specified Time on the Quotation Day for such Interest
Period.
“Investment”: any advance, loan or extension of credit (other than trade
receivables incurred in the ordinary course of the applicable Person’s business
and payable in accordance with customary market practices) or capital
contribution to, investment in, or purchase or acquisition of any stock, bonds,
notes, debentures or other securities of or any assets constituting a business
unit of, any Person.
“Investment Grade”: with respect to any Person, the long term senior unsecured
non-credit enhanced credit rating or shadow rating of which is BBB- or higher by
S&P or Baa3 or higher by Moody’s.
“IPO”: the initial public offering of common units in the MLP on the Closing
Date.
“IRS”: the U.S. Internal Revenue Service.
“ISP 98”: as defined in Section 3.4(g).
“Issuing Lenders”: collectively, the Acquisition Facility Issuing Lenders, the
Dollar Working Capital Facility Issuing Lenders and the Multicurrency Working
Capital Facility Issuing Lenders; provided that there shall be no more than
seven Issuing Lenders at any time unless otherwise agreed by the Administrative
Agent and notified to Lenders (it being understood that any financial
institution may be an Acquisition Facility Issuing Lender, a Dollar Working
Capital Facility Issuing Lender and a Multicurrency Working Capital Facility
Issuing Lender (or any combination thereof) and shall for purposes of this
proviso be considered one Issuing Lender).
“JPMorgan Chase Bank”: as defined in the introductory paragraph of this
Agreement.
“JPMorgan Chase Bank Toronto”: JPMorgan Chase Bank, N.A., Toronto Branch.
“Junior Indebtedness”: as defined in Section 8.9.
“Kildair”: (a) prior to the ULC Conversion, as defined in the introductory
paragraph of this Agreement and (b) after the ULC Conversion, Kildair Service
ULC, an unlimited liability company formed under the laws of British Columbia.
“Kildair Acquisition”: as defined in Section 6.1(bb).
“Kildair Acquisition Agreement”: the Purchase Agreement, dated December 9, 2014,
among Sprague Resources ULC, Sprague International Properties LLC, Sprague
Canadian Properties LLC and Axel Johnson Inc.
“Kildair Acquisition Documentation”: collectively, the Kildair Acquisition
Agreement and all schedules, exhibits and annexes thereto and all side letters
and agreements affecting the terms thereof or entered into in connection
therewith.
“Kildair Borrowing Base”: on any date, solely with respect to the assets of the
Kildair Loan Parties, an amount equal to:




--------------------------------------------------------------------------------




(i)    100% of Eligible Cash and Cash Equivalents; plus
(ii)    90% of Eligible Tier 1 Accounts Receivable; plus
(iii)    85% of Eligible Unbilled Tier 1 Accounts Receivable; plus
(iv)    85% of Eligible Tier 2 Accounts Receivable; plus
(v)    80% of Eligible Unbilled Tier 2 Accounts Receivable; plus
(vi)    85% of Eligible Hedged Petroleum Inventory; plus
(vii)    80% of Eligible Petroleum Inventory; plus
(viii)    [reserved]; plus
(ix)    [reserved]; plus
(x)    [reserved]; plus
(xi)    70% of Eligible Asphalt Inventory; plus
(xii)    75% of Kildair Prepaid Purchases; plus
(xiii)    85% of Eligible Net Liquidity in Futures Accounts; plus
(xiv)    [reserved]; plus
(xv)    80% of Eligible Short Term Unrealized Forward Gains; plus
(xvi)    [reserved]; plus
(xvii)    [reserved]; plus
(xviii)    80% of Eligible Letters of Credit Issued for Commodities Not Yet
Received; plus
(xix)    100% of Paid But Unexpired Letters of Credit; less
(1)    Reserves taken at the reasonable discretion of the Co-Collateral Agents;
less
(2)    100% of Product Taxes; less
(3)    110% of any Swap Amounts due to Qualified Counterparties solely to the
extent, and if, such Swap Amounts due to Qualified Counterparties are in excess
of $5,000,000; less
(4)    100% of the Overcollateralization Amount.




--------------------------------------------------------------------------------




Any amounts described in categories (i) through (xix) and (1) through (4) above
which may fall into more than one of such categories shall be counted only once
under the category with the highest applicable advance rate percentage, when
making the calculation under this definition. In addition, any deductions made
from the value of any asset included in the Kildair Borrowing Base in respect of
counterparty contra, offsets, counterclaims, unrealized forward losses and any
other similar charges or claims shall be without duplication. In calculating the
Kildair Borrowing Base, the following adjustments shall be made:
(A)    [reserved];
(B)    the value of that portion of the Kildair Borrowing Base described in
clause (xv) shall not exceed the lesser of (a) 40% of the Kildair Borrowing Base
then in effect and (b) $40,000,000;
(C)    any category of the Kildair Borrowing Base shall be calculated taking
into account any elimination and reduction related to any potential offset to
such asset category;
(D)    the Co-Collateral Agents may, in their reasonable discretion, determine
that one or more assets described in clauses (ii), (iii), (iv), (v) or (xv) does
not meet the eligibility requirements for inclusion in the Kildair Borrowing
Base, and any such assets shall not be included in the Kildair Borrowing Base;
(E)    notwithstanding anything herein to the contrary, no asset shall be
eligible in whole or in part for inclusion in the Kildair Borrowing Base to the
extent such asset is in violation of the Risk Management Policy;
(F)    the calculation of the value of the assets included in clauses (ii),
(iii), (iv), (v) and (xiii) with respect to a counterparty shall be net of any
Out of the Money Forward Contract Amount attributable to such counterparty (for
purposes of this clause (F), any reference to a counterparty shall include all
Subsidiaries and Affiliates of such counterparty which affiliation is known or
should be known by the Loan Parties, except for a counterparty that holds itself
out as an independent credit and separate legal entity with respect to its
Subsidiaries and Affiliates, together with such counterparty’s independent
Subsidiaries and Affiliates, and is listed on the Independent Entity Schedule);
and
(G)    the calculation of the value of the assets included in clauses (ii),
(iii), (iv), (v), (xii) and (xv) that are attributable to a single counterparty
shall be netted against any contra, offset, counterclaim, unrealized forward
losses or obligations of the Kildair Loan Parties with such counterparty
including amounts payable to such counterparty (for purposes of this clause (G),
any reference to a counterparty shall include all Subsidiaries and Affiliates of
such counterparty which affiliation is known or should be known by the Loan
Parties, except for a counterparty that holds itself out as an independent
credit and separate legal entity with respect to its Subsidiaries and
Affiliates, together with such counterparty’s independent Subsidiaries and
Affiliates, and is listed on the Independent Entity Schedule).
The value of the Kildair Borrowing Base at any time shall be the value of the
Borrowing Base as of the applicable Kildair Borrowing Base Date.
“Kildair Credit Agreement”: that certain Credit Agreement, dated as of the
Closing Date, among Kildair, the lenders and agents party thereto, and JPMorgan
Chase Bank Toronto, as administrative agent.




--------------------------------------------------------------------------------




“Kildair Election”: an election filed by Kildair pursuant to Treas. Reg. §
301.7701-3 to treat Kildair as an entity disregarded as separate from its owner
for U.S. federal income tax purposes effective as of the date of the ULC
Conversion.
“Kildair Loan Parties”: the Canadian Borrower and each Subsidiary of the
Canadian Borrower that is a Loan Party.
“Kildair Prepaid Purchases”: Eligible Commodities (consisting of Petroleum
Products) valued at the then current Value purchased and prepaid by the Kildair
Loan Parties from suppliers reasonably acceptable to the Co-Collateral Agents in
their sole discretion, with respect to which (w) title shall not have passed to
the any Loan Party, (x) such Eligible Commodities shall not have been delivered
to any Loan Party; provided that such products must be supported by an invoice
from said supplier (i) specifying the purpose of the applicable prepayment, and
(ii) including a copy of the underlying purchase contract; (y) with respect to
prepayment by any Loan Party under any agreement or arrangement, not more than
five (5) Business Days shall have elapsed since such prepayment was made and (z)
the Administrative Agent shall have a Perfected First Lien in the right of such
Loan Party to receive such Eligible Commodities (including that no provision of
any agreement between such supplier and such Loan Party shall prohibit the
assignment of a security interest by such Loan Party to the Administrative Agent
in such Loan Party’s right to receive such Eligible Commodities).
“Kildair Subsidiary Election”: an election filed by Transit P.M. ULC pursuant to
Treas. Reg. § 301.7701-3 to treat Transit P.M. ULC as an entity disregarded as
separate from its owner for U.S. federal income tax purposes effective as of the
day after the date of the Kildair Election.
“Laws”: collectively, all international, foreign, Federal, state, provincial,
territorial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Fee Payment Date”: (a) the fifth day after the first Business Day of each
January, April, July and October (or, if such day is not on a Business Day, the
next succeeding Business Day) and (b) the expiration date of the last
outstanding Post-Termination LOC.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the Dollar
Equivalent of the aggregate undrawn amount of the then-outstanding Letters of
Credit and (b) the Dollar Equivalent of the aggregate amount of drawings under
Letters of Credit that have not then been reimbursed or converted into a Loan
pursuant to Section 3.7(b) or (c).
“L/C Participants”: with respect to any Acquisition Facility Letter of Credit,
the Acquisition Facility L/C Participants, with respect to any Dollar Working
Capital Facility Letter of Credit, the Dollar Working Capital Facility L/C
Participants and with respect to any Multicurrency Working Capital Facility
Letter of Credit, the Multicurrency Working Capital Facility L/C Participants.
“L/C Participation Obligations”: at any time, the Acquisition Facility L/C
Participation Obligations, the Dollar Working Capital Facility L/C Participation
Obligations and/or the Multicurrency Working Capital Facility L/C Participation
Obligations at such time, as the context requires.
“L/C Reimbursement Loan”: as defined in Section 3.7(c).




--------------------------------------------------------------------------------




“Lead Arranger”: J.P. Morgan Securities LLC.
“Lender Party”: each Agent, each Lender, the Co-Documentation Agents and the
Co-Syndication Agents.
“Lenders”: as defined in the introductory paragraph to this Agreement and, as
the context requires, includes, the Issuing Lenders and the Swing Line Lenders.
As of the Restatement Effective Date, each Lender is specified on Schedule 1.0.
“Letter of Credit”: any Acquisition Facility Letter of Credit and any Working
Capital Facility Letter of Credit.
“Letter of Credit Request”: a request by a Borrower for a new Letter of Credit
or an amendment to an existing Letter of Credit, in each case pursuant to
Section 3.3, which request for a new Letter of Credit shall be in form
reasonably satisfactory to the relevant Issuing Lender and the Administrative
Agent and which request for an amendment to an existing Letter of Credit shall
be in form reasonably satisfactory to the relevant Issuing Lender and the
Administrative Agent.
“Lien”:    any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any Financing Lease having substantially the same
economic effect as any of the foregoing), and the filing of any financing
statement under the Uniform Commercial Code, PPSA or comparable Law of any
jurisdiction in order to perfect any of the foregoing; provided that “Lien”
shall refer to neither (a) any interest or title of a lessor under any leases or
subleases entered into by the LoanCredit Parties in the ordinary course of
business nor (b) licenses, sub-licenses, leases or sub-leases granted to third
parties in the ordinary course of business consistent with past practices.
“Loan”: any loan made pursuant to this Agreement.
“Loan Documents”: this Agreement, the Notes, any Letter of Credit Requests, the
Perfection Certificate, the Guarantee and the Security Documents.
“Loan Parties”: each Borrower, the MLP and each Subsidiary Guarantor.
“Long Tenor Letter of Credit”: any (a) Trade Letter of Credit that is a Working
Capital Facility Letter of Credit that is initially issued with a maximum tenor
of more than ninety (90) days but less than three hundred sixty-four (364) days
and (b) Auto-Renewal Letter of Credit.
“Material Acquisition”: any Acquisition by a Credit Party permitted hereunder
with an aggregate purchase price that is payable in anything other than Capital
Stock of the MLP in an amount in excess of $30,000,000.
“Maine Dock Liability Obligations”: indebtedness of the U.S. Borrower with
respect to the State of Maine Port Authority dock liability in an aggregate
principal amount of $9,280,594 as of September 30, 2014 (which amount may be
reduced (but not increased) from time to time).
“Majority Facility Lenders”: at any time, (a) with respect to the Acquisition
Facility, Lenders having Acquisition Facility Credit Exposure Percentages which
aggregate more than 50%;




--------------------------------------------------------------------------------




provided, that the Acquisition Facility Credit Exposure of any Defaulting Lender
shall be excluded from the calculation of Acquisition Facility Credit Exposure
Percentages in determining the Majority Facility Lenders, (b) with respect to
the Dollar Working Capital Facility, Lenders having Dollar Working Capital
Facility Credit Exposure Percentages which aggregate more than 50%; provided,
that the Dollar Working Capital Facility Credit Exposure of any Defaulting
Lender shall be excluded from the calculation of Dollar Working Capital Facility
Credit Exposure Percentages in determining the Majority Facility Lenders and (c)
with respect to the Multicurrency Working Capital Facility, Lenders having
Multicurrency Working Capital Facility Credit Exposure Percentages which
aggregate more than 50%; provided, that the Multicurrency Working Capital
Facility Credit Exposure of any Defaulting Lender shall be excluded from the
calculation of Multicurrency Working Capital Facility Credit Exposure
Percentages in determining the Majority Facility Lenders.
“Marked-to-Market Report”: a comprehensive marked-to-market report, in form and
substance reasonably similar to Exhibit R, of the Product purchase and sale
positions identified in the related Position Report of, as applicable, either
(i) all Loan Parties (other than the Canadian Borrower and its Subsidiaries) or
(ii) only the Canadian Borrower and its Subsidiaries. Such report shall include
all positions for all future time periods and cover all instruments that create
either an obligation to purchase or sell Product or that generate price exposure
and shall include unrealized marked-to-market margin for the position
considered. The positions shall include, but not be limited to, positions under
Physical Commodity Contracts for spot purchase and sale of Eligible Commodities,
Forward Contracts, exchanges, Commodity OTC Agreements, Financial Hedging
Agreements and Futures Contracts. The report shall exclude positions in carbon
credits, wood pellets and any other energy products approved by the Required
Lenders as “Product” pursuant to Section 5.21 after the Restatement Effective
Date, in each case, to the extent that the Loan Parties’ positions in any such
energy product are not material.
“Marked-to-Market Value”: with respect to any Commodity Contract of any Person
on any date:
(a)    in the case of a Commodity Contract for the purchase, sale, transfer or
exchange of any physical Eligible Commodities, the unrealized gain or loss on
such Commodity Contract, determined by comparing (i) the amount to be paid or
received under such Commodity Contract for such Eligible Commodities pursuant to
the terms thereof to (ii) the Value of such Eligible Commodities on such date,
and
(b)    in the case of any other Commodity Contract, the unrealized gain or loss
on such Commodity Contract determined by calculating the amount to be paid or
received under such other Commodity Contract pursuant to the terms thereof as if
the cash settlement of such other Commodity Contract were to be calculated on
such date of determination by reference to the Value of the Eligible Commodities
that are the subject of such other Commodity Contract;
provided, that (i) in the case of any Commodity Contract that is, in whole or in
part, an option by its terms, the amount so calculated shall reflect industry
standard valuation models approved by the Co-Collateral Agents and (ii) the
Marked-to-Market Value of any Commodity Contract for the storage or
transportation of any physical Eligible Commodity shall be limited to its
intrinsic value and shall take into account any demand charges associated with
such Commodity Contract.
“Market Value”: with respect to an Eligible Commodity or Eligible RIN on any
date, the price at which such Eligible Commodity or Eligible RIN could be
purchased or sold for delivery on that date or during the applicable period
adjusted to reflect the specifications thereof and the location and




--------------------------------------------------------------------------------




transportation differential, determined by using prices (a) on the New York
Mercantile Exchange, the COMEX, the London Metal Exchange, the New York Board of
Trade, the International Petroleum Exchange, the Intercontinental Commodities
Exchange, the Chicago Board of Trade, the Chicago Mercantile Exchange or, if a
price for any such Eligible Commodity or Eligible RIN (or, in each case,
delivery period or location) is not available on such exchanges, such other
markets or exchanges recognized as such in the commodities trading industry,
including over-the-counter markets and private quotations, or as published in an
independent industry recognized source, in each case reasonably selected by the
U.S. Borrower, (b) if such a price for any such Eligible Commodity or Eligible
RIN is not available in any market or exchange described in clause (a) above,
any other exchange or market reasonably selected by the U.S. Borrower and
reasonably satisfactory to the Co-Collateral Agents on such date or (c) if such
a price for any such Eligible Commodity or Eligible RIN is not available in any
market or exchange described in clause (a) or (b) above, such other value
determined pursuant to methodology reasonably selected by the U.S. Borrower and
reasonably satisfactory to the Co-Collateral Agents. With respect to any
Eligible Commodity consisting of tank bottoms consisting of distillates,
gasolines or other light oil products or residual fuel oils acceptable to the
Co-Collateral Agents in their sole discretion (exercised in good faith), the
Market Value thereof shall be 50% of the value as determined by the immediately
preceding sentence.
“Material Adverse Effect”: a development or an event that has resulted in a
material adverse change in (a) the operations, business, assets, properties or
condition (financial or other condition) of the MLP and its Subsidiaries taken
as a whole, (b) the ability of the Loan Parties, taken as a whole, to perform
their obligations under this Agreement or any of the other Loan Documents, or
(c) the legality, validity, binding effect or enforceability of this Agreement
or any of the other Loan Documents or the rights or remedies of the Agents or
the Lenders hereunder or thereunder.
“Materials Handling Contract”: any fee-based contractual arrangement entered
into by any Loan Party whereby such Loan Party performs business services
relating to materials handling or through-put for a third party.
“Materials of Environmental Concern”: any gasoline, natural gas, petroleum and
any other solid, liquid or gas hydrocarbon (including, without limitation, crude
oil or any fraction or derivative thereof) or any hydrocarbon-based products
(including, without limitation, any petroleum products) or any other pollutant,
contaminant, dangerous goods, hazardous or toxic substances, materials or
wastes, defined or regulated as such in or under, or which form the basis of
liability under, any Environmental Law or Environmental Permit, including
asbestos, polychlorinated biphenyls and urea-formaldehyde insulation, medical
waste, radioactive materials and electromagnetic fields.
“Maturity Date”: the Acquisition Facility Maturity Date, the Dollar Working
Capital Facility Maturity Date or the Multicurrency Working Capital Facility
Maturity Date, as the context requires.
“Maximum Consolidated Senior Secured Leverage Ratio”: (a) for any fiscal quarter
ending on or prior to June 30, 2015, 4.5:1.0 and (b) thereafter,
3.75:1.0.3.75:1.0; provided that upon the consummation of a Material
Acquisition, the Maximum Consolidated Senior Secured Leverage Ratio shall be
4.25 for three consecutive fiscal quarters beginning with the fiscal quarter
ending immediately after consummation of such Material Acquisition (or the
fiscal quarter ending upon consummation of such Material Acquisition, in the
event such consummation occurs on a fiscal quarter end).




--------------------------------------------------------------------------------




“Maximum Consolidated Total Leverage Ratio”: (a) for any fiscal quarter ending
on or prior to June 30, 2015, 5.5:1.0 and (b) thereafter, 4.75:1.0.
“Minimum Consolidated Fixed Charge Coverage Ratio”: 1.2:1.0.
“Minimum Consolidated Net Working Capital Amount”: $35,000,000.
“MLP”: Sprague Resources LP.
“MLP Partnership Agreement”: that certain First Amended and Restated Agreement
of Limited Partnership of Sprague Resources LP, dated October 30, 2013, by and
among the General Partner and the limited partners from time to time parties
thereto.
“Moody’s”: Moody’s Investors Service, Inc., or any successor to its rating
agency business.
“Mortgage and Security Agreement”: (i) each Quebec Security Document with
respect to Mortgaged Properties located in the Province of Quebec covering the
Mortgaged Properties owned on the Restatement Effective Date, (ii) each Mortgage
Security Agreement, Assignment of Leases and Rents and Fixture Filings covering
the Mortgaged Properties located in the United States owned on the Restatement
Effective Date and (iii) each Mortgage, Security Agreement, Assignment of Leases
and Rents and Fixture Filing (and such other instrument as required by the
applicable province of Canada), substantially in the form of Exhibit L (in the
case of real property located in the United States), substantially in the form
of the Quebec Security Documents (in the case of real or immovable property
located in the Province of Quebec) or in such form as reasonably acceptable to
the Administrative Agent (in the case of real property located in Canada (other
than in the Province of Quebec)), with respect to each Mortgaged Property
acquired after the Restatement Effective Date located in the United States or
Canada, respectively.
“Mortgaged Properties”: each property listed on Schedule 1.1(E) and any other
properties as to which the Administrative Agent, for the ratable benefit of the
Secured Parties, has after the Restatement Effective Date been granted a Lien
pursuant to one or more Mortgage and Security Agreements.
“Multicurrency L/C Exposure”: at any time, the total L/C Obligations with
respect to Multicurrency Working Capital Facility Letters of Credit. The
Multicurrency L/C Exposure of any Multicurrency Working Capital Facility Lender
at any time shall be its Multicurrency Working Capital Facility Commitment
Percentage of the total Multicurrency L/C Exposure at such time.
“Multicurrency Long Tenor Letter of Credit Sub-Limit”: $25,000,000 at any time
outstanding.
“Multicurrency Performance Letter of Credit Sub-Limit”: $5,000,000 at any time
outstanding.
“Multicurrency Swing Line Exposure”: at any time, the sum of the aggregate
amount of all outstanding Multicurrency Swing Line Loans at such time. The
Multicurrency Swing Line Exposure of any Multicurrency Working Capital Facility
Lender at any time shall be the sum of (a) its Multicurrency Working Capital
Facility Commitment Percentage of the total Multicurrency Swing Line Exposure at
such time related to Multicurrency Swing Line Loans other than any Multicurrency
Swing Line Loans made by such Lender in its capacity as a Multicurrency Swing
Line Lender and (b) if such




--------------------------------------------------------------------------------




Lender shall be a Multicurrency Swing Line Lender, the principal amount of all
Multicurrency Swing Line Loans made by such Lender outstanding at such time (to
the extent that the other Multicurrency Working Capital Facility Lenders shall
not have funded their participations in such Swing Line Loans).
“Multicurrency Swing Line Lenders”: JPMorgan Chase Bank N.A., Toronto Branch and
each other Multicurrency Working Capital Facility Lender approved by the
Administrative Agent and the U.S. Borrower that has agreed to act as a
“Multicurrency Swing Line Lender hereunder”, in each case in its capacity as
lender of Multicurrency Swing Line Loans hereunder.
“Multicurrency Swing Line Loan Sub-Limit”: $20,000,000 at any time outstanding.
“Multicurrency Swing Line Loans”: as defined in Section 2.3(b).
“Multicurrency Swing Line Participation Amount”: as defined in Section
2.6(b)(ii).
“Multicurrency Working Capital Facility”: the Multicurrency Working Capital
Facility Commitments and the extensions of credit thereunder.
“Multicurrency Working Capital Facility Commitment”: at any date, as to any
Multicurrency Working Capital Facility Lender, the obligation of such
Multicurrency Working Capital Facility Lender to make Multicurrency Working
Capital Facility Loans to the Borrowers pursuant to Section 2.1(b) and to
participate in Multicurrency Swing Line Loans and Multicurrency Working Capital
Facility Letters of Credit in an aggregate principal and/or face amount at any
one time outstanding not to exceed the amount set forth opposite such
Multicurrency Working Capital Facility Lender’s name on Schedule 1.0 under the
caption “Multicurrency Working Capital Facility Commitment” or, as the case may
be, in the Assignment and Acceptance pursuant to which such Multicurrency
Working Capital Facility Lender becomes a party hereto, as such amount may be
changed from time to time in accordance with the terms of this Agreement. As of
the Restatement Effective Date, the original aggregate amount of the
Multicurrency Working Capital Facility Commitments is $120,000,000.
“Multicurrency Working Capital Facility Commitment Percentage”: as to any
Multicurrency Working Capital Facility Lender at any time, the percentage which
such Multicurrency Working Capital Facility Lender’s Multicurrency Working
Capital Facility Commitment then constitutes of the aggregate Multicurrency
Working Capital Facility Commitments of all Multicurrency Working Capital
Facility Lenders at such time (or, at any time after the Multicurrency Working
Capital Facility Commitments shall have expired or terminated, such
Multicurrency Working Capital Facility Lenders’ Multicurrency Working Capital
Facility Credit Exposure Percentage).
“Multicurrency Working Capital Facility Commitment Period”: the period from and
including the Restatement Effective Date to but not including the Multicurrency
Working Capital Facility Commitment Termination Date or such earlier date on
which all of the Multicurrency Working Capital Facility Commitments shall
terminate as provided herein.
“Multicurrency Working Capital Facility Commitment Termination Date”: the date
that is the fifth anniversary of the Restatement Effective Date, or, if such
date is not a Business Day, the next preceding Business Day.
“Multicurrency Working Capital Facility Credit Exposure”: as to any
Multicurrency Working Capital Facility Lender at any time, the Available
Multicurrency Working Capital Facility Commitment of such Multicurrency Working
Capital Facility Lender plus the Dollar Equivalent of the




--------------------------------------------------------------------------------




amount of the Multicurrency Working Capital Facility Extensions of Credit of
such Multicurrency Working Capital Facility Lender.
“Multicurrency Working Capital Facility Credit Exposure Percentage”: as to any
Multicurrency Working Capital Facility Lender at any time, the fraction
(expressed as a percentage), the numerator of which is the Multicurrency Working
Capital Facility Credit Exposure of such Multicurrency Working Capital Facility
Lender at such time and the denominator of which is the aggregate Multicurrency
Working Capital Facility Credit Exposures of all of the Multicurrency Working
Capital Facility Lenders at such time.
“Multicurrency Working Capital Facility Extensions of Credit”: at any date, as
to any Multicurrency Working Capital Facility Lender at any time, the aggregate
outstanding principal amount of Multicurrency Working Capital Facility Loans
made by such Multicurrency Working Capital Facility Lender, plus the amount of
the undivided interest of such Multicurrency Working Capital Facility Lender in
any then-outstanding Multicurrency Working Capital Facility L/C Obligations,
plus such Multicurrency Working Capital Facility Lender’s Multicurrency Swing
Line Exposure.
“Multicurrency Working Capital Facility Increase”: as defined in Section 4.1(b).
“Multicurrency Working Capital Facility Issuing Lenders”: JPMorgan Chase Bank,
N.A., Toronto Branch and BNP Paribas, acting through its Canada branch, and each
other Multicurrency Working Capital Facility Lender from time to time designated
by the U.S. Borrower (and agreed to by such Lender) as a Multicurrency Working
Capital Facility Issuing Lender with the prior consent of the Administrative
Agent (such consent not to be unreasonably withheld, conditioned or delayed),
each in its capacity as issuer of any Multicurrency Working Capital Facility
Letter of Credit.
“Multicurrency Working Capital Facility L/C Obligations”: at any time, an amount
equal to the sum of (a) the Dollar Equivalent of the aggregate then undrawn and
unexpired amount of the then outstanding Multicurrency Working Capital Facility
Letters of Credit and (b) the Dollar Equivalent of the aggregate amount of
drawings under Multicurrency Working Capital Facility Letters of Credit which
have not then been reimbursed or converted to a Multicurrency Working Capital
Facility Loan pursuant to Section 3.7.
“Multicurrency Working Capital Facility L/C Participants”: with respect to any
Multicurrency Working Capital Facility Letter of Credit, all of the
Multicurrency Working Capital Facility Lenders other than the Multicurrency
Working Capital Facility Issuing Lender thereof.
“Multicurrency Working Capital Facility L/C Participation Obligations”: the
obligations of the Multicurrency Working Capital Facility L/C Participants to
purchase participations in the obligations of the Multicurrency Working Capital
Facility Issuing Lenders under outstanding Multicurrency Working Capital
Facility Letters of Credit pursuant to Section 3.6.
“Multicurrency Working Capital Facility Lender”: each Lender having a
Multicurrency Working Capital Facility Commitment (or, after the termination of
the Multicurrency Working Capital Facility Commitments, each Lender holding
Multicurrency Working Capital Facility Extensions of Credit), and, as the
context requires, includes the Multicurrency Working Capital Facility Issuing
Lenders. As of the Restatement Effective Date, each Multicurrency Working
Capital Facility Lender is specified on Schedule 1.0.
“Multicurrency Working Capital Facility Letter of Credit”: as defined in Section
3.1.




--------------------------------------------------------------------------------




“Multicurrency Working Capital Facility Letter of Credit Sub-Limit”: $50,000,000
at any time outstanding.
“Multicurrency Working Capital Facility Loans”: as defined in Section 2.1(b).
“Multicurrency Working Capital Facility Long Tenor Letters of Credit”:
Multicurrency Working Capital Facility Letters of Credit that are Long Tenor
Letters of Credit.
“Multicurrency Working Capital Facility Maturity Date”: with respect to any
Multicurrency Working Capital Facility Loan, the earliest to occur of (i) the
date on which the Multicurrency Working Capital Facility Loans become due and
payable pursuant to Section 9, (ii) the date on which the Multicurrency Working
Capital Facility Commitments terminate pursuant to Section 4.1 and (iii) the
Multicurrency Working Capital Facility Commitment Termination Date.
“Multicurrency Working Capital Facility Non-Maintenance Cap-Ex Extensions of
Credit”: Multicurrency Working Capital Facility Loans and Multicurrency Working
Capital Facility Letters of Credit that are used to finance Capital Expenditures
other than for the maintenance of existing assets and property of the Loan
Parties as determined in good faith by the U.S. Borrower.
“Multicurrency Working Capital Facility Non-Maintenance Cap-Ex Sub-Limit”:
$7,500,000 at any time outstanding.
“Multicurrency Working Capital Facility Performance Letters of Credit”:
Multicurrency Working Capital Facility Letters of Credit that are Performance
Letters of Credit.
“Multicurrency Working Capital Facility Utilization”: with respect to the
aggregate Multicurrency Working Capital Facility Commitments, for any fiscal
quarter, an amount (expressed as a percentage) equal to the quotient of (a) the
quotient of (i) the sum of the applicable Total Multicurrency Working Capital
Facility Extensions of Credit outstanding as of the close of business on each
day during such fiscal quarter divided by (ii) the number of days in such fiscal
quarter divided by (b) the aggregate Multicurrency Working Capital Facility
Commitments in effect on the last Business Day of such fiscal quarter.
“Multiemployer Plan”: a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA and which is subject to Title IV of ERISA.
“Natural Gas Products”: natural gas and natural gas liquids and any other
product or by-product of any of the foregoing, and all rights to transmit,
transport or store any of the foregoing.
“net after-Tax basis”: with respect to any payment to be received by a Person
from the Borrowers pursuant to Section 4.10 (a “Section 4.10 Payment”) or
pursuant to Section 11.6 in respect of an Indemnified Liability (a “Section 11.6
Payment”), the amount of such Section 4.10 Payment or Section 11.6 Payment plus
a further payment or payments so that the net amount received by such Person,
after all Taxes imposed on such Person with respect to such amounts (net of any
actual current reduction in Taxes payable by such Person as a result of the
costs or expenses for which such Person receives a Section 4.10 Payment or
Section 11.6 Payment) is equal to the original payment required to be received
pursuant to Section 4.10 or Section 11.6, respectively. For avoidance of doubt,
if a Lender incurs a cost of $100 for which the Borrowers pay the Lender $100
pursuant to Section 11.6, and the cost gives rise to a tax deduction that
reduces such Person’s Taxes by $35, and the payment increases such Person’s
Taxes by $35, then the net after-Tax basis payment shall be $100 because the
increase in Tax of $35 with respect to




--------------------------------------------------------------------------------




the Indemnified Liability is offset by the reduction in Taxes of $35 that arises
from the cost. However, if the cost was not deductible and the payment increased
such Person’s Taxes by $35, then the net-after Tax basis payment would be at
least $135.
“Net Cash Proceeds”: with respect to any Disposition of any Property or assets
by any Person or any Recovery Event with respect to any asset of any Person, the
aggregate amount of cash received from time to time by or on behalf of such
Person for its own account in connection with any such transaction, after
deducting therefrom (a) brokerage commissions, underwriting fees and discounts,
legal fees, finder’s fees and other similar fees, costs and commissions and
reasonable related expenses that, in each case, are incurred in connection with
such event and are actually paid to or earned by a Person that is not a
Subsidiary or Affiliate of any of the Loan Parties or any of their Subsidiaries
or Affiliates, (b) reasonable reserves for liabilities, indemnities, escrows and
purchase price adjustments in connection with any such Disposition or Recovery
Event and (c) the amount of taxes payable by such Person (or, in the case of a
Person that is a disregarded entity for U.S. federal income tax purposes, by the
owner of such Person, in the case of a Person that is a partnership for U.S.
federal income tax purposes, by the owners of such Person, or in the case of a
Person that is a member of a consolidated or unitary tax group, by such group,
in each case, only to the extent the payor of such taxes is the U.S. Borrower or
a direct or indirect Subsidiary of the U.S. Borrower) in connection with or as a
result of such transaction that, in each case, are actually paid at the time of
receipt of such cash to the applicable taxation authority or other Governmental
Authority or, so long as such Person is not otherwise indemnified therefor, are
reserved for in accordance with GAAP, as in effect at the time of receipt of
such cash, based upon such Person’s reasonable estimate of such taxes, and paid
to the applicable taxation authority or other Governmental Authority within 16
months after the date of receipt of such cash; provided that if, at the time any
of the liabilities, indemnities, escrows or purchase price adjustments referred
to in clause (b) and/or taxes referred to in clause (c) are actually paid or
otherwise satisfied, the reserve therefor exceeds the amount paid or otherwise
satisfied, then the amount of such excess reserve shall constitute “Net Cash
Proceeds” on and as of the date of such payment or other satisfaction for all
purposes of this Agreement.
“Net Liquidation Value”: with respect to any Commodity Account, the sum of (i)
the aggregate marked-to-market value of all futures positions, (ii) the
aggregate liquidation value of all option positions, and (iii) the cash balance,
in each case credited to such Commodity Account.
“New Lenders”: as defined in Section 4.1(b)(iii).
“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Excluded Taxes”: as defined in Section 4.11(a).
“Non-Renewal Notice Date”: as defined in Section 3.4(c).
“Non-U.S. Subsidiary”: any Subsidiary that is not a U.S. Subsidiary.
“Note” and “Notes”: as defined in Section 4.5(e).
“Notice of Prepayment”: as defined in Section 4.6.
“Obligations”: the unpaid principal amount of, and interest (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization, arrangement or like




--------------------------------------------------------------------------------




proceeding, relating to any of the Loan Parties, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) on the
Loans and Reimbursement Obligations, and all other obligations and liabilities
of any of the Loan Parties to the Secured Parties and the Lenders, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, or out of or in
connection with this Agreement, the Notes, the Security Documents, any other
Loan Documents, any Letter of Credit, any Commodity OTC Agreement with a
Qualified Counterparty, any Financial Hedging Agreement with a Qualified
Counterparty or any Cash Management Bank Agreement with a Qualified Cash
Management Bank, or any other document made, delivered or given in connection
therewith or herewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees and
disbursements of counsel to the Agents or to the Lenders that are required to be
paid by a Loan Party pursuant to the terms of the Loan Documents or other
agreement or instrument evidencing such obligations or liabilities) or
otherwise; provided further, that for purposes of determining any Guarantee
Obligations of any Loan Party with respect to the Obligations, the definition of
“Obligations” shall not create any guarantee by any Loan Party of any Excluded
Swap Obligations of such Loan Party; provided further that, (i) obligations of
any Loan Party under any Commodity OTC Agreement to a Qualified Counterparty,
Financial Hedging Agreement to a Qualified Counterparty or any Cash Management
Bank Agreement to a Qualified Cash Management Bank (such obligations, the
“Hedging and Bank Product Obligations”), shall be secured pursuant to the
Security Documents and guaranteed pursuant to the Guarantee only to the extent
that, and for so long as, those obligations and liabilities of the Loan Parties
listed above not consisting of Hedging and Bank Product Obligations (the “Other
Obligations”) are so secured and guaranteed, unless the Other Obligations cease
to be so secured and guaranteed either (A) as a result of the Administrative
Agent undertaking an Enforcement Action (as defined in the U.S. Security
Agreement or the Canadian Security Agreement, as applicable) or the
Administrative Agent taking any actions permitted by the Dutch Security
Documents after the occurrence of an Event of Default or an Enforcement Event
(as defined in the Dutch Security Agreement), as applicable or (B) following an
Insolvency Proceeding (as defined in the U.S. Security Agreement or the Canadian
Security Agreement, as applicable) with respect to any Loan Party, in which
cases the Hedging and Bank Product Obligations shall continue to be secured
pursuant to the Security Documents and guaranteed pursuant to the Guarantee and
(ii) any release of Collateral or the MLP or Subsidiary Guarantors effected in
the manner permitted by this Agreement shall not require the consent of holders
of any Hedging and Bank Product Obligations. The Hedging and Bank Product
Obligations shall be subordinated to the Other Obligations pursuant to the terms
of the U.S. Security Agreement, Canadian Security Documents or Dutch Security
Documents, as applicable.
“Operating Forecast”: the monthly operating forecast of the income statement and
balance sheet of the MLP and its consolidated Subsidiaries in form and substance
satisfactory to the Administrative Agent, as updated from time to time pursuant
to Section 7.1(e).
“Other Connection Taxes”: with respect to any Lender or any Agent, Taxes imposed
as a result of a present or former connection between such Lender or Agent and
the jurisdiction imposing such Tax (other than connections arising solely from
such Lender or Agent, as applicable, having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).
“Other Taxes”: as defined in Section 4.11(b).




--------------------------------------------------------------------------------




“Out of the Money Forward Contract Amount”: to the extent that the Counterparty
Forward Contract Amount with respect to any Forward Contract Counterparty is
negative, the absolute value of such Counterparty Forward Contract Amount.
“Out of the Money Swap Amount”: to the extent that the Qualified Counterparty
Swap Amount with respect to any Qualified Counterparty is negative, the absolute
value of such Qualified Counterparty Swap Amount.
“Overcollateralization Amount”: with respect to any counterparty under a
Commodity Contract of any Loan Party, the amount by which the cash collateral
deposited with or prepayments made to such Loan Party by such counterparty
exceeds the amount of the obligations such cash collateral was pledged to secure
or with respect to which such prepayment was made.
“Paid but Unexpired Letters of Credit”: as of any Borrowing Base Date, the sum
of (a) the amount of any payment made by any Loan Party within 45 calendar days
prior to such Borrowing Base Date to satisfy the obligation for which a Letter
of Credit was issued solely to the extent that such Letter of Credit has not
been reduced, cancelled or drawn upon and (b) for any Trade Letter of Credit
with respect to which no amount can be drawn with respect to mark-to-market
liability, an amount equal to 20%, times, the lesser of (i) the then applicable
undrawn portion of such Trade Letter of Credit and (ii) the operational
tolerance with respect to the underlying purchase contract with respect to which
such Trade Letter of Credit was issued.
“Participant” and “Participants”: as defined in Section 11.7(b).
“Participant Register”: as defined in Section 11.7(b).
“Participation”: as defined in Section 11.7(b).
“Payment Intangible”: as defined in Section 9-102 of the New York Uniform
Commercial Code.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
“Perfected First Lien”: any perfected, first priority Lien or security interest
(or its substantial equivalent under applicable Laws) granted by a Loan Party
pursuant to a Security Document in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties; provided that, in the case of inventory
that is not located in the United States or contracts, Accounts Receivable or
Payment Intangibles not governed by Laws of the United States of America or any
state or political subdivision thereof, the validity and, if customarily
available, priority of such Lien shall be confirmed by an opinion of special
local counsel, the form and substance of which shall be customary and reasonably
satisfactory to the Administrative Agent; provided further that no Lien or
security interest (or its substantial equivalent under applicable Laws) granted
by a Loan Party pursuant to a Security Document shall constitute a Perfected
First Lien, unless it secures all Obligations, including U.S. Obligations,
except that on or prior to the ULC Conversion (but in no event later than one
Business Day following the Restatement Effective Date), assets of Kildair (but
not of any Subsidiary of Kildair) that secure all Obligations other than U.S.
Obligations shall be deemed to be subject to a Perfected First Lien solely for
purposes of calculating the Kildair Borrowing Base (and references therein to
the component definitions of the Kildair Borrowing Base) in an amount not to
exceed any Working Capital Facility Loans made to Kildair.




--------------------------------------------------------------------------------




“Perfection Certificate”: the Perfection Certificate to be executed and
delivered by the Loan Parties, substantially in the form of Exhibit Q.
“Performance Letter of Credit”: a standby Working Capital Facility Letter of
Credit issued to support bonding, swap transaction, performance, transportation
and tariff requirements relating to Eligible Commodities (other than the
obligation to pay for the purchase of Eligible Commodities).
“Permitted Borrowing Base Liens”: (a) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlords’, or other similar Liens arising in the
ordinary course of business which are not overdue for a period of more than 60
days or which are being contested in good faith by appropriate proceedings or
which have been bonded over or otherwise adequately secured against, (b)
Permitted Cash Management Liens, (c) Liens created pursuant to the Security
Documents and the other Loan Documents (provided, that such permitted Liens
shall not include any Liens purported to be granted to any commodity
intermediary on assets other than assets credited to a Controlled Account
maintained with such commodity intermediary or such Controlled Account as a
result of the incorporation by reference of a separate security agreement), (d)
First Purchaser Liens, (e) inchoate tax Liens, (f) Liens arising from
unauthorized Uniform Commercial Code or PPSA financing statements or
applications for registration of a hypothec under the Register of Personal and
Movable Real Rights (Quebec) under the Civil Code of Quebec, (g) Prior Claims
that are unregistered and that secure amounts that are not yet due and payable
and (h) netting and other offset rights granted by any Loan Party to
counterparties under Commodity Contracts and Financial Hedging Agreements on or
with respect to payment and other obligations owed by such Loan Party to such
counterparties.
“Permitted Cash Management Liens”: (a) Liens with respect to (i) all amounts due
to the Cash Management Bank, in respect of customary fees and expenses for the
routine maintenance and operation of any Cash Management Account, (ii) the face
amount of any checks which have been credited to any Cash Management Account,
but are subsequently returned unpaid because of uncollected or insufficient
funds, or (iii) other returned items or mistakes made in crediting such Cash
Management Account, (b) any other Liens permitted under the Account Control
Agreement for a Cash Management Account, (c) Liens created by the Security
Documents and the other Loan Documents, (d) inchoate tax Liens, (e) Liens
arising from unauthorized Uniform Commercial Code or PPSA financing statements
or applications for registration of a hypothec under the Register of Personal
and Movable Real Rights (Quebec) under the Civil Code of Quebec, (f) any
Overcollateralization Amounts and (g) Liens on currency, Cash Equivalents,
commodities or Commodities Contracts of the Loan Parties deposited in, or
credited to, any Controlled Account that are subject to an Account Control
Agreement; provided that, such Liens are specifically permitted by such Account
Control Agreement or arise by operation of law.
“Permitted Investors”:    Antonia A. Johnson, together with her spouse,
children, grandchildren and heirs (and any trust of which any of the foregoing
(or any combination thereof) constitute at least 80% of the then current
beneficiaries).
“Permitted Refinancing Indebtedness”: as defined in Section 8.2(d).
“Person”: an individual, partnership, corporation, unlimited liability company,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.
“Petition Date”: as defined in the definition of “Eligible Account Receivable”
in this Section 1.1.




--------------------------------------------------------------------------------




“Petroleum Products”: crude oil and refined petroleum products (including
heating oil, heavy oil, fuel oil, light oil, diesel, gasoline, kerosene, jet
fuel and propane) and any other product or by-product of either of the
foregoing, residual fuels, biodiesel, biofuels and ethanol and all rights to
transmit, transport or store any of the foregoing.
“Physical Commodity Contract”: a contract for the purchase, sale, transfer or
exchange of any physical Eligible Commodity.
“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which any of the Loan Parties or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA
or to which any Loan Party or Commonly Controlled Entity has any actual or
contingent liability.
“Platform”: as defined in Section 11.2.
“Pledge Agreements”: collectively, the Canadian Pledge Agreement, the U.S.
Pledge Agreement and the Dutch Membership Pledge Agreement.
“Pledged Accounts”: all Commodity Accounts, Deposit Accounts (other than
Excluded Accounts) and Securities Accounts of any Grantor.
“Pledged Collateral”: the “Pledged Collateral” as defined in the U.S. Pledge
Agreement or the Canadian Pledge Agreement or the “Collateral” as defined in the
Dutch Membership Pledge Agreement, as applicable.
“Pledged Kildair Stock”: as defined in the definition of “Acquisition Assets” in
this Section 1.1.
“Position Report”: a position report in form and substance substantially similar
to Exhibit M of either the U.S. Borrower or the Canadian Borrower, as
applicable, which shows in detail the calculations supporting, as applicable (i)
the U.S. Borrower’s certification of the compliance by the Loan Parties (other
than the Canadian Borrower and its Subsidiaries) with the position limits in the
Risk Management Policy that are applicable to such Loan Parties and (ii) the
Canadian Borrower’s certification of the compliance by the Canadian Borrower and
its Subsidiaries with the position limits in the Risk Management Policy that are
applicable to the Canadian Borrower and its Subsidiaries.
“Post-Amalgamation Entity”: as defined in the definition of “Amalgamation”.
“Post-Termination LOC”: as defined in Section 3.6(c).
“PPSA”: the Personal Property Security Act (Ontario), including the regulations
thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security legislation or other applicable
legislation with respect to personal property security in effect in a
jurisdiction other than Ontario, “PPSA” means the Personal Property Security Act
or such other applicable legislation in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.




--------------------------------------------------------------------------------




“Previous Credit Agreement”: that certain Credit Agreement, dated as of May 28,
2010, as amended pursuant to (i) the First Amendment to Credit Agreement, dated
as of March 22, 2011, (ii) the Second Amendment, dated as of September 27, 2012
and (iii) the Third Amendment, dated as of May 15, 2013, and as otherwise
amended, supplemented, waived or modified prior to the Closing Date.
“Prime Rate”: for any day, the rate per annum equal to the greater of (a) the
Canadian prime rate in effect on such day (rounded upward, if necessary, to the
next 1/16 of 1.00%) and (b) the one-month Eurocurrency Rate in effect on such
day for Loans denominated in Canadian Dollars plus 1.00%. For purposes hereof:
“Canadian prime rate” shall mean the rate of interest per annum established by
JPMorgan Chase Bank Toronto as its reference rate in effect for determining
interest rates for commercial loans denominated in Canadian Dollars (the
Canadian prime rate not being intended to be the lowest rate of interest charged
by JPMorgan Chase Bank Toronto in connection with extensions of credit to
debtors). Any change in the Prime Rate due to a change in the Canadian prime
rate or the Eurocurrency Rate shall be effective as of the opening of business
on the day such change in the Canadian prime rate or Eurocurrency Rate becomes
effective, respectively.
“Prime Rate Loan”: Loans the rate of interest of which is based upon the Prime
Rate.
“Prior Claims”: all Liens created by applicable law (in contrast with Liens
voluntarily granted) or interests similar thereto under applicable law which
rank or are capable of ranking prior or pari passu with the Liens created by the
Security Documents including for amounts owing for, or in respect of, employee
source deductions, vacation pay, goods and services taxes, sales taxes,
harmonized sales taxes, municipal taxes, workers’ compensation, Quebec corporate
taxes, pension fund obligations and overdue rents.
“Product”: as defined in Section 5.21(a).
“Product Taxes”: any amounts which are due and owing to any Governmental
Authority, including excise or sales taxes, applicable to services provided
under any Materials Handling Contract or the sale of Eligible Commodities, to
the extent such amounts are collected or collectable by any Loan Party from such
Loan Party’s customer to be remitted to such Governmental Authority.
“Pro Forma Basis”: with respect to the covenants set forth in Section 8.1 on any
date of determination, the calculation of such covenants as at such date of
determination; provided that the amount of Consolidated EBITDA and Consolidated
Fixed Charges in any such calculation shall be the amount of Consolidated EBITDA
and Consolidated Fixed Charges for the most recently ended four (4) fiscal
quarter period.
“Pro Forma Financial Statements”: as defined in Section 6.1(r)
“Project X”: that certain acquisition contemplated by the Loan Parties and
identified to the Lenders prior to the Amendment Effective Date as “Project X”.
“Projections”: as defined in Section 6.1(r).
“Properties”: as defined in Section 5.22(a).
“Public Lender”: as defined in Section 11.2.




--------------------------------------------------------------------------------




“Qualified Cash Management Bank”: any Cash Management Bank that, at the time a
Cash Management Bank Agreement was entered into between a Loan Party and such
Cash Management Bank, was (i) a Lender (or an Affiliate thereof) or (ii) if such
Cash Management Bank Agreement was entered into prior to the Restatement
Effective Date, was a lender under the Previous Credit Agreement or the Existing
Credit Agreement at the time and is a Lender on the Restatement Effective Date.
“Qualified Counterparty”: any counterparty to any Financial Hedging Agreement or
Commodity OTC Agreement entered into between a Loan Party and a Person that, (i)
at the time such Financial Hedging Agreement or Commodity OTC Agreement was
entered into, was a Lender or (ii) if such Financial Hedging Agreement or
Commodity OTC Agreement was entered into prior to the Restatement Effective
Date, was a lender under the Previous Credit Agreement or the Existing Credit
Agreement at the time such Financial Hedging Agreement or Commodity OTC
Agreement was entered into and is a Lender on the Restatement Effective Date;
provided, that, with respect to either clause (i) or clause (ii), such
counterparty (other than any counterparty that is the Administrative Agent)
shall be a “Qualified Counterparty” with respect to any Financial Hedging
Agreement or Commodity OTC Agreement solely to the extent such counterparty has
delivered a Hedging Agreement Qualification Notification to the Administrative
Agent.
“Qualified Counterparty Swap Amount”: with respect to any Qualified
Counterparty, an amount equal to (a) the aggregate unrealized gains to each
relevant Loan Party, based upon such Loan Party’s reasonable calculation of such
amount in accordance with industry standard valuation models, under all
Commodity OTC Agreements and Financial Hedging Agreements between such Qualified
Counterparty and such Loan Party minus (b) the aggregate unrealized losses to
such Loan Party, based upon such Loan Party’s reasonable calculation of such
amount in accordance with industry standard valuation models, under all
Commodity OTC Agreements and Financial Hedging Agreements between such Qualified
Counterparty and such Loan Party.
“Quebec Security Documents”: a deed of hypothec to secure payment of debentures
(which hypothec shall include, without limitation, a charge on the universality
of immovable property) and any other related documents, bonds, debentures or
pledge agreements required to perfect a Lien in favor of the Administrative
Agent in the Province of Quebec to be executed from time to time by any Loan
Party organized under the laws of the Province of Quebec or having its chief
executive office (or domicile) located in the Province of Quebec or having
tangible assets located in the Province of Quebec.
“Quebec STA”: An Act respecting the transfer of securities and the establishment
of security entitlements, R.S.Q. c. T-11.002, as amended from time to time.
“Quotation Day”: with respect to any Eurocurrency Loan for any Interest Period,
(i) if the currency is United States Dollars, two Business Days prior to the
commencement of such Interest Period and (ii) if the currency is Canadian
Dollars, at approximately 10:00 a.m., Toronto time, on the first day of such
Interest Period; provided that if such day is not a Business Day, then on the
immediately preceding Business Day.
“Reconciliation Summary”: with respect to the annual and monthly consolidated
financial statements (other than the statements of cash flow and owners’ equity)
delivered pursuant to Section 7.1, (i) a schedule showing the elimination of
transactions between any LoanCredit Party and any Subsidiary of a LoanCredit
Party that is not itself a LoanCredit Party and transactions between any
LoanCredit Party and any Affiliate of a LoanCredit Party (other than any
Subsidiary of a LoanCredit Party), (ii) a statement showing the adjustments made
to report such financial statements on an Economic Basis plus or minus




--------------------------------------------------------------------------------




any Allowed Reserve, as applicable, and (iii) a statement showing the
adjustments made to such financial statements with respect to any Allowed
Reserve.
“Recovery Event”: any settlement of or payment in respect of any Property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Loan Party resulting in Net Cash Proceeds to the applicable Loan Party in
excess of $5,000,000.
“Reference Bank Rate”: the arithmetic mean of the rates (rounded upwards to four
decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:
(i)     in relation to Loans denominated in United States Dollars, as the rate
at which the relevant Reference Bank could borrow funds in the London interbank
market in United States Dollars and for the relevant period, were it to do so by
asking for and then accepting interbank offers in reasonable market size in
United States Dollars and for that period; and
(ii)     in relation to Loans in Canadian Dollars, as the rate at which the
relevant Reference Bank is willing to extend credit by the purchase of bankers
acceptances which have been accepted by banks which are for the time being
customarily regarded as being of appropriate credit standing for such purpose
with a term to maturity equal to the relevant period.
“Reference Banks” means (a) with respect to Eurocurrency Loans denominated in
any United States Dollars, such banks as may be appointed by the Administrative
Agent in consultation with the U.S. Borrower and (b) with respect to
Eurocurrency Loans denominated in Canadian Dollars, Royal Bank of Canada and
Bank of Montreal or any bank named on Schedule I to the Bank Act (Canada) as
otherwise agreed by the Administrative Agent and the U.S. Borrower.
“Refunded Dollar Swing Line Loan”: any Refunded Swing Line Loan made in respect
of a Dollar Swing Line Loan.
“Refunded Multicurrency Swing Line Loan”: any Refunded Swing Line Loan made in
respect of a Multicurrency Swing Line Loan.
“Refunded Swing Line Loan”: as defined in Section 2.6(a).
“Register”: as defined in Section 11.7(d).
“Regulation U”: Regulation U of the Board.
“Reimbursement Date”: as defined in Section 3.7(b).
“Reimbursement Obligations”: the obligation of the Borrowers to reimburse any
Issuing Lender, pursuant to Section 3.7(a) for Unreimbursed Amounts.
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
which are not applied to prepay outstanding Loans pursuant to Section 4.7(c) as
a result of the delivery of a Reinvestment Notice.




--------------------------------------------------------------------------------




“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
U.S. Borrower has delivered a Reinvestment Notice.
“Reinvestment Notice”: a written notice executed by a Responsible Person of the
U.S. Borrower stating that no Event of Default has occurred and is continuing
and that the relevant Loan Party either (i) intends and expects to use all or a
specified portion of the Net Cash Proceeds of an Asset Sale or Recovery Event to
acquire assets (directly or through the purchase of the Capital Stock of a
Person pursuant to an Acquisition or otherwise) to replace, repair or upgrade
the assets subject to such Asset Sale or Recovery Event, or (ii) in the case of
a Recovery Event, has replaced, repaired or upgraded the asset subject to such
Recovery Event prior to such Person’s receipt of the Net Cash Proceeds thereof
and the amount expended therefor.
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets (directly or through
the purchase of the Capital Stock of a Person pursuant to an Acquisition or
otherwise) to replace, repair or upgrade the assets subject to such Reinvestment
Event (including, in the case of a Recovery Event, amounts expended to replace,
repair or upgrade the asset subject to such Recovery Event prior to the receipt
by the relevant Loan Party of the Net Cash Proceeds thereof).
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 12 months after such Reinvestment Event and
(b) the date on which the applicable Loan Party shall have determined not to, or
shall have otherwise ceased to, acquire assets (directly or through the purchase
of the Capital Stock of a Person pursuant to an Acquisition or otherwise) to
replace, repair or upgrade the assets subject to such Reinvestment Event with
all or any portion of the relevant Reinvestment Deferred Amount.
“Related Person” means with respect to any Person, each officer, employee,
director, trustee, agent, advisor, affiliate, partner and controlling person of
such Person.
“Release”: any release, threatened release, addition, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Material of
Environmental Concern into or through the environment.
“Relevant Facility Lender”: with respect to any Acquisition Facility Loan, an
Acquisition Facility Lender, with respect to any Dollar Working Capital Facility
Loan, a Dollar Working Capital Facility Lender and with respect to any
Multicurrency Working Capital Facility Loan, a Multicurrency Working Capital
Facility Lender.
“Relevant Facility Loan”: with respect to any L/C Reimbursement Loan related to
an Acquisition Facility Letter of Credit, an Acquisition Facility Loan, with
respect to any L/C Reimbursement Loan related to a Dollar Working Capital
Facility Letter of Credit, a Dollar Working Capital Facility Loan and with
respect to any L/C Reimbursement Loan related to a Multicurrency Working Capital
Facility Letter of Credit, a Multicurrency Working Capital Facility Loan.
“Relevant L/C Participant”: with respect to an Acquisition Facility Letter of
Credit, an Acquisition Facility L/C Participant, with respect to a Dollar
Working Capital Facility Letter of Credit, a Dollar Working Capital Facility L/C
Participant and with respect to a Multicurrency Working Capital Facility Letter
of Credit, a Multicurrency Working Capital Facility L/C Participant.




--------------------------------------------------------------------------------




“Relevant Letter of Credit”: with respect to an Acquisition Facility Issuing
Lender, an Acquisition Facility Letter of Credit, with respect to a Dollar
Working Capital Facility Issuing Lender, a Dollar Working Capital Facility
Letter of Credit and with respect to a Multicurrency Working Capital Facility
Issuing Lender, a Multicurrency Working Capital Facility Letter of Credit.
“Relevant Swing Line Lenders”: with respect to the Dollar Working Capital
Facility, the Dollar Working Capital Facility Swing Line Lenders and with
respect to the Multicurrency Working Capital Facility, the Multicurrency Working
Capital Facility Swing Line Lenders.
“Relevant Working Capital Facility Issuing Lenders”: with respect to the Dollar
Working Capital Facility, the Dollar Working Capital Facility Issuing Lenders
and with respect to the Multicurrency Working Capital Facility, the
Multicurrency Working Capital Facility Issuing Lenders.
“Renewal Notice Date”: as defined in Section 3.4(c).
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under PBGC Reg. § 4043.
“Representatives”: as defined in Section 11.16.
“Requested Increase Amount”: as defined in Section 4.1(b)(i).
“Requested Increase Effective Date”: as defined in Section 4.1(b)(i).
“Required Lenders”: at any time, Lenders, the Credit Exposure Percentages of
which aggregate more than 50%; provided, that the Credit Exposure of any
Defaulting Lender shall be excluded from the calculation of Credit Exposure
Percentages in determining the Required Lenders.
“Requirement of Law”: as to any Person, any Law or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Reserves”: individually and collectively, and without duplication, reserves in
respect of inventory that is subject to the rights of suppliers under Section
81.1 of the Bankruptcy and Insolvency Act (Canada), reserves in respect of Prior
Claims, any Wage Earner Protection Act Reserve and any other reserves that the
Co-Collateral Agents deem necessary in their reasonable discretion to maintain
with respect to the Collateral or any Loan Party.
“Reset Date”: as defined in Section 2.7(a).
“Responsible Person”: (i) with respect to the U.S. Borrower or any Subsidiary,
the chief executive officer, president, chairman, chief operating officer, chief
accounting officer, chief financial officer, chief risk officer, chief
compliance officer, senior vice-president, executive vice-president,
vice-president of finance, controller, treasurer or assistant treasurer of the
U.S. Borrower or such Subsidiary, as applicable, or any additional natural
person notified to the Administrative Agent in an officer’s certificate signed
by one or more then existing Responsible Persons of the MLP and that contains a
specimen signature of such additional natural person; provided that, with
respect to any Borrowing Base Report,




--------------------------------------------------------------------------------




“Responsible Person” shall include any vice president responsible for the
oversight of the trading and financial operations of the U.S. Borrower or such
Subsidiary, as applicable, or any additional natural person notified to the
Administrative Agent in an officer’s certificate signed by one or more then
existing Responsible Persons of the MLP and that contains a specimen signature
of such additional natural person; and (ii) with respect to the MLP, the chief
executive officer, president, chairman, chief operating officer, chief
accounting officer, chief financial officer, chief risk officer, chief
compliance officer, senior vice-president, executive vice-president,
vice-president of finance, controller, treasurer or assistant treasurer or any
additional natural person notified to the Administrative Agent in an officer’s
certificate signed by one or more then existing Responsible Persons of the MLP
and that contains a specimen signature of such additional natural person.
“Restatement Effective Date”: the date on which the conditions precedent set
forth in Section 6.1 shall be satisfied or waived, which date is December 9,
2014.
“Restricted Payments”: as defined in Section 8.5.
“RIN”: any renewable identification number associated with the United States
government-mandated renewable fuel standards.
“Risk Management Policy”: the risk management policy of the Loan Parties
applicable to the funding activities of the Loan Parties as approved by the
board of directors of the General Partner and as in effect as of the Restatement
Effective Date, and as the same may be modified in accordance with Section 7.10.
“Sanctioned Country”: at any time, a country or territory which is itself the
subject or target of any Sanctions.
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State or by the
United Nations Security Council, the European Union or any EU member state, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons.
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the Canadian
government or (c) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.
“Screen Rate”: the LIBOR Screen Rate and/or the CDOR Screen Rate, as the context
may require.
“SEC”: the United States Securities and Exchange Commission.
“SEC Filings”: as defined in Section 7.1.
“Section 4.11 Certificate”: as defined in Section 4.11(e).
“Secured Parties”: collectively, the Agents, the Lenders (including any Issuing
Lender in its capacity as Issuing Lender and any Swing Line Lender in its
capacity as Swing Line Lender), any




--------------------------------------------------------------------------------




Qualified Cash Management Bank, any Qualified Counterparty and, in each
instance, their respective successors and permitted assigns.
“Securities Account”:    any “Securities Account” as defined in Section 8-501 of
the New York Uniform Commercial Code, any “Securities Account” as defined under
the PPSA and any “securities account” as defined in the Quebec STA.
“Security Agreements”: the collective reference to the U.S. Security Agreement,
the Canadian Security Agreement, the Quebec Security Documents and the Dutch
Receivables Pledge Agreement.
“Security Documents”: the collective reference to each Account Control
Agreement, the Security Agreements, the Pledge Agreements, each Mortgage and
Security Agreement and each other security documents hereafter delivered to the
Administrative Agent guaranteeing payment of, or granting a Lien on any asset or
assets of any Person to secure any of the Obligations or to secure any guarantee
of any such Obligations.
“Semi-Monthly Reporting Date”: the fifteenth (15th) day and the last day of each
month.
“Single Employer Plan”: any Plan which is subject to Title IV of ERISA, but
which is not a Multiemployer Plan.
“S&P”: Standard and Poor’s Financial Services LLC, or any successor to its
rating agency business.
“Specified Laws”: (i) Trading with the Enemy Act, and each of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V) and any other enabling legislation or executive order
relating thereto, (ii) the USA PATRIOT Act and (iii) CAML.
“Specified Time”: (i) in relation to a Loan in United States Dollars, as of
11:00 a.m., London time and (ii) in relation to a Loan in Canadian Dollars, as
of 10:00 a.m. Toronto, Ontario time.
“Sprague Resources Canada”: Sprague Resources Canada ULC, an unlimited liability
company formed under the laws of British Columbia.
“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the MLP. As of the Restatement Effective Date, the Subsidiaries of the MLP are
listed on Schedule 5.15.
“Subsidiary Guarantors”: Subject to Section 11.5, (i) Sprague Energy Solutions
Inc., Sprague Connecticut Properties LLC, Sprague Terminal Services LLC, Sprague
Resources Finance Corp., Sprague Resources Coöperatief U.A. and Sprague Co-op
Member LLC, (ii) subject to Section 11.24, Kildair, AcquireCo, Wintergreen
Transport Corporation ULC and Transit P.M. ULC and (iii) after the Restatement
Effective Date, each other Person executing and delivering the Guarantee, or
becoming a party to the Guarantee as a guarantor (by supplement or otherwise),
pursuant to this Agreement.




--------------------------------------------------------------------------------




“Supermajority Lenders”: at any time, Lenders the Credit Exposure Percentages of
which aggregate more than 66 2/3%; provided that the Credit Exposure of any
Defaulting Lender shall be excluded from the calculation of Credit Exposure
Percentage in determining Supermajority Lenders.
“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Amounts due to Qualified Counterparties”: as of any date, the aggregate of
all Out of the Money Swap Amounts.
“Swap Obligation”: with respect to any Person, any obligation to pay or perform
under any Swap.
“Swing Line Lenders”: the Dollar Swing Line Lenders and/or the Multicurrency
Swing Line Lenders, as the context requires.
“Swing Line Loans”: the Dollar Swing Line Loans and/or the Multicurrency Swing
Line Loans, as the context requires.
“Synthetic Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are treated as an operating lease for financial
accounting purposes and a financing lease for U.S. income tax purposes, in
accordance with GAAP.
“Taxes”: as defined in Section 4.11(a).
“Termination Date”: the date that is the fifth anniversary of the Restatement
Effective Date, or, if such date is not a Business Day, the next preceding
Business Day.
“Tier 1 Counterparty”: in relation to an Eligible Account Receivable or Eligible
Unbilled Account Receivable, the counterparty thereto to the extent that (a)
such counterparty is Investment Grade or (b) such counterparty’s obligations
with respect thereto are supported by Acceptable Investment Grade Credit
Enhancement.
“Tier 2 Counterparty”: in relation to an Eligible Account Receivable or Eligible
Unbilled Account Receivable, the counterparty thereto to the extent that it is
not a Tier 1 Counterparty.
“Title Insurance Company”: as defined in Section 6.1(o).
“Total Acquisition Facility Acquisition Extensions of Credit”: an amount equal
to the sum of (a) the aggregate unpaid principal amount of Acquisition Facility
Loans outstanding at such time, plus (b) the aggregate amount of Acquisition
Facility L/C Obligations outstanding at such time, that are, in each case,
Acquisition Facility Acquisition Extensions of Credit.
“Total Acquisition Facility Extensions of Credit”: an amount equal to the sum of
(a) the aggregate unpaid principal amount of Acquisition Facility Loans
outstanding at such time, plus (b) the aggregate amount of Acquisition Facility
L/C Obligations outstanding at such time.
“Total Acquisition Facility Working Capital Extensions of Credit”: an amount
equal to the sum of (a) the aggregate unpaid principal amount of Acquisition
Facility Loans outstanding at such




--------------------------------------------------------------------------------




time, plus (b) the aggregate amount of Acquisition Facility L/C Obligations
outstanding at such time, that are, in each case, Acquisition Facility Working
Capital Extensions of Credit.
“Total Dollar Working Capital Facility Extensions of Credit”: an amount equal to
the sum of (a) the aggregate unpaid principal amount of Dollar Working Capital
Facility Loans and Dollar Swing Line Loans outstanding at such time, plus (b)
the aggregate amount of Dollar Working Capital Facility L/C Obligations
outstanding at such time.
“Total Extensions of Credit”: at any time, the Total Dollar Working Capital
Facility Extensions of Credit, the Total Multicurrency Working Capital Facility
Extensions of Credit or the Total Acquisition Facility Extensions of Credit at
such time, as the context requires.
“Total Multicurrency Working Capital Facility Extensions of Credit”: an amount
equal to the Dollar Equivalent of the sum of (a) the aggregate unpaid principal
amount of Multicurrency Working Capital Facility Loans and Multicurrency Swing
Line Loans outstanding at such time, plus (b) the aggregate amount of
Multicurrency Working Capital Facility L/C Obligations outstanding at such time.
“Total Working Capital Facility Extensions of Credit”: an amount equal to the
sum of (a) the Total Dollar Working Capital Facility Extensions of Credit at
such time plus (b) the Total Multicurrency Working Capital Facility Extensions
of Credit at such time.
“Trade Letter of Credit”: a commercial or standby Letter of Credit supporting
the purchase of Eligible Commodities giving rise to Eligible Inventory and/or an
Eligible Account Receivable no later than sixty (60) days following the date of
issuance of such Letter of Credit.
“Trading Business”: with respect to each Lender, the day-to-day activities of
such Lender or a division, Subsidiary or Affiliate of such Lender relating to
the proprietary purchase, sale, hedging and/or trading of commodities, including
Eligible Commodities, and any related derivative transactions.
“Tranche”: Eurocurrency Loans of the same currency, the then-current Interest
Periods of which all begin on the same date and end on the same later date
(whether or not such Eurocurrency Loans shall originally have been made on the
same day).
“Transferee”: as defined in Section 11.7(f).
“Type”: as to any Loan, its nature as a Base Rate Loan, Prime Rate Loan or a
Eurocurrency Loan.
“UCP 600”: as defined in Section 3.4(g).
“ULC Conversion”: the conversion of Kildair from a limited company to an
unlimited liability company.
“United States Dollars” and “$”: dollars in lawful currency of the United States
of America.
“Unreimbursed Amount”: as defined in Section 3.7(a).
“U.S. Borrower”: as defined in the introductory paragraph of this Agreement.




--------------------------------------------------------------------------------




“U.S. Borrowing Base”: on any date, solely with respect to the assets of the
Loan Parties (other than the Kildair Loan Parties), an amount equal to:


(i)    100% of Eligible Cash and Cash Equivalents; plus
(ii)    90% of Eligible Tier 1 Accounts Receivable; plus
(iii)    85% of Eligible Unbilled Tier 1 Accounts Receivable; plus
(iv)    85% of Eligible Tier 2 Accounts Receivable; plus
(v)    80% of Eligible Unbilled Tier 2 Accounts Receivable; plus
(vi)    85% of Eligible Hedged Petroleum Inventory; plus
(vii)    80% of Eligible Petroleum Inventory; plus
(viii)    85% of Eligible Hedged Natural Gas Inventory; plus
(ix)    80% of Eligible Natural Gas Inventory; plus
(x)    70% of Eligible Coal Inventory; plus
(xi)    70% of Eligible Asphalt Inventory; plus
(xii)    75% of U.S. Prepaid Purchases; plus
(xiii)    85% of Eligible Net Liquidity in Futures Accounts; plus
(xiv)    80% of Eligible Exchange Receivables; plus
(xv)    80% of Eligible Short Term Unrealized Forward Gains; plus
(xvi)    70% of Eligible Medium Term Unrealized Forward Gains; plus
(xvii)    60% of Eligible Long Term Unrealized Forward Gains; plus
(xviii)    80% of Eligible Letters of Credit Issued for Commodities Not Yet
Received; plus
(xix)    100% of Paid But Unexpired Letters of Credit; plus
(xx)    70% of Eligible RINs; less
(1)    100% of the First Purchaser Lien Amount; less
(2)    100% of Product Taxes; less




--------------------------------------------------------------------------------




(3)    110% of any Swap Amounts due to Qualified Counterparties solely to the
extent, and if, such Swap Amounts due to Qualified Counterparties are in excess
of $20,000,000; less
(4)    100% of the Overcollateralization Amount.
Any amounts described in categories (i) through (xx) and (1) through (5) above
which may fall into more than one of such categories shall be counted only once
under the category with the highest applicable advance rate percentage, when
making the calculation under this definition. In addition, any deductions made
from the value of any asset included in the U.S. Borrowing Base in respect of
counterparty contra, offsets, counterclaims, unrealized forward losses and any
other similar charges or claims shall be without duplication. In calculating the
U.S. Borrowing Base, the following adjustments shall be made:
(A)    the value of Accounts Receivable to be included in clauses (ii) through
(v) shall not exceed $15,000,000 for Accounts Receivables the Account Debtors of
which are Eligible Foreign Counterparties;
(B)    (i) the value of that portion of the U.S. Borrowing Base described in
clauses (xv) through (xvii) shall not exceed (1) in the aggregate, the lesser of
(a) 40% of the U.S. Borrowing Base then in effect and (b)
$275,000,000325,000,000, (2) $175,000,000 from Forward Contracts relating to
Petroleum Products, or (3) $100,000,000150,000,000 from Forward Contracts
relating to Natural Gas Products and (ii) the value of that portion of the U.S.
Borrowing Base described in clause (xvii) shall not exceed
$15,000,00020,000,000;
(C)    any category of the U.S. Borrowing Base shall be calculated taking into
account any elimination and reduction related to any potential offset to such
asset category;
(D)    the Co-Collateral Agents may, in their reasonable discretion, determine
that one or more assets described in clauses (ii), (iii), (iv), (v), (xiv),
(xv), (xvi), (xvii) or (xx) does not meet the eligibility requirements for
inclusion in the U.S. Borrowing Base, and any such assets shall not be included
in the U.S. Borrowing Base;
(E)    notwithstanding anything herein to the contrary, no asset shall be
eligible in whole or in part for inclusion in the U.S. Borrowing Base to the
extent such asset is in violation of the Risk Management Policy;
(F)    the calculation of the value of the assets included in clauses (ii),
(iii), (iv), (v) and (xiii) with respect to a counterparty shall be net of any
Out of the Money Forward Contract Amount attributable to such counterparty (for
purposes of this clause (F), any reference to a counterparty shall include all
Subsidiaries and Affiliates of such counterparty which affiliation is known or
should be known by the Loan Parties, except for a counterparty that holds itself
out as an independent credit and separate legal entity with respect to its
Subsidiaries and Affiliates, together with such counterparty’s independent
Subsidiaries and Affiliates, and is listed on the Independent Entity Schedule);
(G)    the calculation of the value of the assets included in clauses (ii),
(iii), (iv), (v), (xii), (xiv), (xv), (xvi) and (xvii) that are attributable to
a single counterparty




--------------------------------------------------------------------------------




shall be netted against any contra, offset, counterclaim, unrealized forward
losses or obligations of the Loan Parties (other than the Kildair Loan Parties)
with such counterparty including amounts payable to such counterparty (for
purposes of this clause (G), any reference to a counterparty shall include all
Subsidiaries and Affiliates of such counterparty which affiliation is known or
should be known by the Loan Parties, except for a counterparty that holds itself
out as an independent credit and separate legal entity with respect to its
Subsidiaries and Affiliates, together with such counterparty’s independent
Subsidiaries and Affiliates, and is listed on the Independent Entity Schedule);
(H)    the value of that portion of the U.S. Borrowing Base described in clause
(xviii) relating to Letters of Credit for the transportation of Eligible
Commodities shall not exceed $20,000,000; and
(I)    the value of that portion of the U.S. Borrowing Base described in clause
(xx) shall not exceed $10,000,000.
The value of the U.S. Borrowing Base at any time shall be the value of the U.S.
Borrowing Base as of the applicable Borrowing Base Date.
“U.S. Obligations”: any Obligations treated as Obligations of a U.S. Person for
U.S. federal income tax purposes.
“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Pledge Agreement”: the Amended and Restated U.S. Pledge Agreement,
substantially in the form of Exhibit C-1 to be executed and delivered by (a) any
Loan Party organized under the laws of any jurisdiction within the United States
and (b) any Loan Party pledging Capital Stock of any Person organized under the
laws of any jurisdiction within the United States.
“U.S. Prepaid Purchases”: Eligible Commodities (consisting of Natural Gas
Products and Petroleum Products) valued at the then current Value purchased and
prepaid by the Loan Parties (other than the Kildair Loan Parties) from suppliers
reasonably acceptable to the Co-Collateral Agents in their sole discretion, with
respect to which (w) title shall not have passed to any Loan Party, (x) such
Eligible Commodities shall not have been delivered to any Loan Party; provided
that such products must be supported by an invoice from said supplier (i)
specifying the purpose of the applicable prepayment, and (ii) including a copy
of the underlying purchase contract; (y) (A) with respect to the prepayments by
the U.S. Borrower under that certain Master Agreement for the Purchase and Sale
of Petroleum Products, Crude Oil and Natural Gas Liquids, effective March 15,
2009 (as amended, restated, supplemented or otherwise modified and in effect
from time to time), between the U.S. Borrower and Morgan Stanley Capital Group
Inc., not more than sixty (60) days shall have elapsed since such prepayment was
made or (B) with respect to prepayment by any Loan Party under any other
agreement or arrangement, not more than five (5) Business Days shall have
elapsed since such prepayment was made and (z) the Administrative Agent shall
have a Perfected First Lien in the right of such Loan Party to receive such
Eligible Commodities (including that no provision of any agreement between such
supplier and such Loan Party shall prohibit the assignment of a security
interest by such Loan Party to the Administrative Agent in such Loan Party’s
right to receive such Eligible Commodities).




--------------------------------------------------------------------------------




“U.S. Security Agreement”: the Amended and Restated U.S. Security Agreement,
substantially in the form of Exhibit B-1, to be executed and delivered by the
Loan Parties organized under the laws of any jurisdiction within the United
States.
“U.S. Subsidiary”: any Subsidiary of the MLP organized under the laws of any
jurisdiction within the United States.
“USA PATRIOT Act”: Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56.
“Valuation Agent”: Muse, Stancil & Co. or such other business valuation firm
acceptable to the U.S. Borrower and the Administrative Agent.
“Value”: means with respect to any Eligible Commodity or Eligible RIN, the
Market Value thereof.
“Wage Earner Protection Act Reserve” on any date of determination, a reserve
established from time to time by Administrative Agent in such amount as
Administrative Agent determines reflects the amounts that may become due under
the Wage Earner Protection Program Act (Canada) with respect to the employees of
any Loan Party employed in Canada which would give rise to a Lien with priority
under applicable law over the Lien securing the Obligations.
“Weighted Average Life to Maturity”: means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (x) the amount of each then remaining installment or
other required scheduled payments of principal, including payment at final
maturity, in respect thereof, by (y) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment by (ii) the then outstanding principal amount of such Indebtedness.
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Wintergreen”: Wintergreen Transport Corporation ULC, an unlimited liability
company formed under the laws of British Columbia.
“Working Capital Facility Commitments”: the Dollar Working Capital Facility
Commitments and/or the Multicurrency Working Capital Facility Commitments, as
the context requires.
“Working Capital Facility Letter of Credit”: any Dollar Working Capital Facility
Letter of Credit and any Multicurrency Working Capital Facility Letter of
Credit.
“Working Capital Facility Lender”: any Dollar Working Capital Facility Lender
and any Multicurrency Working Capital Facility Lender.
“Working Capital Facility Loans”: collectively, the Dollar Working Capital
Facility Loans and the Multicurrency Working Capital Facility Loans.




--------------------------------------------------------------------------------




“Write-Down and Conversion Powers” with respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
any Notes or any other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
(b)    As used herein and in any Notes, any other Loan Documents and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the MLP and its Subsidiaries not defined in Section
1.1 and (subject to Section 1.2(c)) accounting terms partly defined in Section
1.1, to the extent not defined, shall have the respective meanings given to them
under GAAP (provided that all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to (i) any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the U.S. Borrower or any
Subsidiary at “fair value”, as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof).
(c)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule, Exhibit and
Annex references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(e)    Unless otherwise expressly provided herein, (i) references to Governing
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, waivers, supplements and other modifications thereto and (ii)
references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.
(f)    As used herein and in any Notes, any other Loan Documents and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
the words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation” and (ii) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, Capital
Stock, securities, revenues, accounts, leasehold interests and contract rights.
1.3    Rounding. Any financial ratios required to be maintained by the U.S.
Borrower and/or the Loan Parties pursuant to this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).




--------------------------------------------------------------------------------




1.4    Quebec Matters. For purposes of any assets, liabilities or entities
located in the Province of Québec and for all other purposes pursuant to which
the interpretation or construction of this Agreement may be subject to the laws
of the Province of Québec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall include “movable property”,
(b) “real property” or “real estate” shall include “immovable property”, (c)
“tangible property” shall include “corporeal property”, (d) “intangible
property” shall include “incorporeal property”, (e) “security interest”,
“mortgage” and “lien” shall include a “hypothec”, “right of retention”, “prior
claim” and a resolutory clause, (f) all references to filing, perfection,
priority, remedies, registering or recording under the Uniform Commercial Code
or a Personal Property Security Act shall include publication under the Civil
Code of Québec, (g) all references to “perfection” of or “perfected” liens or
security interest shall include a reference to an “opposable” or “set up” lien
or security interest as against third parties, (h) any “right of offset”, “right
of setoff” or similar expression shall include a “right of compensation”, (i)
“goods” shall include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, (j) an “agent” shall
include a “mandatary”, (k) ”construction liens” shall include “legal hypothecs”;
(l) “joint and several” shall include “solidary”; (m) “gross negligence or
wilful misconduct” shall be deemed to be “intentional or gross fault”; (n)
“registered ownership held for a beneficial owner” shall include “ownership on
behalf of another as mandatary”; (o) “easement” shall include “servitude”; (p)
“priority” shall include “prior claim”; (q) “survey” shall include “certificate
of location and plan”; (r) “state” shall include “province”; (s) “fee simple
title” shall include “absolute ownership”; (t) “accounts” shall include
“claims”.
SECTION 2
AMOUNT AND TERMS OF THE LOANS AND COMMITMENTS

2.1    Working Capital Facility Loans. (a) Subject to the terms and conditions
hereof, each Dollar Working Capital Facility Lender severally shall make
revolving credit loans under the Dollar Working Capital Facility Commitments
(the “Dollar Working Capital Facility Loans”) to the Borrowers in an amount
requested by the applicable Borrower from time to time during the Dollar Working
Capital Facility Commitment Period in an aggregate principal amount at any one
time outstanding which, when added to such Dollar Working Capital Facility
Lender’s then outstanding Dollar Working Capital Facility Extensions of Credit
(after giving effect to any application of proceeds of such Dollar Working
Capital Facility Loans pursuant to Section 2.6), does not exceed such Lender’s
Dollar Working Capital Facility Commitment at such time; provided that, after
giving effect to any Dollar Working Capital Facility Loan requested by any
Borrower, each of the conditions set forth in Section 6.2 shall be satisfied or
waived. Dollar Working Capital Facility Loans may be denominated only in United
States Dollars and may from time to time be (i) Eurocurrency Loans, (ii) Base
Rate Loans or (iii) a combination thereof, in each case, as the applicable
Borrower shall notify the Administrative Agent in accordance with Sections 2.5
and 4.3. No Dollar Working Capital Facility Loan shall be made as a Eurocurrency
Loan after the day that is one (1) month prior to the Termination Date.
(b)    Subject to the terms and conditions hereof, each Multicurrency Working
Capital Facility Lender severally shall make revolving credit loans under the
Multicurrency Working Capital Facility Commitments (the “Multicurrency Working
Capital Facility Loans”) to the Borrowers in an amount requested by the
applicable Borrower from time to time during the Multicurrency Working Capital
Facility Commitment Period in an aggregate principal amount at any one time
outstanding such that the Dollar Equivalent of such Multicurrency Working
Capital Facility Loan, when added to the Dollar Equivalent of such Multicurrency
Working Capital Facility Lender’s then outstanding Multicurrency Working Capital
Facility Extensions of Credit (after giving effect to any application of
proceeds of such Multicurrency Working Capital Facility Loans pursuant to
Section 2.6), does not exceed such Lender’s Multicurrency Working Capital
Facility Commitment at such time; provided that, after




--------------------------------------------------------------------------------




giving effect to any Multicurrency Working Capital Facility Loan requested by
any Borrower, each of the conditions set forth in Section 6.2 shall be satisfied
or waived. Multicurrency Working Capital Facility Loans may be denominated in
United States Dollars or Canadian Dollars (as the applicable Borrower shall
notify the Administrative Agent or the Canadian Agent, as applicable in
accordance with Section 2.5) and may from time to time be (x) with respect to
Multicurrency Working Capital Facility Loans denominated in United States
Dollars, (i) Eurocurrency Loans, (ii) Base Rate Loans or (iii) a combination
thereof and (y) with respect to Multicurrency Working Capital Facility Loans
denominated in Canadian Dollars, (i) Eurocurrency Loans, (ii) Prime Rate Loans
or (iii) a combination thereof, in each case, as the applicable Borrower shall
notify the Administrative Agent or Canadian Agent, as applicable, in accordance
with Sections 2.5 and 4.3. No Multicurrency Working Capital Facility Loan shall
be made as a Eurocurrency Loan after the day that is one (1) month prior to the
Termination Date.
(c)    During the Working Capital Facility Commitment Period, the Borrowers may
borrow, prepay the Working Capital Facility Loans in whole or in part, and
reborrow Working Capital Facility Loans, all in accordance with the terms and
conditions hereof.
2.2    [Reserved].
2.3    Swing Line Loans. (a) Subject to the terms and conditions hereof, the
Dollar Swing Line Lenders shall make a portion of the credit under the Dollar
Working Capital Facility Commitments available to the Borrowers by making swing
line loans (individually, a “Dollar Swing Line Loan” and, collectively, the
“Dollar Swing Line Loans”) to the applicable Borrower from time to time in
United States Dollars during the Commitment Period in an aggregate principal
amount at any one time outstanding not to exceed the Dollar Swing Line Loan
Sub-Limit then in effect; provided that (i) the sum of (x) the Dollar Swing Line
Exposure of such Swing Line Lender, (y) the aggregate principal amount of
outstanding Dollar Working Capital Facility Loans made by such Swing Line Lender
(in its capacity as a Dollar Working Capital Facility Lender) and (z) the Dollar
L/C Exposure of such Swing Line Lender (in its capacity as a Dollar Working
Capital Facility Lender) may not exceed such Swing Line Lender’s Dollar Working
Capital Facility Commitment then in effect, (ii) the Borrowers shall not
request, and no Dollar Swing Line Lender shall make, any Dollar Swing Line Loan
if, after giving effect to the making of such Dollar Swing Line Loan, the
aggregate amount of the Available Dollar Working Capital Facility Commitments
would be less than zero and (iii) in no event shall any Dollar Swing Line Lender
be required to make Swing Line Loans in excess of $35,000,000 unless agreed by
such Dollar Swing Line Lender; provided further that, after giving effect to any
Dollar Swing Line Loan requested by any Borrower, each of the conditions set
forth in Section 6.2 shall be satisfied or waived. During the Dollar Working
Capital Facility Commitment Period, the Borrowers may use the Dollar Swing Line
Loan Sub-Limit by borrowing, repaying and reborrowing, all in accordance with
the terms and conditions hereof.
(b)    Subject to the terms and conditions hereof, the Multicurrency Swing Line
Lenders shall make a portion of the credit under the Multicurrency Working
Capital Facility Commitments available to the Borrowers by making swing line
loans (individually, a “Multicurrency Swing Line Loan” and, collectively, the
“Multicurrency Swing Line Loans”) to the applicable Borrower from time to time
in United States Dollars or Canadian Dollars (as the applicable Borrower shall
notify the Administrative Agent or the Canadian Agent, as applicable, in
accordance with Section 2.5) during the Commitment Period in an aggregate
principal amount at any one time outstanding such that the Dollar Equivalent
thereof does not exceed the Multicurrency Swing Line Loan Sub-Limit then in
effect; provided that (i) the sum of (x) the Dollar Equivalent of the
Multicurrency Swing Line Exposure of such Swing Line Lender, (y) the Dollar
Equivalent of the aggregate principal amount of outstanding Multicurrency
Working Capital Facility Loans made by such Swing Line Lender (in its capacity
as a




--------------------------------------------------------------------------------




Multicurrency Working Capital Facility Lender) and (z) the Dollar Equivalent of
the Multicurrency L/C Exposure of such Swing Line Lender (in its capacity as a
Multicurrency Working Capital Facility Lender) may not exceed such Swing Line
Lender’s Multicurrency Working Capital Facility Commitment then in effect and
(ii) the Borrowers shall not request, and no Multicurrency Swing Line Lender
shall make, any Multicurrency Swing Line Loan if, after giving effect to the
making of such Multicurrency Swing Line Loan, the aggregate amount of the
Available Multicurrency Working Capital Facility Commitments would be less than
zero; provided further that, after giving effect to any Multicurrency Swing Line
Loan requested by any Borrower, each of the conditions set forth in Section 6.2
shall be satisfied or waived. During the Multicurrency Working Capital Facility
Commitment Period, the Borrowers may use the Multicurrency Swing Line Loan
Sub-Limit by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof.
(c)    Swing Line Loans (i) denominated in United States Dollars shall be Base
Rate Loans and (ii) denominated in Canadian Dollars shall be Prime Rate Loans.
2.4    Acquisition Facility Loans. (a) Subject to the terms and conditions
hereof, each Acquisition Facility Lender severally shall make loans under the
Acquisition Facility Commitments (the “Acquisition Facility Loans”) to the
Borrowers in an amount requested by the applicable Borrower from time to time
during the Acquisition Facility Commitment Period in an aggregate principal
amount at any one time outstanding which does not exceed such Acquisition
Facility Lender’s Acquisition Facility Commitment at such time; provided that,
after giving effect to any Acquisition Facility Loan requested by any Borrower,
each of the conditions set forth in Section 6.2 shall be satisfied or waived.
During the Acquisition Facility Commitment Period, the Borrowers may borrow,
prepay the Acquisition Facility Loans in whole or in part, and reborrow
Acquisition Facility Loans, all in accordance with the terms and conditions
hereof.
(b)    Acquisition Facility Loans may be denominated only in United States
Dollars and may from time to time be (i) Eurocurrency Loans, (ii) Base Rate
Loans or (iii) a combination thereof, in each case, as the applicable Borrower
shall notify the Administrative Agent in accordance with Sections 2.5 and 4.3.
No Acquisition Facility Loan shall be made as a Eurocurrency Loan after the day
that is one (1) month prior to the Termination Date.
2.5    Procedure for Borrowing Loans. (a) The Borrowers may borrow Acquisition
Facility Loans, Working Capital Facility Loans and Swing Line Loans during the
applicable Commitment Period on any Business Day; provided that the applicable
Borrower shall give the Administrative Agent (in the case of Loans denominated
in United States Dollars) or the Canadian Agent (in the case of Loans
denominated in Canadian Dollars) and (solely in the case of Swing Line Loans)
the Relevant Swing Line Lenders, irrevocable notice (which notice must be
received by the Administrative Agent or the Canadian Agent, as applicable, (x)
in the case of a Working Capital Facility Loan or Acquisition Facility Loan,
prior to 1:00 p.m. (New York City time), (A) three (3) Business Days prior to
the requested Borrowing Date, if all or any part of the requested Working
Capital Facility Loans or Acquisition Facility Loans are to be initially
Eurocurrency Loans, or (B) on the same Business Day of the requested Borrowing
Date, otherwise, and (y) in the case of a Swing Line Loan, prior to 3:00 p.m.
(New York City time) on the requested Borrowing Date, in each case, in the form
attached hereto as Annex I (the “Borrowing Notice”), specifying:
(i)    whether the borrowing is to be an Acquisition Facility Loan, Dollar
Working Capital Facility Loan, Multicurrency Working Capital Facility Loan,
Dollar Swing Line Loan or a Multicurrency Swing Line Loan;




--------------------------------------------------------------------------------




(ii)    the amount to be borrowed;
(iii)    the requested Borrowing Date;
(iv)    in the case of a Multicurrency Working Capital Facility Loan or a
Multicurrency Swing Line Loan, whether such Loan is to be denominated in United
States Dollars or Canadian Dollars;
(v)    in the case of a Dollar Working Capital Facility Loan, whether the
borrowing is to be a Dollar Working Capital Facility Non-Maintenance Cap-Ex
Extension of Credit and in the case of a Multicurrency Working Capital Facility
Loan, whether the borrowing is to be a Multicurrency Working Capital Facility
Non-Maintenance Cap-Ex Extension of Credit;[reserved];
(vi)    in the case of an Acquisition Facility Loan, whether the borrowing is to
be an Acquisition Facility Acquisition Extension of Credit, an Acquisition
Facility Working Capital Extension of Credit or an Acquisition Facility
Maintenance Cap-Ex Extension of Credit;
(vii)    in the case of a Working Capital Facility Loan or an Acquisition
Facility Loan, the purpose of such Loan;
(viii)    in the case of a Dollar Working Capital Facility Loan, a Multicurrency
Working Capital Facility Loan denominated in United States Dollars or an
Acquisition Facility Loan, whether the borrowing is to be a Base Rate Loan, a
Eurocurrency Loan or a combination thereof;
(ix)    in the case of a Multicurrency Working Capital Facility Loan denominated
in Canadian Dollars, whether the borrowing is to be a Prime Rate Loan, a
Eurocurrency Loan or a combination thereof;
(x)    in the case of a Working Capital Facility Loan or an Acquisition Facility
Loan, if the borrowing is to be entirely or partly of Eurocurrency Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Periods therefor.
(b)    Each borrowing of Acquisition Facility Loans, Working Capital Facility
Loans and Swing Line Loans shall be in an amount equal to (x) in the case of
Base Rate Loans or Prime Rate Loans, $100,000 or C$100,000, as applicable, or a
whole multiple of $100,000 or C$100,000, as applicable, in excess thereof (or,
if the then aggregate Available Commitments applicable to such Loans of all
Lenders of such Loans are less than $100,000 or the Dollar Equivalent of
C$100,000, as applicable, such lesser amount) and (y) in the case of
Eurocurrency Loans, $1,000,000 or C$1,000,000, as applicable, or a whole
multiple of $100,000 or C$100,000, as applicable in excess thereof.
(c)    Upon receipt of any notice from any Borrower pursuant to Section 2.5(a)
with respect to a requested borrowing of Acquisition Facility Loans, the
Administrative Agent shall promptly notify each Acquisition Facility Lender
thereof, upon receipt of any notice from any Borrower pursuant to Section 2.5(a)
with respect to a requested borrowing of Dollar Working Capital Facility Loans,
the Administrative Agent shall promptly notify each Dollar Working Capital
Facility Lender thereof and upon receipt of any notice from any Borrower
pursuant to Section 2.5(a) with respect to a requested borrowing of
Multicurrency Working Capital Facility Loans, the Administrative Agent or
Canadian Agent, as applicable, shall promptly notify each Multicurrency Working
Capital Facility Lender thereof. Subject to the satisfaction or waiver of the
conditions contained in Section 6.2, each Dollar Working Capital Facility Lender
shall make the amount of its Dollar Working Capital Facility Commitment
Percentage of each such borrowing of Dollar Working Capital Facility Loans, each
Multicurrency Working Capital Facility




--------------------------------------------------------------------------------




Lender shall make the amount of its Multicurrency Working Capital Facility
Commitment Percentage of each such borrowing of Multicurrency Working Capital
Facility Loans and each Acquisition Facility Lender shall make the amount of its
Acquisition Facility Commitment Percentage of each such borrowing of Acquisition
Facility Loans, available to the Administrative Agent (in the case of Loans
denominated in United States Dollars) or the Canadian Agent (in the case of
Loans denominated in Canadian Dollars) for the account of the applicable
Borrower at the office of the Administrative Agent or Canadian Agent, as
applicable, specified in Section 11.2 prior to 3:00 p.m. (New York City time) on
the Borrowing Date requested by such Borrower in funds immediately available to
the Administrative Agent or the Canadian Agent, as applicable. Each Loan so
requested will then promptly, and not later than 3:30 p.m. (New York City time),
be made available on the Borrowing Date to such Borrower by the Administrative
Agent or the Canadian Agent, as applicable, by wire transfer to the account of
such Borrower set forth on Schedule 2.2 or to such other account as may be
specified by such Borrower in like funds as received by the Administrative Agent
or the Canadian Agent, as applicable. Notwithstanding the foregoing, on the
Restatement Effective Date, (i) Existing Lenders shall not be required to
advance any Dollar Working Capital Facility Loans to the extent of their
Existing Working Capital Facility Loans (it being understood that on the
Restatement Effective Date, such Existing Working Capital Facility Loans shall
be deemed to be Dollar Working Capital Facility Loans and such portion of the
Existing Working Capital Facility Loans that were Base Rate Loans shall be
Dollar Working Capital Facility Loans that are Base Rate Loans and such portion
of the Existing Working Capital Facility Loans that were Eurocurrency Loans
shall be Dollar Working Capital Facility Loans that are Eurocurrency Loans (it
being understood that for each tranche of Existing Working Capital Facility
Loans that were Eurocurrency Loans, the initial Interest Period for such tranche
shall be the Interest Period applicable to such tranche of Existing Working
Capital Facility Loans immediately prior to the Restatement Effective Date)) and
the Dollar Working Capital Facility Lenders (including, if applicable, the
Existing Lenders that are Dollar Working Capital Facility Lenders) shall advance
funds to the Administrative Agent no later than 3:00 p.m. (New York City time)
on the Restatement Effective Date as shall be required (and, if applicable, the
Dollar Working Capital Facility Loans of Existing Lenders shall be repaid as
required) such that each Lender’s share of outstanding Dollar Working Capital
Facility Loans on the Restatement Effective Date is equal to its Dollar Working
Capital Facility Commitment Percentage on the Restatement Effective Date and
(ii) Existing Lenders shall not be required to advance any Acquisition Facility
Loans to the extent of their Existing Acquisition Facility Loans (it being
understood that on the Restatement Effective Date, such Existing Acquisition
Facility Loans shall be deemed to be Acquisition Facility Loans and such portion
of the Existing Acquisition Facility Loans that were Base Rate Loans shall be
Acquisition Facility Loans that are Base Rate Loans and such portion of the
Existing Acquisition Facility Loans that were Eurocurrency Loans shall be
Acquisition Facility Loans that are Eurocurrency Loans (it being understood that
for each tranche of Existing Acquisition Facility Loans that were Eurocurrency
Loans, the initial Interest Period for such tranche shall be the Interest Period
applicable to such tranche of Existing Acquisition Facility Loans immediately
prior to the Restatement Effective Date)) and the Acquisition Facility Lenders
(including, if applicable, the Existing Lenders that are Acquisition Facility
Lenders) shall advance funds to the Administrative Agent no later than 3:00 p.m.
(New York City time) on the Restatement Effective Date as shall be required (and
the Acquisition Facility Loans of Existing Lenders shall be repaid as required)
such that each Acquisition Facility Lender’s share of outstanding Acquisition
Facility Loans on the Restatement Effective Date is equal to its Acquisition
Facility Commitment Percentage on the Restatement Effective Date.
(d)    Upon receipt of any notice from any Borrower pursuant to Section 2.5(a)
with respect to a requested borrowing of a Dollar Swing Line Loan, each Dollar
Swing Line Lender will make its ratable portion of the amount of the requested
Dollar Swing Line Loan available to such Borrower within two (2) hours of
receipt of the Borrowing Notice therefor on the Borrowing Date by wire transfer




--------------------------------------------------------------------------------




to the account of such Borrower set forth on Schedule 2.2 or such other account
as may be specified by such Borrower.
(e)    Upon receipt of any notice from any Borrower pursuant to Section 2.5(a)
with respect to a requested borrowing of a Multicurrency Swing Line Loan, each
Multicurrency Swing Line Lender will make its ratable portion of the amount of
the requested Multicurrency Swing Line Loan available to such Borrower within
two (2) hours of receipt of the Borrowing Notice therefor on the Borrowing Date
by wire transfer to the account of such Borrower set forth on Schedule 2.2 or
such other account as may be specified by such Borrower.
(f)    The failure of any Dollar Swing Line Lender or Multicurrency Swing Line
Lender to make its ratable portion of a Swing Line Loan shall not relieve any
other Dollar Swing Line Lender or Multicurrency Swing Line Lender, as
applicable, of its obligation hereunder to make its ratable portion of such
Swing Line Loan on the date of such Swing Line Loan, but no Swing Line Lender
shall be responsible for the failure of any other Swing Line Lender to make the
ratable portion of a Swing Line Loan to be made by such other Swing Line Lender
on the date of any Swing Line Loan.
2.6    Refunding of Swing Line Loans. (a) Each Borrower unconditionally promises
to pay each Swing Line Loan made to it on or before 1:00 p.m. (New York City
time) on the fifth Business Day following the making of such Swing Line Loan
(or, if earlier, the Dollar Working Capital Facility Maturity Date or the
Multicurrency Working Capital Facility Maturity Date, as applicable), including
by arranging to refinance such Swing Line Loan with a Dollar Working Capital
Facility Loan (in the case of a Dollar Swing Line Loan) or a Multicurrency
Working Capital Facility Loan (in the case of a Multicurrency Swing Line Loan)
in accordance with procedures specified herein; provided that (i) on each date
that a Dollar Working Capital Facility Loan is borrowed, the Borrowers shall
repay all Dollar Swing Line Loans then outstanding and the proceeds of any such
Dollar Working Capital Facility Loans shall be applied by the Administrative
Agent to repay any Dollar Swing Line Loans outstanding and (ii) on each date
that a Multicurrency Working Capital Facility Loan is borrowed, the Borrowers
shall repay all Multicurrency Swing Line Loans then outstanding and the proceeds
of any such Multicurrency Working Capital Facility Loans shall be applied by the
Administrative Agent or the Canadian Agent, as applicable, to repay any
Multicurrency Swing Line Loans outstanding. If the Administrative Agent or the
Canadian Agent, as applicable, shall not have received full repayment in cash of
any Swing Line Loan on or before 1:00 p.m. (New York City time) on the day that
is five (5) Business Days after the making of such Swing Line Loan, any Swing
Line Lender may, not later than 3:00 p.m. (New York City time), on such day,
request on behalf of the applicable Borrower (which hereby irrevocably
authorizes the Swing Line Lenders to act on its behalf solely in this regard),
that each Dollar Working Capital Facility Lender or Multicurrency Working
Capital Facility Lender, as applicable, including the applicable Swing Line
Lender, make a Dollar Working Capital Facility Loan (which initially shall be a
Base Rate Loan) or a Multicurrency Working Capital Facility Loan (which
initially shall be a Base Rate Loan (in the case of a Loan denominated in United
States Dollars) or a Prime Rate Loan (in the case of a Loan denominated in
Canadian Dollars)), as applicable, in an amount equal to such Working Capital
Facility Lender’s Dollar Working Capital Facility Commitment Percentage or
Multicurrency Working Capital Facility Commitment Percentage, as applicable, of
the outstanding amount of the applicable Swing Line Loan (a “Refunded Swing Line
Loan”). In accordance with Section 2.5(c), unless any of the conditions
contained in Section 6.2 shall not have been satisfied or waived (in which event
the procedures of clause (b) of this Section 2.6 shall apply), each Dollar
Working Capital Facility Lender or Multicurrency Working Capital Facility
Lender, as applicable, shall make, with respect to each Relevant Swing Line
Lender, the ratable portion of the proceeds of its Dollar Working Capital
Facility Loan or Multicurrency Working Capital Facility Loan, as applicable,
owing to such Swing Line Lender available to such Swing Line Lender for




--------------------------------------------------------------------------------




the account of such Swing Line Lender at such Swing Line Lender’s Applicable
Lending Office for Base Rate Loans or Prime Rate Loans, as applicable, prior to
4:00 p.m. (New York City time) in funds immediately available on the Business
Day such request is made. The proceeds of such Dollar Working Capital Facility
Loans or Multicurrency Working Capital Facility Loans, as applicable, shall be
immediately applied to repay the Refunded Swing Line Loans.
(b)    (i) If for any reason any Dollar Swing Line Loan cannot be refinanced by
a Dollar Working Capital Facility Loan in accordance with paragraph (a) of this
Section 2.6, each Dollar Swing Line Lender irrevocably agrees to grant to each
Dollar Working Capital Lender, and, to induce each Dollar Swing Line Lender to
make Dollar Swing Line Loans hereunder, each Dollar Working Capital Lender
irrevocably agrees to accept and purchase from each Dollar Swing Line Lender, on
the terms and conditions hereinafter stated, for such Dollar Working Capital
Lender’s own account and risk on the date such Dollar Working Capital Facility
Loan was to have been made, an undivided participation interest in the
then-outstanding Dollar Swing Line Loans in an amount equal to its Dollar
Working Capital Facility Commitment Percentage of such Dollar Swing Line Loans
that were to have been repaid with such Dollar Working Capital Facility Loans
(the “Dollar Swing Line Participation Amount”). Each Dollar Working Capital
Facility Lender shall pay to the Administrative Agent for the account of the
applicable Dollar Swing Line Lender in immediately available funds such Dollar
Working Capital Lender’s Dollar Swing Line Participation Amount, and upon
receipt thereof, the Administrative Agent shall promptly distribute such funds
to the applicable Dollar Swing Line Lender in like funds received.
(ii)    If for any reason any Multicurrency Swing Line Loan cannot be refinanced
by a Multicurrency Working Capital Facility Loan in accordance with paragraph
(a) of this Section 2.6, each Multicurrency Swing Line Lender irrevocably agrees
to grant to each Multicurrency Working Capital Lender, and, to induce each
Multicurrency Swing Line Lender to make Multicurrency Swing Line Loans
hereunder, each Multicurrency Working Capital Lender irrevocably agrees to
accept and purchase from each Multicurrency Swing Line Lender, on the terms and
conditions hereinafter stated, for such Multicurrency Working Capital Lender’s
own account and risk on the date such Multicurrency Working Capital Facility
Loan was to have been made, an undivided participation interest in the
then-outstanding Multicurrency Swing Line Loans in an amount equal to its
Multicurrency Working Capital Facility Commitment Percentage of such
Multicurrency Swing Line Loans that were to have been repaid with such
Multicurrency Working Capital Facility Loans (the “Multicurrency Swing Line
Participation Amount”). Each Multicurrency Working Capital Facility Lender shall
pay to the Administrative Agent (in the case of amounts denominated in United
States Dollars) or the Canadian Agent (in the case of amounts denominated in
Canadian Dollars) for the account of the applicable Multicurrency Swing Line
Lender in immediately available funds such Multicurrency Working Capital
Lender’s Multicurrency Swing Line Participation Amount, and upon receipt
thereof, the Administrative Agent or the Canadian Agent, as applicable, shall
promptly distribute such funds to the applicable Multicurrency Swing Line Lender
in like funds received.
(c)    (i) If any Dollar Working Capital Facility Lender failed to timely pay to
the Administrative Agent all or a portion of its Dollar Swing Line Participation
Amount required to be paid pursuant to Section 2.6(b)(i), such overdue amounts
shall bear interest payable by such Dollar Working Capital Facility Lender at
the rate per annum applicable to Base Rate Loans under the Dollar Working
Capital Facility until such overdue amounts are paid in full.




--------------------------------------------------------------------------------




(ii)    If any Multicurrency Working Capital Facility Lender failed to timely
pay to the Administrative Agent or the Canadian Agent, as applicable, all or a
portion of its Multicurrency Swing Line Participation Amount required to be paid
pursuant to Section 2.6(b)(ii), such overdue amounts shall bear interest payable
by such Multicurrency Working Capital Facility Lender at the rate per annum
applicable to Base Rate Loans (in the case of Multicurrency Swing Line Loans
denominated in United States Dollars) or Prime Rate Loans (in the case of
Multicurrency Swing Line Loans denominated in Canadian Dollars) under the
Multicurrency Working Capital Facility until such overdue amounts are paid in
full.


(d)    Each Working Capital Facility Lender’s obligation to make Dollar Working
Capital Facility Loans or Multicurrency Working Capital Facility Loans, as
applicable, referred to in Section 2.6(a) and to purchase participation
interests pursuant to Section 2.6(b) shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Working Capital
Facility Lender may have against any Swing Line Lender, any Borrower, or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of an
Event of Default, (iii) any failure to satisfy any condition precedent to the
applicable extension of credit set forth in Section 6, (iv) any adverse change
in the condition (financial or otherwise) of any Loan Party, (v) any breach of
this Agreement or any Loan Document by any Loan Party or any other Lender or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
(e)    Whenever, at any time after any Swing Line Lender has received from any
Working Capital Facility Lender its Dollar Swing Line Participation Amount or
Multicurrency Swing Line Participation Amount, as applicable, such Swing Line
Lender receives any payment on account thereof (whether directly from any
Borrower or otherwise, including proceeds of collateral applied thereto by such
Swing Line Lender) or any payment of interest on account thereof, such Swing
Line Lender shall distribute to such Working Capital Facility Lender its Dollar
Working Capital Facility Commitment Percentage or Multicurrency Working Capital
Facility Commitment Percentage, as applicable, of such payments; provided,
however, that in the event that any such payment received by such Swing Line
Lender shall be required to be returned by such Swing Line Lender, such Working
Capital Facility Lender shall return to such Swing Line Lender the portion
thereof previously distributed by such Swing Line Lender to it in like funds
received.
2.7    Foreign Exchange Rate. (a) No later than 1:00 P.M. (New York City time)
on each Calculation Date, the Administrative Agent shall determine the Exchange
Rate as of such Calculation Date with respect to Canadian Dollars, provided
that, upon receipt of a Borrowing Notice with respect to a Working Capital
Facility Loan or Swing Line Loan pursuant to Section 2.5, the Administrative
Agent shall determine the Exchange Rate with respect to Canadian Dollars on the
related Calculation Date (it being acknowledged and agreed that the
Administrative Agent shall use such Exchange Rate for the purposes of
determining compliance with Section 2.1(a), Section 2.1(b) or Section 2.3, as
applicable, with respect to such Borrowing Notice). The Exchange Rates so
determined shall become effective on the relevant Calculation Date (a “Reset
Date”), shall remain effective until the next succeeding Reset Date and shall
for all purposes of this Agreement (other than Section 11.25 and any other
provision expressly requiring the use of a current Exchange Rate) be the
Exchange Rates employed in converting any amounts between United States Dollars
and Canadian Dollars.
(b)    No later than 5:00 P.M. (New York City time) on each Reset Date, the
Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of (i) the principal amounts of Loans denominated in Canadian
Dollars then outstanding (after giving effect to any Loans to




--------------------------------------------------------------------------------




be made or repaid on such date), (ii) the aggregate then undrawn and unexpired
amount of the then outstanding Multicurrency Working Capital Facility Letters of
Credit denominated in Canadian Dollars and (iii) the aggregate amount of
drawings under Multicurrency Working Capital Facility Letters of Credit
denominated in Canadian Dollars that have not then been reimbursed or converted
to a Multicurrency Working Capital Facility Loan.
(c)    The Administrative Agent shall promptly notify the Borrowers and the
Working Capital Facility Lenders of each determination of an Exchange Rate
hereunder.
2.8    Commitment Fee. Subject to Section 4.18(b)(i), the Borrowers, jointly and
severally, agree to pay to the Administrative Agent for the account of each
Lender under each Facility a commitment fee for the period from and including
the first day of the Commitment Period for such Facility to but not including
the Commitment Termination Date for such Facility, computed at the Applicable
Commitment Fee Rate for such Facility on the average daily amount of the
Available Commitment of such Lender under such Facility during the period for
which payment is made, payable quarterly in arrears on the fifth day after the
first Business Day of each January, April, July and October (or, if such day is
not on a Business Day, the next succeeding Business Day) and on the Commitment
Termination Date for such Facility or such earlier date as all of the
Commitments under such Facility shall terminate as provided herein, commencing
on the first of such dates to occur after the Restatement Effective Date.
SECTION 3
LETTERS OF CREDIT

3.1    Working Capital Facility Letters of Credit. On the Restatement Effective
Date, upon the satisfaction of the conditions specified in Section 6.1, (a) each
of the Existing Sprague Letters of Credit shall automatically be deemed to be
Dollar Working Capital Facility Letters of Credit outstanding under this
Agreement and (b) each of the Existing Kildair Letters of Credit shall
automatically be deemed to be Multicurrency Working Capital Facility Letters of
Credit outstanding under this Agreement. Subject to the terms and conditions
hereof, (x) each Dollar Working Capital Facility Issuing Lender severally agrees
to issue letters of credit (“Dollar Working Capital Facility Letters of
Credit”), for the account of the Borrower requesting the applicable Dollar
Working Capital Facility Letter of Credit, for use by the U.S. Borrower, the
Canadian Borrower or any other Loan Party from time to time during the Dollar
Working Capital Facility Commitment Period in an aggregate amount not to exceed
(unless otherwise agreed by such Dollar Working Capital Facility Issuing Lender)
(1) in respect of Royal Bank of Canada, $25,000,000 at any time outstanding and
(2) otherwise $100,000,000 at any time outstanding and (y) each Multicurrency
Working Capital Facility Issuing Lender severally agrees to issue letters of
credit (“Multicurrency Working Capital Facility Letters of Credit”), for the
account of the Borrower requesting the applicable Multicurrency Working Capital
Facility Letter of Credit, for use by the U.S. Borrower, the Canadian Borrower
or any other Loan Party from time to time during the Multicurrency Working
Capital Facility Commitment Period in an aggregate amount not to exceed (unless
otherwise agreed by such Multicurrency Working Capital Facility Issuing Lender)
$25,000,000 at any time outstanding; provided that, after giving effect to any
Working Capital Facility Letter of Credit requested by any Borrower:
(i)    each of the conditions set forth in Section 6.2 shall be satisfied or
waived; and
(ii)    Section 3.4 shall not be contravened by any Loan Party at any time.
Each Borrower acknowledges and agrees that, for the avoidance of doubt, (i) each
Letter of Credit designated as a Dollar Working Capital Facility Letter of
Credit shall be entirely a Dollar Working Capital Facility Letter of Credit and
no portion thereof will be an Acquisition Facility Letter of Credit or a




--------------------------------------------------------------------------------




Multicurrency Working Capital Facility Letter of Credit and (ii) each Letter of
Credit designated as a Multicurrency Working Capital Facility Letter of Credit
shall be entirely a Multicurrency Working Capital Facility Letter of Credit and
no portion thereof will be an Acquisition Facility Letter of Credit or a Dollar
Working Capital Facility Letter of Credit.
3.2    Acquisition Facility Letters of Credit. On the Restatement Effective
Date, upon the satisfaction of the conditions specified in Section 6.1, each of
the Existing Acquisition Facility Letters of Credit shall automatically be
deemed to be Acquisition Facility Letters of Credit outstanding under this
Agreement. Subject to the terms and conditions hereof, each Acquisition Facility
Issuing Lender severally agrees to issue letters of credit (“Acquisition
Facility Letters of Credit”), for the account of the Borrower requesting the
applicable Acquisition Facility Letter of Credit, from time to time during the
Acquisition Facility Commitment Period in an aggregate amount not to exceed
(unless otherwise agreed by such Acquisition Facility Issuing Lender)
$12,500,000 at any time outstanding; provided that, after giving effect to any
Acquisition Facility Letter of Credit requested by any Borrower:
(i)    each of the conditions set forth in Section 6.2 shall be satisfied or
waived; and
(ii)    Section 3.4 shall not be contravened by any Loan Party at any time.
Each Borrower acknowledges and agrees that, for the avoidance of doubt, each
Letter of Credit designated as Acquisition Facility Letter of Credit shall be
entirely an Acquisition Facility Letter of Credit and no portion thereof will be
a Working Capital Facility Letter of Credit.
3.3    Procedure for the Issuance and Amendments of Letters of Credit.
(a)    Procedure for the Issuance of Letters of Credit. Each Borrower may from
time to time request the issuance of an Acquisition Facility Letter of Credit
from an Acquisition Facility Issuing Lender, a Dollar Working Capital Facility
Letter of Credit from a Dollar Working Capital Facility Issuing Lender or a
Multicurrency Working Capital Facility Letter of Credit from a Multicurrency
Working Capital Facility Issuing Lender by delivering to the Issuing Lender of
such Letter of Credit and the Administrative Agent (in the case of Letters of
Credit to be denominated in United States Dollars) or the Canadian Agent (in the
case of Letters of Credit to be denominated in Canadian Dollars) a Letter of
Credit Request, and such other certificates, documents and other papers and
information as such Issuing Lender may reasonably request (consistent with
requests made by such Issuing Lender from other similarly situated account
parties). Such Letter of Credit Request shall specify:
(i)    whether the Letter of Credit requested is to be an Acquisition Facility
Letter of Credit, a Dollar Working Capital Facility Letter of Credit or a
Multicurrency Working Capital Facility Letter of Credit;
(ii)    the maximum amount of such Letter of Credit and the account party
therefor;
(iii)    in the case of a Multicurrency Working Capital Facility Letter of
Credit, whether such Letter of Credit is to be denominated in United States
Dollars or Canadian Dollars;
(iv)    in the case of a Working Capital Facility Letter of Credit, if such
Working Capital Facility Letter of Credit is a Performance Letter of Credit, a
Long Tenor Letter of Credit and/or a Trade Letter of Credit;




--------------------------------------------------------------------------------




(v)    in the case of an Acquisition Facility Letter of Credit, if such Letter
of Credit is to be an Acquisition Facility Acquisition Extension of Credit, an
Acquisition Facility Working Capital Extension of Credit or an Acquisition
Facility Maintenance Cap-Ex Extension of Credit;
(vi)    the requested date on which such Letter of Credit is to be issued;
(vii)    the purpose and nature of the proposed Letter of Credit;
(viii)    the name and address of the beneficiary of such Letter of Credit;
(ix)    the expiration or termination date of the Letter of Credit;
(x)    the documents to be presented by such beneficiary in the case of a
drawing or demand for payment thereunder; and
(xi)    the delivery instructions for such Letter of Credit.
If requested by the Issuing Lender, the applicable Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. To the extent that any material
provision of any such application is inconsistent with the provisions of this
Section 3 or adds events of default, grants of security, or remedies not already
contained in the Loan Documents, the provisions of this Section 3 and this
Agreement shall apply and such provision shall not be given effect.
(b)    Procedure for Amendments of Letters of Credit. The applicable Borrower
may from time to time request an amendment (including any extension) to any
outstanding Letter of Credit by delivering to the Issuing Lender of such Letter
of Credit and the Administrative Agent (in the case of Letters of Credit
denominated in United States Dollars) or the Canadian Agent (in the case of
Letters of Credit denominated in Canadian Dollars) a Letter of Credit Request
which shall specify:
(i)    the Letter of Credit to be amended;
(ii)    the requested date of the proposed amendment;
(iii)    the nature of the proposed amendment; and
(iv)    the delivery instructions for such amendment.
(c)    Timing of Letter of Credit Requests. A Letter of Credit Request must be
received by the applicable Issuing Lender and the Administrative Agent or
Canadian Agent, as applicable, by no later than 3:00 p.m. (New York City time),
on the date such Letter of Credit is to be issued or amended, or such other time
as previously agreed between the Issuing Lender thereof and the U.S. Borrower.
Upon the issuance of any Letter of Credit or any amendment to an outstanding
Letter of Credit, the Administrative Agent or the Canadian Agent, as applicable,
and the Acquisition Facility Lenders, the Dollar Working Capital Facility
Lenders or the Multicurrency Working Capital Facility Lenders, as applicable,
shall be entitled to assume that the Letter of Credit Request and certificates,
documents and other papers and information reasonably requested by the Issuing
Lender in connection therewith were completed and delivered to the satisfaction
of such Issuing Lender.
(d)    Validation Procedure. Upon receipt of a Letter of Credit Request by an
Issuing Lender, such Issuing Lender will confirm with the Administrative Agent
or Canadian Agent, as applicable




--------------------------------------------------------------------------------




(by telephone and in writing), that such Agent has received a copy of such
Letter of Credit Request and, if not, such Issuing Lender will provide such
Agent, with a copy thereof. Upon receipt by such Issuing Lender of confirmation
from the applicable Agent that the requested Letter of Credit or amendment is
permitted in accordance with the terms hereof, such Issuing Lender shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such Issuing Lender’s usual and customary business
practices.
3.4    General Terms of Letters of Credit. (a) Each Acquisition Facility Letter
of Credit and each Dollar Working Capital Facility Letter of Credit is to be
denominated only in United States Dollars. Each Multicurrency Working Capital
Facility Letter of Credit is to be denominated only in United States Dollars or
Canadian Dollars (as the applicable Borrower shall notify the applicable Agent
and the applicable Issuing Lender in accordance with Section 3.3(a)).
(b)    Each Letter of Credit shall, subject to Section 3.4(c), expire no later
than ninety (90) days after the date of issuance (or extension), unless such
Letter of Credit is, subject to the Dollar Long Tenor Letter of Credit Sub-Limit
(with respect to a Dollar Working Capital Facility Letter of Credit) or the
Multicurrency Long Tenor Letter of Credit Sub-Limit (with respect to a
Multicurrency Working Capital Facility Letter of Credit), a Long Tenor Letter of
Credit, or, subject to the Dollar Performance Letter of Credit Sub-Limit (with
respect to a Dollar Working Capital Facility Letter of Credit) or the
Multicurrency Performance Letter of Credit Sub-Limit (with respect to a
Multicurrency Working Capital Facility Letter of Credit), a Performance Letter
of Credit, in which case, such Letter of Credit shall expire no later than the
earlier of three hundred sixty-four (364) days after the date of issuance and
the Termination Date applicable thereto; provided that (i) at any time, the
Dollar Equivalent of the aggregate face amount of all Letters of Credit issued
with an expiration date after the Termination Date applicable thereto shall not
exceed $300,000,000; (ii) all Letters of Credit with an expiration date after
the Termination Date applicable thereto shall be returned and cancelled (with
the beneficiary’s consent) or Cash Collateralized at least 15 Business Days
prior to the Termination Date applicable thereto and (iii) no such Letter of
Credit may be issued with an expiration date after the date that is six months
after the Termination Date applicable thereto.
(c)    Upon request by any Borrower in the applicable Letter of Credit Request,
the relevant Issuing Lender may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”). Unless otherwise agreed upon by the applicable
Issuing Lender at its sole discretion, the applicable Borrower shall make a
specific request to such Issuing Lender for any renewal of an Auto-Renewal
Letter of Credit, such prior notice to be delivered to the applicable Issuing
Lender and the Administrative Agent or Canadian Agent, as applicable, no later
than thirty (30) days prior to the expiration or termination date of such
Auto-Renewal Letter of Credit (the date of the delivery of such notice, the
“Renewal Notice Date”); provided that, unless otherwise agreed upon by the
applicable Issuing Lender at its sole discretion, the applicable Borrower shall
provide to the applicable Issuing Lender and the Administrative Agent (in the
case of Letters of Credit denominated in United States Dollars) or Canadian
Agent (in the case of Letters of Credit denominated in Canadian Dollars),
written notice of its intent to not renew such an Auto-Renewal Letter of Credit
no later than thirty (30) days prior to the expiration or termination date of
such Auto-Renewal Letter of Credit (the date of the delivery of such notice, the
“Non-Renewal Notice Date”). Once an Auto-Renewal Letter of Credit has been
issued (or is permitted to be outstanding hereunder in the case of an
outstanding Letter of Credit that is an Auto-Renewal Letter of Credit), the
Lenders shall be deemed to have authorized (but the Lenders may not require)
such Issuing Lender to permit the renewal of such Letter of Credit at any time
to a date not later than six (6) months after the Termination Date; provided,




--------------------------------------------------------------------------------




however, that no Issuing Lender shall permit any renewal of an Auto-Renewal
Letter of Credit if (A) such Issuing Lender has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of Section 3.4 or 6.2 or
otherwise), (B) after giving effect to any such renewal, the earlier of the (x)
expiration date of such Auto-Renewal Letter of Credit and (y) the next occurring
Non-Renewal Notice Date of such Auto-Renewal Letter of Credit would occur after
the date that is six (6) months after the Termination Date, or (C) it has
received notice in writing on or before the date that is two (2) Business Days
before the Renewal Notice Date from the Administrative Agent, the Canadian
Agent, any Lender or the applicable Borrower that one or more of the applicable
conditions specified in Section 3.4 or 6.2 is not then satisfied.
Notwithstanding anything to the contrary contained herein, no Issuing Lender
shall have any obligation to permit the renewal of any Auto-Renewal Letter of
Credit at any time if any of the applicable conditions specified in Section 6.2
is not then satisfied.
(d)    If any Issuing Lender (other than JPMorgan Chase Bank or an Affiliate
thereof) shall issue, extend or amend any Letter of Credit without obtaining
prior consent of the Administrative Agent or Canadian Agent, as applicable (as
provided in Section 3.3(d)), or if any Issuing Lender (other than, in the case
of clause (i) below, JPMorgan Chase Bank or an Affiliate thereof) shall permit
the extension or renewal of an Auto-Renewal Letter of Credit (i) without giving
timely prior notice to the Administrative Agent or Canadian Agent, as
applicable, or (ii) when such extension or renewal is not permitted hereunder
(as provided in sub-section (c) above), such Letter of Credit (A) shall for all
purposes be deemed to have been issued by such Issuing Lender solely for its own
account and risk and (B) shall not be considered a Letter of Credit outstanding
under this Agreement, and no Lender shall be deemed to have any participation
therein, effective as of the date of such issuance, amendment, extension or
renewal, as the case may be, unless the Required Lenders expressly consent
thereto; provided, however, that to be considered a Letter of Credit outstanding
under this Agreement, the consent of all Lenders shall be required to the extent
that any such issuance, amendment, extension or renewal is not then permitted
hereunder by reason of the provisions of this Section 3.4.
(e)    Notwithstanding anything herein to the contrary, an Issuing Lender is
under no obligation to issue or provide any Letter of Credit (including any
renewal of an Auto-Renewal Letter of Credit) or renew, extend or amend any
Letter of Credit unless consented to by such Issuing Lender and the
Administrative Agent or Canadian Agent, as applicable, if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing, renewing, extending or amending such Letter of Credit, or any
Requirement of Law applicable to such Issuing Lender or any request or directive
(whether or not having the force of Law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance, renewal, extension or amending of a
Letter of Credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (in the case of an amendment of a
Letter of Credit, for which such Issuing Lender is not otherwise compensated
hereunder) not in effect on the Restatement Effective Date, or shall impose upon
such Issuing Lender any unreimbursed loss, cost or expense which was not
applicable on the Restatement Effective Date and which such Issuing Lender in
good faith deems material to it; or




--------------------------------------------------------------------------------




(ii)    such Letter of Credit or the requested amendment is not in form and
substance reasonably acceptable to such Issuing Lender thereof or the issuance
of such Letter of Credit shall violate any applicable policies of such Issuing
Lender.
(f)    Within one (1) Business Day after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to an advising bank with respect thereto or
to the beneficiary thereof, the Issuing Lender thereof will also deliver to the
applicable Borrower and the Administrative Agent (or, in the case of a Letter of
Credit denominated in Canadian Dollars, the Canadian Agent), a true and complete
copy of such Letter of Credit or amendment.
(g)    Each Letter of Credit shall be subject to the International Standby
Practices (“ISP 98”) International Chamber of Commerce Publication No. 590 or
Uniform Customs and Practice for Documentary Credits No. 600 (“UCP 600”), as
applicable, and to the extent not inconsistent with ISP 98 or UCP 600, the Laws
of the State of New York.
3.5    Fees, Commissions and Other Charges.
(a)    Letter of Credit Fee. The Borrowers shall pay to the Administrative Agent
(or, in the case of amounts expressed in Canadian Dollars, the Canadian Agent),
for the account of the relevant Issuing Lender and the Acquisition Facility L/C
Participants, Dollar Working Capital Facility L/C Participants or Multicurrency
Working Capital Facility L/C Participants, as applicable, a letter of credit
commission, with respect to each outstanding Letter of Credit, in an amount
equal to the Applicable L/C Fee Rate times the average daily maximum amount of
such Letter of Credit (expressed as United States Dollars or Canadian Dollars,
as applicable); provided that such letter of credit commission shall not be in
an amount less than $500 or C$500, as applicable, for the period during which
such Letter of Credit is outstanding, and, in each case, such commission shall
be payable to the Acquisition Facility L/C Participants, Dollar Working Capital
Facility L/C Participants or Multicurrency Working Capital Facility L/C
Participants, as applicable, and the Issuing Lender of such Letter of Credit to
be shared ratably among them in accordance with the average daily amount of
their respective Acquisition Facility Commitment Percentages, Dollar Working
Capital Facility Commitment Percentages and Multicurrency Working Capital
Facility Commitment Percentages. Such commission shall be payable quarterly in
arrears on each L/C Fee Payment Date.
(b)    Fronting Fee. In addition to the fees and commissions in Sections 3.5(a)
and (c), the Borrowers shall pay each relevant Issuing Lender an amount equal to
0.20% per annum times the face amount of each Letter of Credit (expressed as
United States Dollars or Canadian Dollars, as applicable) issued by such Issuing
Lender. Such fee shall be nonrefundable and shall be payable quarterly in
arrears on each L/C Fee Payment Date.
(c)    Other Charges. In addition to the foregoing fees and commissions, the
Borrowers shall pay or reimburse each Issuing Lender of any Letter of Credit for
such normal and customary costs, expenses and fees as are incurred or charged by
such Issuing Lender in issuing, effecting payment under, amending, processing,
negotiating or otherwise administering any Letter of Credit. The Borrowers shall
pay each relevant Issuing Lender of any Letter of Credit (i) a fee of no less
than $500 for any issuance of a Letter of Credit by such Issuing Lender and (ii)
a fee of $100 for any amendment of a Letter of Credit issued by such Issuing
Lender (which fees shall be in addition to any fee payable under the preceding
sentence for such issuance or amendment).
(d)    Distribution of Fees. The Administrative Agent or Canadian Agent, as
applicable, shall, within two (2) Business Days following its receipt thereof,
distribute to the relevant




--------------------------------------------------------------------------------




Issuing Lenders and the L/C Participants all fees and commissions received by
such Agent for their respective accounts pursuant to this Section 3.5.
3.6    L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant
and hereby grants to each Relevant L/C Participant, and, to induce the Issuing
Lenders to issue Letters of Credit hereunder, each Relevant L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
each such Issuing Lender, on the terms and conditions hereinafter stated, for
such Relevant L/C Participant’s own account and risk, an undivided interest in
such Issuing Lender’s obligations and rights under each Relevant Letter of
Credit issued or provided by such Issuing Lender hereunder and the amounts paid
by such Issuing Lender thereunder equal to such Relevant L/C Participant’s
Commitment Percentage.
(b)    Each L/C Participant’s obligation to accept and purchase for such L/C
Participant’s own account and risk, an undivided participation interest in an
Issuing Lender’s obligations and rights under each Letter of Credit issued or
provided by such Issuing Lender hereunder and the amounts paid by such Issuing
Lender thereunder equal to such L/C Participant’s Commitment Percentage thereof
shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right which such L/C Participant may have against any Issuing Lender, any
Borrower, or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default, (iii) any adverse change in the
condition (financial or otherwise) of any Loan Party, (iv) any breach of this
Agreement or any other Loan Document by any Loan Party or any other Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
(c)    The obligations of the L/C Participants to purchase participations in the
obligations of the Issuing Lenders under outstanding Letters of Credit pursuant
to Section 3.6 shall survive the Termination Date with respect to Letters of
Credit which have been Cash Collateralized pursuant to Section 3.4(b) until the
earliest of (i) the expiration date for such Letters of Credit and all drawings
thereunder having been repaid in full, (ii) the date the entire amount available
under such Letters of Credit is drawn and such drawings are repaid and no
further drawings are permitted under such Letters of Credit, and (iii) the date
that is six (6) months after the Termination Date applicable to such Letters of
Credit; provided that, notwithstanding any other provision of this Section
3.6(c), with respect to any Letter of Credit having an expiration date following
the Termination Date applicable thereto (such a Letter of Credit, a
“Post-Termination LOC”), in no event shall the obligations of the L/C
Participants to purchase participations in the obligations of an Issuing Lender
under a Post-Termination LOC pursuant to Section 3.6(a) expire or terminate
prior to the Business Day following the expiration, cancellation or termination
of the last remaining outstanding Post-Termination LOC and the payment in full
of all drawings, if any, thereunder.
(d)    If for any reason any Unreimbursed Amount cannot be refinanced by an L/C
Reimbursement Loan in accordance with Section 3.7(c), each Relevant L/C
Participant shall, on or before the deadline for such Relevant Facility Loan to
have been made, pay to the Administrative Agent (or in the case of Unreimbursed
Amounts denominated in Canadian Dollars, the Canadian Agent) for the account of
the applicable Issuing Lender in immediately available funds such Relevant L/C
Participant’s Commitment Percentage of such Unreimbursed Amount, and upon
receipt thereof, the Administrative Agent (or Canadian Agent, if applicable)
shall promptly distribute such funds to the applicable Issuing Lender in like
funds received.




--------------------------------------------------------------------------------




(e)    If any L/C Participant fails to timely pay to the Administrative Agent or
Canadian Agent, as applicable, all or a portion of its Commitment Percentage of
any Unreimbursed Amount required to be paid pursuant to Section 3.6(d), such
overdue amounts shall bear interest payable by such L/C Participant at the rate
per annum applicable to Base Rate Loans (in the case of Unreimbursed Amounts
denominated in United States Dollars) or Prime Rate Loans (in the case of
Unreimbursed Amounts denominated in Canadian Dollars) under the applicable
Facility until such overdue amounts are paid in full.
(f)    Whenever, at any time after any Issuing Lender has received from any
Relevant L/C Participant its Commitment Percentage of any Unreimbursed Amount,
such Issuing Lender receives any payment on account thereof (whether directly
from any Borrower or otherwise, including proceeds of collateral applied thereto
by such Issuing Lender), or any payment of interest on account thereof, such
Issuing Lender shall distribute to such Relevant L/C Participant its Commitment
Percentage of such payments; provided, however, that in the event that any such
payment received by such Issuing Lender shall be required to be returned by such
Issuing Lender, such Relevant L/C Participant shall return to such Issuing
Lender the portion thereof previously distributed by such Issuing Lender to it
in like funds received.
3.7    Reimbursement Obligations of the Borrowers. (a) Upon receipt by the
relevant Issuing Lender from the beneficiary of any Letter of Credit of any
notice of a drawing or demand for payment under such Letter of Credit, such
Issuing Lender shall promptly notify the applicable Borrower that requested such
Letter of Credit and the Administrative Agent (or in the case of Letters of
Credit denominated in Canadian Dollars, the Canadian Agent) thereof. If such
Borrower receives notice (confirmed by telephone) from such Issuing Lender of a
drawing or demand for payment under a Letter of Credit prior to 1:00 p.m. (New
York City time), on any Business Day, such Borrower shall reimburse such Issuing
Lender on such Business Day for the Unreimbursed Amount of such Letter of
Credit. If such Borrower receives notice (confirmed by telephone) from such
Issuing Lender of a drawing or demand for payment under a Letter of Credit at or
after 1:00 p.m. (New York City time), on any Business Day, such Borrower shall
so reimburse such Issuing Lender on the Business Day immediately following the
Business Day upon which such notice was received by such Borrower. Such
reimbursement shall be made directly to such Issuing Lender in the currency in
which such Letter of Credit was drawn in an amount equal to (i) the amount so
paid and (ii) any Non-Excluded Taxes and any reasonable fees, charges or other
costs or expenses incurred by such Issuing Lender at its Applicable Lending
Office in immediately available funds (such amount that has not been reimbursed
by the applicable Borrower being, the “Unreimbursed Amount”).
(b)    If the applicable Borrower fails to fully reimburse any Issuing Lender
pursuant to Section 3.7(a) at the time and on the due date specified in such
Section (the “Reimbursement Date”), such Issuing Lender shall so notify the
Administrative Agent or (with respect to Letters of Credit denominated in
Canadian Dollars) the Canadian Agent (with a copy to the applicable Borrower),
which notice shall be provided on a Business Day, and specify in such notice the
amount (and currency) of the Unreimbursed Amount. Immediately upon receipt of
such notice from such Issuing Lender, the Administrative Agent or Canadian
Agent, as applicable, shall notify each Relevant L/C Participant of the
Reimbursement Date, the Unreimbursed Amount, and the amount (and currency) of
such Relevant L/C Participant’s Commitment Percentage thereof.
(c)    If there shall be any Unreimbursed Amounts owing to any Issuing Lender on
or after such Unreimbursed Amounts were due pursuant to Section 3.7(a), the
relevant Issuing Lender may request on behalf of the applicable Borrower (and
each Borrower hereby irrevocably authorizes such




--------------------------------------------------------------------------------




Issuing Lender to act on its behalf solely in this regard), that each Relevant
Facility Lender make a Relevant Facility Loan (which initially shall be a Base
Rate Loan (in the case of a Loan denominated in United States Dollars) or a
Prime Rate Loan (in the case of a Loan denominated in Canadian Dollars)) in the
currency in which such Letter of Credit was drawn and in an amount equal to such
Relevant Facility Lender’s Commitment Percentage of the outstanding amount of
such Unreimbursed Amount (an “L/C Reimbursement Loan”). In accordance with
Section 2.5(c), unless any of the conditions contained in Section 6.2 shall not
have been satisfied or waived (in which event the procedures set forth in
Section 3.6 shall apply), each Relevant Facility Lender shall make the proceeds
of its Relevant Facility Loan available to the Administrative Agent (or, in the
case of Loans denominated in Canadian Dollars, the Canadian Agent) prior to
11:00 a.m. (New York City time) in funds immediately available on the Business
Day next succeeding the date such request is made. The proceeds of such Relevant
Facility Loans shall be immediately applied to repay the applicable Issuing
Lender.
(d)    With respect to Unreimbursed Amounts that are not paid on the date due,
interest shall be payable on any and all Unreimbursed Amounts from the date such
amounts become payable (whether at stated maturity, by acceleration, demand or
otherwise) until payment in full (either in cash or upon the making of a
Relevant Facility Loan) at the applicable rate which would be payable on any
outstanding Relevant Facility Loans that were Base Rate Loans or (with respect
to Unreimbursed Amounts denominated in Canadian Dollars) Prime Rate Loans, as
applicable, which were then overdue.
3.8    Obligations Absolute. (a) The Borrowers’ obligations under this Section 3
shall be absolute, irrevocable and unconditional and shall be performed strictly
in accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Canadian Agent, the Lenders nor the Issuing
Lenders, nor any of their Related Persons, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Lender; provided that the
foregoing shall not be construed to excuse any Issuing Lender from liability to
the Borrowers to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the Borrowers that are caused by such Issuing Lender's failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Lender (as finally determined by a court of competent
jurisdiction), such Issuing Lender shall be deemed to have exercised care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, each Issuing Lender may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any




--------------------------------------------------------------------------------




notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.
3.9    Role of the Issuing Lenders. (a)     The responsibility of any Issuing
Lender to the Borrowers in connection with any draft presented for payment under
any Letter of Credit issued on behalf of any Borrower shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered by or on
behalf of the beneficiary under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit. In addition, each
Lender and each Borrower agree that, in paying any drawing or demand for payment
under any Letter of Credit, the Issuing Lender of such Letter of Credit shall
not have any responsibility to inquire as to the validity or accuracy of any
document presented in connection with such drawing or demand for payment or the
authority of the Person executing or delivering the same.
(b)    No Agent-Related Person nor any of the respective correspondents,
participants or assignees of any Issuing Lender shall be liable to any Lender
for: (i) any action taken or omitted in connection herewith in respect of any
Letter of Credit at the request or with the approval or deemed approved of the
Required Lenders; (ii) any action taken or omitted in respect of any Letter of
Credit in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any Letter of Credit
or any document delivered in connection with the issuance or payment of such
Letter of Credit.
(c)    The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude any Borrower from pursuing such rights and remedies as it may have
against such beneficiary or transferee. No Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the Issuing Lenders
shall be liable or responsible for any of the matters described in Section 3.8;
provided, however, that anything in such Section or elsewhere herein to the
contrary notwithstanding, any Borrower may have a claim against any Issuing
Lender and such Issuing Lender may be liable to such Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by such Borrower which such Borrower proved were caused (x) by
such Issuing Lender’s willful failure to pay under any Letter of Credit after
the presentation to it by the beneficiary of documents strictly complying with
the terms and conditions of such Letter of Credit or (y) as a result of gross
negligence or willful misconduct by such Issuing Lender with respect to the
payment by such Issuing Lender of any Letter of Credit against presentation of
any document or certificate that does not strictly comply with the terms of such
Letter of Credit. In furtherance and not in limitation of the foregoing: (i) any
Issuing Lender may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary; and (ii) no Issuing Lender shall be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
3.10    Letter of Credit Request. To the extent that any material provision of
any Letter of Credit Request related to any Letter of Credit is inconsistent
with the provisions of this Section 3, the provisions of this Section 3 shall
apply.
SECTION 4
GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT





--------------------------------------------------------------------------------




4.1    Increase, Termination or Reduction of Commitments. (a)     The U.S.
Borrower shall have the right, from time to time, upon not less than four (4)
Business Days’ notice to the Administrative Agent, to terminate the Dollar
Working Capital Facility Commitments, the Multicurrency Working Capital Facility
Commitments and/or the Acquisition Facility Commitments or, from time to time,
reduce the Dollar Working Capital Facility Commitments, the Multicurrency
Working Capital Facility Commitments and/or the Acquisition Facility
Commitments; provided, that no such termination or reduction of the relevant
Commitments shall be permitted to the extent that, after giving effect thereto
and to any prepayments of the Loans and Cash Collateralization of the Letters of
Credit made on or before the effective date thereof, (i) the Total Dollar
Working Capital Facility Extensions of Credit would exceed the aggregate amount
of all Dollar Working Capital Facility Commitments of all Dollar Working Capital
Facility Lenders then in effect, (ii) the Total Multicurrency Working Capital
Facility Extensions of Credit would exceed the aggregate amount of all
Multicurrency Working Capital Facility Commitments of all Multicurrency Working
Capital Facility Lenders then in effect or (iii) the Total Acquisition Facility
Extensions of Credit would exceed the aggregate amount of all Acquisition
Facility Commitments of all Acquisition Facility Lenders then in effect. Any
such reduction shall be in an amount equal to $1,000,000 or a whole multiple
thereof and shall reduce permanently and ratably the applicable relevant
Commitment then in effect.
(b)    At any time during the Increase Period, (x) (i) the aggregate Dollar
Working Capital Facility Commitments may be increased to an amount not to exceed
$1,200,000,000 (a “Dollar Working Capital Facility Increase”) and (ii) the
aggregate Multicurrency Working Capital Facility Commitments may be increased to
an amount not to exceed $320,000,000 (a “Multicurrency Working Capital Facility
Increase”); provided that the aggregate increases under clauses (x)(i) and
(x)(ii) shall not exceed $200,000,000 and (y) the aggregate Acquisition Facility
Commitments may be increased to an amount not to exceed $600,000,000750,000,000
(an “Acquisition Facility Increase”; a Dollar Working Capital Facility Increase,
Multicurrency Working Capital Facility Increase and an Acquisition Facility
Increase, each being a “Facility Increase”) pursuant to the following procedure:
(i)    The U.S. Borrower may make a written request for such Facility Increase
to the Administrative Agent, who shall forward a copy of any such request to the
Lenders under such Facility. Each request by the U.S. Borrower pursuant to the
immediately preceding sentence shall specify a proposed effective date of such
increase (the “Requested Increase Effective Date”), the aggregate amount of such
requested increase (the “Requested Increase Amount”), and shall constitute an
invitation to each of the Lenders under such Facility to increase its Commitment
under such Facility by its Commitment Percentage of such Requested Increase
Amount.
(ii)    Each Lender under such Facility, acting in its sole discretion and with
no obligations to increase its Commitment under such Facility pursuant to this
Section 4.1(b), shall by written notice to the U.S. Borrower and the
Administrative Agent advise the U.S. Borrower and the Administrative Agent
whether or not such Lender agrees to all or any portion of such increase in its
Commitment under such Facility within ten (10) days after the U.S. Borrower’s
request. Any such Lender may accept all of its Commitment Percentage of such
increase, a portion of such increase, or decline to accept any of such increase
in its Commitment under such Facility. If any such Lender shall not have
responded affirmatively within such ten (10) day period, such Lender shall be
deemed to have rejected the U.S. Borrower’s request for an increase in such
Commitment in full. Promptly following the conclusion of such ten (10) day
period, the Administrative Agent




--------------------------------------------------------------------------------




shall notify the U.S. Borrower of the results of the request for the applicable
Facility Increase.
(iii)    If the aggregate amount of the increases in the Commitments under any
Facility which the Lenders under such Facility have accepted in accordance with
Section 4.1(b)(ii) shall be less than the Requested Increase Amount, the
Administrative Agent (subject to the approval of the Administrative Agent and
the Issuing Lenders under such Facility, such approvals not to be unreasonably
withheld, delayed or conditioned) may offer to such additional Persons
(including the Lenders under such Facility), as may be agreed by the U.S.
Borrower and the Administrative Agent, the opportunity to make available such
amount of new Commitments under such Facility as may be required so that the
aggregate increases in the Commitments under such Facility by the existing
Lenders thereunder together with such new Commitments by such other Persons (the
“New Lenders”) shall equal the Requested Increase Amount (the aggregate Facility
Increase provided by such existing Lenders and the New Lenders, the “Increase
Amount”). Such Increase Amount shall be in an amount equal to $5,000,000 or a
whole multiple thereof. The effectiveness of all such increases in the
Commitments under such Facility are subject to the satisfaction of the following
conditions: (A) each Lender that so elects to increase its Commitment under such
Facility (each an “Increasing Lender”), each New Lender, the Administrative
Agent and the U.S. Borrower shall have executed and delivered an agreement,
substantially in the form attached hereto as Exhibit P (an “Increase and New
Lender Agreement”); (B) (i) (x) with respect to the Dollar Working Capital
Facility, the aggregate Dollar Working Capital Facility Commitment after giving
effect to such increases shall not exceed $1,200,000,000 and (y) with respect to
the Multicurrency Working Capital Facility, the aggregate Multicurrency Working
Capital Facility Commitment after giving effect to such increases shall not
exceed $320,000,000; provided that the aggregate increases under clauses (i)(x)
and (i)(y) shall not exceed $200,000,000 and (ii) with respect to the
Acquisition Facility, the aggregate Acquisition Facility Commitments after
giving effect to such increase shall not exceed $600,000,000750,000,000; (C) any
fees and other amounts (including pursuant to Section 11.6) payable by the U.S.
Borrower in connection with such increase and accession shall have been paid;
(D) no Default or Event of Default has occurred and is continuing or would
result from such increase in the Commitments; (E) delivery of an Availability
Certification dated as of the date of such increase and (F) with respect to each
Mortgaged Property, the Administrative Agent shall have received (1) such
amendments to the Mortgage and Security Agreements or new Mortgage and Security
Agreements as are in form and substance reasonably satisfactory to the
Administrative Agent, in each case, executed and delivered by a duly authorized
officer of the relevant Loan Party to the extent necessary to reflect the
increase in the applicable Facility (it being understood that, unless requested
by the Administrative Agent, no amendment shall increase the amount secured
thereby if the same will result in the payment of additional mortgage recording
tax) and (2) with respect to each such Mortgage and Security Agreement, a
date-down endorsement to the title insurance policy covering such Mortgage and
Security Agreement (or if a date-down is not available for a particular
jurisdiction, a new title insurance policy in the same insured amount as
originally issued or marked up unconditional title commitment, pro forma policy
or binder for such insurance) in each case in form and substance not materially
less favorable to the Administrative Agent or the Lenders as such title policies
or marked up unconditional title commitments, pro forma policies or binders
delivered on or prior to the Restatement Effective Date, (3)




--------------------------------------------------------------------------------




evidence satisfactory to it that all premiums in respect of a related date-down
endorsement or title policy (or policies) have been paid and (4) to the extent
required by applicable Law, a standard flood hazard determination for each
Mortgaged Property located in the United States, and with respect to any
Mortgaged Property in the United States that is located in a special flood
hazard area and with respect to any Mortgaged Property located in Canada in a
flood plain, evidence of flood insurance in form and substance reasonably
satisfactory to the Administrative Agent. For the avoidance of doubt, Extensions
of Credit made under any Facility Increase shall bear interest at the rate
otherwise applicable to corresponding Extensions of Credit under the applicable
Facility.
(iv)    On any Requested Increase Effective Date with respect to any Facility,
(A) each Increasing Lender or New Lender thereof shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine for the benefit of the other Lenders under
such Facility as being required in order to cause (after giving effect to such
increase and the use of such amounts to make payments to the other Lenders under
such Facility) each Lender’s portion of the outstanding Loans of all Lenders
under such Facility to equal its Commitment Percentage of such Loans, (B) the
applicable Borrower shall be deemed to have repaid and reborrowed all
outstanding Loans of all the Lenders under such Facility to equal its Commitment
Percentage of such outstanding Loans as of the date of the applicable Facility
Increase (with such reborrowing to consist of the Types of Loans, with related
Interest Periods, if applicable, specified in a notice delivered by the
applicable Borrower in accordance with the requirements of Section 4.3) and (C)
the participations in Letters of Credit shall be adjusted to reflect changes in
the applicable Commitment Percentages. The deemed payments made pursuant to
clause (B) of the immediately preceding sentence in respect of each Eurocurrency
Loan shall be subject to indemnification by the applicable Borrower pursuant to
the provisions of Section 4.14 if the deemed payment occurs other than on the
last day of the related Interest Periods; provided, that the Administrative
Agent and each Lender shall cooperate with the Borrowers to reduce and/or
eliminate any such indemnification payments to the extent reasonably possible if
such cooperation would not subject the Administrative Agent or such Lender, as
applicable, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to the Administrative Agent or such Lender.
(v)    Upon the Requested Increase Effective Date with respect to any Facility,
Schedule 1.0 of the Increase and New Lender Agreement, which shall reflect the
Commitments and the Commitment Percentages of the Lenders under such Facility at
such time, shall be deemed to supersede Schedule 1.0 hereto without any further
action or consent of any party. The Administrative Agent shall cause a copy of
such revised Schedule 1.0 to be available to the Issuing Lenders and the
Lenders.
4.2    Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate for such Eurocurrency Loan determined
for such day plus the Applicable Margin.
(b)    Each Base Rate Loan (including Dollar Swing Line Loans and Multicurrency
Swing Line Loans denominated in United States Dollars) shall bear interest at a
rate per annum equal to the Base Rate plus the Applicable Margin. Each Prime
Rate Loan (including Multicurrency Swing Line




--------------------------------------------------------------------------------




Loans denominated in Canadian Dollars) shall bear interest at a rate per annum
equal to the Prime Rate plus the Applicable Margin.
(c)    If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Obligations (whether or not overdue)
(to the extent legally permitted) shall bear interest at a rate per annum that
is equal to (i) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus
2.00%, (ii) in the case of Reimbursement Obligations, the rate applicable to
Base Rate Loans or (with respect to Reimbursement Obligations in respect of
Letters of Credit denominated in Canadian Dollars) Prime Rate Loans in respect
of the applicable Facility plus 2.00%, and (iii) in the case of any interest
payable on any Loan or Reimbursement Obligation or any commitment fee or other
amount payable hereunder, at a rate per annum equal to the rate then applicable
to Base Rate Loans or (with respect to interest payable on any Loan denominated
in Canadian Dollars or on any Reimbursement Obligations in respect of Letters of
Credit denominated in Canadian Dollars) Prime Rate Loans under the applicable
Working Capital Facility plus 2.00%, in each case, from the date of such
nonpayment until such amount not paid when due is paid in full (after as well as
before judgment).
(d)    Interest shall be payable in arrears on each Interest Payment Date or on
the applicable date with respect to interest payable pursuant to Section 4.2(c)
above.
4.3    Conversion and Continuation Options. (a) The applicable Borrower may
elect from time to time to Convert Eurocurrency Loans denominated in United
States Dollars to Base Rate Loans or Convert Eurocurrency Loans denominated in
Canadian Dollars to Prime Rate Loans by giving the Administrative Agent (in the
case of Loans denominated in United States Dollars) or the Canadian Agent (in
the case of Loans denominated in Canadian Dollars) at least two (2) Business
Days’ prior irrevocable notice of such election in the form attached hereto as
Annex II (the “Continuation/Conversion Notice”), such Continuation/Conversion
Notice specifying the Facility of the Loans to be Converted and the amount and
the date such Conversion is to be made; provided that any such Conversion of
Eurocurrency Loans may only be made on the last day of an Interest Period with
respect thereto. The applicable Borrower may elect from time to time to Convert
Base Rate Loans or Prime Rate Loans to Eurocurrency Loans by giving the
Administrative Agent (in the case of Loans denominated in United States Dollars)
or the Canadian Agent (in the case of Loans denominated in Canadian Dollars)
irrevocable notice of such election (in the form of a Continuation/Conversion
Notice) prior to 1:00 p.m. (New York City time) at its New York office, three
(3) Business Days before the date of such election. Any such notice of
Conversion to Eurocurrency Loans shall specify the Facility of the Loans to be
Converted, the amount to be Converted, the date of such Conversion and the
length of the initial Interest Period or Interest Periods therefor. Upon receipt
of any such notice the applicable Agent shall promptly notify each Relevant
Facility Lender thereof. All or any part of outstanding Eurocurrency Loans, Base
Rate Loans or Prime Rate Loans may be Converted as provided herein; provided
that (i) no Base Rate Loan or Prime Rate Loan may be Converted into a
Eurocurrency Loan when any Event of Default has occurred and is continuing and
the Administrative Agent or the Canadian Agent, as applicable, has or the
Required Lenders have reasonably determined that such a Conversion is not
appropriate and (ii) no Base Rate Loan or Prime Rate Loan may be Converted into
a Eurocurrency Loan after the date that is one (1) month prior to the
Termination Date.
(b)    Any Eurocurrency Loans may be Continued as such upon the expiration of
the then current Interest Period with respect thereto by the applicable Borrower
giving the Administrative Agent (in the case of Loans denominated in United
States Dollars) or the Canadian Agent (in the case of




--------------------------------------------------------------------------------




Loans denominated in Canadian Dollars) irrevocable notice (in the form of a
Continuation/Conversion Notice) prior to 1:00 p.m. (New York City time), at its
New York office, in each case, three (3) Business Days before the date such
Eurocurrency Loans are to be Continued, in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1, of the length
of the next Interest Period to be applicable to such Loans. If the applicable
Borrower fails to give timely notice requesting a Continuation, then the
applicable Loans shall be converted to Base Rate Loans (in the case of any Loans
denominated in United States Dollars) or Prime Rate Loans (in the case of any
Loans denominated in Canadian Dollars). Any automatic Conversion to Base Rate
Loans or Prime Rate Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurocurrency Loans.
(c)    During the existence of an Event of Default, no Loan may be requested as,
Converted to or Continued as Eurocurrency Loans if the Required Lenders have
reasonably determined that such a request, Conversion or Continuation is not
appropriate.
4.4    Minimum Amounts of Tranches; Maximum Number of Tranches. (a) All
borrowings, Conversions and Continuations of Loans hereunder and all selections
of Interest Periods hereunder shall be in such amounts and be made pursuant to
such elections so that, after giving effect thereto, the aggregate principal
amount of the Eurocurrency Loans comprising each Tranche shall be equal to
$1,000,000 or C$1,000,000, as applicable, or a whole multiple of $100,000 or
C$100,000, as applicable, in excess thereof.
(b)    No more than (i) an aggregate of twenty (20) Tranches of Eurocurrency
Loans shall be outstanding at any one time under the Acquisition Facility and
the Dollar Working Capital Facility, (ii) five (5) Tranches of Eurocurrency
Loans denominated in United States Dollars shall be outstanding at any one time
under the Multicurrency Working Capital Facility and (iii) five (5) Tranches of
Eurocurrency Loans denominated in Canadian Dollars shall be outstanding at any
one time under the Multicurrency Working Capital Facility; provided that for
each Facility Increase in an aggregate principal amount of $50,000,000, two (2)
additional Tranches of Eurocurrency Loans may be outstanding under the relevant
Facility (up to a maximum of thirty-five (35) Tranches of Eurocurrency Loans for
all Facilities) at any one time.
4.5    Repayment of Loans; Evidence of Debt. (a) Each Borrower unconditionally
promises to pay to the Administrative Agent (in the case of Loans denominated in
United States Dollars) or the Canadian Agent (in the case of Loans denominated
in Canadian Dollars) for the account of the appropriate Lender or to the
relevant Issuing Lender, as applicable, the then unpaid principal amount of each
of its Acquisition Facility Loans and each of its Working Capital Facility Loans
on the Maturity Date therefor. Each Borrower hereby further agrees to pay
interest on the unpaid principal amount of its Loans and Reimbursement
Obligations from time to time outstanding from the Restatement Effective Date
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 4.2.
(b)    Each Lender shall maintain in accordance with its usual practice a record
or records setting forth all of the indebtedness of the Borrowers to such Lender
resulting from each Loan or other extension of credit hereunder of such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time under this Agreement.
(c)    The Administrative Agent, on behalf of the Borrowers, shall maintain the
Register required by Section 11.7(d), and shall include a subaccount therein for
each Lender, in which it shall record (i) the amount of each Loan and a copy of
the Note, if any, evidencing such Loan, the Type thereof and each Interest
Period applicable thereto, (ii) the amount of any principal or interest or fee
due




--------------------------------------------------------------------------------




and payable or to become due and payable from any Borrower to each Lender
hereunder, (iii) the amount of such Lender’s share of any Unreimbursed Amount
and (iv) both the amount of any sum received by the Administrative Agent or
Canadian Agent hereunder from any Borrower and each Lender’s share thereof.
(d)    The entries made in the Register and the records of each Lender
maintained pursuant to Section 4.5(b) shall, to the extent permitted by
applicable Law, be prima facie evidence of the existence and amounts of the
obligations of the Borrowers therein recorded (absent manifest error); provided,
however, that the failure of any Lender or the Administrative Agent to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the obligation of any Borrower to repay (with applicable interest) the
Loans and other extensions of credit hereunder made to such Borrower by such
Lender in accordance with the terms of this Agreement.
(e)    Each Borrower agrees that, upon the request to the Administrative Agent
by any Lender, such Borrower will execute and deliver to such Lender a
promissory note evidencing the Dollar Working Capital Facility Loans, the
Multicurrency Working Capital Facility Loans, the Dollar Swing Line Loans, the
Multicurrency Swing Line Loans or the Acquisition Facility Loans, as applicable,
of such Lender, substantially in the form of Exhibit A-1, A-2, A-3, A-4 or A-5,
as applicable, with appropriate insertions as to date and principal amount
(individually, a “Note” and, collectively, the “Notes”).
4.6    Optional Prepayments. The Borrowers may at any time and from time to time
prepay the Loans made to it, in whole or in part, without premium or penalty,
upon notice by the applicable Borrower in the form attached hereto as Annex III
(the “Notice of Prepayment”) delivered to the Administrative Agent (in the case
of Loans denominated in United States Dollars) or the Canadian Agent (in the
case of Loans denominated in Canadian Dollars) (x) no later than 1:00 p.m. (New
York City time) at least three (3) Business Days prior to the proposed
prepayment date in the case of Eurocurrency Loans, (y) no later than 1:00 p.m.
(New York City time) on the proposed prepayment date in the case of Base Rate
Loans or Prime Rate Loans and (z) not later than 1:00 p.m. (New York City time)
on the proposed prepayment date in the case of Swing Line Loans, in each case,
which notice shall specify (x) the date and amount of prepayment, (y) which
Loans shall be prepaid and (z) whether the prepayment is of Base Rate Loans,
Prime Rate Loans, Eurocurrency Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each; provided that if a
Eurocurrency Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, or the applicable Borrower revokes any notice of
prepayment previously delivered pursuant to this Section 4.6 after the date/time
specified above, the applicable Borrower shall also pay any amounts owing
pursuant to Section 4.14. Upon receipt of any such notice the applicable Agent
shall promptly notify each Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with any amounts payable pursuant to Section 4.14. Partial
prepayments pursuant to this Section 4.6 shall be in an aggregate principal
amount of $100,000 or C$100,000, as applicable, or a whole multiple thereof. If
any Borrower shall make any prepayment of a Dollar Swing Line Loan after 1:00
p.m. (New York City time) on the fifth Business Day following the making of such
Dollar Swing Line Loan and the Dollar Swing Line Lender shall have requested
from the Lenders Refunded Dollar Swing Line Loans in accordance with Section
2.6(a) on account of such Dollar Swing Line Loan, the Administrative Agent shall
apply such prepayment in the following order: first, to any other Dollar Swing
Line Loans outstanding at such time and second, to any outstanding Dollar
Working Capital Facility Loans that are Base Rate Loans of such Borrower. If the
amount of such prepayment by any Borrower is greater than the outstanding amount
of such Borrower’s Dollar Swing Line Loans and Dollar Working Capital Facility
Loans that are Base Rate Loans at the time such prepayment is made, the
Administrative Agent shall promptly remit the excess to such Borrower. If any
Borrower shall make any prepayment of a Multicurrency Swing Line Loan after 1:00
p.m. (New York City time) on the fifth Business Day




--------------------------------------------------------------------------------




following the making of such Multicurrency Swing Line Loan and the Multicurrency
Swing Line Lender shall have requested from the Lenders Refunded Multicurrency
Swing Line Loans in accordance with Section 2.6(a) on account of such
Multicurrency Swing Line Loan, the Administrative Agent or Canadian Agent, as
applicable, shall apply such prepayment in the following order: first, to any
other Multicurrency Swing Line Loans outstanding at such time and second,
ratably to any outstanding Multicurrency Working Capital Facility Loans that are
Base Rate Loans or Prime Rate Loans of such Borrower. If the amount of such
prepayment by any Borrower is greater than the outstanding amount of such
Borrower’s Multicurrency Swing Line Loans and Multicurrency Working Capital
Facility Loans that are Base Rate Loans or Prime Rate Loans at the time such
prepayment is made, the Administrative Agent or Canadian Agent, as applicable,
shall promptly remit the excess to such Borrower.
4.7    Mandatory Prepayments. (a) If on any date, the sum of the Total Working
Capital Facility Extensions of Credit and the Acquisition Facility Working
Capital Extensions of Credit exceeds the Aggregate Borrowing Base Amount, then
(i) the U.S. Borrower shall specify, at its sole discretion, one or more of the
Working Capital Facility Loans, the Acquisition Facility Working Capital Loans
or the Swing Line Loans of the Borrowers to be prepaid and the Borrowers shall
prepay such Loan or Loans, and/or (ii) the Borrowers shall Cash Collateralize,
replace or decrease (if the beneficiary of such Letter of Credit agrees to such
decrease) the amount of outstanding Working Capital Facility Letters of Credit
or Acquisition Facility Working Capital Letters of Credit by an amount
sufficient to eliminate such excess, no later than three (3) Business Days
immediately following such date.
(b)    If on any date (i) the Total Acquisition Facility Acquisition Extensions
of Credit shall exceed the Eligible Acquisition Asset Value, (ii) the Total
Acquisition Facility Extensions of Credit shall exceed the aggregate Acquisition
Facility Commitments, (iii) the Total Dollar Working Capital Facility Extensions
of Credit shall exceed the aggregate Dollar Working Capital Facility
Commitments, (iv) the Total Multicurrency Working Capital Facility Extensions of
Credit shall exceed the aggregate Multicurrency Working Capital Facility
Commitments and/or (v) any extension of credit under this Agreement shall result
in any Applicable Sub-Limit (with each Applicable Sub-Limit calculated including
the Dollar Equivalent of any included Extensions of Credit denominated in
Canadian Dollars) being exceeded, then (A) the U.S. Borrower shall specify, at
its sole discretion, one or more Loans of the Borrowers to be prepaid and the
Borrowers shall prepay such Loans and/or (B) the Borrowers shall Cash
Collateralize, replace or decrease (if the beneficiary of such Letter of Credit
agrees to such decrease) the amount of outstanding Letters of Credit by an
amount sufficient to eliminate such excess, no later than three (3) Business
Days immediately following such date.
(c)    Unless the Required Lenders shall otherwise agree, if on any date any
Borrower or any other Loan Party shall receive Net Cash Proceeds from any
individual Asset Sale or Recovery Event, then, unless a Reinvestment Notice
shall be delivered in respect thereof within three (3) Business Days thereafter,
100% of such Net Cash Proceeds shall be applied on such third Business Day
toward the prepayment of the relevant Loans (provided, however, that the U.S.
Borrower shall specify, at its sole discretion, the Loans of the Borrowers to be
so prepaid) and Cash Collateralization of the relevant Letters of Credit in
accordance with Sections 4.7(d), (e) and (f); provided that, notwithstanding the
foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the relevant Loans and Cash
Collateralization of the relevant Letters of Credit as set forth in Sections
4.7(d) and (e).
(d)    Amounts prepaid pursuant to Section 4.7(c) from the proceeds of Asset
Sales or Recovery Events with respect to Acquisition Assets shall be applied,
first, to the prepayment of the




--------------------------------------------------------------------------------




Acquisition Facility Acquisition Loans that are Base Rate Loans, second, to the
prepayment of the Acquisition Facility Acquisition Loans that are Eurocurrency
Loans, third, to the Cash Collateralization of the Acquisition Facility
Acquisition Letters of Credit, fourth, to the prepayment of the Swing Line Loans
(ratably among the Working Capital Facilities), fifth, to the prepayment of
Acquisition Facility Working Capital Loans that are Base Rate Loans, sixth, to
the prepayment of Acquisition Facility Working Capital Loans that are
Eurocurrency Loans, seventh, to the Cash Collateralization of the Acquisition
Facility Working Capital Letters of Credit, eighth, to the prepayment of Working
Capital Facility Loans that are Base Rate Loans or Prime Rate Loans (ratably
among the Working Capital Facilities and, within the Multicurrency Working
Capital Facility, ratably among the Base Rate Loans and the Prime Rate Loans),
ninth, to the prepayment of Working Capital Facility Loans that are Eurocurrency
Loans (ratably among the Working Capital Facilities), and tenth, to the Cash
Collateralization of the Working Capital Facility Letters of Credit (ratably
among the Working Capital Facilities).
(e)    Amounts prepaid pursuant to Section 4.7(c) from the proceeds of Asset
Sales or Recovery Events with respect to assets included in the U.S. Borrowing
Base or the Kildair Borrowing Base shall be applied, first, to the prepayment of
the Swing Line Loans (ratably among the Working Capital Facilities), second, to
the prepayment of Acquisition Facility Working Capital Loans that are Base Rate
Loans, third, to the prepayment of Acquisition Facility Working Capital Loans
that are Eurocurrency Loans, fourth, to the Cash Collateralization of the
Acquisition Facility Working Capital Letters of Credit, fifth, to the prepayment
of Working Capital Facility Loans that are Base Rate Loans or Prime Rate Loans
(ratably among the Working Capital Facilities and, within the Multicurrency
Working Capital Facility, ratably among the Base Rate Loans and the Prime Rate
Loans), sixth, to the prepayment of Working Capital Facility Loans that are
Eurocurrency Loans (ratably among the Working Capital Facilities), seventh, to
the Cash Collateralization of the Working Capital Facility Letters of Credit
(ratably among the Working Capital Facilities), eighth, to the prepayment of the
Acquisition Facility Acquisition Loans that are Base Rate Loans, ninth, to the
prepayment of the Acquisition Facility Acquisition Loans that are Eurocurrency
Loans, and tenth, to the Cash Collateralization of the Acquisition Facility
Acquisition Letters of Credit.
(f)    The applicable Borrower shall notify the Administrative Agent or (in the
case of a prepayment of a Loan denominated in Canadian Dollars) the Canadian
Agent (and, in the case of prepayment of a Swing Line Loan, the applicable Swing
Line Lenders) by written notice of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Loan, not later than 1:00 p.m. (New York City
time), three (3) Business Days before the date of the prepayment, (ii) in the
case of prepayment of a Base Rate Loan or Prime Rate Loan, not later than 1:00
p.m. (New York City time) on the date of the prepayment and (iii) in the case of
prepayment of a Swing Line Loan, not later than 1:00 p.m. (New York City time)
on the date of prepayment. Each such notice shall specify the prepayment date,
the principal amount of each Loan or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the
required amount of such prepayment. Promptly following receipt of any such
notice (other than a notice relating solely to Swing Line Loans), the applicable
Agent shall advise the Lenders of the contents thereof. Each prepayment of an
extension of credit shall be applied ratably to the Loans included in the
prepaid extension of credit and otherwise in accordance with this Section
4.7(f). Prepayments shall be accompanied by accrued interest to the extent
required by Section 4.2.
(g)    Any prepayment of Loans pursuant to this Section 4.7, and the rights of
the Lenders in respect thereof, are subject to the provisions of Section 4.9.




--------------------------------------------------------------------------------




(h)    For the avoidance of doubt, no amounts prepaid under this Section 4.7
shall permanently reduce any Commitments.
4.8    Computation of Interest and Fees. (a) All fees and interest hereunder
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that (i) interest on Base Rate Loans calculated using clause (b) of the
definition of “Base Rate”, (ii) interest on Prime Rate Loans calculated using
clause (a) of the definition of “Prime Rate” and (iii) interest on Eurocurrency
Loans denominated in Canadian Dollars shall, in each case, be calculated on the
basis of a 365/366-day year, as the case may be, for the actual days elapsed.
The Administrative Agent shall as soon as practicable notify the U.S. Borrower
and the Lenders of each determination of each Eurocurrency Rate for any
Eurocurrency Loans outstanding. Any change in the interest rate on a Loan
resulting from a change in the Base Rate or Prime Rate shall become effective as
of the opening of business on the day on which such change becomes effective.
The Administrative Agent shall as soon as practicable notify the U.S. Borrower
and the Lenders of the effective date and the amount of each such change in
interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the U.S. Borrower, deliver to the
U.S. Borrower a statement showing the quotations used by the Administrative
Agent in determining any interest rate pursuant to Section 4.2(a).
4.9    Pro Rata Treatment and Payments. (a) Other than as expressly set forth
herein, each borrowing by any Borrower from the Lenders hereunder and any
reduction of the Commitments under any Facility shall be made pro rata according
to the respective Commitment Percentages, as applicable, of the Lenders under
such Facility. Other than as expressly set forth herein, each payment (including
each prepayment) by any Borrower on account of principal of and interest and
fees on the Loans and Reimbursement Obligations under any Facility shall be made
pro rata according to the respective outstanding principal amounts of such
Borrower’s Loans and Reimbursement Obligations under such Facility,
respectively, then held by the Lenders.
(b)    All payments (including prepayments) to be made by any Borrower hereunder
on account of principal of Loans (other than Base Rate Loans or Prime Rate Loans
on any day other than the Maturity Date of such Loans) shall be accompanied by a
payment in an amount equal to all accrued and unpaid interest on such Loans. All
payments (including prepayments) to be made by any Borrower hereunder, whether
on account of principal, interest, fees or otherwise, shall be made without
set-off or counterclaim and shall be made prior to 1:00 p.m. (New York City
time) on the due date thereof to the Administrative Agent (in the case of
amounts payable in United States Dollars) or the Canadian Agent (in the case of
amounts payable in Canadian Dollars) for the account of the applicable Lenders
at the office of the Administrative Agent or Canadian Agent, as applicable,
specified in Section 11.2 in United States Dollars or Canadian Dollars, as
applicable, in immediately available funds. The applicable Agent shall
distribute such payments to the appropriate Lenders promptly upon receipt in
like funds as received. If any payment hereunder (other than payments on
Eurocurrency Loans) becomes due and payable on a day other than a Business Day,
such payment obligation shall be extended to the next succeeding Business Day,
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension. If any payment on a Eurocurrency
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month in
which event such payment shall be made on the immediately preceding Business
Day. In the case of any




--------------------------------------------------------------------------------




extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
(c)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its Commitment Percentage of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent or the Canadian Agent,
as applicable, and the Administrative Agent or the Canadian Agent, as
applicable, may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. If such amount is not made available
to the Administrative Agent or Canadian Agent, as applicable, by the required
time on the Borrowing Date therefor, such Lender shall pay to the Administrative
Agent or Canadian Agent, as applicable, on demand such amount with interest
thereon at a rate equal to the daily average Federal Funds Effective Rate (in
the case of United States Dollar denominated amounts) or the Canadian Agent’s
cost of funds (in the case of Canadian Dollar denominated amounts) for the
period until such Lender makes such amount immediately available to the
Administrative Agent or the Canadian Agent, as applicable. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 4.9 shall be conclusive in the absence of manifest error. If
such Lender’s Commitment Percentage of such borrowing is not made available to
the Administrative Agent or the Canadian Agent, as applicable, by such Lender
within three (3) Business Days of such Borrowing Date, the Administrative Agent
or Canadian Agent, as applicable, shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to Base Rate Loans (in
the case of amounts denominated in United States Dollars) or Prime Rate Loans
(in the case of amounts denominated in Canadian Dollars) on demand from the
applicable Borrower (without duplication of the interest otherwise applicable
thereto).
(d)    Subject to Sections 4.7(d) and (e) and Section 4.18, the application of
any payment of Loans (including optional and mandatory prepayments), along with
the application of any proceeds obtained upon the exercise of remedies by the
Agents for the Lenders hereunder or under any Loan Document, shall be made to
each Lender based upon its Commitment Percentage, first, to Base Rate Loans and
Prime Rate Loans, ratably, and, second, to Eurocurrency Loans, ratably. Each
payment of the Eurocurrency Loans shall be accompanied by accrued interest to
the date of such payment on the amount paid.
4.10    Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender, the Administrative Agent or the Canadian Agent with any request
or directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the Restatement Effective Date:
(i)    does or shall subject any Lender, the Administrative Agent or the
Canadian Agent to any Tax or increased Tax of any kind whatsoever with respect
to this Agreement or any other Loan Document, any Loan or any Letter of Credit
made by it, or change the basis of taxation of payments to such Lender, the
Administrative Agent or the Canadian Agent in respect thereof (provided,
however, that the foregoing shall not apply to (x) any U.S. federal or Canadian
withholding Tax or Other Taxes, as to which Section 4.11 shall govern, or (y)
any Tax imposed on or measured by a Lender’s, the Administrative Agent’s or the
Canadian Agent’s net income (to the extent it does not change the basis of
taxation), including any changes in the rate of net income Taxes (or franchise
Taxes in lieu thereof) imposed on a Lender, the Administrative Agent or the
Canadian Agent, as applicable);




--------------------------------------------------------------------------------




(ii)    does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender which is not otherwise included in the determination of
the Eurocurrency Rate; or
(iii)    does or shall impose on such Lender any other condition, cost or
expense (provided, however, that the foregoing shall not apply to (x) any U.S.
federal or Canadian withholding Tax or Other Taxes, as to which Section 4.11
shall govern, or (y) any Tax imposed on or measured by a Lender’s net income (to
the extent it does not change the basis of taxation), including any changes in
the rate of net income Taxes (or franchise Taxes in lieu thereof) imposed on a
Lender); and the result of any of the foregoing is to increase the cost to such
Lender, the Administrative Agent or the Canadian Agent of making, Converting
into, Continuing or maintaining this Agreement or any other Loan Document, any
Loan or issuing, providing and maintaining any Letter of Credit or holding an
interest in any Issuing Lender’s obligations thereunder, or to reduce any amount
receivable by the Lender, the Administrative Agent or the Canadian Agent in
respect thereof, then the Lender, the Administrative Agent or the Canadian Agent
shall use reasonable efforts to designate a different Applicable Lending Office
for funding or booking Loans or issuing Letters of Credit if, in the judgment of
such Lender, the Administrative Agent or the Canadian Agent, as applicable, such
designation (x) would eliminate or reduce amounts payable pursuant to this
Section 4.10 or eliminate the need to provide the notice specified in clause (c)
of this Section 4.10 and (y) would not subject such Lender, the Administrative
Agent or the Canadian Agent to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender, the Administrative Agent or the
Canadian Agent;
then, in any such case, and to the extent that such cost is not fully
compensated for by an adjustment to the Eurocurrency Rate, the Base Rate, the
Prime Rate or any fee on a Letter of Credit or mitigated pursuant to a change in
such Lender’s Applicable Lending Office, the Borrowers shall promptly, after
receiving notice as specified in clause (c) of this Section 4.10, pay such
Lender, the Administrative Agent or the Canadian Agent, as applicable, such
additional amount or amounts as will compensate such Lender, the Administrative
Agent or the Canadian Agent for such increased cost or reduced amount receivable
on a net after-Tax basis.
(b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the Restatement Effective Date shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy and liquidity) by
an amount deemed by such Lender to be material, then from time to time, the
Borrowers shall promptly pay to such Lender such additional amount or amounts as
will compensate such Lender for such reduction on a net after-Tax basis.
(c)    If any Lender becomes entitled to claim any additional amounts pursuant
to this Section 4.10, it shall promptly notify the U.S. Borrower (with a copy to
the Administrative Agent) of the event by reason of which it has become so
entitled. A certificate prepared in good faith as to any




--------------------------------------------------------------------------------




additional amounts payable pursuant to this Section 4.10 submitted by such
Lender to the U.S. Borrower (with a copy to the Administrative Agent) shall be
conclusive in the absence of manifest error. The agreements in this Section 4.10
shall survive the termination of this Agreement and the payment of the Loans,
Reimbursement Obligations and all other amounts payable hereunder. No Lender
shall be entitled to claim any additional amounts pursuant to Section 4.10(a)
and (b) for circumstances which occurred more than 180 days prior to the date
such Lender makes a request for payment hereunder.
(d)    It is agreed and understood that, for all purposes under this Agreement
(including for purposes of this Section 4.10 and Section 4.11) that (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith on in implementation thereof and (ii) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States, Canadian or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be an adoption or change in a Requirement of Law made subsequent to the
Restatement Effective Date, regardless of the date enacted, adopted, implemented
or issued.
4.11    Taxes. (a) Any and all payments by or on behalf of each Loan Party or
any Agent under or in respect of this Agreement or any other Loan Documents to
which such Loan Party is a party shall, unless otherwise required by law, be
made free and clear of, and without deduction or withholding for or on account
of, any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and additions
to tax) with respect thereto, whether now or hereafter imposed, levied,
collected, withheld or assessed by any taxation authority or other Governmental
Authority (collectively, “Taxes”). If any Loan Party or the Agent shall be
required under any Requirement of Law to deduct or withhold any Taxes from or in
respect of any sum payable under or in respect of this Agreement, the Loans, the
Letters of Credit or any of the other Loan Documents to any Agent or Lender
(including for purposes of this Section 4.11 and Section 4.10 any assignee,
successor or participant), as determined in good faith by the applicable Loan
Party or Agent, (i) such Loan Party or Agent shall make all such deductions and
withholdings in respect of Taxes, (ii) such Loan Party or Agent shall pay the
full amount deducted or withheld in respect of Taxes to the relevant taxation
authority or other Governmental Authority in accordance with any Requirement of
Law, and (iii) in the case of any Non-Excluded Taxes, the sum payable by such
Loan Party shall be increased as may be necessary so that after such Loan Party
or Agent has made all required deductions and withholdings (including deductions
and withholdings applicable to additional amounts payable under this Section
4.11) such Lender or Agent receives an amount equal to the sum it would have
received had no such deductions or withholdings been made or required in respect
of Non-Excluded Taxes. For purposes of this Agreement the term “Non-Excluded
Taxes” are Taxes other than, (i) in the case of a Lender or Agent, Taxes that
are imposed on it by the jurisdiction (or political subdivision thereof) under
the laws of which such Lender or Agent is organized or has its applicable
lending office, (ii) net income, franchise or branch profit taxes imposed on a
Lender or an Agent (A) by the jurisdiction (or political subdivision thereof)
under the laws of which such Lender or Agent is organized or has its principal
office or applicable lending office or (B) that are Other Connection Taxes,
(iii) any U.S. federal or Canadian withholding Tax imposed on any payment under
the law as of the Restatement Effective Date, (iv) any Tax imposed on a
Transferee (other than an assignee pursuant to a request by the U.S. Borrower
under Section 4.17) or successor Agent to the extent that, under applicable Law
in effect on the date of the transfer to such Transferee or such successor
Agent, the amount of such Tax exceeds the Non-Excluded Taxes, if any, that were
imposed on payments to the transferring Lender or predecessor Agent, (v) Taxes
attributable to such Lender’s or Agent’s failure to comply with Section 4.11(e)
or Section 4.11(h) or (vi) any U.S. federal or Canadian withholding Tax




--------------------------------------------------------------------------------




imposed under FATCA. For the avoidance of doubt, the exclusions described in the
preceding sentence will apply to the same effect to direct or indirect
beneficial owners of a Lender that is fiscally transparent.
(b)    In addition, each Loan Party hereby agrees to pay any present or future
stamp, recording, documentary, excise, property or value-added taxes, or similar
Taxes, charges or levies that arise from any payment made under or in respect of
this Agreement or any other Loan Document or from the execution, delivery or
registration of, any performance under, or otherwise with respect to, this
Agreement or any other Loan Document (collectively, “Other Taxes”).
(c)    Each Loan Party hereby agrees to indemnify each Lender that is not
fiscally transparent and, in the case of a Lender that is fiscally transparent,
its direct or indirect beneficial owners for which such Loan Party has received
proof of such ownership and entitlement to the benefits of this Section 4.11
(subject to the same conditions for, and exclusions from indemnification as are
applicable to a Lender that is not fiscally transparent), and each Agent for,
and to hold each harmless against, the full amount of Non-Excluded Taxes and
Other Taxes, and the full amount of Taxes of any kind imposed by any
jurisdiction on amounts payable under this Section 4.11 imposed on or paid by
such Lender or Agent, and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto. The indemnity
by the Loan Parties provided for in this Section 4.11(c) shall apply and be made
whether or not the Non-Excluded Taxes or Other Taxes for which indemnification
hereunder is sought have been correctly or legally asserted. Amounts payable by
any Loan Party under the indemnity set forth in this Section 4.11(c) shall be
paid within ten (10) days from the date on which the Lender or Agent makes
written demand therefor.
(d)    Within thirty (30) days after the date of any payment of Taxes, the
applicable Loan Party (or any Person making such payment on behalf of the Loan
Parties) shall furnish to Lender and/or Agent for its own account a certified
copy of the original official receipt evidencing payment thereof or evidence of
such payment as is reasonably satisfactory to such Lender or Agent.
(e)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the applicable Borrower, Administrative Agent or Canadian Agent, at
the time or times reasonably requested by the applicable Borrower, the
Administrative Agent or Canadian Agent, such properly completed and executed
documentation reasonably requested by the applicable Borrower, Administrative
Agent or Canadian Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the applicable Borrower, Administrative Agent or
Canadian Agent, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the applicable Borrower, Administrative Agent or
Canadian Agent as will enable the applicable Borrower, Administrative Agent or
Canadian Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 4.11(e)(ii)(A), (ii)(B) and (ii)(D) below and any documentation required
for Canadian withholding Tax purposes) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing:




--------------------------------------------------------------------------------




(A)    any Lender that is a U.S. Person shall deliver to the applicable
Borrower, Administrative Agent and Canadian Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the applicable Borrower,
Administrative Agent or Canadian Agent), executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the applicable Borrower, Administrative Agent and Canadian Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the applicable
Borrower, Administrative Agent or Canadian Agent), whichever of the following is
applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2) executed copies of IRS Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the applicable Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “Section 4.11 Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable); or
(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a Section 4.11 Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
Section 4.11 Certificate substantially in the form of Exhibit D-4 on behalf of
each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the applicable Borrower, Administrative Agent and Canadian Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the applicable
Borrower, Administrative Agent or Canadian Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
applicable Borrower, Administrative Agent or Canadian Agent to determine the
withholding or deduction required to be made; and




--------------------------------------------------------------------------------




(D)    if a payment made to a Lender, Administrative Agent or Canadian Agent
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender, Administrative Agent or Canadian Agent were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender, Administrative Agent or Canadian Agent shall deliver to the applicable
Borrower, Administrative Agent or Canadian Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Borrower,
Administrative Agent or Canadian Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the applicable
Borrower, Administrative Agent or Canadian Agent as may be necessary for the
applicable Borrower, Administrative Agent or Canadian Agent to comply with their
obligations under FATCA and to determine that such Lender, Administrative Agent
or Canadian Agent has complied with its obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
the Restatement Effective Date.
Each Lender, Administrative Agent and Canadian Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the applicable Borrower, Administrative Agent and Canadian Agent in writing of
its legal inability to do so.
(f)    Without prejudice to the survival of any other agreement of the Loan
Parties hereunder, the agreements and obligations of the Loan Parties contained
in this Section 4.11 shall survive the termination of this Agreement and the
other Loan Documents. Nothing contained in Section 4.10 or this Section 4.11
shall require any Agent or Lender to make available any of its tax returns or
any other information that it deems to be confidential or proprietary.
(g)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Restatement Effective Date, the Borrowers, the Administrative
Agent and the Canadian Agent shall treat (and the Lenders hereby authorize the
Administrative Agent and the Canadian Agent to treat) the Existing Credit
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).
(h)    On the Restatement Effective Date, the Administrative Agent and Canadian
Agent (or, on any date thereafter, any successor or replacement Administrative
Agent or Canadian Agent) shall deliver to the applicable Borrower two duly
executed originals of either (i) IRS Form W-9 or IRS Form W-8BEN-E, or (ii) such
other documentation as the applicable Borrower may reasonably request for
purposes of establishing that the applicable Borrower can make payments to the
Administrative Agent and Canadian Agent without deduction or withholding of any
Taxes imposed by the United States or Canada.
4.12    Lending Offices. Loans of each Type made by any Lender shall be made and
maintained at such Lender’s Applicable Lending Office for Loans of such Type.
4.13    Credit Utilization Reporting. Within five (5) Business Days after the
end of each calendar month, each Issuing Lender shall deliver a report to the
Administrative Agent, substantially in the form of Annex IV (a “Credit
Utilization Summary”), setting forth, for each Letter of Credit issued or
provided by such Issuing Lender, (i) the currency and the amount available to be
drawn or utilized under such Letters of Credit as of the end of such calendar
month and (ii) the amount of any drawings, payments or reductions of such
Letters of Credit during such month, in each case, on an aggregate and per
Letter of




--------------------------------------------------------------------------------




Credit basis. Upon receiving notice from any Borrower or the beneficiary under a
Letter of Credit issued or provided by such Issuing Lender of a reduction or
termination of such Letter of Credit, each Issuing Lender shall notify the
Administrative Agent (or, in the case of Letters of Credit denominated in
Canadian Dollars, the Canadian Agent) thereof.
4.14    Indemnity. Each Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any actual loss or expense (other than, in the case of
expenses, any administrative, processing or similar fee in respect thereof
exceeding $100 for each affected Lender for each relevant event) which such
Lender sustains or incurs as a result of (a) default by such Borrower in making
a borrowing of, Conversion into or Continuation of Eurocurrency Loans after such
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by such Borrower in making any
prepayment of a Eurocurrency Loan after such Borrower has given a notice thereof
in accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurocurrency Loans on a day which is not the last day of an
Interest Period with respect thereto. This covenant shall survive the
termination of this Agreement and the payment of the Loans, Reimbursement
Obligations and all other amounts payable hereunder. No Lender shall be entitled
to claim any additional amounts pursuant to this Section 4.14 for circumstances
which occurred more than 180 days prior to the date such Lender makes a request
for payment hereunder.
4.15    Market Disruption and Inability to Determine Interest Rate. (a) If, at
the time that the Administrative Agent shall seek to determine the relevant
Screen Rate on the Quotation Day for any Interest Period for a Eurocurrency
Loan, the applicable Screen Rate shall not be available for such Interest Period
and/or for the applicable currency with respect to such Eurocurrency Loan for
any reason and the Administrative Agent shall determine that it is not possible
to determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then the applicable Reference Bank Rate shall be
the Eurocurrency Rate for such Interest Period for such Eurocurrency Loan;
provided that if any Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
however, that if less than two Reference Banks shall supply a rate to the
Administrative Agent for purposes of determining the Eurocurrency Rate for such
Eurocurrency Loan, the Administrative Agent shall be deemed to have determined
that adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate for such Eurocurrency Loan and Section 4.15(b)(i) shall
apply.[Reserved]
(b)    If prior to the first day of any Interest Period for a Eurocurrency Loan:
(i)     the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrowers) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Base Rate or the Eurocurrency Rate,
as applicable, for a Loan in the applicable currency for such Interest Period;
or
(ii)    the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of any Facility that the Eurocurrency Base Rate or
the Eurocurrency Rate, as applicable, for a Loan in the applicable currency or
for the applicable Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their affected Eurocurrency Loans
under such Facility during such Interest Period;




--------------------------------------------------------------------------------




then the Administrative Agent shall give telecopy or telephonic notice thereof
to the U.S. Borrower and the relevant Lenders as soon as practicable thereafter.
If such notice is given with respect to the Eurocurrency Base Rate or
Eurocurrency Rate applicable to Eurocurrency Loans under any Facility, (x) any
such Eurocurrency Loan requested to be made under such Facility on the first day
of such Interest Period shall be made as a Base Rate Loan (in the case of a Loan
denominated in United States Dollars) or a Prime Rate Loan (in the case of a
Loan denominated in Canadian Dollars), (y) any Base Rate Loans or Prime Rate
Loans under such Facility that were to have been Converted on the first day of
such Interest Period to Eurocurrency Loans shall not be so Converted and shall
continue as Base Rate Loans or Prime Rate Loans, as applicable, and (z) any
outstanding Eurocurrency Loans under such Facility shall be Converted on the
first day of such Interest Period to Base Rate Loans (in the case of Loans
denominated in United States Dollars) or Prime Rate Loans (in the case of Loans
denominated in Canadian Dollars). Until such notice has been revoked by the
Administrative Agent, no further Eurocurrency Loans under such Facility shall be
made or Continued as such, nor shall the Borrowers have the right to Convert
Loans under such Facility into such Type.
(c)    The Administrative Agent shall promptly revoke (i) any such notice
pursuant to clause (b)(i) above if the Administrative Agent determines that
adequate and reasonable means exist for ascertaining the relevant Eurocurrency
Loan for the applicable Interest Period and (ii) any such notice pursuant to
clause (b)(ii) above upon receipt of notice from the requisite Lenders under the
applicable Facility necessary to give such notice in clause (b)(ii) that the
relevant circumstances described in such clause (b)(ii) have ceased to exist.
4.16    Illegality. Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurocurrency Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurocurrency Loans, Continue Eurocurrency Loans as such
and Convert Base Rate Loans or Prime Rate Loans to Eurocurrency Loans shall
forthwith be suspended to the extent necessary for such Lender to avoid any such
unlawful action until such Lender notifies the Administrative Agent that it is
lawful to make or maintain Eurocurrency Loans as contemplated by this Agreement,
provided, however, that notwithstanding the suspension contemplated by this
clause (a), the commitment of such Lender hereunder to make Base Rate Loans
and/or Prime Rate Loans shall continue to be in effect, and (b) such Lender’s
Loans then outstanding as Eurocurrency Loans, if any, shall be Converted
automatically to available and lawful Interest Periods, if any, or Base Rate
Loans (in the case of Loans denominated in United States Dollars) or Prime Rate
Loans (in the case of Loans denominated in Canadian Dollars), at the option of
the applicable Borrower, on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law. If any such Conversion of a Eurocurrency Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the applicable Borrower shall pay to such Lender such amounts, if any,
as may be required pursuant to Section 4.14.
4.17    Replacement of Lenders. If (a)(i)(A) any Borrower is required to pay any
additional amount to or indemnify any Lender pursuant to Section 4.11 or (B) any
Lender requests compensation under Section 4.10, and (ii) in the case of Section
4.11, a Lender has declined to designate a different Applicable Lending Office,
(b) any Lender invokes Section 4.16, (c) any Lender becomes a Defaulting Lender,
or (d) any Lender has failed to consent to a proposed amendment, waiver or other
modification that, pursuant to the terms of Section 11.1, requires the consent
of all the Lenders, or all affected Lenders, and with respect to which the
Required Lenders shall have granted their consent, then, in each case, so long
as no Default or Event of Default shall have occurred and be continuing, the
Borrowers may, at the sole cost and expense of the Borrowers, upon notice to
such Lender and the




--------------------------------------------------------------------------------




Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions and obligations
contained in Section 11.7), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 4.10 and 4.11) and obligations
under this Agreement and the other Loan Documents (or all of its interests,
rights and obligations in respect of the Loans or Commitments that are the
subject of the related amendment, waiver or other modification) to an assignee
that shall assume such obligations and become a Lender pursuant to the terms of
this Agreement and the other Loan Documents; provided that (i) the transferring
Lender shall have received payment of an amount equal to (A) the outstanding
principal of its Loans, accrued interest thereon, and accrued fees payable to it
hereunder, from the Assignee and (B) any additional amounts (including indemnity
payments) payable to it hereunder from the Borrowers and (ii) in the case of a
transferring Lender that is also an Issuing Lender, the Letters of Credit issued
by such transferring Lender shall have been cash collateralized or backed by a
letter of credit or other credit support from a Non-Defaulting Lender or other
bank reasonably acceptable to the transferring Lender, in each case, on terms
and conditions reasonably satisfactory to such transferring Lender; provided,
further, that, if, upon such demand by the Borrowers, such Lender elects to
waive its request for additional compensation pursuant to Sections 4.10 or 4.11,
or consents to the proposed amendment, waiver or other modification, the demand
by the Borrowers for such Lender to so assign all of its rights and obligations
under this Agreement shall thereupon be deemed withdrawn. Nothing in this
Section 4.17 shall affect or postpone any of the rights of any Lender or any of
the Obligations of the Borrowers under any of the foregoing provisions of
Sections 4.10, 4.11 or 4.16 in any manner. Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender as assignor,
any Assignment and Acceptance necessary to effectuate any assignment of such
Lender’s interest hereunder in the circumstances contemplated by this Section
4.17.
4.18    Defaulting Lender. Notwithstanding any other provision in this Agreement
to the contrary, if at any time a Lender becomes a Defaulting Lender, the
following provisions shall apply so long as any Lender is a Defaulting Lender:
(a)    If any Defaulting Lender (or a Lender who would be a Defaulting Lender
but for the expiration of the relevant grace period) as a result of the exercise
of a set-off shall have received a payment in respect of its Loans or its
participation interests in Swing Line Loans or Letters of Credit which results
in its Extensions of Credit under any Facility being less than its Commitment
Percentage of the Total Extensions of Credit under such Facility, then payments
(including principal, interest and fees) to such Defaulting Lender will be
suspended until such time as all amounts due and owing to the Lenders under such
Facility have been equalized in accordance with such Lenders’ Commitment
Percentages of the Total Extensions of Credit under such Facility. Further, if
at any time prior to the acceleration or maturity of the Obligations under any
Facility with respect to which a Defaulting Lender is a Lender at such time, the
Administrative Agent or Canadian Agent shall receive any payment in respect of
principal of a Loan or a reimbursement of a Letter of Credit under such
Facility, the Administrative Agent or Canadian Agent, as applicable, shall apply
such payment first to the Loans and participations in Letters of Credit and, if
applicable, Swing Line Loans, under such Facility and for which such Defaulting
Lender shall have failed to fund its pro rata share to non-Defaulting Lenders
under such Facility until such time as such Defaulting Lender’s obligation to
fund such Loans and/or participations is satisfied in full or each Lender under
such Facility is paid its Commitment Percentage of the Total Extensions of
Credit under such Facility. After acceleration or maturity of the Obligations
under any Facility to which a Defaulting Lender is a Lender, subject to the
first sentence of this Section 4.18(a), all principal will be paid ratably as
provided in Section 4.9(a).




--------------------------------------------------------------------------------




(b)    Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:
(i)    fees shall cease to accrue on the Available Commitments of such
Defaulting Lender pursuant to Section 2.8; and
(ii)    with respect to any L/C Participation Obligation, Refunded Swing Line
Loan or Swing Line Participation Amount (collectively, “Participation
Obligations”) of such Defaulting Lender that exists at the time a Lender becomes
a Defaulting Lender or thereafter:
(A)    all or any part of such Defaulting Lender’s pro rata portion of all
Participation Obligations under each Facility to which such Defaulting Lender is
a Lender shall be reallocated among the Non-Defaulting Lenders under such
Facility in accordance with their respective Commitment Percentages (calculated
without regard to such Defaulting Lender’s Commitment under such Facility) but
only to the extent that (x) the sum of all Non-Defaulting Lenders’ Available
Commitments under such Facility is greater than zero and (y) each such
Non-Defaulting Lender’s Available Commitment under such Facility is greater than
zero;
(B)    if the reallocation described in clause (ii)(A) above cannot, or can only
partially, be effected, then the Borrowers shall within three (3) Business Days
following notice by the Administrative Agent to the U.S. Borrower (1) Cash
(100%) Collateralize such Defaulting Lender’s portion of the Letters of Credit
under the applicable Facility (after giving effect to any partial reallocation
pursuant to clause (ii)(A) above) for so long as such Letters of Credit are
outstanding and (2) after giving effect to any partial reallocation pursuant to
clause (ii)(A) above, if such Defaulting Lender is (x) a Dollar Working Capital
Facility Lender, repay the non-reallocated amount of each Dollar Swing Line Loan
for so long as such Refunded Swing Line Loan and Dollar Swing Line Participation
Amount are outstanding and (y) a Multicurrency Working Capital Facility Lender,
repay the non-reallocated amount of each Multicurrency Swing Line Loan for so
long as such Refunded Swing Line Loan and Multicurrency Swing Line Participation
Amount are outstanding;
(C)    if the Participation Obligations of the Non-Defaulting Lenders under the
relevant Facility are reallocated pursuant to clause (ii)(A) above or Cash
(100%) Collateralized or repaid pursuant to clause (ii)(B), then the fees
payable to the Lenders under such Facility pursuant to Section 2.8 shall be
adjusted or reduced, as applicable, in accordance with such Non-Defaulting
Lenders’ Commitment Percentages (calculated without regard to such Defaulting
Lender’s Commitment under such Facility); and
(D)    if any Defaulting Lender’s portion of the Participation Obligations under
any Facility is neither Cash (100%) Collateralized nor reallocated pursuant to
this Section 4.18(b)(ii), then, without prejudice to any rights or remedies
hereunder of the Lenders and Issuing Lenders under such Facility and, in the
case of any Working Capital Facility, the Swing Line Lenders under such
Facility, all commitment and commission fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment under such Facility that was utilized by




--------------------------------------------------------------------------------




the Participation Obligations under such Facility) and letter of credit fees
payable under Section 3.5(a) with respect to such Defaulting Lender’s portion of
the Letters of Credit under such Facility shall be payable to the Issuing
Lenders under such Facility and, in the case of any Working Capital Facility,
the Swing Line Lenders under such Facility, until such Participation Obligations
are Cash (100%) Collateralized, reallocated and/or repaid in full.
(c)    So long as any Lender under any Facility is a Defaulting Lender, (i) no
Issuing Lender under such Facility shall be required to issue, amend or increase
any Letter of Credit under such Facility, unless it is satisfied that the
exposure of the L/C Participants in respect of such Letter of Credit will be
100% covered by the Commitments of the Non-Defaulting Lenders under such
Facility and/or cash collateral will be provided by the Borrowers in accordance
with Section 4.18(b), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among Non-Defaulting Lenders under
such Facility in a manner consistent with Section 3.6 (and Defaulting Lenders
shall not participate therein), and (ii) if the Defaulting Lender is a Working
Capital Facility Lender, no Swing Line Lender under such Facility shall be
required to advance any Swing Line Loan under such Facility, unless it is
satisfied that the exposure of the remaining Lenders under such Facility in
respect of such Swing Line Loan will be 100% covered by the Commitments of the
Non-Defaulting Lenders under such Facility.
(d)    So long as any Lender is a Defaulting Lender, such Defaulting Lender
shall not be a Qualified Counterparty with respect to any Commodity OTC
Agreements or Financial Hedging Agreements, or a Qualified Cash Management Bank
with respect to a Cash Management Bank Agreement, entered into while such Lender
is a Defaulting Lender.
(e)    In the event that the Administrative Agent, the U.S. Borrower and each
Issuing Lender under a Facility in which a Defaulting Lender is a Lender, and,
in the case of any Working Capital Facility, each Swing Line Lender under such
Facility, each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Participation Obligations under such Facility shall be readjusted to reflect the
inclusion of such Defaulting Lender’s Commitment under such Facility, and on
such date each Lender under such Facility shall purchase at par such of the
Loans, funded Participation Obligations and Commitments under such Facility as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans, funded Participation Obligations and Commitments in
accordance with its Commitment Percentage with respect to such Facility.
4.19    Interest Act (Canada). For purposes of disclosure pursuant to the
Interest Act (Canada), the annual rates of interest or fees to which the rates
of interest or fees provided in this Agreement and the other Loan Documents (and
stated herein or therein, as applicable, to be computed on the basis of 360 days
or any other period of time less than a calendar year) are equivalent are the
rates so determined multiplied by the actual number of days in the applicable
calendar year and divided by 360 or such other period of time, respectively.
4.20    Limitations on Interest. If any provision of this Agreement or of any of
the other Loan Documents would obligate any Loan Party to make any payment of
interest or other amount payable to the Lenders in an amount or calculated at a
rate which would be prohibited by law or would result in a receipt by the
Lenders of interest at a criminal rate (as such terms are construed under the
Criminal Code (Canada)) then, notwithstanding such provisions, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by the Lenders of interest at a
criminal rate, such




--------------------------------------------------------------------------------




adjustment to be effected, to the extent necessary, as follows: (1) firstly, by
reducing the amount or rate of interest required to be paid to the Lenders under
Section 4.2, and (2) thereafter, by reducing any fees, commissions, premiums and
other amounts required to be paid to the Lenders which would constitute
“interest” for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the Lenders shall have received an amount in excess of
the maximum permitted by that section of the Criminal Code (Canada), the Loan
Parties shall be entitled, by notice in writing to the Administrative Agent, to
obtain reimbursement from the Lenders in an amount equal to such excess and,
pending such reimbursement, such amount shall be deemed to be an amount payable
by the Lenders to the Borrowers. Any amount or rate of interest referred to in
this Section 4.20 shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that the applicable Loan remains outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” (as defined
in the Criminal Code (Canada)) shall, if they relate to a specific period of
time, be pro-rated over that period of time and otherwise be pro-rated over the
period from the Restatement Effective Date to the Maturity Date and, in the
event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the Administrative Agent shall be conclusive for the
purposes of such determination
SECTION 5
REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and provide other extensions of credit hereunder and, with respect to
the Issuing Lenders, to issue the Letters of Credit, the Loan Parties hereby
jointly and severally represent and warrant to each Agent and each Lender as of
the Restatement Effective Date and each Borrowing Date that:
5.1    Financial Condition. (a) Each of the financial statements delivered
pursuant to Section 6.1(r) and Section 7.1 (other than the Annual Budgets, the
Operating Forecasts and the financial statements delivered pursuant to Sections
6.1(r)(v) and (vi)) present fairly in all material respects the financial
condition of the Persons covered by such financial statements as at such date,
and have been prepared in accordance with GAAP or GAAP adjusted on an Economic
Basis plus or minus any Allowed Reserve, as applicable, in each case applied
consistently throughout the periods involved (except as approved by such
accountants and as disclosed therein and, with regard to the non-annual
financial statements, subject to normal year-end adjustments and the absence of
footnotes).
(b)    The Annual Budgets and the Operating Forecasts have been prepared in good
faith under the direction of a Responsible Person of the General Partner. The
Annual Budgets and the Operating Forecasts were based upon good faith estimates
and assumptions believed by the Loan Parties to be reasonable at the time made,
it being recognized by the Lenders that such financial information as it relates
to future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.
(c)    Except as set forth on Schedule 5.1(c) hereto, neither the MLP nor any of
its consolidated Subsidiaries has, at the date of the most recent balance sheet
referred to in Section 5.1(a), any material Guarantee Obligation, contingent
liability or liability for taxes, or any material long-term lease or unusual
forward or long-term commitment, including any material interest rate or foreign
currency swap or exchange transaction or other financial derivative which is not
reflected in the foregoing statements or in the notes thereto.




--------------------------------------------------------------------------------




(d)    The Pro Forma Financial Statements have been prepared giving effect (as
if such events had occurred on such date) to (i) the Extensions of Credit to be
made on the Restatement Effective Date and the use of proceeds thereof, (ii) the
consummation of the Kildair Acquisition and (iii) the payment of fees and
expenses in connection with the foregoing. The Pro Forma Financial Statements
have been prepared based on the best information available to the U.S. Borrower
as of the date of delivery thereof, and present fairly on a pro forma basis the
estimated financial position of the U.S. Borrower and its consolidated
Subsidiaries as at September 30, 2014, assuming that the events specified in the
preceding sentence had actually occurred at such date
(e)    The Projections have been prepared based upon good faith estimates and
assumptions believed by management of the U.S. Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.
(f)    During the period from December 31, 2013 to and including the Restatement
Effective Date, there has been no sale, transfer or other disposition by any
Loan Party or any of their respective consolidated Subsidiaries of any material
part of their respective business or property and no purchase or other
acquisition of any business or property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
such Loan Party and its consolidated Subsidiaries at December 31, 2013, other
than those sales, transfers, dispositions and acquisitions listed on Schedule
5.1(f).
5.2    No Change. Since December 31, 2013, there has been no Material Adverse
Effect.
5.3    Existence; Compliance with Law. Each of the Loan Parties (a) is duly
formed or organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization, (b) has the corporate (or analogous) power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign entity and in good
standing under the Laws of each jurisdiction where such qualification is
required, except where the failure to be so qualified or in good standing could
not reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
5.4    Power; Authorization; Enforceable Obligations. Each of the Loan Parties
has the corporate (or analogous) power and authority, and the legal right, to
execute, deliver and perform the Loan Documents to which it is a party and, if
applicable, to borrow hereunder, and, if applicable, has taken all necessary
corporate (or analogous) action to authorize the borrowings on the terms and
conditions of this Agreement and any Notes and to authorize the execution,
delivery and performance of the Loan Documents to which it is a party. Except
for (a) the filing of Uniform Commercial Code and PPSA financing statements,
financing change statements and equivalent filings for foreign jurisdictions and
the taking of applicable actions referred to in Section 5.16 and (b) the filings
or other actions listed on Schedule 5.4 (and including such other
authorizations, approvals, registrations, actions, notices or filings as have
already been obtained, made or taken and are in full force and effect), no
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person, including the FERC,
to which any Borrower or other Loan Party is subject, is required in connection
with the borrowings hereunder or with the execution, delivery, validity or
enforceability of the Loan




--------------------------------------------------------------------------------




Documents to which the Loan Parties are a party; provided that approval by the
FERC may be required for the transfer of direct or indirect ownership or control
of FERC Contract Collateral; provided, further, that no approval of the FERC is
required for the granting of the security interest in the FERC Contract
Collateral to the Administrative Agent pursuant to the Security Documents. As of
the Restatement Effective Date, the only contracts comprising FERC Contract
Collateral of the Loan Parties and their respective Subsidiaries as to which
further consent of the FERC may be required in connection with the exercise of
remedies by the Administrative Agent under the Loan Documents are contracts for
the transportation and storage of certain Eligible Commodities. This Agreement
has been, and each other Loan Document to which any Loan Party is a party will
be, duly executed and delivered on behalf of such Loan Party. This Agreement
constitutes, and each other Loan Document to which it is a party when executed
and delivered will constitute, a legal, valid and binding obligation of each
Loan Party party thereto enforceable against such Loan Party in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.
5.5    No Legal Bar. The execution, delivery and performance of the Loan
Documents to which any of the Loan Parties is a party, the borrowings hereunder
and the use of the proceeds thereof (i) will not violate any Requirement of Law,
including any rules or regulations promulgated by the FERC, in any material
respect or where a waiver has not been obtained, in each case to the extent
applicable to or binding upon such Loan Party or its Properties, (ii) will not
violate a material Contractual Obligation (including, for the avoidance of
doubt, Governing Documents) of any of the Loan Parties, except where such
violation could not reasonably be expected to have a Material Adverse Effect and
(iii) will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any such Requirement
of Law or Contractual Obligation (other than Liens created by the Security
Documents in favor of the Administrative Agent and Liens permitted by Section
8.3).
5.6    No Material Litigation. No litigation or proceeding to which a Loan Party
is party before any arbitrator or Governmental Authority is pending or, to the
knowledge of any Loan Party, threatened by or against any Loan Party or against
any of their respective properties or revenues (a) with respect to any of the
Loan Documents, (b) with respect to any of the transactions contemplated by or
occurring simultaneously with the entering into of any of the Loan Documents in
which such litigation or proceeding is material and has a reasonable basis in
fact, or (c) which could, after giving effect to any insurance, bond or reserve,
reasonably be expected to have a Material Adverse Effect.
5.7    No Default. No Loan Party is in default under or with respect to any
Contractual Obligation in any respect which could reasonably be expected to have
a Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.
5.8    Ownership of Property; Liens. Except for matters disclosed on the title
reports and surveys, including minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and except where the failure
to have such title could not reasonably be expected to have a Material Adverse
Effect, each Loan Party has defensible title in fee simple to, or a valid
leasehold interest in, all its real property, and good title to, or a valid
leasehold interest in, all its tangible personal property, and none of such
property is subject to any Lien except as permitted by Section 8.3.
5.9    Intellectual Property. Each Loan Party owns, is licensed to use or has a
common law or contractual right to access and use, all material trademarks,
tradenames, copyrights, patents,




--------------------------------------------------------------------------------




industrial designs, technology, know-how and processes necessary for the conduct
of its business as currently conducted (the “Intellectual Property”) except for
those the failure to own or license which could not reasonably be expected to
have a Material Adverse Effect. Except as set forth on Schedule 5.9, no claim
has been asserted nor is pending by any Person challenging or questioning the
use by any such Loan Party of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does any Loan Party know of
any valid basis for any such claim, except any claim that could not reasonably
be expected to have a Material Adverse Effect. The use of such Intellectual
Property by the Loan Parties does not infringe on the rights of any Person,
except for such claims and infringements that, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
5.10    No Burdensome Restrictions. No Requirement of Law or Contractual
Obligation of any Loan Party has or could reasonably be expected to have a
Material Adverse Effect.
5.11    Taxes. (a) Each Loan Party and each of its Subsidiaries has timely filed
or caused to be filed all material Tax returns required to be filed and has
timely paid all material Taxes due and payable by it or imposed with respect to
any of its property and all other material fees or other charges imposed on it
or any of its property by any Governmental Authority (other than any Taxes the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Loan Parties). Each Loan Party and
each of its Subsidiaries has withheld all employee withholdings and has made all
employer contributions required to be withheld and made by it pursuant to
applicable law on account of the Canada and Quebec pension plans, employment
insurance and employee income taxes.
(b)    There are no Liens for Taxes and no claim is being asserted with respect
to Taxes, except for statutory liens for Taxes not yet due and payable or for
Taxes the amount or validity of which are currently being contested in good
faith by appropriate proceedings and, in each case, with respect to which
reserves in conformity with GAAP have been provided on the books of the MLP.
5.12    Federal Regulations. No part of the proceeds of any Loan or Letter of
Credit will be used for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U, or for any
purpose which violates, or which would be inconsistent with, the provisions of
the regulations of the Board. If requested by any Lender or the Administrative
Agent, the U.S. Borrower will furnish to the Administrative Agent and each
Lender a statement to the foregoing effect in conformity with the requirements
of FR Form G-3 or FR Form U-1 referred to in said Regulation U.
5.13    ERISA. Neither a Reportable Event nor a failure to satisfy the minimum
funding requirements of Section 412 or 430 of the Code has occurred during the
six-year period prior to the date on which this representation is made or deemed
made or is reasonably expected to occur with respect to any Single Employer
Plan, no Plan is reasonably expected to be in “at risk” status within the
meaning of Section 430 of the Code and each Plan (including, to the knowledge of
the Loan Parties, a Multiemployer Plan or a multiemployer welfare plan
maintained pursuant to a collective bargaining agreement) has complied in all
respects with the applicable provisions of ERISA, the Code and the constituent
documents of such Plan, except for instances of non-compliance that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
No termination of a Single Employer Plan has occurred during such six-year
period or is reasonably expected to occur (other than a termination described in
Section 4041(b) of ERISA), and no Lien in favor of the PBGC or a Plan has arisen
during such six-year period or is reasonably expected to arise. Except to the
extent that any such excess could not reasonably be expected to have a Material
Adverse Effect, the present value of all accrued benefits under each Single




--------------------------------------------------------------------------------




Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits. Except to the extent that such liability could not
reasonably be expected to have a Material Adverse Effect, (i) neither the Loan
Parties nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan, and (ii) the Loan Parties would not
become subject to any liability under ERISA if a Loan Party or any Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. To the knowledge of the Loan Parties, no such
Multiemployer Plan is in Reorganization, Insolvent or terminating or is
reasonably expected to be in Reorganization, become Insolvent or be terminated
or is, or is reasonably expected to be in endangered, seriously endangered or
critical status, in each case within the meaning of Section 432 of the Code.
Except to the extent that any such excess could not reasonably be expected to
have a Material Adverse Effect, the present value (determined using actuarial
and other assumptions which are reasonable in respect of the benefits provided
and the employees participating) of the aggregate liabilities of the Loan
Parties and each Commonly Controlled Entity for the provision of post-retirement
benefits to their current and former employees under Plans which are welfare
benefit plans (as defined in Section 3(1) of ERISA) do not, in the aggregate,
exceed the total assets under all such Plans allocable to such benefits except
as disclosed in the financial statements of the Loan Parties. Neither the Loan
Parties nor any Commonly Controlled Entity has engaged in a prohibited
transaction under Section 406 of ERISA and/or Section 4975 of the Code in
connection with any Plan that would subject any Loan Party to liability under
ERISA and/or Section 4975 of the Code that could reasonably be expected to have
a Material Adverse Effect. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (1) Eeach
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS covering such plan’s most recently
completed five-year remedial amendment cycle in accordance with Revenue
Procedure 2007-44, I.R.B. 2007-28, indicating that such Plan is so qualified and
the trust related thereto has been determined by the Internal Revenue Service to
be exempt from federal income tax under Section 501(a) of the Code or an
application for such a determination is currently pending before the Internal
Revenue Service and, to the knowledge of the Borrowers, nothing has occurred
subsequent to the issuance of the most recent determination letter which would
cause such Plan to lose its qualified status; (2) no liability to the PBGC
(other than required premium payments) or the IRS with respect to any Plan, any
Plan or Single Employer Plan or any trust established under Title IV of ERISA
has been or is expected to be incurred by any Loan Party or any Commonly
Controlled Entity; (3) no Event of Default under Section 9.1(h) hereof has
occurred and neither the Borrowers nor any Commonly Controlled Entity is aware
of any fact, event or circumstance that could reasonably be expected to
constitute or result in an Event of Default; and (4) each of the Loan Parties’
Commonly Controlled Entities have complied with the requirements of Section 515
of ERISA with respect to each Multiemployer Plan and are not in “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan.
5.14    Investment Company Act; Other Regulations. None of the Loan Parties is
required to register as an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.
The Loan Parties are not subject to regulation under any Federal or State
statute or regulation (other than Regulation X of the Board) which limits their
ability to incur Indebtedness.
5.15    Subsidiaries. Schedule 5.15 sets forth as of the Restatement Effective
Date the names of all direct or indirect Subsidiaries of the MLP, their
respective forms of organization, their respective jurisdictions of
organization, the total number of issued and outstanding shares or other
interests of Capital Stock thereof, the classes and number of issued and
outstanding shares or other




--------------------------------------------------------------------------------




interests of Capital Stock of each such class, and with respect to the MLP, the
name of each holder of general partnership interests thereof and the number of
general partnership interests held by each such holder.
5.16    Security Documents. (a) The provisions of the Security Documents are
effective to create in favor of the Administrative Agent for the ratable benefit
of the Secured Parties a legal, valid and enforceable Lien in all right, title
and interest of each Loan Party party thereto in the “Collateral” described
therein, subject to any Liens permitted by Section 8.3.
(b)    When any stock certificates representing Pledged Collateral are delivered
to the Administrative Agent, and proper financing statements or other applicable
filings listed in Schedule 5.16 have been filed in the offices in the
jurisdictions listed in Schedule 5.16, the U.S. Pledge Agreement shall
constitute a perfected first Lien on, and security interest in, all right, title
and interest of each Loan Party party thereto in the “Pledged Collateral”
described therein, subject to any Liens permitted by Section 8.3.
(c)    When any stock certificates representing Pledged Collateral are delivered
to the Administrative Agent, and proper financing statements or other applicable
filings listed in Schedule 5.16 have been filed in the offices in the
jurisdictions listed in Schedule 5.16, the Canadian Pledge Agreement shall
constitute a perfected first Lien on, and security interest in, all right, title
and interest of each Person party thereto in the “Pledged Collateral” described
therein, subject to any Liens permitted by Section 8.3.
(d)    When the duly executed Dutch Security Documents in respect of the Pledged
Collateral are delivered to the Administrative Agent, and the proper
registration of the Dutch Receivables Pledge Agreement with the tax authorities
in the Netherlands has been completed and the proper entries into the members'
register in respect of the Dutch Membership Pledge Agreement have been
completed, the Dutch Security Documents shall constitute a perfected first Lien
on, and security interest in, all right, title and interest of each Person party
thereto in the "Collateral" described therein, subject to any Liens permitted by
Section 8.3.
(e)    When proper financing statements or other applicable filings listed in
Schedule 5.16 have been filed in the offices in the jurisdictions listed in
Schedule 5.16, the security interest granted under the U.S. Security Agreement
shall constitute a perfected first Lien on, and security interest in, all right,
title and interest of the U.S. Borrower and those Loan Parties party thereto in
the portion of the “Collateral” described therein that consists of assets
included in the U.S. Borrowing Base or the Kildair Borrowing Base hereunder,
which can be perfected by such filing, subject to any Permitted Borrowing Base
Liens.
(f)    When an Account Control Agreement has been entered into with respect to
each Pledged Account of any Loan Party party to the U.S. Security Agreement, the
U.S. Security Agreement shall constitute a perfected first Lien on, and security
interest in, all right, title and interest of the Loan Party thereto in the
portion of the “Collateral” described therein that consists of Pledged Accounts,
prior and superior in right to any other Person, subject to any Permitted Cash
Management Liens.
(g)    When proper financing statements or other applicable filings listed in
Schedule 5.16 have been filed in the offices in the jurisdictions listed in
Schedule 5.16, the security interest granted under the Canadian Security
Agreement and Quebec Security Documents shall constitute a perfected first Lien
on, and security interest in, all right, title and interest of the Canadian
Borrower and those Loan Parties party thereto in the portion of the “Collateral”
described therein that consists of assets included in




--------------------------------------------------------------------------------




the U.S. Borrowing Base or the Kildair Borrowing Base hereunder, which can be
perfected by such filing, subject to any Permitted Borrowing Base Liens.
(h)    When an Account Control Agreement has been entered into with respect to
each Pledged Account (except for Deposit Accounts maintained with a financial
institution in Canada) of any Loan Party party to the Canadian Security
Documents, the Canadian Security Documents shall constitute a perfected first
Lien on, and security interest in, all right, title and interest of the Loan
Party thereto in the portion of the “Collateral” described therein that consists
of Pledged Accounts (except for Deposit Accounts maintained with a financial
institution in Canada), prior and superior in right to any other Person, subject
to any Permitted Cash Management Liens.
(i)    When proper financing statements or other applicable filings listed in
Schedule 5.16 have been filed in the offices in the jurisdictions listed in
Schedule 5.16, the Canadian Security Documents shall constitute a perfected
first Lien on, and security interest in, all right, title and interest of the
Loan Party thereto in the portion of the “Collateral” described therein that
consists of Pledged Accounts consisting of Deposit Accounts maintained with a
financial institution in Canada, prior and superior in right to any other
Person, subject to any Permitted Cash Management Liens.
5.17    Accuracy and Completeness of Information. All factual information,
reports and other papers and data with respect to the Loan Parties furnished
pursuant to this Agreement and the other Loan Documents, and all factual
statements and representations made in writing, to the Agents, the Arrangers or
the Lenders by any Loan Party or on behalf of any Loan Party at its direction,
were, at the time the same were so furnished or made, when taken together with
all such other factual information, reports and other papers and data previously
so furnished and all such other factual statements and representations
previously so made in writing, complete and correct in all material respects, to
the extent necessary to give the Agents, the Arrangers and the Lenders true and
accurate knowledge of the subject matter thereof in all material respects, and
did not, as of the date so furnished or made, contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances in which the same were made. The projections and pro forma
information contained in the materials referenced above were based upon good
faith estimates and assumptions believed by the Loan Parties to be reasonable at
the time made, it being recognized by the Agents, the Arrangers and the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount; provided, however, that the representation and
warranty in this Section 5.17 shall not cover (x) the financial information
addressed in Section 5.1 or Section 7.1 or (y) any reports that were prepared by
any Agent, any Arranger, any Lender or any advisor thereof (whether or not such
advisor’s fees were paid by any Loan Party), but shall apply to any information,
reports, other papers or data that were approved by any Loan Party for inclusion
in any such report.
5.18    Labor Relations. No Loan Party is engaged in any unfair labor practice
which could reasonably be expected to have a Material Adverse Effect. Except as
could not reasonably be expected to have a Material Adverse Effect, there is (a)
no unfair labor practice complaint pending or, to the best knowledge of each
Loan Party, threatened against a Loan Party before the National Labor Relations
Board, the Canada Industrial Relations Board or any other labor relations board
of any other province or territory of Canada and no grievance or arbitration
proceeding arising out of or under a collective bargaining agreement is so
pending or, to the knowledge of any Loan Party, threatened, (b) no strike, labor
dispute, slowdown or stoppage pending or, to the knowledge of each Loan Party,
threatened against a Loan Party, and (c) no union representation question
existing with respect to the employees of a




--------------------------------------------------------------------------------




Loan Party and, to the knowledge of any Loan Party, no union organizing
activities, certification applications or representative proceedings are taking
place or pending with respect to any thereof.
5.19    Insurance. As of the Restatement Effective Date, each Loan Party has,
with respect to its properties and business, insurance covering the risks, in
the amounts, with the deductible or other retention amounts, and with the
carriers, listed on Schedule 5.19, which insurance meets the requirements of
Section 7.5 hereof and Section 5(q) of the U.S. Security Agreement or Section
5(p) of the Canadian Security Agreement, as applicable, in each case as of the
Restatement Effective Date.
5.20    Solvency. (a) As of the Restatement Effective Date, and each other
Borrowing Date, immediately after giving effect to the Kildair Acquisition and
the Loans and Letters of Credit to be made, issued or provided on such date, (i)
the amount of the “present fair saleable value” of the assets of each of the MLP
and its Subsidiaries, taken as a whole, the MLP, the U.S. Borrower and the
Canadian Borrower will, as of such time, exceed the amount of all “liabilities
of each of the MLP and its Subsidiaries, taken as a whole, the MLP, the U.S.
Borrower and the Canadian Borrower, contingent or otherwise”, respectively, such
quoted terms are determined in accordance with applicable federal and state Laws
governing determinations of the insolvency of debtors, (ii) the present fair
saleable value of the assets of each of the MLP and its Subsidiaries, taken as a
whole, the MLP, the U.S. Borrower and the Canadian Borrower will be greater than
the amount that will be required to pay the liabilities of each of the MLP and
its Subsidiaries, taken as a whole, the MLP, the U.S. Borrower and the Canadian
Borrower on their respective debts as such debts become absolute and matured,
(iii) none of the MLP and its Subsidiaries, taken as a whole, the MLP, the U.S.
Borrower or the Canadian Borrower will have an unreasonably small amount of
capital with which to conduct their respective businesses, and (iv) each of the
MLP and its Subsidiaries, taken as a whole, the MLP, the U.S. Borrower and the
Canadian Borrower will be able to pay their respective debts as they mature. For
purposes of this Section 5.20, “debt” means “liability on a claim”, “claim”
means any (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured, and (y) right to
an equitable remedy for breach of performance if such breach gives rise to a
right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
5.21    Use of Letters of Credit and Proceeds of Loans. (a) The proceeds of the
Loans shall be used (1) on the Restatement Effective Date, to consummate the
Kildair Acquisition, to refinance outstanding obligations under the Existing
Credit Agreement and to repay outstanding obligations under the Kildair Credit
Agreement, the notes referred to in Section 8.10(e) and certain other
Indebtedness of Kildair and (2) thereafter only (i) to finance the Loan Parties’
purchase, storage and sale of Petroleum Products, Natural Gas Products, Coal
Products, carbon credits, RINs, wood pellets, asphalt and such other energy
products as the Required Lenders may approve from time to time (such approval
not to be unreasonably withheld) (collectively, “Product”), (ii) to finance (w)
maintenance Capital Expenditures, (x) solely with respect to Acquisition
Facility Acquisition Extensions of Credit, the acquisition of Acquisition
Assets, the repayment or refinancing of all or any portion of any outstanding
Acquisition Facility Acquisition Extensions of Credit and for general corporate
purposes of the Loan Parties, distinct and separate from the general working
capital purposes described in clause (iv) below, and (y) solely with respect to
the Dollar Working Capital Facility, and in an aggregate amount not to exceed
$10,000,000 expended for such purpose outstanding at any time (as to all
extensions of credit under the Dollar Working Capital Facility), non-maintenance
Capital Expenditures and (z) solely with respect to thethe , Multicurrency
Working Capital Facility, and in an aggregate amount not to exceed $7,500,000
expended for such purpose outstanding at any time (as to all extensions of
credit under the Multicurrency Working Capital Facility),non-maintenance Capital
Expenditures, (iii) for hedging related to the purchase, storage




--------------------------------------------------------------------------------




and sale of Product, (iv) for the general working capital purposes of the Loan
Parties, (v) to finance the carrying of accounts receivable, (vi) for the
payment of contractual margin calls (with respect to exchange-traded contracts,
over-the-counter contracts and otherwise) or establishment of reserves in
connection therewith, (vii) for the making of Restricted Payments to the extent
permitted by Section 8.5 below, (viii) to support certain working capital
requirements related to the Loan Parties’ marketing activities and (ix) to pay
any fees and expenses payable to the Lenders, the Agents and any other Secured
Parties, and not for any other purpose.
(b)    Letters of Credit shall be used only (i) for the general working capital
purposes of the Loan Parties, (ii) to facilitate and finance the purchase of
Product for resale or storage, (iii) to secure the obligations of any Loan Party
under any contract or agreement or in connection with any legal requirement or
governmental permit, such as transportation obligations, bonding obligations,
performance and margin-related obligations related to hedging of Product and
(iv) to support (w) maintenance Capital Expenditures, (x) solely with respect to
Acquisition Facility Acquisition Extensions of Credit, the acquisition of
Acquisition Assets and for general corporate purposes of the Loan Parties,
distinct and separate from the general working capital purposes described in
clause (i) above, (y) solely with respect to the Dollar Working Capital
Facility, and in an aggregate amount not to exceed $10,000,000 for such purpose
outstanding at any time (with respect to all Dollar Working Capital Facility
Loans, Dollar Swing Line Loans and Dollar Letters of Credit), non-maintenance
Capital Expenditures, and not for any other purpose and (z) ) solely with
respect to the Multicurrency Working Capital Facility, and in an aggregate
amount not to exceed $7,500,000 for such purpose outstanding at any time (with
respect to all Multicurrency Working Capital Facility Loans, Multicurrency Swing
Line Loans and Multicurrency Letters of Credit), non-maintenance Capital
Expenditures, and not for any other purpose.
5.22    Environmental Matters. Except as set forth on Schedule 5.22:
(a)    To the best of each Loan Party’s knowledge and belief, such knowledge and
belief being that of a reasonable person who had conducted due diligence and
good faith inquiry, the facilities and properties owned, leased or operated by
the Loan Parties (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
which (i) constitute or constituted a violation of, or (ii) could give rise to
liability under, any Environmental Law except in either case insofar as such
violation or liability, or any aggregation thereof, is not reasonably likely to
result in a Material Adverse Effect.
(b)    To the best of each Loan Party’s knowledge and belief, such knowledge and
belief being that of a reasonable person who had conducted due diligence and
good faith inquiry, (i) except where the failure to be in compliance could not
reasonably be expected to have a Material Adverse Effect, the Properties and all
operations at the Properties are in compliance, and have, for the lesser of the
last five years or for the duration of their ownership, lease, or operation by
Loan Parties, been in compliance in all material respects with all applicable
Environmental Laws and Environmental Permits, and (ii) there is no contamination
at, under or about the Properties or violation of any Environmental Law or
Environmental Permit with respect to the Properties or the business at the
Properties operated by Loan Parties (the “Business”) which could materially
interfere with the continued operation of the Properties or materially impair
the fair saleable value thereof. All Environmental Permits necessary in
connection with the ownership and operation of each Loan Party’s business have
been obtained and are in full force and effect, except where any such failure to
obtain and maintain in full force and effect (individually or in the aggregate)
has not had and is not reasonably likely to result in a Material Adverse Effect.
Without limiting the foregoing, all material permits, registrations, licenses or
similar authorizations or notifications




--------------------------------------------------------------------------------




required to construct and operate bulk storage tanks and other bulk storage
facilities at the Properties are in effect.
(c)    No Loan Party has received any written notice of violation, alleged
violation, non-compliance, liability or potential liability pursuant to
Environmental Laws or Environmental Permits with regard to any of the Properties
or the Business, nor do the Loan Parties have knowledge or reason to believe
that any such notice will be received or is being threatened, except insofar as
such notice or threatened notice, or any aggregation thereof, does not involve a
matter or matters that is or are reasonably likely to result in a Material
Adverse Effect.
(d)    To the best of each Loan Party’s knowledge and belief, such knowledge and
belief being that of a reasonable person who had conducted due diligence and
good faith inquiry, Materials of Environmental Concern have not been transported
or disposed of from the Properties in violation of, or in a manner or to a
location which could give rise to liability under, any Environmental Law, nor
have any Materials of Environmental Concern been generated, treated, stored or
disposed of at, on or under any of the Properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Law, except insofar as any such violation or liability referred to in this
paragraph, or any aggregation thereof, is not reasonably likely to result in a
Material Adverse Effect.
(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Loan Party, threatened, under any
Environmental Law to which any Loan Party is or will be named as a party with
respect to any of the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements or liens outstanding under any
Environmental Law with respect to any of the Properties or the Business, except
insofar as such proceeding, action, decree, order or other requirement or lien,
or any aggregation thereof, is not reasonably likely to result in a Material
Adverse Effect.
(f)    There has been no Release of Materials of Environmental Concern at or
from any of the Properties arising from or related to the operations of any Loan
Party in connection with any of the Properties or otherwise in connection with
the Business and, to the knowledge of each Loan Party, no other Person has
caused or suffered to exist any Release of Materials of Environmental Concern at
or from the Properties, in violation of or in amounts or in a manner that could
give rise to liability under Environmental Laws, except insofar as any such
violation or liability referred to in this paragraph, or any aggregation
thereof, is not reasonably likely to result in a Material Adverse Effect.
5.23    Risk Management Policy. The Risk Management Policy has been duly adopted
in accordance with the internal risk policies of the U.S. Borrower, is in full
force and effect with respect to all Loan Parties, and has been previously
delivered to the Administrative Agent (for distribution to the Lenders) and
certified by a Responsible Person of the U.S. Borrower as being a true and
correct copy and in full force and effect, and the Risk Management Policy in
effect as of the Restatement Effective Date is attached hereto as Exhibit I.
5.24    Anti-Corruption Laws and Sanctions. (a) The U.S. Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the U.S. Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the U.S. Borrower, its Subsidiaries and their
respective officers and employees, and to the knowledge of the U.S. Borrower its
Affiliates, directors and agents, are in compliance with Anti-Corruption Laws,
applicable Requirements of Law relating to money laundering and applicable




--------------------------------------------------------------------------------




Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in the U.S. Borrower or the Canadian
Borrower being designated as a Sanctioned Person. None of (a) the U.S. Borrower,
any Subsidiary or to the knowledge of the U.S. Borrower or such Subsidiary any
of their respective directors, officers, employees or Affiliates, or (b) to the
knowledge of the U.S. Borrower, any agent of the U.S. Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No Loan or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement will
violate Anti-Corruption Laws, applicable Requirements of Law relating to money
laundering or applicable Sanctions.
5.25    Canadian Pension Plan and Benefit Plans. Schedule 5.25 lists all
Canadian Benefit Plans and Canadian Pension Plans currently maintained or
contributed to the Loan Parties and their Subsidiaries. The Canadian Pension
Plans are duly registered under the ITA and all other applicable laws which
require registration. Each Loan Party and each of their Subsidiaries has in all
material respects complied with and performed its obligations under and in
respect of the Canadian Pension Plans and Canadian Benefit Plans under the terms
thereof, any funding agreements and all applicable laws (including any
fiduciary, funding, investment and administration obligations). All employer and
employee payments, contributions or premiums to be remitted, paid to or in
respect of each Canadian Pension Plan or Canadian Benefit Plan have been paid in
a timely fashion in compliance in all material respects with the terms thereof,
any funding agreement and all applicable laws. There have been no withdrawals or
applications of the assets of the Canadian Pension Plans or the Canadian Benefit
Plans contrary to the terms of the Canadian Pension Plans or the Canadian
Benefit Plans, respectively, or applicable law. No promises of benefit
improvements under the Canadian Pension Plans or the Canadian Benefit Plans have
been made except where such improvement could not be reasonably expected to have
a Material Adverse Effect and, in any event, no such improvements will result in
a solvency deficiency or going concern unfunded liability in the affected
Canadian Pension Plans. The pension fund under each Canadian Pension Plan is
exempt from the payment of any income tax and there are no taxes, penalties or
interest owing in respect of any such pension fund. All material reports and
disclosures relating to the Canadian Pension Plans required by such plans and
any Requirement of Law to be filed or distributed have been filed or
distributed. There has been no partial termination of any Canadian Pension Plan
and no facts or circumstances have occurred or existed that could result, or be
reasonably anticipated to result, in the declaration by a regulatory authority
of a partial termination of any Canadian Pension Plan under Requirements of Law.
Except as set forth on Schedule 5.25, there are no outstanding disputes
concerning the assets of the Canadian Pension Plans or the Canadian Benefit
Plans. Except as set forth on Schedule 5.25, each of the Canadian Pension Plans
is fully funded on both a going concern and on a solvency basis (using actuarial
methods and assumptions which are consistent with the valuations last filed with
the applicable Governmental Authorities and which are consistent with generally
accepted actuarial principles). The Loan Parties that are Non-U.S. Subsidiaries
do not have employees or own any assets located outside of Canada.
5.26    Works Council. The Administrative Agent shall have received from the
Dutch Guarantor a confirmation by an authorized signatory of the Dutch Guarantor
that there is no works council with jurisdiction over the transactions as
envisaged by any Loan Document to which it is a party and that there is no
obligation for the Dutch Guarantor to establish a works council pursuant to the
Works Council Act (Wet op de Ondernemingsraden).
5.27    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
SECTION 6
CONDITIONS PRECEDENT





--------------------------------------------------------------------------------




6.1    Conditions Precedent. The effectiveness of this Agreement is subject to
the satisfaction or waiver of the following conditions precedent:
(a)    Loan Documents. The Administrative Agent shall have received:
(i)    this Agreement, executed and delivered by a duly authorized officer of
each Borrower, each Agent, the Co-Syndication Agents, the Co-Documentation
Agents and each Lender set forth on Schedule 1.0 (which Lenders constitute the
“Required Lenders” as defined under the Existing Credit Agreement);
(ii)    the Guarantee, executed and delivered by a duly authorized officer of
each party thereto;
(iii)    the U.S. Security Agreement, executed and delivered by a duly
authorized officer of each party thereto;
(iv)    the Canadian Security Agreement and the Quebec Security Documents,
executed and delivered by a duly authorized officer of each party thereto;
(v)    the Dutch Receivables Pledge Agreement, executed and delivered by a duly
authorized officer of each party thereto;
(vi)    the U.S. Pledge Agreement, executed and delivered by a duly authorized
officer of each party thereto;
(vii)    the Canadian Pledge Agreement, executed and delivered by a duly
authorized officer of each party thereto;
(viii)    the Dutch Membership Pledge Agreement, executed and delivered by a
duly authorized officer of each party thereto;
(ix)    a Mortgage and Security Agreement for each Mortgaged Property (other
than an Existing Mortgaged Property) located in Canada, executed and delivered
by a duly authorized officer of the applicable Loan Party securing the total
amount of the Obligations, provided, however, that with respect to any Mortgaged
Property located in a jurisdiction which imposes mortgage recording taxes or
similar fees, that the amount secured thereby may be limited to an amount not
less than 100% of the appraised value of the land and improvements constituting
such Mortgaged Property which is subject to the Mortgage and Security Agreement;
(x)    the Perfection Certificate, executed and delivered by a duly authorized
officer of each Loan Party;
(xi)    for each Dollar Working Capital Facility Lender requesting the same, a
Note of the Borrowers substantially in the form of Exhibit A-1 and conforming to
the requirements hereof and executed by a duly authorized officer of each
Borrower;
(xii)    for each Multicurrency Working Capital Facility Lender requesting the
same, a Note of the Borrowers substantially in the form of Exhibit A-2 and
conforming to the requirements hereof and executed by a duly authorized officer
of each Borrower;




--------------------------------------------------------------------------------




(xiii)    for each Dollar Swing Line Lender requesting the same, a Note of the
Borrowers substantially in the form of Exhibit A-3 and conforming to the
requirements hereof and executed by a duly authorized officer of each Borrower;
(xiv)    for each Multicurrency Swing Line Lender requesting the same, a Note of
the Borrowers substantially in the form of Exhibit A-4 and conforming to the
requirements hereof and executed by a duly authorized officer of each Borrower;
(xv)    for each Acquisition Facility Lender requesting the same, a Note of the
Borrowers substantially in the form of Exhibit A-5 and conforming to the
requirements hereof and executed by an authorized officer of each Borrower; and
(xvi)    each of the Account Control Agreements, executed and delivered by a
duly authorized officer of each party thereto; provided that (i) to the extent
an Account Control Agreement was executed and delivered under the Existing
Credit Agreement and remains in full force and effect after giving effect to the
Restatement Effective Date, a new Account Control Agreement shall not be
required (provided that to the extent any amendment to an existing Account
Control Agreement is required in order for it to remain in full force and effect
after giving effect to the Restatement Effective Date, such amendment shall be
executed and delivered on the Restatement Effective Date or if it cannot be so
delivered, shall be delivered in accordance with Section 7.17) and (ii) to the
extent an Account Control Agreement cannot be delivered with respect to any
Pledged Account on the Restatement Effective Date, such Account Control
Agreement shall be delivered in accordance with Section 7.17.
(b)    Secretary’s Certificates. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Restatement Effective Date,
substantially in the form of Exhibit E, with appropriate insertions and
attachments, reasonably satisfactory in form and substance to the Administrative
Agent, executed by (i) the President or any Vice President and the Secretary or
any Assistant Secretary on behalf of such Person, or, if applicable, of the
general partner or managing member or members of such Person, on behalf of such
Person, or (ii) in the case of any such Person that is a limited liability
company, partnership or limited partnership that does not have any such
officers, the general partner, in the case of a partnership or limited
partnership, or, in the case of a limited liability company, the managing member
or members of such Person, on behalf of such Person.
(c)    Borrowing Base Report; Marked-to-Market Report; Position Report. The
Co-Collateral Agents shall have received a Borrowing Base Report showing the
Aggregate Borrowing Base Amount, the U.S. Borrowing Base and the Kildair
Borrowing Base, in each case as of a date not greater than 20 calendar days
prior to the Restatement Effective Date, and the latest Marked-to-Market Report
and Position Report required to be delivered pursuant to each of the Existing
Credit Agreement and the Kildair Credit Agreement as of the Restatement
Effective Date, in each case, with appropriate insertions and supporting
schedules and dated the Restatement Effective Date, reasonably satisfactory in
form and substance to the Co-Collateral Agents, and executed by a Responsible
Person of the U.S. Borrower.
(d)    Proceedings of the Loan Parties. The Administrative Agent shall have
received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors (or
analogous body) of each Loan Party authorizing as applicable to such Person (i)
the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, (ii) the borrowings contemplated hereunder and
(iii) the granting by it of the Liens created




--------------------------------------------------------------------------------




pursuant to the Security Documents, certified on behalf of such Person by the
Secretary or an Assistant Secretary of such Person, or, if applicable, of the
general partner or managing member or members of such Person, as of the
Restatement Effective Date, which certification shall be included in the
certificate delivered in respect of such Person pursuant to Section 6.1(b),
shall be in form and substance reasonably satisfactory to the Administrative
Agent and shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded.
(e)    Incumbency Certificates. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Restatement Effective Date, as to the
incumbency and signature of the officers of such Person or, if applicable, of
the general partner or managing member or members of such Person, executing any
Loan Document, or having authorization to execute any certificate, notice or
other submission required to be delivered to the Administrative Agent or a
Lender pursuant to this Agreement, which certificate shall be included in the
certificate delivered in respect of such Person pursuant to Section 6.1(b),
shall be reasonably satisfactory in form and substance to the Administrative
Agent, and shall be executed by the President or any Vice President and the
Secretary or any Assistant Secretary of such Person, or, if applicable, of the
general partner or managing member or members of such Person, on behalf of such
Person.
(f)    Organizational Documents. The Administrative Agent shall have received
true and complete copies of the Governing Documents of each Loan Party,
certified as of the Restatement Effective Date as complete copies thereof by the
Secretary or an Assistant Secretary of such Person, or, if applicable, of the
general partner or managing member or members of such Person, on behalf of such
Person, which certification shall be included in the certificate delivered in
respect of such Person pursuant to Section 6.1(b) and shall be in form and
substance reasonably satisfactory to the Administrative Agent.
(g)    Good Standing Certificates. The Administrative Agent shall have received
certificates of status, compliance or good standing (as applicable) dated as of
a recent date from the Secretary of State or other appropriate authority,
evidencing the good standing of each Loan Party (i) in the jurisdiction of its
organization and (ii) in each other jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires it to qualify as a
foreign Person except, as to this subclause (ii), where the failure to so
qualify could not reasonably be expected to have a Material Adverse Effect.
(h)    Consents, Licenses and Approvals. (i) The Administrative Agent shall have
received a certificate of a Responsible Person of the U.S. Borrower either (x)
attaching copies of all consents, authorizations and filings referred to in
Section 5.4 (other than the Mortgage and Security Agreements and any Uniform
Commercial Code financing statement or PPSA financing statement filed pursuant
to the Security Documents), and stating that such consents, licenses and filings
are in full force and effect or (y) stating that no such consents, licenses or
approvals are so required.
(ii)    All governmental and material non-governmental third party approvals
necessary in connection with the Kildair Acquisition shall have been obtained
and be in full force and effect and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
Kildair Acquisition or the financing contemplated hereby.






--------------------------------------------------------------------------------




(i)    U.S. Borrower’s Certificate. The Administrative Agent shall have received
a certificate substantially in the form of Exhibit S signed by a Responsible
Person of the U.S. Borrower, stating on behalf of the U.S. Borrower that:
(i)    The representations and warranties contained in Section 5 are true and
correct in all material respects on and as of such date, as though made on and
as of such date;
(ii)    No Default or Event of Default exists; and
(iii)    There has not occurred since December 31, 2013 (x) a Material Adverse
Effect or (y) a development or an event that has resulted in a material adverse
change in the operations, business, assets, properties or condition (financial
or other condition) of Kildair and its Subsidiaries taken as a whole.
(j)    Fees. The Administrative Agent, the Co-Collateral Agents, the Arrangers
and the Lenders shall have received the fees (including reasonable fees,
disbursements and other charges of counsel to the Agents) to be received on the
Restatement Effective Date referred to herein and in the Fee Letter and, to the
extent invoiced at least two Business Days prior to the Restatement Effective
Date (or such lesser time as agreed by the U.S. Borrower) all reasonable
out-of-pocket costs and expenses incurred by the Agents and the Lead Arranger in
connection with the negotiation of the Loan Documents and due diligence with
respect thereto.
(k)    Legal Opinions. The Administrative Agent shall have received, with a
counterpart for each Lender, the following executed legal opinions:
(i)    the executed legal opinion(s) of Vinson & Elkins LLP, counsel to the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent and in accordance with customary opinion practice;
(ii)    the executed legal opinion of the General Counsel of the U.S. Borrower,
in form and substance reasonably satisfactory to the Administrative Agent and in
accordance with customary opinion practice;
(iii)    the executed legal opinion of Pillsbury Winthrop Shaw Pittman LLP with
respect to the Mortgaged Properties (other than the Existing Mortgaged
Properties) located in New York, in form and substance reasonably satisfactory
to the Administrative Agent and in accordance with customary opinion practice;
(iv)    the executed (i) legal opinion of Osler, Hoskin & Harcourt LLP, Canadian
counsel to the Loan Parties, in form and substance reasonably satisfactory to
the Administrative Agent and in accordance with customary opinion practice,
which opinion shall cover, inter alia, the validity, perfection and priority of
the security interests in each Mortgaged Property located in Canada and (ii)
legal opinion of Farris, Vaughan, Wills & Murphy LLP, British Columbia counsel
to the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent and in accordance with customary opinion practice, which
opinion shall cover, inter alia, corporate law matters concerning the Loan
Parties organized in Canada; and




--------------------------------------------------------------------------------




(v)    the executed legal opinion of Loyens & Loeff N.V., Dutch counsel to the
Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent and in accordance with customary opinion practice; and
(vi)    an executed legal opinion of local counsel to the Loan Parties with
respect to each Mortgaged Property (other than Existing Mortgaged Properties and
other than properties located in Canada that are covered in the opinion provided
pursuant to Section 6.1(k)(iv)), in form and substance reasonably satisfactory
to the Administrative Agent and in accordance with customary opinion practice.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require in accordance with customary opinion practice.
(l)    [Reserved].
(m)    Risk Management Policy. The Administrative Agent and the Lenders shall
have received a copy of the Risk Management Policy, including position and other
limits, which shall be satisfactory in content and form to the Administrative
Agent.
(n)    Lien Searches. The Administrative Agent shall have received the results
of a recent search by a Person reasonably satisfactory to the Administrative
Agent, under the Uniform Commercial Code, PPSA, Civil Code of Quebec and
equivalent legislation in all relevant jurisdictions and all customary judgment
and tax Lien searches for financing transactions of this nature in all
applicable jurisdictions, which may have been filed with respect to personal
property of the Loan Parties, and the results of such search shall be reasonably
satisfactory to the Administrative Agent.
(o)    Actions to Perfect Liens. Subject to the limitations provided in Section
11.24, all filings, recordings, registrations and other actions, including the
filing of financing statements on form UCC-1 and PPSA financing statements,
necessary or, in the opinion of the Administrative Agent, desirable to perfect
the Liens created by the Security Documents, shall have been filed, registered
or recorded or shall have been delivered to the Administrative Agent or the
title insurance company issuing the policy referred to in Section 6.1(u) (the
“Title Insurance Company”) in proper form for filing, registration or
recordation.
(p)    Pledged Collateral; Stock Powers; Pledged Interests; Pledged Notes;
Pledged Chattel Paper. The Administrative Agent shall have received:
(i)    the certificates representing the shares or other equity interests (to
the extent such equity interests are certificated) pledged pursuant to any
Pledge Agreement, together with an undated stock power for each such
certificate, executed in blank by a duly authorized officer of the pledgor
thereof;
(ii)    all promissory notes, if any, and other instruments, in each case, in a
principal amount in excess of $2,500,000 and pledged pursuant to any Pledge
Agreement, each endorsed in blank by a duly authorized officer of the pledgor
thereof; and
(iii)    the original counterpart of all chattel paper, if any, in a principal
amount in excess of $2,500,000 and pledged pursuant to any Security Agreement,
duly endorsed




--------------------------------------------------------------------------------




in a manner satisfactory to the Administrative Agent and containing a legend, if
required by the Administrative Agent, that it is the original counterpart of
such chattel paper.
(q)    Issuer Consent. Each Issuer (as defined in the U.S. Pledge Agreement)
referred to in the U.S. Pledge Agreement shall have delivered an acknowledgement
of and consent to such U.S. Pledge Agreement, executed by a duly authorized
officer of such Issuer, in substantially the form appended to such U.S. Pledge
Agreement. Each Issuer (as defined in the Canadian Pledge Agreement) referred to
in the Canadian Pledge Agreement shall have delivered an acknowledgement of and
consent to such Canadian Pledge Agreement, executed by a duly authorized officer
of such Issuer, in substantially the form appended to such Canadian Pledge
Agreement.
(r)    Financial Statements. The Administrative Agent and the Lenders shall have
received each of the following:
(i)    (x) the audited consolidated balance sheet of the U.S. Borrower and its
Subsidiaries for each of the Fiscal Years ended December 31, 2011 and December
31, 2012 and the related consolidated statements of income, stockholders’ equity
and cash flows for the applicable Fiscal Year ended on each such date, audited
by Ernst & Young LLP, prepared in accordance with GAAP, in each case applied
consistently throughout the periods involved (except as approved by such
accountants and as disclosed therein) and (y) the audited consolidated balance
sheet of the MLP and its Subsidiaries for the Fiscal Year ended December 31,
2013 and the related consolidated statements of income, stockholders’ equity and
cash flows for such Fiscal Year ended on each such date, audited by Ernst &
Young LLP, prepared in accordance with GAAP, in each case applied consistently
throughout the periods involved (except as approved by such accountants and as
disclosed therein);
(ii)    the audited consolidated balance sheet of Kildair and its Subsidiaries
for each of the fiscal years ended April 30, 2011, April 30, 2012, December 31,
2012 and December 31, 2013 and the related consolidated statements of income,
stockholders’ equity and cash flows for the applicable fiscal year ended on each
such date, audited by KPMG LLP (with respect to the financial statements for the
fiscal years ended April 30, 2011 and April 30, 2012) or Ernst & Young LLP (with
respect to the financial statements for the Fiscal Years ended December 31, 2012
and December 31, 2013), prepared in accordance with Canadian accounting
standards for private enterprises, in each case applied consistently throughout
the periods involved (except as approved by such accountants and as disclosed
therein);
(iii)    the unaudited consolidated balance sheet of (x) the U.S. Borrower and
its Subsidiaries and (y) Kildair and its Subsidiaries, in each case as at March
31, 2014, June 30, 2014 and September 30, 2014 and the related unaudited
consolidated statements of income, stockholders’ equity and cash flows for the
portion of the Fiscal Year ended on each such date, in each case prepared in
accordance with GAAP adjusted on an Economic Basis plus or minus any Allowed
Reserve, as applicable, certified by a Responsible Person of the U.S. Borrower,
as being fairly presented in all material respects (subject to normal year end
audit adjustments and the absence of footnotes);
(iv)    the unaudited consolidated balance sheet of (x) the U.S. Borrower and
its Subsidiaries and (y) Kildair and its Subsidiaries, in each case as of the
last date of each




--------------------------------------------------------------------------------




calendar month ended subsequent to September 30, 2014 and at least 30 days prior
to the Restatement Effective Date, and the related unaudited consolidated
statements of income, stockholders’ equity and cash flows for each such month
and the portion of the Fiscal Year ending on each such date in each case
prepared in accordance with GAAP adjusted on an Economic Basis plus or minus any
Allowed Reserve, as applicable, certified by a Responsible Person of the U.S.
Borrower, as being fairly presented in all material respects (subject to normal
year end audit adjustments and the absence of footnotes);
(v)    a projected income statement and balance sheet (the “Projections”) for
the MLP and its consolidated Subsidiaries for each Fiscal Year beginning after
the Restatement Effective Date and ending on or prior to December 31, 2019, in
each case prepared in accordance with GAAP adjusted on an Economic Basis plus or
minus any Allowed Reserve, and accompanied by such information as the Agent may
reasonably request to confirm the tax, legal and business assumptions made in
such projections (it being understood that such projections have been prepared
taking into account the announced acquisition of Castle Oil Corporation); and
(vi)    a pro forma consolidated balance sheet and related pro forma
consolidated statement of income (the “Pro Forma Financial Statements”) of the
MLP and its consolidated Subsidiaries for the twelve (12) month period ending on
September 30, 2014, after giving effect to the Kildair Acquisition and any
Extensions of Credit to be made on the Restatement Effective Date (as if such
transactions had occurred as of September 30, 2014 (in the case of the balance
sheet) or at the beginning of such period (in the case of the statement of
income)), in each case (A) prepared in accordance with GAAP adjusted on an
Economic Basis plus or minus any Allowed Reserve and (B) satisfactory in content
and form to the Administrative Agent.
(s)    Insurance. The Administrative Agent shall have received (i) evidence in
form and substance reasonably satisfactory to it that all of the
insurance-related requirements of Section 7.5 hereof and Section 5(q) of the
U.S. Security Agreement and Section 5(p) of the Canadian Security Agreement, as
applicable, shall have been satisfied and (ii) evidence that the premiums then
due and payable on each insurance policy have been paid, and with respect to
flood insurance policies, (A) they shall be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable), (B) shall name the Co-Collateral Agents as
additional insured or loss payee, as applicable, (C) shall (x) identify the
addresses of each property located in a special flood hazard area or, in the
case of Mortgaged Property located in Canada, a flood plain, (y) indicate the
applicable flood zone designation, the flood insurance coverage and the
deductible relating thereto and (z) provide that the insurer will give the
Collateral Agent 45 days written notice of cancellation or non-renewal.
(t)    Appraisals; Surveys. The Administrative Agent shall have received (i)
real property appraisals with respect to each Mortgaged Property (other than any
Existing Mortgaged Property) located in Canada from an appraiser reasonably
acceptable to the Administrative Agent and (ii) current or existing ALTA/ACSM
surveys with respect to each Mortgaged Property (other than any Existing
Mortgaged Property) located in Canada reasonably acceptable to the
Administrative Agent and which is sufficient for the title insurance company to
remove the survey exception for each Mortgage Policy and to issue such survey
dependent endorsements as are requested by the Administrative Agent.




--------------------------------------------------------------------------------




(u)    Title Insurance Policy. The Administrative Agent shall have received,
with respect to each Mortgage and Security Agreement intended to encumber
Mortgaged Property (other than any Existing Mortgaged Property) located in
Canada, a policy or policies of title insurance insuring the Lien of the
Mortgage and Security Agreement on such Mortgaged Property, in an amount equal
to, for any fee mortgage policy, the aggregate of the land value and insurable
building and improvements value of such Mortgaged Property (or such lesser
amount as may be acceptable to Administrative Agent), and for any leasehold
mortgage policy, an agreed upon value of the leasehold estate reasonably
acceptable to Administrative Agent (the “Mortgage Policies”), issued by a
nationally recognized title insurance company insuring the Lien of such Mortgage
and Security Agreement as a valid first Lien on the Mortgaged Property described
therein, free of all other Liens that are not expressly permitted under this
Agreement, containing no general survey exception or mechanics lien exception
and issued together with such endorsements and affirmative coverage as the
Administrative Agent may reasonably request.
(v)    Solvency. The Administrative Agent shall have received a solvency
certificate substantially in the form of Exhibit V from either the chief
financial officer of the MLP or the General Partner.
(w)    Copies of Recorded Documents. The Administrative Agent shall have
received a copy of all recorded documents referred to, or listed as exceptions
to title in, the title policy or policies referred to in Section 6.1(u).
(x)    Environmental Reports. The Administrative Agent shall have received: (i)
for each Mortgaged Property located in Canada (other than any Mortgaged Property
located in the provinces of Ontario or Quebec), a Phase I ESA compliant with
Canadian Standards Association Z768-01 (R2012); (ii) for each Mortgaged Property
located in the Province of Quebec, a Phase I ESA compliant with Canadian
Standards Association Z768-01 (R2012) and the Ministère du Développement
durable, de l’Environnement et des Parcs "Guide de caractérisation des
terrains", as amended, and (iii) for each Mortgaged Property located in the
Province of Ontario, a Phase I ESA complaint with O.Reg. 153/04, as amended, in
each case prepared by an environmental consultant reasonably acceptable to the
Administrative Agent, in form, scope, and substance reasonably satisfactory to
the Administrative Agent, together with a letter from the environmental
consultant permitting the Agents and the Lenders to rely on the environmental
assessment as if addressed to and prepared for each of them.
(y)    PATRIOT Act; CAML. The Administrative Agent shall have received, no later
than five (5) days prior to the Restatement Effective Date, all documentation
and other information requested by the Administrative Agent no later than ten
(10) days prior to the Restatement Effective Date that are required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and CAML.
(z)    Flood Determination. The Administrative Agent and Lenders shall have
received, in form and substance reasonably acceptable to the Administrative
Agent, (i) a “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property located in the
United States, (ii) for each Mortgaged Property located in the United States
that is located in a special flood hazard area, a notice about special flood
hazard area status and flood disaster assistance duly executed by the U.S.
Borrower, (iii) for each Mortgaged Property located in the United States that is
located in a special flood hazard area and for each Mortgaged Property located
in Canada that is located in a flood plain, (A) flood insurance, in an amount
reasonably satisfactory to the Administrative Agent, (1) maintained with a
financially sound and reputable insurer, (2) covering buildings and contents for
such Mortgaged Property and (3) otherwise complying with Section 6.1(s).




--------------------------------------------------------------------------------




(aa)    [Reserved].
(bb)    Concurrent Transactions. (i) The acquisition by AcquireCo, a Wholly
Owned Subsidiary of the U.S. Borrower, of 100% of the Capital Stock of Sprague
Canadian Properties LLC, the entity that owns 100% of the Capital Stock of
Kildair (the “Kildair Acquisition”) shall have been, or shall be concurrently
with the effectiveness hereof, consummated pursuant to the Kildair Acquisition
Documentation and no provision thereof shall have been amended or waived, and no
consent shall have been given thereunder, in any manner materially adverse to
the interests of the Arrangers or the Lenders without the prior written consent
of the Administrative Agent.
(ii)    The Indebtedness outstanding under the Kildair Credit Agreement shall
have been, or shall be concurrently with the effectiveness hereof, paid in full
(and any letters of credit outstanding thereunder shall have becomes Letters of
Credit hereunder), the Administrative Agent shall have received a payoff letter
in respect thereof and any Liens in respect thereof shall have been, or shall be
concurrently with the effectiveness hereof, terminated.


(iii)    The Existing Credit Agreement shall be, concurrently with the
effectiveness hereof, refinanced, amended and restated pursuant to this
Agreement and the U.S. Borrower shall have prepaid all Loans outstanding under
(and as defined in) the Existing Credit Agreement (and all accrued and unpaid
interest thereon) and all accrued and unpaid commitment fees and letter of
credit fees under the Existing Credit Agreement, accrued to (but not including)
the Restatement Effective Date.


(cc)    Additional Matters. All corporate and other proceedings, and all
documents, instruments and other legal matters in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory in form and substance to the Administrative Agent,
and the Administrative Agent shall have received such other documents and legal
opinions in respect of any aspect or consequence of the transactions
contemplated hereby or thereby as it shall reasonably request.
6.2    Conditions to Each Credit Extension. The obligation of each Lender to
make any Loan requested to be made by it on any date (including its initial
Loan, if any) and the agreement of the Issuing Lenders to issue or provide any
Letter of Credit (including the initial Letters of Credit, if any) is subject to
the satisfaction or waiver of the following conditions precedent:
(a)    Borrowing Notice. The Administrative Agent shall have received a
Borrowing Notice or Letter of Credit Request pursuant to Section 2.5 or Section
3.3, as the case may be.
(b)    Representations and Warranties. Each of the representations and
warranties made by the U.S. Borrower and the other Loan Parties in or pursuant
to the Loan Documents shall be true and correct in all material respects (except
that any representation and warranty that is qualified by “materiality” or
“Material Adverse Effect” shall be true and correct in all respects as so
qualified) on and as of such date as if such representation and warranty was
made on and as of such date, except to the extent any such representation and
warranty relates solely to a specified prior date, in which case such
representation and warranty shall have been true and correct in all material
respects as of such specified date.




--------------------------------------------------------------------------------




(c)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
(d)    Borrowing Base Report. The Co-Collateral Agents shall have timely
received a Borrowing Base Report for the most recent period for which such
Borrowing Base Report is required to be delivered in accordance with Section
6.1(c) or Section 7.2(c), as applicable.
(e)    Borrowing Availability. After giving effect to such extension of credit
requested to be made on such date,
(i)    the sum of the Total Working Capital Facility Extensions of Credit and
the Total Acquisition Facility Working Capital Extensions of Credit shall not
exceed the Aggregate Borrowing Base Amount as of such date,
(ii)    the Total Acquisition Facility Acquisition Extensions of Credit shall
not exceed the Eligible Acquisition Asset Value,
(iii)    the Total Acquisition Facility Extensions of Credit shall not exceed
the aggregate Acquisition Facility Commitments,
(iv)    the Total Dollar Working Capital Facility Extensions of Credit shall not
exceed the aggregate Dollar Working Capital Facility Commitments,
(v)    the Total Multicurrency Working Capital Facility Extensions of Credit
shall not exceed the aggregate Multicurrency Working Capital Facility
Commitments,
(vi)    such extension of credit shall not result in any Applicable Sub-Limit
(with each Applicable Sub-Limit calculated including the Dollar Equivalent of
any included Extensions of Credit denominated in Canadian Dollars) being
exceeded,
(vii)    with respect to any such extension of credit under the Acquisition
Facility, the Loan Parties shall be in compliance with the covenants set forth
in Section 8.1 calculated on a Pro Forma Basis, and
(viii)    the Administrative Agent shall have received a certificate of a
Responsible Person of the U.S. Borrower (such certificate, the “Availability
Certification”) certifying as to the satisfaction of each of the specific
conditions set forth in Sections 6.2(b) and (c) and clauses (i)-(vii) of Section
6.2(e) as of such date.
(f)    Working Capital Facility Extensions of Credit. If, at the time any
Borrower requests any extension of credit under any Working Capital Facility,
the then outstanding principal balance of the Total Working Capital Facility
Extensions of Credit (including the Dollar Equivalent of the face amount of all
Working Capital Facility Letters of Credit) is less than $12,316,31637,559,200
(such requested extension of credit, a “Working Capital Taxable Advance”), then,
with respect to any Mortgage covering real property located in the State of New
York which has a Secured Amount (as defined in each such Mortgage) allocated to
the Total Working Capital Facility Extensions of Credit which is more than the
then outstanding principal balance of the Total Working Capital Facility
Extensions of Credit (prior to giving effect to the Working Capital Taxable
Advance and calculated including the Dollar Equivalent of the face amount of all
Working Capital Facility Letters of Credit), the U.S. Borrower shall cause to be




--------------------------------------------------------------------------------




recorded in the appropriate land records in which such Mortgage is recorded a
supplemental instrument in form and substance satisfactory to the Administrative
Agent which evidences that each such Mortgage secures such Working Capital
Taxable Advance, and the Borrowers shall pay all applicable mortgage recording
tax on that portion of the Working Capital Taxable Advance which equals the
lesser of (i) (A) the excess of the Secured Amount (as defined in each such
Mortgage) of each such Mortgage which is allocated to the Total Working Capital
Extensions of Credit over (B) the then outstanding principal balance of the
Total Working Capital Extensions of Credit (including the Dollar Equivalent of
the face amount of all Working Capital Facility Letters of Credit) allocated to
such Mortgage without giving effect to such Working Capital Taxable Advance and
(ii) (A) the excess of the outstanding principal balance of the Total Working
Capital Facility Extensions of Credit (including the Dollar Equivalent of the
face amount of all Working Capital Facility Letters of Credit) allocated to such
Mortgage after giving effect to the Working Capital Taxable Advance over (B) the
outstanding principal balance of the Total Working Capital Facility Extensions
of Credit (including the Dollar Equivalent of the face amount of all Working
Capital Facility Letters of Credit) allocated to such Mortgage prior to the
Working Capital Taxable Advance. Before such Working Capital Taxable Advance is
made, the U.S. Borrower shall furnish the Administrative Agent with a recorded,
stamped copy of such supplemental instrument(s) and evidence satisfactory to the
Administrative Agent that all applicable mortgage recording tax due in
connection with such Working Capital Taxable Advance (and the recording of such
supplemental instrument(s) has been paid.
(g)    Acquisition Facility Extensions of Credit. If, at the time any Borrower
requests any extension of credit under the Acquisition Facility, the then
outstanding principal balance of the Total Acquisition Facility Extensions of
Credit (including the face amount of all Acquisition Facility Letters of Credit)
is less than $4,398,68418,440,800 (such requested extension of credit, an
“Acquisition Taxable Advance”), then, with respect to any Mortgage covering real
property located in the State of New York which has a Secured Amount (as defined
in each such Mortgage) allocated to the Acquisition Facility Extensions of
Credit which is more than the then outstanding principal balance of the Total
Acquisition Facility Extensions of Credit (prior to giving effect to the
Acquisition Taxable Advance and calculated including the face amount of all
Acquisition Facility Letters of Credit), the U.S. Borrower shall cause to be
recorded in the appropriate land records in which such Mortgage is recorded a
supplemental instrument in form and substance satisfactory to the Administrative
Agent which evidences that each such Mortgage secures such Acquisition Taxable
Advance, and the Borrowers shall pay all applicable mortgage recording tax on
that portion of the Acquisition Taxable Advance which equals the lesser of (i)
(A) the excess of the Secured Amount (as defined in each such Mortgage) of each
such Mortgage which is allocated to the Total Acquisition Facility Extensions of
Credit over (B) the then outstanding principal balance of the Total Acquisition
Facility Extensions of Credit (including the face amount of all Acquisition
Facility Letters of Credit) allocated to such Mortgage without giving effect to
such Acquisition Taxable Advance and (ii) (A) the excess of the outstanding
principal balance of the Total Acquisition Facility Extensions of Credit
(including the face amount of all Acquisition Facility Letters of Credit)
allocated to such Mortgage after giving effect to the Acquisition Taxable
Advance over (B) the outstanding principal balance of the Total Acquisition
Facility Extensions of Credit (including the face amount of all Acquisition
Facility Letters of Credit) allocated to such Mortgage prior to the Acquisition
Taxable Advance. Before such Acquisition Taxable Advance is made, the U.S.
Borrower shall furnish the Administrative Agent with a recorded, stamped copy of
such supplemental instrument(s) and evidence satisfactory to the Administrative
Agent that all applicable mortgage recording tax due in connection with such
Acquisition Taxable Advance (and the recording of such supplemental
instrument(s) has been paid.
SECTION 7
AFFIRMATIVE COVENANTS





--------------------------------------------------------------------------------




Each of the Borrowers hereby jointly and severally agrees that, commencing on
the Restatement Effective Date and continuing so long as any of the Commitments
remain in effect or any amount is owing to any Lender or the Agents hereunder or
under any other Loan Document (except contingent indemnification and expense
reimbursement obligations for which no claim has been made), each Loan Party
shall:
7.1    Financial Statements. Furnish to the Administrative Agent (for
distribution to each Lender):
(a)    as soon as available, but in any event within one hundred twenty (120)
days after the end of each Fiscal Year of the MLP commencing with the Fiscal
Year ending on December 31, 2014, a copy of (i) the audited consolidated balance
sheet of the MLP and its consolidated Subsidiaries as at the end of such year,
and (ii) the audited consolidated balance sheet of Kildair and its consolidated
Subsidiaries as at the end of such year, in each case with the related
consolidated statements of income and retained earnings and cash flows for such
year, prepared in accordance with GAAP and setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by Ernst & Young LLP or other independent certified public
accountants of nationally recognized standing;, and (iii) the unaudited
consolidated balance sheet of Sprague Resources Canada and its consolidated
Subsidiaries that are Credit Parties as at the end of such year, in each case
with the related consolidated statements of income and retained earnings and
cash flows for such year, prepared in accordance with GAAP;
(b)    as soon as available, but in any event not later than 45 days after the
end of each fiscal quarter of the MLP (except for the fourth fiscal quarter of
each Fiscal Year of the MLP), the unaudited consolidated balance sheet of the
MLP and its consolidated Subsidiaries as at the end of such fiscal quarter and
the related unaudited consolidated statements of income and retained earnings
and cash flows for such quarter and the portion of the Fiscal Year through the
end of such quarter, prepared in accordance with GAAP and setting forth, in each
case in comparative form the figures for the previous year, certified by a
Responsible Person of the U.S. Borrower as being fairly presented in all
material respects (subject to normal year end audit adjustments and the absence
of footnotes);
(c)    as soon as available, but in any event not later than 30 days after the
end of each calendar month, the unaudited consolidated and consolidating balance
sheet of the MLP and its consolidated Subsidiaries as at the end of such
calendar month and the related unaudited consolidated and consolidating
statements of income and the unaudited consolidated retained earnings and cash
flows for such month and the portion of the Fiscal Year through the end of such
month, prepared in accordance with GAAP adjusted on an Economic Basis plus or
minus any Allowed Reserve, as applicable, and setting forth, beginning with the
first calendar month ending after the Restatement Effective Date, in each case
in comparative form the figures for the previous year, certified by a
Responsible Person of the U.S. Borrower, as being fairly presented in all
material respects (subject to normal year-end audit adjustments and the absence
of footnotes);
(d)    as soon as available, but in any event not later than 60 days after the
commencement of each Fiscal Year of the U.S. Borrower, the Annual Budget for
such Fiscal Year;




--------------------------------------------------------------------------------




(e)    as soon as available, but in any event not later than 30 days after the
end of each calendar month, (i) the Operating Forecast for the next succeeding
calendar month and (ii) a comparison of actual performance (as to income) of the
MLP and its consolidated Subsidiaries against the Operating Forecast for such
calendar month;
(f)    concurrently with the delivery of the financial statements referred to in
Section 7.1(a), a Reconciliation Summary for the annual financial statements
delivered pursuant to Section 7.1(a); and
(g)    concurrently with the delivery of the financial statements referred to in
Section 7.1(c), a Reconciliation Summary for the monthly financial statements
delivered pursuant to Section 7.1(c).
All such financial statements (other than the Annual Budgets and the Operating
Forecasts) shall present fairly in all material respects the financial condition
of the Persons covered by such financial statements as at such date and shall be
prepared in reasonable detail and, except as noted herein, in accordance with
GAAP or GAAP adjusted on an Economic Basis plus or minus any Allowed Reserve, as
applicable, applied consistently throughout the periods reflected therein and
with prior periods (except as approved by such accountants or officer, as the
case may be, and disclosed therein and, with regard to the non-annual financial
statements, subject to normal year-end adjustments and the absence of
footnotes). The Annual Budgets and the Operating Forecasts shall have been
prepared in good faith under the direction of a Responsible Person of the
General Partner and based upon good faith estimates and assumptions believed by
the Loan Parties to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount. Information required to be delivered pursuant to
this Section 7.1 shall be deemed to have been delivered if such information, or
one or more annual or quarterly or other reports or proxy statements containing
such information, shall have been posted and shall remain available on a website
maintained by the SEC (such reports or proxy statements, the “SEC Filings”),
provided that the U.S. Borrower shall have notified (which may be made by
facsimile or electronic mail) the Administrative Agent of the posting of any
such information pursuant to Section 7.7(l). In addition, and notwithstanding
any other provision of this Section 7.1, to the extent any SEC Filing shall have
been certified by a Responsible Officer of the MLP, no further certification by
the U.S. Borrower shall be required under this Section 7.1 with respect to the
information contained in such SEC Filing; provided, that the MLP hereby allows
the Administrative Agent and the Lenders to rely upon such certification as if
such certification had been made to the Administrative Agent and the Lenders.
7.2    Certificates; Other Information. Furnish to the Administrative Agent (for
distribution to the Lenders, including, if requested by a Lender, through
posting on Intralinks or other web site in use to distribute information to the
Lenders):
(a)    concurrently with the delivery of the financial statements referred to in
Section 7.1(a), a certificate of the independent certified public accountants
reporting on such financial statements, if such accountants are willing to
provide such certificate (provided that if such independent certified public
accountants are unwilling to provide such certificate and such certificate is
customarily given by independent certified public accountants of nationally
recognized standing in the market, the Loan Parties shall engage another
certified public accountant willing to provide such certificate), stating in
substance that in making the examination necessary therefor no knowledge was
obtained of any Default or Event of Default arising out of the financial
covenants in Section 8.1, except as specified in such certificate;




--------------------------------------------------------------------------------




(b)    concurrently with the delivery of the financial statements referred to in
Section 7.1(c), a certificate of a Responsible Person of the U.S. Borrower
substantially in the form of Exhibit O (such a certificate, a “Compliance
Certificate”) (A) stating that such Responsible Person has obtained no knowledge
of any Default or Event of Default, in each case except as specified in such
certificate, (B) stating the Loan Parties are in material compliance with the
Risk Management Policy and (C) showing in detail the calculations supporting
such Person’s certification of the Loan Parties’ compliance with the
requirements of Sections 8.1(a) and 8.7 and, if such period ends on a date which
is also the end date of a fiscal quarter, the requirements of Sections 8.1(b),
(c) and (d);
(c)    (w) within seven (7) Business Days after the last day of each calendar
month, a Borrowing Base Report for the Loan Parties dated the last day of such
calendar month, (x) within seven (7) Business Days after each Semi-Monthly
Reporting Date at any time that (i) either (A) the Borrowing Base Availability
or (B) the Acquisition Facility Working Capital Sub-Limit, plus, the aggregate
Working Capital Facility Commitments, minus, the Total Working Capital Facility
Extensions of Credit, minus, the Total Acquisition Facility Working Capital
Extensions of Credit is less than or equal to $50,000,000, (ii) both (A) the sum
of the Total Working Capital Facility Extensions of Credit and the Total
Acquisition Facility Working Capital Extensions of Credit exceeds $1,095,000,000
(or if a Dollar Working Capital Facility Increase or Multicurrency Working
Capital Facility Increase has been effected, the aggregate Working Capital
Facility Commitments less $25,000,000) and (B) the Borrowing Base Availability
is less than or equal to $75,000,000 or (iii) an Event of Default shall have
occurred and be continuing, a Borrowing Base Report dated as of the applicable
Semi-Monthly Reporting Date, (y) within seven (7) Business Days following any
request by the Co-Collateral Agents, a Borrowing Base Report for the Loan
Parties dated the date of such request and (z) at any time and from time to
time, as the U.S. Borrower may determine in its sole, absolute discretion, a
Borrowing Base Report for the Loan Parties dated as of a date within the seven
(7) Business Days preceding delivery thereof to the Co-Collateral Agents;
(d)    as soon as available, but in any event not later than seven (7) Business
Days after each Semi-Monthly Reporting Date, a Marked-to-Market Report and
Position Report, as of the applicable Semi-Monthly Reporting Date, in form
reasonably acceptable to the Co-Collateral Agents, certified by the U.S.
Borrower;
(e)    if any such report described in clauses (b), (c) or (d) above is not
reasonably satisfactory in form and substance to the Administrative Agent or the
Co-Collateral Agents, as applicable, the U.S. Borrower shall promptly deliver
such information supplementing such report as the Administrative Agent or the
Co-Collateral Agents, as applicable, may reasonably request;
(f)    concurrently with the delivery of the financial statements referred to in
Section 7.1, a written briefing on any material overdue Account Receivables or
any other material impairment in the value of the assets of the Loan Parties;
(g)    upon request by the Administrative Agent, copies of any Employee Benefit
Plan, Plan, Canadian Benefit Plan, or Canadian Pension Plan and related
documents, reports and correspondence;
(h)    [reserved];
(i)    promptly, and at least one (1) Business Day after the initial execution
and delivery thereof by the parties thereto, (i) notice of the entrance into any
document or agreement governing any Indebtedness incurred by any Loan Party
pursuant to Section 8.2(h) having a principal amount equal to or in excess of
$10,000,000 or that is a note (other than a promissory note evidencing




--------------------------------------------------------------------------------




commercial Indebtedness), debenture, bond or other like obligation, together
with a certificate of a Responsible Person of the U.S. Borrower stating that
such Indebtedness complies with the terms of Section 8.2(h), and (ii) true,
correct and complete copies of any material documents and agreements governing
any Indebtedness incurred by any Loan Party pursuant to Section 8.2(h) having a
principal amount in excess of $50,000,000 or that is a note (other than a
promissory note evidencing commercial Indebtedness), debenture, bond or other
like obligation; and
(j)    promptly, such additional financial and other information regarding the
LoanCredit Parties as any Lender may from time to time reasonably request.
7.3    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on its books.
7.4    Conduct of Business and Maintenance of Existence. (i) Continue to engage
in business of the same general type as now conducted by it or as described in
Section 8.13 and preserve, renew and keep in full force and effect its existence
and take all reasonable action to maintain all material rights, privileges and
franchises necessary or desirable in the normal conduct of its business except
as otherwise permitted pursuant to Section 8.4 or where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; (ii) comply
with all Contractual Obligations and Requirements of Law, except to the extent
that failure to comply therewith could not, in the aggregate, be reasonably
expected to have a Material Adverse Effect and (iii) maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrowers,
their respective Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.
7.5    Maintenance of Property; Insurance. (i) Keep substantially all its
property useful and necessary in its business in good working order and
condition in all material respects (excepting ordinary wear and tear and the
effect of events or circumstances as to which such property is covered by
insurance or as to which funds have been reserved); (ii) maintain with
financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same or a similar business, which insurance shall name the Administrative Agent
for the ratable benefit of the Secured Parties as lender loss payee, in the case
of property insurance, as an additional insured, in the case of liability
insurance, and as an additional insured and recipient of a mortgagee
endorsement, in the case of environmental liability insurance, as its interests
may appear; (iii) furnish to the Administrative Agent (for distribution to the
Lenders through posting on Intralinks or other web site in use to distribute
information to the Lenders), upon request, full information as to the insurance
carried, evidence of the underlying policy, the related cover note and all
addenda thereto; and (iv) promptly pay all insurance premiums.
7.6    Inspection of Property; Books and Records; Discussions. At the sole
expense of the Loan Parties: (i) keep books of records and accounts in
conformity with GAAP that present fairly the financial condition of the MLP and
its consolidated Subsidiaries covered thereby and (ii) within three (3) Business
Days of the date agreed or requested therefor, permit representatives of the
Agents to (x) visit and inspect any of its properties and examine and make
abstracts from any of its books and records upon reasonable notice during normal
business hours once during each twelve (12) month period following the
Restatement Effective Date (or more often at the Co-Collateral Agents’
discretion exercised in good faith); provided that, during the continuance of an
Event of Default, such visits and inspections may occur




--------------------------------------------------------------------------------




at any time, and (y) discuss the business, operations, properties and financial
and other condition of the LoanCredit Parties with officers and employees of the
LoanCredit Parties and with itstheir independent certified public accountants to
the extent consistent with the national policies of such independent certified
public accountants, upon reasonable notice during normal business hours.
Information obtained by the Agents pursuant to this Section 7.6 shall be shared
with a Lender upon the request of such Lender.
7.7    Notices. Promptly give notice to the Administrative Agent (for
distribution to the Lenders, including, if requested by a Lender, through
posting on Intralinks or other web site in use to distribute information to the
Lenders) of:
(a)    the occurrence of any Default or Event of Default;
(b)    any (i) default or event of default under any Contractual Obligation of
any Loan Party or (ii) litigation, investigation or proceeding which may exist
at any time between any Loan Party and any Governmental Authority, which in
either case could reasonably be expected to have a Material Adverse Effect;
(c)    (i) any litigation or administrative or arbitration proceeding to which
any Loan Party is a party in which the amount involved is $5,000,000 or more and
not covered by insurance, segregated cash reserves or bonds, or in which
injunctive or similar relief is sought or (ii) any Lien on any of the Collateral
(other than Liens created hereby or Liens permitted on Collateral pursuant to
Section 8.3);
(d)    the following events: (i) the occurrence of any Reportable Event with
respect to any Single Employer Plan, a determination that a plan is in “at risk”
status within the meaning of Section 430 of the Code, a failure to make any
required contribution to a Plan when such contributions have become due, the
creation of any Lien in favor of the PBGC or a Plan, a determination that a
Multiemployer Plan is in endangered, seriously endangered or critical status, in
each case within the meaning of Section 432 of the Code, or any withdrawal from,
or the termination, Reorganization or Insolvency of, any Multiemployer Plan in
which any Borrower or any other Loan Party is reasonably expected to have a
liability in excess of $5,000,000 or (ii) the institution of proceedings or the
taking of any other action by the PBGC to terminate any Single Employer Plan;
(e)    the Borrowing Base Availability becoming less than or equal to
$50,000,000;
(f)    the Acquisition Facility Working Capital Sub-Limit, plus, the aggregate
Working Capital Facility Commitments, minus, the Total Working Capital Facility
Extensions of Credit, minus, the Total Acquisition Facility Working Capital
Extensions of Credit becoming less than or equal to $50,000,000;
(g)    the sum of the Total Working Capital Facility Extensions of Credit and
the Total Acquisition Facility Working Capital Extensions of Credit exceeding
the Aggregate Borrowing Base Amount;
(h)    the Total Acquisition Facility Acquisition Extensions of Credit exceeding
the Eligible Acquisition Asset Value;
(i)    both (1) the sum of the Total Working Capital Facility Extensions of
Credit and the Total Acquisition Facility Working Capital Extensions of Credit
exceeding $1,095,000,000 (or if a Dollar Working Capital Facility Increase or
Multicurrency Working Capital Facility Increase has been




--------------------------------------------------------------------------------




effected, the aggregate Working Capital Facility Commitments less $25,000,000)
and (2) the Borrowing Base Availability becoming less than or equal to
$75,000,000;
(j)    the occurrence of any event which could reasonably be expected to have a
material adverse effect on the aggregate value of the Collateral;
(k)    a Material Adverse Effect; and
(l)    any filing made by any Borrower or any other Loan Party with the SEC of
any annual, regular, periodic or special report or registration statement which
any Borrower or any other Loan Party files with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934.
Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Person setting forth details of the occurrence referred to therein
and stating what action the Loan Parties propose to take with respect thereto.
7.8    Environmental Laws. (a)(i) With respect to properties and assets located
in Canada, obtain and maintain and comply with all Environmental Permits
required by applicable Environmental Laws in all material respects, (ii) direct
or obtain agreement, to the extent that any lease existing as of the Restatement
Effective Date allows and in all cases pursuant to terms that shall be contained
in all leases renewed or entered into after the Restatement Effective Date,
compliance by all tenants and subtenants, if any, with, any and all applicable
Environmental Laws, and direct all tenants and subtenants to obtain and comply
with and maintain, any and all Environmental Permits required by applicable
Environmental Laws, except to the extent that failure to do so could not be
reasonably expected to have a Material Adverse Effect and (iii) without limiting
the foregoing, comply in all material respects with all material permits,
registrations, licenses or similar authorizations or notifications required to
construct and operate bulk storage tanks and other bulk storage facilities at
the Properties.
(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal, compliance and other actions, required under
Environmental Laws, except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and promptly comply
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws, except to the extent that the same are being contested in
good faith by appropriate proceedings and the pendency of such proceedings could
not be reasonably expected to have a Material Adverse Effect.
7.9    Periodic Audit of Borrowing Base Assets. Permit the Co-Collateral Agents
or any other designee of the Co-Collateral Agents to perform, or to have an
independent inspector mutually reasonably acceptable to the U.S. Borrower and
the Required Lenders perform, a periodic due diligence inspection, test and
review of all of the assets of the Loan Parties that comprise each asset
category set forth in the definitions of “U.S. Borrowing Base” and “Kildair
Borrowing Base” and the Borrowers’ internal controls, credit and risk practices
and trading book on a mutually convenient Business Day once during each twelve
(12) month period following the Restatement Effective Date (or more often at the
Co-Collateral Agents’ discretion exercised in good faith), the results of which
shall be reasonably satisfactory to the Co-Collateral Agents in all material
respects and provided by the Co-Collateral Agents to each Lender; provided,
however, the Co-Collateral Agents or any other designee of the Co-Collateral
Agents shall be entitled to perform additional due diligence inspections, tests
and reviews of such inventory and accounts receivable on Business Days at any
time and/or frequency that the Co-Collateral Agents or the Required Lenders deem
necessary at any time during the occurrence and continuance of an Event of




--------------------------------------------------------------------------------




Default; provided, further, that the expense of all such due diligence
inspections, tests and reviews shall be borne exclusively by the Borrowers.
7.10    Risk Management Policy. (a) Keep the Risk Management Policy in full
force and effect and conduct its business in compliance with the Risk Management
Policy.
(b)    The U.S. Borrower shall provide at least ten (10) Business Days’ prior
written notice to the Administrative Agent (for distribution to the Lenders
through posting on Intralinks) of any proposed amendment, modification,
supplement or other change to such Risk Management Policy, which proposed
amendment, modification, supplement or other change must be approved by the
Administrative Agent (which may require the approval of the Supermajority
Lenders at its reasonable discretion; provided, that (i) subject to the
following clause (ii), failure of a Lender to respond to any request by the
Administrative Agent for approval within ten (10) Business Days after receipt of
such request shall be deemed an approval of such proposed amendment,
modification, supplement or other change and (ii) the Administrative Agent may,
in its sole discretion, extend such ten (10) Business Day period if the
Administrative Agent determines that any such proposed amendment, modification,
supplement or other change requires additional review by any Lender) if it
relates to modifications to stop loss position limits, or contract or commodity
traded limits (including outright position limits). The U.S. Borrower shall
provide to the Administrative Agent (for distribution to the Lenders, including,
if requested by a Lender, through posting on Intralinks or other web site in use
to distribute information to the Lenders), within ten (10) days of the
effectiveness of any such amendment, modification, supplement or other change,
such revised Risk Management Policy in its entirety.
7.11    Collections of Accounts Receivable. (a) Pursuant to and in accordance
with Section 3(c) of the U.S. Security Agreement or Section 3(c) of the Canadian
Security Agreement, as applicable, (i) instruct each Account Debtor of an
Account Receivable to make all payments to the applicable Loan Party in respect
of such Account Receivable to a Controlled Account and (ii) with respect to any
items sent directly to a Loan Party by an Account Debtor, hold such items in
trust for the Secured Parties and promptly deposit such items into a Controlled
Account and (b) otherwise comply with Section 3 of the U.S. Security Agreement,
Section 3 of the Canadian Security Agreement or Section 5 of the Dutch
Receivables Pledge Agreement, as applicable.
7.12    Taxes. Each Loan Party and each of its Subsidiaries shall timely file or
cause to be filed all material Tax returns required to be filed by it and shall
timely pay all material Taxes due and payable by it or imposed with respect to
any of its property and all other material fees or other charges imposed on it
or any of its property by any Governmental Authority (other than any Taxes, fees
or other charges, the amount or validity of which is being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of such Loan Party). Each
Loan Party and each of its Subsidiaries shall withhold all employee withholdings
required to be withheld and shall make all employer contributions required to be
made by it pursuant to applicable law on account of the Canada and Quebec
pension plans, employment insurance and employee income taxes.
7.13    Additional Collateral; Further Actions.
(a)    In the event that any such Loan Party acquires or forms any additional
Subsidiary (other than an Exempt CFC or any Subsidiary thereof or an Immaterial
Subsidiary) (it being understood that the acquisition of any additional
Subsidiary shall include, for purposes of this clause (a), any existing
Subsidiary that ceases to be an Exempt CFC (and any Subsidiary thereof that is
not an




--------------------------------------------------------------------------------




Exempt CFC or a Subsidiary of an Exempt CFC) and any existing Subsidiary that
ceases to be an Immaterial Subsidiary), shall:
(i)    cause such additional Subsidiary to become a party to the applicable
Security Documents and Guarantee;
(ii)    if such additional Subsidiary holds any Capital Stock of any Subsidiary,
cause such additional Subsidiary to execute such pledge agreements or addenda to
the applicable Pledge Agreement, each in form and substance satisfactory to the
Administrative Agent, and take such other action as shall be necessary or
advisable (including the filing of financing statements on Form UCC-1, PPSA
financing statements and financing change statements and the delivery of pledge
agreements) in order to perfect the pledge of all of the Capital Stock of such
Subsidiary in favor of the Administrative Agent for the benefit of the Secured
Parties; provided that in the case of a pledge of Capital Stock of any
Subsidiary that is an Exempt CFC, no more than 65% of the voting Capital Stock
of such Subsidiary shall be pledged;
(iii)    cause such additional Subsidiary to deliver to the Administrative Agent
and the Lenders all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations; including the USA PATRIOT Act and CAML;
(iv)    if effective to perfect a Lien on such accounts in the applicable
jurisdiction in respect of such accounts in any jurisdiction in the United
States or Canada or otherwise requested by the Administrative Agent in its sole
discretion, cause an Account Control Agreement for each Deposit Account (other
than any Excluded Account), Securities Account and Commodity Account of such
additional Subsidiary to be executed and delivered by such Subsidiary and the
bank, broker or other Person maintaining such Deposit Account, Securities
Account or Commodity Account to the extent required by the U.S. Security
Agreement, the Canadian Security Documents or the Dutch Receivables Pledge
Agreement, as applicable;
(v)    at the request of the Administrative Agent, solely with respect to any
real property having a value equal to or in excess of $500,000, (A) cause any
such additional Subsidiary that owns a fee simple or material leasehold estate
in real property located in the United States or Canada to (i) prepare, execute
and deliver a mortgage, deed of trust or deed of hypothec, as applicable, (if
and to the extent permissible under the terms of the lease) in substantially the
same form as the Mortgage and Security Agreement together with any Form UCC-1
financing statements and PPSA financing statements required by the
Administrative Agent and (ii) for any real property located in the United
States, deliver a “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination and with respect to each such real property that is
located in a flood zone, flood acknowledgements executed by the U.S. Borrower
and, with respect to any such real property and any Mortgaged Property located
in Canada in a flood plain, flood insurance and evidence of the payment of
premiums then due and payable for such flood insurance, in each case in form and
substance reasonably satisfactory to the Administrative Agent and subject to the
requirements set forth in Section 6.1(z), (B) cause any such Subsidiary that
owns a fee simple or material leasehold estate in such real property located
outside of the United States or Canada to prepare, execute and deliver all




--------------------------------------------------------------------------------




mortgage or security documentation determined by the Administrative Agent to be
sufficient to create and/or perfect a Lien in favor of the Administrative Agent
on such real property, and to take such other actions as the Administrative
Agent shall request in order to create and/or perfect a Lien in favor of the
Administrative Agent on such real property of such Subsidiary and (C) cause such
Subsidiary to deliver a mortgage title insurance policy (only for such real
property located in the United States or Canada), survey (only for such real
property located in the United States or Canada) and appraisal of the real
property, in each case in form and substance reasonably satisfactory to the
Administrative Agent subject to the matters and in the form required by Sections
6.1(t) and (u); and
(vi)    take any other action as shall be necessary or advisable (including the
filing of financing statements on Form UCC-1 and PPSA financing statements and
any other filing necessary to maintain the perfection of the security interest
in the applicable jurisdiction) to cause such Lien described in this Section
7.13(a) to be a Perfected First Lien on all right, title and interest of such
Collateral.
(b)    The Administrative Agent shall be entitled to receive legal opinions of
one or more counsel to the Borrowers and such additional Subsidiary addressing
such matters as the Administrative Agent may reasonably request and as is
customary opinion practice, including the enforceability of each Security
Document to which such additional Subsidiary becomes a party and the pledge of
the Capital Stock of such Subsidiary, and the creation, validity and perfection
of the Liens so granted by such Subsidiary and the U.S. Borrower and/or other
Loan Parties to the Administrative Agent for the benefit of the Lenders.
(c)    (i) With respect to any fee simple or material leasehold estate in real
property having a value equal to or in excess of $500,000 of any of the Loan
Parties located in the United States or Canada which were not Mortgaged
Properties on the Restatement Effective Date, including pipelines, identified by
the Administrative Agent or with respect to any such property acquired by any
Loan Party after the Restatement Effective Date, the applicable Loan Party
shall, upon the request of the Administrative Agent, prepare, execute and
deliver a mortgage, deed of trust or deed of hypothec, as applicable (if and to
the extent permissible under the terms of the lease), in substantially the same
form as the Mortgage and Security Agreement (or Quebec Security Documents in the
case of real property located in the Province of Quebec) together with any Form
UCC-1 financing statements and PPSA financing statements required by the
Administrative Agent, and with respect to any fee simple or leasehold estate in
real property of any of the Loan Parties (other than an Exempt CFC or any
Subsidiary thereof) located outside the United States and Canada, the applicable
Loan Party shall prepare, execute and deliver all mortgage or security
documentation determined by the Administrative Agent to be sufficient to create
and/or perfect a Lien in favor of the Administrative Agent on such real
property, and take such other actions as the Administrative Agent shall request
in order to create and/or perfect a Lien in favor of the Administrative Agent on
any Mortgaged Property of such Loan Party; and (ii) with respect to any
Mortgaged Property having a value equal to or in excess of $500,000 of any Loan
Party (whether or not mortgaged on the Restatement Effective Date or
thereafter), the applicable Loan Party shall, upon the request of the
Administrative Agent, cause such Loan Party to deliver a mortgagee’s title
insurance policy (only for a Mortgaged Property located in the United States or
Canada), survey (only for a Mortgaged Property located in the United States or
Canada) and appraisal of such Mortgaged Property, in each case in form and
substance reasonably satisfactory to the Administrative Agent subject to the
matters and in the form required by Sections 6.1(t) and (u) hereof, (iii) upon
the request of the Administrative Agent, the U.S. Borrower shall deliver legal
opinions of one or more counsel to the applicable Loan Party with respect to
each Mortgage and Security Agreement and each non-United States or non-Canadian
mortgage




--------------------------------------------------------------------------------




and collateral document (in each case, covering real property having a value
equal to or in excess of $500,000), addressing such matters as the
Administrative Agent may reasonably request and is customary opinion practice,
including the enforceability of such Security Documents, and the creation,
validity and perfection of the Liens so granted by the applicable Loan Party and
(iv) with respect to any Mortgaged Property located in the United States and
having a value equal to or in excess of $500,000 of any Loan Party (whether or
not mortgaged on the Restatement Effective Date or thereafter), the applicable
Loan Party shall deliver, upon the request of the Administrative Agent, a
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination and if such Mortgaged Property is located in a flood zone, flood
acknowledgements executed by the U.S. Borrower, and with respect to any such
property and any Mortgaged Property located in Canada, flood insurance and
evidence of the payment of premiums then due and payable for such flood
insurance, in each case in form and substance reasonably satisfactory to the
Administrative Agent and subject to the requirements set forth in Section
6.1(z).
(d)    Upon request of the Administrative Agent (which request shall not be made
unless the Administrative Agent has a reasonable basis to make such request with
respect to one or more Mortgaged Properties), the Loan Parties shall promptly
order and, upon completion, provide the Administrative Agent with an
Environmental Report as described under Section 6.1(x). The Administrative Agent
may, upon the receipt of a Phase I ESA and after consultation with the U.S.
Borrower regarding the results of such Phase I ESA and the recommendations
therein, require the delivery of further environmental assessments or reports to
the extent such further assessments or reports are recommended in the Phase I
ESA or the Administrative Agent has a reasonable basis to require such further
assessments or reports.
7.14    Use of Proceeds. Use the entire amount of the proceeds of the Loans and
the Letters of Credit as set forth in Section 5.21.
7.15    Cash Management. Maintain all of the Pledged Accounts of the Loan
Parties at a Cash Management Bank.
7.16    New Business Valuations of Approved Acquisition Assets. If at any time
any Approved Acquisition Asset has been destroyed or damaged in any material
respect or any other event or condition has occurred that results in a material
adverse change in the value of any Approved Acquisition Asset, (a) the U.S.
Borrower shall promptly notify the Administrative Agent thereof, and permit the
Administrative Agent, in its sole discretion, and at sole expense of the
Borrowers and the other Loan Parties, to obtain a new Business Valuation of such
Approved Acquisition Asset and (b) without derogating from the U.S. Borrower’s
obligations to provide notification pursuant to clause (a) above, if the
Administrative Agent otherwise becomes aware of any such destruction, damage,
event or condition without notification from the U.S. Borrower, the
Administrative Agent shall be permitted, in its sole discretion, upon notice to
and at the sole expense of the Borrowers and the other Loan Parties, to obtain a
new Business Valuation of such Approved Acquisition Asset, provided that in the
case of clause (a) or (b), a new Business Valuation shall not be required if the
U.S. Borrower has agreed to remove the affected Approved Acquisition Asset from
the calculation of the Eligible Acquisition Asset Value.
7.17    Post-Closing Matters. (a) Within 60 days after the Restatement Effective
Date (or such longer time as may be agreed by the Administrative Agent), deliver
duly executed Account Control Agreements (and, if applicable, amendments to any
Account Control Agreements executed under the Existing Credit Agreement that are
necessary in order for such Account Control Agreements to be in full force and
effect after giving effect to the Restatement Effective Date) with respect to
each Pledged Account in existence on the Restatement Effective Date.




--------------------------------------------------------------------------------




(b)    With respect to each Existing Mortgaged Property, deliver to the
Administrative Agent within 60 days after the Restatement Effective Date (or
such longer time as may be agreed by the Administrative Agent), the following in
form and substance reasonably satisfactory to the Administrative Agent:
(i)    an amendment to the Mortgage and Security Agreement encumbering such
Mortgaged Property, duly executed and acknowledged by the applicable Loan Party
(each, a “Mortgage Amendment”);
(ii)    a date-down endorsement to the title insurance policy covering the
Mortgage and Security Agreement encumbering such Mortgaged Property (or if a
date-down is not available for a particular jurisdiction, a new title insurance
policy in the same insured amount as originally issued or marked up
unconditional title commitment, pro forma policy or binder for such insurance),
in the same insured amount as originally issued, if applicable, and in form and
substance not materially less favorable to the Administrative Agent or the
Lenders as such title policies or marked up unconditional title commitments, pro
forma policies or binders delivered on or prior to the Restatement Effective
Date in connection with delivery of the existing Mortgage and Security
Agreements;
(iii)    evidence of payment of all applicable filing, documentary, stamp,
intangible, mortgage and recording taxes, recording and filing fees, and title
insurance premiums and fees in connection with the matters set forth in clauses
(i), (ii) and (iii) above; and
(iv)    customary legal opinions with respect to each Mortgage Amendment,
addressed to the Administrative Agent and the other Secured Parties, as to such
matters the Administrative Agent may reasonably request.
(c)    With respect to each Mortgaged Property (other than Existing Mortgaged
Properties and other than properties located in Canada), deliver to the
Administrative Agent within 60 days (or 120 days with respect to any Mortgaged
Property that is a leasehold estate) after the Restatement Effective Date (or
such longer time as may be agreed by the Administrative Agent), the following in
form and substance reasonably satisfactory to the Administrative Agent; provided
that with respect to any such Mortgaged Property that is a leasehold estate, the
Loan Parties shall be required to comply with the following only if the relevant
lease permits the mortgaging of such leasehold or the landlord thereof has
otherwise consented to the mortgaging of such leasehold (and the applicable
Borrower shall use reasonable efforts to obtain such consent and a recorded
memorandum of such lease):
(i)    real property appraisals from an appraiser reasonably acceptable to the
Administrative Agent;
(ii)    current or existing ALTA/ACSM surveys reasonably acceptable to the
Administrative Agent and which are sufficient for the title insurance company to
remove the survey exception for each Mortgage Policy and to issue such
survey-dependent endorsements as are requested by the Administrative Agent.
(iii)    a Mortgage and Security Agreement, executed and delivered by a duly
authorized officer of the applicable Loan Party securing the total amount of the
Obligations, provided, however, that with respect to any Mortgaged Property
located in a jurisdiction which imposes mortgage recording taxes or similar
fees, the amount secured thereby may be limited to an amount not less than 100%
of the appraised value of the land and improvements constituting such Mortgaged
Property which is subject to the Mortgage and Security Agreement




--------------------------------------------------------------------------------




(iv)    with respect to each Mortgage and Security Agreement intended to cover
such Mortgaged Property, a policy or policies of title insurance insuring the
Lien of the Mortgage and Security Agreement on such Mortgaged Property, in an
amount equal to, for any fee mortgage policy, the aggregate of the land value
and insurable building and improvements value of such Mortgaged Property (or
such lesser amount as may be acceptable to Administrative Agent), and for any
leasehold mortgage policy, an agreed upon value of the leasehold estate
reasonably acceptable to the Administrative Agent, issued by a nationally
recognized title insurance company insuring the Lien of such Mortgage and
Security Agreement as a valid first Lien on the Mortgaged Property described
therein, free of all other Liens that are not expressly permitted under this
Agreement, containing no general survey exception or mechanics lien exception
and issued together with such endorsements and affirmative coverage as the
Administrative Agent may reasonably request;
(v)    an American Society for Testing & Materials E1527-05 compliant Phase I
Environmental Site Assessment (“ESA”), inclusive of 40 CFR 312 representations
for each Mortgaged Property, prepared by an environmental consultant reasonably
acceptable to the Administrative Agent in form, scope and substance reasonably
satisfactory to the Administrative Agent, together with a letter from the
environmental consultant permitting the Agents and the Lenders to rely on the
ESA as if addressed to and prepared for each of them; and
(vi)    customary legal opinions with respect to each such Mortgaged Property,
addressed to the Administrative Agent and the other Secured Parties, as to such
matters the Administrative Agent may reasonably request.
7.18    Additional Post-Closing Transactions. No later than (i) one Business Day
after the Restatement Effective Date, effectuate the ULC Conversion, (ii) three
Business Days after the Restatement Effective Date, file the Kildair Election
with the IRS, (iii) four Business Days after the Restatement Effective Date,
file the Kildair Subsidiary Election with the IRS and (iv) January 2, 2015,
effect the Amalgamation.
7.19    Canadian Pension Plans and Benefit Plans. (a) For each existing, or
hereafter adopted, Canadian Pension Plan and Canadian Benefit Plan, in a timely
fashion comply with and perform in all material respects all of its obligations
under and in respect of such Canadian Pension Plan or Canadian Benefit Plan,
including under any funding agreements and all applicable laws (including any
fiduciary, funding, investment and administration obligations).
(b)    Remit, withhold or pay (and cause each of its Subsidiaries to remit ,
withhold or pay) all employer or employee payments, contributions or premiums
required to be remitted, withheld or paid to or in respect of each Canadian
Pension Plan or Canadian Benefit Plan, in each case in a timely fashion in
compliance in all material respects with the terms thereof, any funding
agreements and all applicable laws.
(c)    Deliver to the Administrative Agent (i) if requested by the
Administrative Agent, copies of each annual and other return, report or
valuation with respect to each Canadian Pension Plan as filed with any
applicable Governmental Authority; (ii) promptly after receipt thereof, a copy
of any material direction, order, notice, ruling or opinion that any Loan Party
or any Subsidiary of any Loan Party may receive from any applicable Governmental
Authority with respect to any Canadian Pension Plan; (iii) notification with 30
days of any increases having a cost to one or more of the Loan Parties and their
Subsidiaries in excess of $500,000 per annum in the aggregate, in the benefits
of any existing Canadian Pension Plan or Canadian Benefit Plan, or the
establishment of any new Canadian Pension Plan




--------------------------------------------------------------------------------




or Canadian Benefit Plan, or the commencement of contributions to any such plan
to which any Loan Party was not previously contributing; and (iv) notification
within 30 days of any voluntary or involuntary termination of, or participation
in, a Canadian Pension Plan or a Canadian Benefit Plan.
7.20    Center of Main Interest. Each Loan Party organized under the laws of the
Netherlands shall maintain its center of main interests in the Netherlands for
the purposes of the Insolvency Regulation.
SECTION 8
NEGATIVE COVENANTS

Each of the Borrowers hereby jointly and severally agrees that, commencing on
the Restatement Effective Date and continuing so long as any of the Commitments
remain in effect or any amount is owing to any Lender or any Agent hereunder or
under any other Loan Document (except contingent indemnification and expense
reimbursement obligations for which no claim has been made), no LoanCredit Party
shall, directly or indirectly:
8.1    Financial Condition Covenants.
(a)    Minimum Consolidated Net Working Capital. Permit, as of the last day of
any calendar month, the Consolidated Net Working Capital to be less than the
Minimum Consolidated Net Working Capital Amount applicable as of such day in
accordance with the definitions thereof.
(b)    Minimum Consolidated Fixed Charge Coverage Ratio. Permit, as of the last
day of any fiscal quarter (commencing with the fiscal quarter ending December
31, 2014), for the twelve (12) month period ending on such day, the Consolidated
Fixed Charge Coverage Ratio to be less than the Minimum Consolidated Fixed
Charge Coverage Ratio.
(c)    Maximum Consolidated Senior Secured Leverage Ratio. Permit, as of the
last day of any fiscal quarter (commencing with the fiscal quarter ending
December 31, 2014), for the twelve (12) month period ending on such day, the
Consolidated Senior Secured Leverage Ratio to exceed the Maximum Consolidated
Senior Secured Leverage Ratio applicable as of such day in accordance with the
definition thereof.
(d)    Maximum Consolidated Total Leverage Ratio. Permit, as of the last day of
any fiscal quarter (commencing with the fiscal quarter ending December 31,
2014), for the twelve (12) month period ending on such day, the Consolidated
Total Leverage Ratio to exceed the Maximum Consolidated Total Leverage Ratio
applicable as of such day in accordance with the definition thereof.
8.2    Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, or permit any preferred stock to be issued or outstanding, except:
(a)    Indebtedness of such Loan Party under this Agreement and the other Loan
Documents;
(b)    (i) any Intercompany Subordinated Indebtedness and (ii) any Axel Johnson
Subordinated Indebtedness;
(c)    Indebtedness in respect of purchase money security interests, Financing
Leases or Synthetic Leases; provided that the aggregate amount of Indebtedness
incurred pursuant to this Section 8.2(c) in any Fiscal Year shall not exceed
$50,000,000;




--------------------------------------------------------------------------------




(d)    Indebtedness outstanding on the Restatement Effective Date and listed on
Schedule 8.2, or any refinancings, refundings, renewals or extensions thereof
(such refinanced, refunded, renewed or extended Indebtedness, “Permitted
Refinancing Indebtedness”); provided that (i) the stated amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension (except to the extent of non-cash interest), (ii) such
refinancing, refunding, renewal or extended Indebtedness shall (A) not have a
stated final maturity prior to the final maturity date of the Indebtedness being
refinanced, refunded, renewed or extended and (B) have an average life to
maturity equal to or greater than such Indebtedness, (iii) the terms of such
refinancing, refunding, renewal or extension, taken as a whole, shall not be
more restrictive than the terms of such Indebtedness, (iv) any guarantee entered
into in connection with such refinancing, refunding, renewal or extension that
is not a refinancing of an existing guarantee of such Indebtedness shall not be
permitted under this Section 8.2(d) and (v) if the Indebtedness being
refinanced, refunded, renewed or extended is subordinated, such Permitted
Refinancing Indebtedness shall be subordinated to at least the same extent, and
on terms at least as favorable to the Lenders, as the Indebtedness being
refinanced, refunded, renewed or extended;
(e)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that such Indebtedness (other than
credit or purchase cards) is extinguished within one (1) Business Day after
notification to any LoanCredit Party of its incurrence;
(f)    Indebtedness under one or more Contango Facilities in an amount
outstanding at any time not to exceed $125,000,000 in the aggregate;
(g)    limited recourse Indebtedness of any Borrower or any other LoanCredit
Party to any Governmental Authority in respect of a capital project financing
provided by such Governmental Authority, but only so long as (i) such funding
accounts for 100% of the capital costs of such project in excess of any
Investment by such Borrower or such LoanCredit Party, (ii) the recourse to such
Borrower or such LoanCredit Party, as applicable, with respect to such
Indebtedness is limited to its interest in the project financed by such
Indebtedness and proceeds from the operation of such project, (iii) the
aggregate principal amount of all such Indebtedness at any time outstanding
shall not exceed $20,000,000 and (iv) the terms of such Indebtedness are
reasonably satisfactory to the Administrative Agent; and


(h)    additional unsecured Indebtedness of the Loan Parties in an aggregate
principal amount (for all Loan Parties) not to exceed $500,000,000 at any one
time outstanding; provided, that (i) the terms of such unsecured Indebtedness
shall not be more restrictive, in the aggregate to the Loan Parties, than the
terms, conditions, covenants and defaults contained in the Loan Documents, (ii)
the terms of such unsecured Indebtedness shall permit Obligations under the Loan
Documents in a principal amount at least equal to 115% of the combined aggregate
amount of the Working Capital Facility Commitments in effect as of the date the
documentation for any such unsecured Indebtedness is entered into and the
Acquisition Facility Commitments in effect as of the date the documentation for
any such unsecured Indebtedness is entered into without meeting any financial
ratio test (including any incurrence test) contained in the documentation for
such unsecured Indebtedness, (iii) the Weighted Average Life to Maturity of such
unsecured Indebtedness shall be at least ninety-one (91) days after the Maturity
Date, (iv) the maturity date of such unsecured Indebtedness shall be at least
six (6) months after the Maturity Date, (v) such unsecured Indebtedness shall
not be guaranteed by any Subsidiary of the MLP that is not a Loan Party; and
(vi) no Default or Event of Default shall have occurred and be continuing as of
the date




--------------------------------------------------------------------------------




of incurrence or refinancing of such unsecured Indebtedness (or would occur as a
result thereof) and as of such date, the Loan Parties would be in compliance
with the covenants set forth in Section 8.1 calculated on a Pro Forma Basis as
of such date assuming the incurrence of such unsecured Indebtedness.
Notwithstanding the foregoing, in no event shall any Indebtedness of (i) any
LoanCredit Party, on the one hand, owing to (ii) the MLP or any Subsidiary or
any Affiliate of the MLP, on the other hand, be permitted hereunder other than
pursuant to Section 8.2(b).


8.3    Limitation on Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:
(a)    Liens for taxes, assessments or governmental charges or levies not yet
due and payable or which are being contested in good faith by appropriate
proceedings; provided that adequate reserves with respect thereto are maintained
on the books of such LoanCredit Party, in conformity with GAAP;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s Liens, or other similar Liens arising in the ordinary course of
business which are not overdue for a period of more than 60 days or which are
being contested in good faith by appropriate proceedings or which have been
bonded over or otherwise adequately secured against;
(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation or in connection
with casualty insurance;
(d)    deposits or bonds to secure (i) the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds and (ii) indemnities, performance and similar bonds and other
obligations of a like nature incurred in the ordinary course of business;
(e)    Permitted Cash Management Liens;
(f)    easements, rights-of-way, restrictions and other similar title exceptions
and encumbrances, landlords’ and lessors’ Liens on rented premises and
restrictions on transfers of leases, each incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount, secure
obligations that do not constitute Indebtedness, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the LoanCredit Parties;
(g)    Liens arising from precautionary or unauthorized Uniform Commercial Code
or PPSA financing statements or applications for registration of a hypothec
under the Register of Personal and Movable Real Rights (Quebec) under the Civil
Code of Quebec;
(h)    Liens created pursuant to the Security Documents and the other Loan
Documents;
(i)    First Purchaser Liens;
(j)    netting and other offset rights granted by any LoanCredit Party to
counterparties under Commodity Contracts and Financial Hedging Agreements on or
with respect to payment and other obligations owed by such LoanCredit Party to
such counterparties;




--------------------------------------------------------------------------------




(k)    Liens in existence on the Restatement Effective Date that are listed, and
the property subject thereto described, on Schedule 8.3;
(l)    Liens on cash and short-term investments deposited as collateral by a
LoanCredit Party under any Commodity Contract or Financial Hedging Agreement
with the counterparty (or counterparties) thereto;
(m)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.1(i) or securing appeal or other surety bonds
related to such judgments;
(n)    Liens of thean account bank on currency, Cash Equivalents, commodities or
Commodities Contracts of the Loan PartiesWintergreen or Sprague Resources
Canada, deposited in, or credited to, any Controlled Account that are subject to
an Aaccount Control Agreementwith such account bank; provided that, such Liens
are specifically permitted by such Account Control Agreement or arise by
operation of law;
(o)    Liens securing Indebtedness of the LoanCredit Parties permitted by
Section 8.2(f); provided that such Liens do not at any time encumber any
property other than the inventory, forward contracts and receivables related to
the Cash and Carry Transactions financed by such Indebtedness;
(p)    Liens securing Indebtedness of the LoanCredit Parties permitted by
Section 8.2(g) on the property being financed by such Indebtedness and proceeds
of such property;
(q)    restrictions under federal, provincial, territorial and state securities
laws on the transfer of securities;
(r)    Liens constituting purchase money security interests (including
mortgages, conditional sales, Financing Leases and any other title retention or
deferred purchase devices) in real property, interests in leases or personal
property existing or created on the date on which such property is acquired;
provided, however, that (i) each such security interest shall attach solely to
the particular item of property so acquired, and the principal amount of
Indebtedness secured thereby shall not exceed the cost (including all such
Indebtedness secured thereby, whether or not assumed) of such item of property;
and (ii) the Indebtedness secured thereby was incurred, and permitted, pursuant
to Section 8.2(c);
(s)    Liens securing the Maine Dock Liability Obligations in connection with
the incurrence of such liability; provided, however, that such Lien shall attach
solely to the property acquired; and
(t)    Liens on assets not included in the U.S. Borrowing Base or the Kildair
Borrowing Base securing obligations of the Loan Parties in an amount not to
exceed $2,500,000 in the aggregate at any one time outstanding.
Notwithstanding anything to the contrary contained in this Agreement or any
Security Document (including any provision for, reference to, or acknowledgement
of, any Lien or Permitted Borrowing Base Lien or Permitted Cash Management
Lien), nothing herein and no approval by the Administrative Agent or Lenders of
any Lien, Permitted Borrowing Base Lien or Permitted Cash Management Lien
(whether such approval is oral or in writing) shall be construed as or deemed to
constitute a subordination by the Administrative Agent or the Lenders of any
security interest or other right, interest or Lien in or to the Collateral or
any part thereof in favor of any Lien, Permitted Borrowing Base Lien or
Permitted Cash




--------------------------------------------------------------------------------




Management Lien or any holder of any Lien, Permitted Borrowing Base Lien or
Permitted Cash Management Lien.
8.4    Limitation on Fundamental Changes. Other than the Amalgamation, enter
into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, assign, transfer or otherwise dispose of, all or substantially all of its
property, business or assets of such LoanCredit Party, except for the following,
in each case so long as, at the time thereof and immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing:
(a)    (x) the merger, consolidation, amalgamation or liquidation of any
Subsidiary into the U.S. Borrower in a transaction in which the U.S. Borrower is
the surviving or resulting entity and (y) at any time after the Amalgamation,
the merger, consolidation, amalgamation or liquidation of any Subsidiary of the
Canadian Borrower into the Canadian Borrower in a transaction in which the
Canadian Borrower is the surviving or resulting entity;
(b)    the merger, consolidation, amalgamation or liquidation of any
Wholly-Owned Subsidiary (including the liquidation of Sprague Canadian
Properties LLC immediately after the consummation of the Kildair Acquisition but
excluding any Borrower) into or with a Wholly-Owned Subsidiary or the merger,
consolidation, amalgamation or liquidation of any Person into a Wholly-Owned
Subsidiary (other than any Borrower) or pursuant to which such Person will
become a Wholly-Owned Subsidiary (other than any Borrower) in a transaction in
which the resulting or surviving entity is a Wholly-Owned Subsidiary (it being
understood that if any Person involved is a Loan Party, the surviving entity
shall be a Loan Party);
(c)    the conveyance, sale, lease, assignment, transfer or disposal of all, or
substantially all, of the property, business or assets of (i) a Loan Party to
another Loan Party or (ii) Wintergreen or Sprague Resources Canada to another
Credit Party;
(d)    sales or other Dispositions permitted under Section 8.6 (other than
Section 8.6(h)); and
(e)    any inactive Subsidiary (other than the Canadian Borrower) may be
liquidated;
provided that, notwithstanding anything to the contrary herein, prior to the
Amalgamation, no Initial Canadian Borrower may enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets, other than the Amalgamation and the liquidation of Sprague Canadian
Properties LLC.
8.5    Restricted Payments. Declare or pay any dividend (other than
distributions payable solely in common Capital Stock of the MLP) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any shares of any class of Capital Stock of any LoanCredit Party or any warrants
or options to purchase any such Stock, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or Property or in obligations of any LoanCredit Party (such
declarations, payments, setting apart, purchases, redemptions, defeasances,
retirements, acquisitions and distributions, being herein called “Restricted
Payments”); provided that:




--------------------------------------------------------------------------------




(a)    the MLP at any time may make Restricted Payments payable solely in common
Capital Stock of the MLP;
(b)    any LoanCredit Party that is a Subsidiary of the MLP may make Restricted
Payments to the MLP or any other LoanCredit Party that owns Capital Stock of
such LoanCredit Party;
(c)    [reserved];
(d)    the MLP may (i) redeem, repurchase or otherwise acquire or retire for
value its Capital Stock or (ii) pay, settle, exercise, redeem, repurchase, or
exchange any other award constituting a Restricted Payment, in the case of
clauses (i) and (ii), that is held or received by current or former officers,
directors or employees (or their estates or beneficiaries under their estates or
their immediate family members), of the General Partner and the MLP or any of
its Subsidiaries pursuant to any equity subscription agreement, equity plan,
equity option agreement, unitholders’ agreement, incentive plan or similar
agreement under which such Capital Stock was issued or such award made; provided
that the aggregate cash consideration paid therefor in any calendar year
(commencing with the 2014 calendar year) does not exceed an aggregate amount of
$2,500,000 (with unused amounts in any calendar year being permitted to be
carried over for the two succeeding calendar years);
(e)    the following shall be permitted: (i) any repurchase of Capital Stock
deemed to occur upon the exercise of units, options or other rights to the
extent such Capital Stock represents a portion of the exercise price of those
units, options or other rights; (ii) any repurchase or other acquisition of
Capital Stock made in lieu of withholding taxes in connection with any exercise
or exchange of equity options, warrants, incentives or other rights to acquire
Capital Stock; and (iii) any payment of cash made in lieu of the issuance of
fractional units upon the exercise of units, options, or other rights or the
conversion or exchange of Capital Stock of any such Person; provided that the
aggregate cash consideration paid pursuant to this clause (e) in any calendar
year (commencing with the 2014 calendar year) does not exceed an aggregate
amount of $2,500,000; and
(f)    the MLP may make Restricted Payments (including quarterly distributions
contemplated under the MLP Partnership Agreement) if at the time of such
Restricted Payment and after giving effect thereto, no Event of Default has
occurred and is continuing and the Loan Parties are in compliance with the
covenants set forth in Section 8.1 calculated on a Pro Forma Basis after giving
effect to such Restricted Payment.
8.6    Limitation on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including Accounts
Receivable and leasehold interests), whether now owned or hereafter acquired,
or, in the case of any Subsidiary, issue or sell or permit the issuance or sale
of any shares of such Subsidiary’s Capital Stock to any Person other than any
Loan Party or any Wholly-Owned Subsidiary, except:
(a)    the sale or other disposition of obsolete or worn out property in the
ordinary course of business;
(b)    the sale or other disposition of any property in the ordinary course of
business;
(c)    the sale of Eligible Commodities and Eligible RINs in the ordinary course
of business;




--------------------------------------------------------------------------------




(d)    sales or other dispositions of Investments permitted under Section 8.8 in
the ordinary course of business;
(e)    leases or subleases of real property not material to the business of any
LoanCredit Party entered into in the ordinary course of business;
(f)    the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;
(g)    any Disposition of Acquisition Assets so long as at the time of and after
giving effect to such Disposition, Total Acquisition Facility Acquisition
Extensions of Credit (after giving effect to any repayment of the Acquisition
Facility occurring in connection with such Disposition) do not exceed the
Eligible Acquisition Asset Value, and no Default or Event of Default shall have
occurred and be continuing;
(h)    sales or other Dispositions permitted under Section 8.4 (other than
Section 8.4(d));
(i)    any Disposition by (i) a Loan Party to another Loan Party or (ii)
Wintergreen or Sprague Resources Canada to another Credit Party;
(j)    any Disposition occurring on the Restatement Effective Date pursuant to
any agreement listed on Schedule 8.10;
(k)    any Restricted Payment permitted by Section 8.5 and any Investment
permitted by Section 8.8; and
(l)    any of the following: (i) the termination or unwinding of any Financial
Hedging Agreement or Commodity OTC Agreement; (ii) the surrender, modification,
release or waiver of contract rights; or (iii) the settlement, release,
modification, waiver or surrender of contract, tort or other claims of any kind.
8.7    Limitation on Capital Expenditures. Make or commit to make (by way of the
acquisition of securities of a Person or otherwise) Capital Expenditures other
than: (i) Capital Expenditures made with respect to the maintenance or
improvement of assets or property then owned by any LoanCredit Party innot to
excessed of $25,000,000 in the aggregate in any Fiscal Year; or (ii) Capital
Expenditures made with respect to any acquisition of any additional assets or
property in a single transaction innot to excessed of $60,000,000, provided that
the aggregate amount of such Capital Expenditures for all such acquisitions of
additional assets or property in any Fiscal Year shall not exceed $100,000,000
or (iii) Capital Expenditures made in respect of Project X upon the consummation
thereof (provided that no Capital Expenditures shall be permitted under this
clause (iii) after September 30, 2016).
8.8    Limitation on Investments, Loans and Advances. Other than as required in
connection with the Amalgamation, make any Investment in any Person, except:
(a)    extensions of trade credit in the ordinary course of business (including,
for the avoidance of doubt, ordinary course extensions of credit under Commodity
Contracts and Financial Hedging Agreements made in accordance with the Risk
Management Policy);




--------------------------------------------------------------------------------




(b)    Investments in Cash Equivalents;
(c)    Investments (i) by any Credit Party in any Loan Party, (ii) by any Loan
Party in any other Loan Party;Wintergreen or Sprague Resources Canada in
existence on the Amendment Effective Date together with any renewals and
extensions thereof, so long as the principal amount of such renewal or extension
does not exceed the original principal amount of such Investment, and (iii) by
any Loan Party in Wintergreen or Sprague Resources Canada after the Amendment
Effective Date provided that the aggregate amount of such Investments shall not
exceed $3,000,000 in any Fiscal Year;
(d)    Investments consisting of cash and Cash Equivalents posted as collateral
to satisfy margin requirements with counterparties of Commodity Contracts or
Financial Hedging Agreements of any Loan Party;
(e)    Investments (including debt obligations and equity securities) received
in connection with the bankruptcy, insolvency, arrangement or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;
(f)    Investments in existence on the Restatement Effective Date and listed on
Schedule 8.8, together with any renewals and extensions thereof, so long as the
principal amount of such renewal or extension does not exceed the original
principal amount of such Investment;
(g)    payroll, travel and other loans or advances to, or Guarantee Obligations
issued to support the obligations of, current or former officers, directors, and
employees of the General Partner, the MLP or any Subsidiary, in each case in the
ordinary course of business in an aggregate principal amount not to exceed
$5,000,000 at any one time outstanding;
(h)    any Investment resulting from pledges and deposits permitted by Section
8.3(c), (d), (l) and (m);
(i)    any Investment using the proceeds of any issuance of common Capital Stock
of the MLP; and
(j)    any other Investment if at the time of such Investment and after giving
effect thereto, no Event of Default has occurred and is continuing and the Loan
Parties are in compliance with the covenants set forth in Section 8.1 calculated
on a Pro Forma Basis.
8.9    Limitation on Payments or Modifications of Junior Debt Instruments.
(a)     Except as provided in clause (b) of this Section 8.9, amend, modify or
change, or consent or agree to any material amendment, modification or change to
any of the terms of any Intercompany Subordinated Indebtedness, any Axel Johnson
Subordinated Indebtedness, or any other Indebtedness of a Loan Party that is
subordinated in right of payment to the Obligations, is secured on a junior Lien
basis on the Collateral or is unsecured (the foregoing Indebtedness, “Junior
Indebtedness”) (other than any such amendment, modification or change which
would extend the maturity or reduce the amount of any payment of principal
thereof or which would reduce the rate, increase the non-cash portion of the
rate or extend the date for payment of interest thereon or that would relax or
waive any covenant therein or (in the case of any Intercompany Subordinated
Indebtedness or Axel Johnson Subordinated Indebtedness) which would modify any
term relating to such Indebtedness not addressed in Exhibit H-1 or Exhibit H-2,
as applicable, that could not reasonably be expected to be adverse to the
interests of the Lenders), (b) amend the subordination provisions of any
Intercompany Subordinated Indebtedness, Axel Johnson




--------------------------------------------------------------------------------




Subordinated Indebtedness or any other Junior Indebtedness that is subordinated
in right of payment to the Obligations without the consent of the Required
Lenders, (c) make any voluntary payment, prepayment, repurchase or redemption
of, or otherwise optionally or voluntarily defease or segregate funds with
respect to, any Junior Indebtedness, provided that (i) such payments shall be
permitted (subject to clause (d) of this Section 8.9) so long as no Default or
Event of Default has occurred and is continuing and the Loan Parties are in
compliance with the covenants set forth in Section 8.1 calculated on a Pro Forma
Basis and (ii) the notes referred to in Section 8.10(e) shall be permitted to be
paid by Kildair on the Restatement Effective Date or (d) make any payment on any
Junior Indebtedness in violation of any subordination provisions applicable
thereto.
8.10    Limitation on Transactions with Affiliates. Engage in any transaction
with any Affiliate or Subsidiary unless such transaction is (i) otherwise
permitted under this Agreement and (ii) on terms no less favorable in all
material respects to such LoanCredit Party than it would obtain in a comparable
arm’s-length transaction with a Person which is not an Affiliate or Subsidiary;
provided, however, that this Section 8.10 shall not apply to:
(a)    any payment or other transaction pursuant to any agreement in effect on
the Restatement Effective Date and listed on Schedule 8.10 (or any renewal
thereof that is not materially adverse to the Lenders);
(b)    [reserved];
(c)    any payment or transaction by one Loan Party with one or more other Loan
Parties;
(d)    any Restricted Payment that is permitted to be made pursuant to Section
8.5;
(e)    the payment in full by Kildair on the Restatement Effective Date of (i)
the Promissory Note, dated October 30, 2013, made by Kildair in favor of Axel
Johnson Inc. having an outstanding principal amount of $17,500,000 and (ii) the
Promissory Note, dated October 1, 2012, and amended on September 27, 2013 and
October 30, 2013, made by Kildair in favor of Sprague International Properties
LLC having an outstanding principal amount of $14,535,247.65;
(f)    any issuance of common Capital Stock of the MLP;
(g)    any Axel Johnson Subordinated Indebtedness and any payment with respect
thereto permitted hereunder; or
(h)    each of (i) the liquidation of Sprague Canadian Properties LLC
immediately after the consummation of the Kildair Acquisition and (ii) the
Amalgamation.
8.11    Accounting Changes. Make any significant change in its accounting
treatment or reporting practices, except as required by GAAP, or change its
Fiscal Year without the consent of the Required Lenders (such consent not to be
unreasonably withheld, conditioned or delayed). At the end of any calendar year
during which any such change has occurred, the affected LoanCredit Party shall
prepare and deliver to the Administrative Agent (for distribution to the Lenders
through posting on Intralinks or other web site in use to distribute information
to the Lenders) an explanatory statement, in form and substance reasonably
satisfactory to the Administrative Agent, reconciling the previous treatment or
practice with the new treatment or practice.




--------------------------------------------------------------------------------




8.12    Limitation on Negative Pledge Clauses. Enter into, or permit to exist,
with any Person any agreement which effectively prohibits or limits the ability
of a Loan Party to create, incur, assume or suffer to exist any Lien upon or
otherwise transfer any interest in any of its property, assets or revenues as
Collateral, whether now owned or hereafter acquired, other than:
(a)    this Agreement;
(b)    the Loan Documents;
(c)    agreements evidencing Indebtedness permitted to be incurred under Section
8.2(c) and (g), any industrial revenue bonds, purchase money security interests
or Financing Leases permitted by this Agreement, and agreements relating to the
Maine Dock Liability Obligations (in which cases, any prohibition or limitation
shall only be effective against the assets financed thereby);
(d)    leases, contracts and agreements containing restrictions on assignment
entered into in the ordinary course of business;
(e)    licensing agreements or management agreements with customary provisions
restricting assignment, entered into in the ordinary course of business;
(f)    joint venture agreements containing customary and standard provisions
regarding ownership and distribution of the assets or equity interests of such
joint venture;
(g)    agreements that neither restrict the Agents’ or any Secured Party’s
ability to obtain first priority liens on Collateral included in the U.S.
Borrowing Base or the Kildair Borrowing Base or in the calculation of Eligible
Acquisition Asset Value nor restrict in any material respect the Agents’ or any
Secured Party’s ability to exercise the remedies available to them under
applicable Law and the Security Documents, subject to Liens permitted hereunder;
provided that in no event shall such agreements restrict the payment of the
Loans and other Obligations;
(h)    agreements entered into by a Loan Party with a third party customer or
supplier of such Loan Party in the ordinary course of business with respect to a
transaction that places restrictions on a portion of the cash of such Loan Party
in an amount reasonably related to the amount of such transaction on terms
consistent with the past practice of such Loan Party;
(i)    Materials Handling Contracts and other agreements entered into in the
ordinary course of business with commodity storage, transportation and/or
processing facilities that prohibit Liens on the commodities that are the
subject thereof and which shall not be included in the U.S. Borrowing Base or
the Kildair Borrowing Base;
(j)    Commodity Contracts and Financial Hedging Agreements not included in the
U.S. Borrowing Base or the Kildair Borrowing Base and containing restrictions on
the assignment thereof; provided that, for the avoidance of doubt, to the extent
any such prohibition, restriction or limitation is ineffective as a matter of
law, the account receivable deriving from or the proceeds of such contract or
agreement may be included in the U.S. Borrowing Base or the Kildair Borrowing
Base;
(k)    agreements purporting to prohibit the existence of any Liens upon, or
transferring of any interest in, any Excluded Asset (as such term is defined in
the U.S. Security Agreement or the Canadian Security Agreement, as applicable);
provided that such prohibition is entered into in the




--------------------------------------------------------------------------------




ordinary course and not in contemplation of such asset becoming an Excluded
Asset (as such term is defined in the U.S. Security Agreement or the Canadian
Security Agreement, as applicable); and
(l)    agreements with respect to assets not included in the U.S. Borrowing Base
or the Kildair Borrowing Base, the aggregate value of such assets at any one
time outstanding not to exceed $7,500,000.
8.13    Limitation on Lines of Business. Enter into any business except for
those lines of business in which the Loan Parties are engaged on the Restatement
Effective Date, and any activities reasonably related, complementary or
incidental thereto.
8.14    Governing Documents. Amend its Governing Documents in any manner that
could reasonably be expected to be materially adverse to the interests of the
Lenders and the Agents without the prior written consent of the Required
Lenders, which shall not be unreasonably withheld, conditioned or delayed.
8.15    Limitations on Clauses Restricting Subsidiary Distributions. Enter into
or suffer to exist or become effective any consensual encumbrance or restriction
on the ability of any Subsidiary of the U.S. Borrower to (a) make Restricted
Payments in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, the U.S. Borrower or any other Subsidiary of the U.S.
Borrower or (b) make loans or advances to, or other Investments in, the U.S.
Borrower or any other Subsidiary of the U.S. Borrower, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under this Agreement, (ii) any restrictions existing under the other
Loan Documents and (iii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary.
8.16    Canadian Pension Plan. Except with the written consent of the Required
Lenders: (i) establish, maintain, administer, sponsor, contribute to,
participate in or assume or incur any liability in respect of any new defined
benefit Canadian Pension Plan, or acquire an interest in any Person if such
Person sponsors, administers, contributes to, participates in or has any
liability in respect of, any defined benefit Canadian Pension Plan; (ii) permit
its Canadian unfunded pension fund and other employee benefit plan obligations
and liabilities to remain unfunded other than in accordance with applicable law;
or (iii) terminate or wind-up any defined benefit Canadian Pension Plan.
8.17    Use of Proceeds. Request any Loan or Letter of Credit, and the Borrowers
shall not use, and each shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan or Letter of Credit (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.
8.18    Loan Parties. Permit any Loan Party to become an Exempt CFC.
SECTION 9
EVENTS OF DEFAULT

9.1    Events of Default. If any of the following events shall occur and be
continuing:




--------------------------------------------------------------------------------




(a)     (i) Any Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms thereof or
hereof, or (ii) any Loan Party shall fail to pay any interest on any Loan or
Reimbursement Obligation, or any other amount payable hereunder or under any of
the other Loan Documents, when such interest or other amount becomes due in
accordance with the terms thereof or hereof, and in the case of this clause
(ii), the same shall remain unremedied for a period of three (3) Business Days;
or
(b)    Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or which is identified as such and
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been incorrect in any material respect on or
as of the date made or deemed made; or
(c)    Any Loan Party shall (i) default in the observance or performance of any
covenant contained in any of Sections 7.1(a) (annual financial statements), (c)
(monthly financial statements), (f) (annual Reconciliation Summary) and (g)
(monthly Reconciliation Summary), 7.2 (other than Sections 7.2(e), (g) and (i)),
7.4, 7.6, 7.7(a), (b), (e)-(h), 7.18 or 8 of the Agreement, Sections 5(a), (c),
(d), (g), (h), (i), (j), (n)(i), (n)(iii), (p) or (t) of the U.S. Security
Agreement, Sections 5(a), (d), (g), (h), (i), (j), (m)(i), m(iii), (o) or (s) of
the Canadian Security Agreement or Section 4.4 of the Dutch Receivables Pledge
Agreement or (ii) default in the observance or performance, in any material
respect, of any covenant contained in Section 5(q) of the U.S. Security
Agreement or Section 5(p) of the Canadian Security Agreement; or
(d)    Any Loan Party shall default in the observance or performance of any
covenant contained in Section 7.10 for a period of four (4) Business Days; or
(e)    Any Loan Party shall default in the observance or performance of any
other obligation applicable to it contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a), (b), (c) and (d) of this
Section 9), and such default shall continue unremedied for a period of thirty
(30) days after the earlier of (x) such Loan Party having knowledge of such
default or (y) notice thereof from the Administrative Agent to any Borrower; or
(f)    Any Loan Party shall (A) default in any payment of principal of or
interest on any Indebtedness (other than the Loans or Reimbursement Obligations)
or in the payment of any Guarantee Obligation, beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness or
Guarantee Obligation was created, if the aggregate amount of the Indebtedness
and/or Guarantee Obligations of any Loan Party in respect of which such default
or defaults shall have occurred is at least $10,000,000; (B) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or such Guarantee Obligation (in each case involving the
amounts specified in clause (A) above) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or permit the holder or holders of such Indebtedness or
beneficiary or beneficiaries of such Guarantee Obligation (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, such Indebtedness to become due prior to
its stated maturity (other than with respect to Indebtedness that is, by its
terms, callable upon demand) or such Guarantee Obligation to become payable; or
(C) default in the observance or performance of any obligation (payment or
otherwise) under a Financial Hedging Agreement or a Commodity OTC Contract that
would allow the counterparty thereof to exercise a right to




--------------------------------------------------------------------------------




terminate its position under such Financial Hedging Agreement or Commodity OTC
Contract, if the aggregate net exposure with regard to all such positions is in
excess of $10,000,000; or
(g)    (i) Any Loan Party shall commence any case, proceeding or other action
(A) under any existing or future Law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, arrangement, liquidation,
winding-up or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, interim receiver, receiver and manager,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or any Loan Party shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Loan Party any case, proceeding or other action of a nature referred
to in clause (i) above which (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against any Loan Party any case, proceeding or other action seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of an order for
any such relief with regard to all or any substantial part of its assets, which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within forty-five (45) days from the entry thereof; or (iv) any Loan Party shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Loan Party shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or
(h)    (i) Any Person that is a fiduciary, party-in-interest or disqualified
person with respect to a Plan shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving such Plan; (ii) any failure to satisfy the minimum funding
requirements of Section 412 or 430 of the Code, whether or not waived, shall
occur with respect to any Plan, a Plan shall be determined to be “at risk”
status within the meaning of Section 430 of the Code or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any LoanCredit Party or any Commonly
Controlled Entity; (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA; (iv) any Single
Employer Plan shall terminate pursuant to Section 4041(c) or 4042 of ERISA; (v)
the LoanCredit Parties or any Commonly Controlled Entity incur any liability in
connection with a complete or partial withdrawal from, or the Insolvency,
Reorganization or termination of, a Multiemployer Plan or a determination that
any Multiemployer Plan is or is expected to be endangered, seriously endangered
or in critical status, in each case within the meaning of Sections 431 or 432 of
the Code or Sections 304 or 305 of ERISA, or any LoanCredit Party or any
Commonly Controlled Entity fails to make any required contributions to a
Multiemployer Plan pursuant to Sections 431 or 432 of the Code; (vi) the failure
of any Plan to comply with any material provisions of ERISA and/or the Code (and
applicable regulations under either) or with the material terms of such Plan;
(vii) the failure by any LoanCredit Party or any of its Commonly Controlled
Entities to pay when due (after expiration of any applicable grace period) any
installment payment with respect to Withdrawal Liability under Section 4201 of
ERISA; (viii) the withdrawal by any LoanCredit Party or any of their respective
Commonly Controlled Entities from any Single Employer Plan with two or more
contributing sponsors or the termination of any such Single Employer Plan
resulting in liability to any LoanCredit Party or any of their respective
Affiliates pursuant to Section 4063 or 4064 of ERISA; (ix) the imposition of
liability on any LoanCredit Party or any of their respective Commonly Controlled
Entities pursuant to Section 4062




--------------------------------------------------------------------------------




(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (x) the occurrence of an act or omission which could give rise to the
imposition on any LoanCredit Party or any of their respective Commonly
Controlled Entities of fines, penalties, taxes or related charges under Chapter
43 of the Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Plan; (xi) the assertion of a material claim (other
than routine claims for benefits) against any Plan other than a Multiemployer
Plan or the assets thereof, or against any LoanCredit Party or any of their
respective Commonly Controlled Entities in connection with any Plan; (xii)
receipt from the IRS of notice of the failure of any Single Employer Plan (or
any other Plan intended to be qualified under Section 401(a) of the Code) to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Single Employer Plan (or any other Plan) to qualify for exemption
from taxation under Section 501(a) of the Code; (xiii) the imposition of a Lien
pursuant to Section 430(k) of the Code or pursuant to ERISA with respect to any
Single Employer Plan; or (xiv) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (xiv) above,
such event or condition, together with all other such events or conditions, if
any, could reasonably be expected to have a Material Adverse Effect; or
(i)    One or more judgments or decrees shall be entered against any Loan Party
involving in the aggregate a liability (to the extent not paid or covered by
insurance) of $10,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within sixty (60)
days from the entry thereof; or
(j)    (i) Any of the Security Documents shall cease, for any reason, to be in
full force and effect, or any Loan Party shall so assert or (ii) the Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby with respect to
Collateral having an aggregate fair market value in excess of $10,000,000 (other
than, in each case, by reason of the express release thereof pursuant to Section
11.5); or
(k)    The Guarantee shall cease, for any reason (other than by reason of the
express release thereof pursuant to Section 11.5), to be in full force and
effect or any Loan Party shall so assert; or
(l)    (i) Any LoanCredit Party shall, directly or indirectly, terminate or
cause to terminate, in whole or in part, or initiate the termination of, in
whole or in part, any Canadian Pension Plan so as to result in any liability
which could reasonably be expected to have a Material Adverse Effect; (ii) a
going concern unfunded liability or the solvency deficiency (calculated using
actuarial methods and assumptions which are consistent with the valuations last
filed with the applicable Governmental Authorities and which are consistent with
generally accepted actuarial principles) exists under any Canadian Pension Plan;
(iii) any LoanCredit Party or any of its Subsidiaries shall fail to make minimum
required contributions to amortize any funding deficiencies under a Canadian
Pension Plan within the time period set out in Requirements of Laws or fail to
make a required contribution under any Canadian Pension Plan or Canadian Benefit
Plan which could result in the imposition of a Lien upon the assets of such
LoanCredit Party or any of its Subsidiaries; or (iv) any LoanCredit Party or any
of its Subsidiaries makes any withdrawals or applications of assets of a
Canadian Pension Plan or Canadian Benefit Plan contrary to the terms of the
Canadian Pension Plan or Canadian Benefit Plan, respectively, or applicable
laws;
(m)    Any agreement or provision pertaining to the subordination of any Axel
Johnson Subordinated Indebtedness or Intercompany Subordinated Indebtedness
under a subordination agreement shall cease, for any reason, to be in full force
and effect, while such Indebtedness is outstanding; or




--------------------------------------------------------------------------------




(n)    Any Change of Control shall occur;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) of this Section 9 with respect to any
Borrower, the Commitments shall immediately and automatically terminate and the
Loans and Reimbursement Obligations (except as provided in the following
paragraph) hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the U.S. Borrower, declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the U.S. Borrower, declare the Loans and, except as provided in the following
paragraph, Reimbursement Obligations hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement (including all amounts of L/C
Obligations) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.
With respect to all outstanding Letters of Credit with respect to which demand
for payment shall not have occurred at the time of an acceleration pursuant to
the preceding paragraph, the Borrowers shall at such time Cash Collateralize the
aggregate then-undrawn and unexpired amount of such Letters of Credit. The
Borrowers hereby grant to the Administrative Agent, for the benefit of the
Issuing Lenders, the Lenders, the L/C Participants and the other Secured
Parties, a security interest in such Cash Collateral to secure all obligations
of the Borrowers under this Agreement and the other Loan Documents and all other
Obligations. Cash Collateralized amounts shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and fees
owing with respect to such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrowers hereunder and
under the Notes and any other Obligations. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrowers hereunder and
under the Notes and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrowers. The Borrowers shall execute and deliver to the Administrative Agent,
for the account of the Issuing Lenders, the Lenders, the L/C Participants and
the other Secured Parties, such further documents and instruments as the
Administrative Agent may reasonably request to evidence the creation and
perfection of the security interest in such Cash Collateral account.
The Secured Parties shall have rights and remedies as provided in the Loan
Documents, provided that for purposes of clarification, the parties acknowledge
that the net proceeds from the exercise of remedies against any Collateral and
any disposition thereof or the use of funds in any Cash Management Account shall
be applied first to pay outstanding Obligations or, as provided in the Loan
Documents, to prepay Obligations or as Cash Collateral for certain Obligations,
with any amounts in excess thereof, subject to applicable Requirements of Law,
being returned to the Loan Parties or whomever else may be lawfully entitled to
receive the same.
SECTION 10
THE AGENTS

10.1    Appointment. (a) Each Lender hereby irrevocably designates and appoints
the Agents as the agents of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes each Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform




--------------------------------------------------------------------------------




such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.
(b)    Each Qualified Counterparty and each Qualified Cash Management Bank,
pursuant to the terms of the applicable Hedging Agreement Qualification
Notification and/or by accepting the grant by the Loan Parties of the security
interest in the Collateral pursuant to the Security Documents, hereby
irrevocably designates and appoints the Agents as the agents of such Qualified
Counterparty or Qualified Cash Management Bank under this Agreement and the
other Loan Documents, and each such Qualified Counterparty and Qualified Cash
Management Bank irrevocably authorizes each Agent, in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Qualified
Counterparty or Qualified Cash Management Bank, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against any
Agent.
(c)    For the purposes of holding any security granted by the Canadian Borrower
or any other Loan Party pursuant to the laws of the Province of Quebec to secure
payment of any bond issued by the Canadian Borrower or any Loan Party, each
Lender hereby irrevocably appoints and authorizes the Administrative Agent to
act as the person holding the power of attorney (i.e. “fondé de pouvoir”) (in
such capacity, the “Attorney”) of the Lenders as contemplated under Article 2692
of the Civil Code of Québec, and to enter into, to take and to hold on its
behalf, and for its benefit, any hypothec, and to exercise such powers and
duties that are conferred upon the Attorney under any hypothec. Moreover,
without prejudice to such appointment and authorization to act as the person
holding the power of attorney as aforesaid, each Lender hereby irrevocably
appoints and authorizes the Administrative Agent (in such capacity, the
“Custodian”) to act as agent and custodian for and on behalf of the Lenders to
hold and be the sole registered holder of any bond which may be issued under any
hypothec, the whole notwithstanding Section 32 of An Act respecting the special
powers of legal persons (Quebec) or any other applicable law, and to execute all
related documents. Each of the Attorney and the Custodian shall: (a) have the
sole and exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Attorney and the Custodian (as applicable) pursuant to any hypothec, bond,
pledge, applicable laws or otherwise, (b) benefit from and be subject to all
provisions hereof with respect to the Administrative Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Lenders, and (c) be entitled to
delegate from time to time any of its powers or duties under any hypothec, bond,
or pledge on such terms and conditions as it may determine from time to time.
Any person who becomes a Lender shall, by its execution of an Assignment and
Acceptance, be deemed to have consented to and confirmed: (i) the Attorney as
the person holding the power of attorney as aforesaid and to have ratified, as
of the date it becomes a Lender, all actions taken by the Attorney in such
capacity, and (ii) the Custodian as the agent and custodian as aforesaid and to
have ratified, as of the date it becomes a Lender, all actions taken by the
Custodian in such capacity. The substitution of the Administrative Agent
pursuant to the provisions of this Article 10 shall also constitute the
substitution of the Attorney and the Custodian.




--------------------------------------------------------------------------------




10.2    Delegation of Duties. Each Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.
10.3    Exculpatory Provisions. No Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact, Subsidiaries or Affiliates (each, an
“Agent-Related Person”) shall be (i) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except for its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by such Agent under or in connection
with, this Agreement or any other Loan Document (including in any audit prepared
by the Administrative Agent’s internal auditor pursuant to Section 6.1(l)) or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
any Loan Party to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party.
10.4    Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the U.S. Borrower, the Canadian Borrower or any other Loan Party), independent
accountants and other experts selected by such Agent with reasonable care. The
Agents may deem and treat the payee of any Note as the owner thereof for all
purposes unless a notice of assignment, negotiation or transfer thereof shall
have been filed with such Agent. Each Agent shall be fully justified in failing
or refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or such greater percentage of Lenders as shall be required therefor under
Section 11.1) as it deems appropriate or as otherwise required by Section 11.1
or it shall first be indemnified to its satisfaction by the Lenders against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or
such greater percentage of Lenders as shall be required therefor under Section
11.1) and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders and all future holders of the Loans and
all other Obligations.
10.5    Notice of Default. No Agent shall be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender, or any Borrower or any other Loan Party
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Agents shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided that unless and until an Agent shall have received such
directions, such Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.




--------------------------------------------------------------------------------




10.6    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that none of the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact, Subsidiaries or Affiliates has
made any representations or warranties to it and that no act by any Agent
hereinafter taken, including any review of the affairs of any Borrower or any
other LoanCredit Party or any audit performed by the Administrative Agent’s
internal auditor pursuant to Section 6.1(l), shall be deemed to constitute any
representation or warranty by any Agent to any Lender. Each Lender represents to
the Agents that it has, independently and without reliance upon any Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrowers and the other Loan Parties and made its own decision to extend credit
to the Borrowers hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrowers and other Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent, the Canadian Agent or the Co-Collateral
Agents hereunder or under any of the other Loan Documents, no Agent shall have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrowers or any other Loan
Party which may come into the possession of such Agent or any of their
respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates. Without limiting the generality of the foregoing, no
Agent shall have any duty to monitor the Collateral used to calculate the U.S.
Borrowing Base or the Kildair Borrowing Base or the reporting requirements or
the contents of reports delivered by any Borrower. Each Lender assumes the
responsibility of keeping itself informed at all times.
10.7    Indemnification. The Lenders agree to indemnify each Agent and each
other Agent-Related Person on an after-Tax basis in its capacity as such (to the
extent not reimbursed by the Borrowers and without limiting the obligation of
the Borrowers to do so), ratably according to their respective Commitment
Percentages in effect on the date on which indemnification is sought, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including at any time following the payment of
the Loans and Reimbursement Obligations and the cash collateralization of the
L/C Obligations) be imposed on, incurred by or asserted against such Agent or
such Agent-Related Person in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting solely from such Agent’s or such Agent-Related Person’s
gross negligence or willful misconduct. The agreements in this Section 10.7
shall survive the payment of the Loans, Reimbursement Obligations and all
amounts payable hereunder and the cash collateralization of the L/C Obligations.
10.8    Agents in Their Individual Capacity. Each Agent and its Subsidiaries and
Affiliates may make loans and other extensions of credit to, accept deposits
from and generally engage in any kind of business with the Borrowers and the
other Loan Parties and their Subsidiaries and Affiliates as though such Agent
were not an Agent hereunder and under the other Loan Documents. With respect to




--------------------------------------------------------------------------------




the Loans and other extensions of credit made by it hereunder, each Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.
10.9    Successor Agents. (a) (i) The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Canadian Agent, the
Co-Collateral Agents, the U.S. Borrower and the Lenders (or, if the
Administrative Agent has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, the
Administrative Agent may be removed at any time thereafter by an instrument or
concurrent instruments in writing delivered to the Borrower and the
Administrative Agent and signed by the Required Lenders). If the Administrative
Agent shall resign (or be removed) as the Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders (unless no Lender is willing to act as the Administrative
Agent, in which case the Administrative Agent may be any Person approved by the
Required Lenders) a successor Administrative Agent for the Lenders, which
successor Administrative Agent shall be approved by the U.S. Borrower and the
Canadian Agent (which approval shall, in each case, not be unreasonably withheld
and shall not be required during the continuance of an Event of Default),
whereupon such successor Administrative Agent shall succeed to the rights,
powers and duties of the Administrative Agent and the term “Administrative
Agent” shall mean such successor Administrative Agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans or other Obligations.
After any retiring Administrative Agent’s resignation (or removal) as
Administrative Agent, the provisions of this Section 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents. If no
successor Administrative Agent has accepted appointment as Administrative Agent
by the date which is thirty (30) days following a retiring Administrative
Agent’s notice of resignation, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and the Lenders shall perform all
of the duties of such Administrative Agent hereunder and under the other Loan
Documents until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.
(ii) The Canadian Agent may resign as the Canadian Agent upon thirty (30) days’
notice to the Administrative Agent, the Co-Collateral Agents, the U.S. Borrower
and the Lenders (or, if the Canadian Agent has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, the Canadian Agent may be removed at any time thereafter by an
instrument or concurrent instruments in writing delivered to the Borrower, the
Administrative Agent and the Canadian Agent and signed by the Required Lenders).
If the Canadian Agent shall resign (or be removed) as the Canadian Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders (unless no Lender is willing to act as the
Canadian Agent, in which case the Canadian Agent may




--------------------------------------------------------------------------------




be any Person approved by the Required Lenders) a successor Canadian Agent for
the Lenders, which successor Canadian Agent shall be approved by the U.S.
Borrower and the Administrative Agent (which approval, in each case, shall not
be unreasonably withheld and shall not be required during the continuance of an
Event of Default), whereupon such successor Canadian Agent shall succeed to the
rights, powers and duties of the Canadian Agent and the term “Canadian Agent”
shall mean such successor Canadian Agent effective upon such appointment and
approval, and the former Canadian Agent’s rights, powers and duties as Canadian
Agent shall be terminated, without any other or further act or deed on the part
of such former Canadian Agent or any of the parties to this Agreement or any
holders of the Loans or other Obligations. After any retiring Canadian Agent’s
resignation (or removal) as Canadian Agent, the provisions of this Section 10
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Canadian Agent under this Agreement and the other Loan Documents.
If no successor Canadian Agent has accepted appointment as Canadian Agent by the
date which is thirty (30) days following a retiring Canadian Agent’s notice of
resignation, the retiring Canadian Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
such Canadian Agent hereunder and under the other Loan Documents until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above.


(b)    Either or both Co-Collateral Agents may resign as a Co-Collateral Agent
upon thirty (30) days’ notice to the Administrative Agent, the other
Co-Collateral Agent (if any), the U.S. Borrower and the Lenders. Upon any such
resignation, the remaining Co-Collateral Agent (the “Sole Remaining
Co-Collateral Agent”) shall perform all of the functions of the Co-Collateral
Agents and the retiring Co-Collateral Agent shall be discharged from its duties
and obligations hereunder. If both Co-Collateral Agents shall resign
substantially simultaneously or the Sole Remaining Co-Collateral Agent shall
resign, then the Required Lenders shall appoint from among the Lenders (unless
no Lender is willing to act as a Co-Collateral Agent, in which case the
Co-Collateral Agent may be any Person approved by the Required Lenders) a
successor Co-Collateral Agent for the Lenders, who shall be the sole successor
Co-Collateral Agent hereunder (the “Sole Successor Co-Collateral Agent”) and
which Sole Successor Co-Collateral Agent shall be approved by the U.S. Borrower
(which approval shall not be unreasonably withheld and shall not be required
during the continuance of an Event of Default), whereupon such Sole Successor
Co-Collateral Agent shall succeed to the rights, powers and duties of the
Co-Collateral Agents and the term “Co-Collateral Agents” shall mean such Sole
Successor Co-Collateral Agent effective upon such appointment and approval, and
the former Co-Collateral Agents’ rights, powers and duties as Co-Collateral
Agents shall be terminated, without any other or further act or deed on the part
of such former Co-Collateral Agents or any of the parties to this Agreement or
any holders of the Loans or other Obligations. After any retiring Co-Collateral
Agent’s resignation as Co-Collateral Agent, the provisions of this Section 10
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Co-Collateral Agent under this Agreement and the other Loan
Documents. If no successor Co-Collateral Agent has accepted appointment as
Co-Collateral Agent by the date which is thirty (30) days following a retiring
Sole Remaining Co-Collateral Agent’s notice of resignation or the substantially
simultaneous retiring of both Co-Collateral Agents, the resignation of the
retiring Co-Collateral Agent(s) shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of such Co-Collateral Agent(s)
hereunder and under the other Loan Documents until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.
(c)    The parties hereto acknowledge and agree that, for purposes of any right
of pledge governed by Netherlands law, any resignation by the Administrative
Agent is not effective with respect to its rights under the Parallel Debt (as
defined in the Guarantee) until such rights are assigned to the successor agent.
The Administrative Agent will reasonably cooperate in assigning its rights under
the




--------------------------------------------------------------------------------




Parallel Debt to any such successor agent and will reasonably cooperate in
transferring all rights under any security document governed by Netherlands law
(as the case may be) to such successor agent.


10.10    Collateral Matters. (a) The Administrative Agent is authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time to time to take any action with respect to
any Collateral or the Loan Documents which may be necessary to perfect and
maintain perfected the security interest in and Liens upon the Collateral
granted pursuant to the Loan Documents.
(b)    The Lenders, and each Qualified Counterparty and each Qualified Cash
Management Bank (pursuant to the terms of the applicable Hedging Agreement
Qualification Notification and/or by accepting the grant by the Loan Parties of
the security interest in the Collateral pursuant to the Security Documents),
irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (i) upon termination of the Commitments, and payment in full
of all Loans and all other Obligations known to the Administrative Agent and
payable under this Agreement or any other Loan Document (except indemnification
obligations for which no claim has been made and of which no Responsible Person
of any Loan Party has knowledge or any obligations owed under a Commodity OTC
Agreement with a Qualified Counterparty, any Financial Hedging Agreement with a
Qualified Counterparty or any Cash Management Bank Agreement with a Qualified
Cash Management Bank); (ii) constituting property sold or to be sold or disposed
of as part of or in connection with any sale, transfer or other disposition
permitted hereunder; (iii) constituting property in which the Loan Parties owned
no interest at the time the Lien was granted or at any time thereafter; (iv)
constituting property leased to any Loan Party under a lease which has expired
or been terminated in a transaction permitted under this Agreement or is about
to expire and which has not been, and is not intended by a Loan Party to be,
renewed or extended; (v) consisting of an instrument evidencing Indebtedness or
other debt instrument, if the indebtedness evidenced thereby has been paid in
full; or (vi) if approved, authorized or ratified in writing by the portion of
the Lenders required by Section 11.1. Upon request by the Administrative Agent
at any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 10.10; provided that the absence of any such confirmation for whatever
reason shall not affect the Administrative Agent’s rights under this Section
10.10.
(c)    The Administrative Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys in fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys in fact selected by it with
reasonable care.
10.11    The Co-Collateral Agents; Co-Documentation Agents and the
Co-Syndication Agents. (a) Notwithstanding anything to the contrary set forth
herein, all determinations of the Co-Collateral Agents under the Loan Documents
shall be made jointly by the Co-Collateral Agents, provided that, in the event
that the Co-Collateral Agents cannot agree on any matter to be determined by the
Co-Collateral Agents, the determination shall be made by the individual
Co-Collateral Agent asserting, in its discretion exercised in good faith, the
more conservative credit judgment or declining to permit the requested action
for which consent is being sought by the applicable Loan Party. This provision
shall be binding upon any successor to a Co-Collateral Agent.




--------------------------------------------------------------------------------




(b)     None of any Co-Documentation Agent or any Co-Syndication Agent, in their
respective capacities as such, shall have any duties or responsibilities, nor
shall any such Person in such capacity incur any liability under this Agreement
or the other Loan Documents.
SECTION 11
MISCELLANEOUS

11.1    Amendments and Waivers. Neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1. The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (a) enter into written amendments,
supplements or modifications hereto and to the other Loan Documents with the
Loan Parties party thereto for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights and
obligations of the Lenders or of the Loan Parties party thereto hereunder or
thereunder or (b) waive or consent to any departure from, prospectively,
concurrently or retrospectively, on such terms and conditions as the Required
Lenders or the Administrative Agent, as the case may be, may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver or consent and no such amendment, supplement or
modification shall:
(i)    reduce the amount or extend the scheduled date of maturity of any Loan or
payment Obligation hereunder or any installment thereof (other than any such
Obligation to pay any interest or letter of credit commission at the rate set
forth in Section 4.2(c)), or extend the due date for any Reimbursement
Obligation, or reduce the stated rate of any interest or fee payable hereunder
(other than the rates of interest or fees set forth in Section 4.2(c)) or extend
the scheduled date of any payment thereof or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the additional
written consent of each Lender affected thereby; or
(ii)    increase any percentage in the definitions of “U.S. Borrowing Base” or
“Kildair Borrowing Base” or otherwise amend or modify the definitions of “U.S.
Borrowing Base”, “Kildair Borrowing Base” or “Aggregate Borrowing Base Amount”
or any direct or indirect component definition of the foregoing that has the
effect of increasing the Borrowing Base Availability, in each case without the
written consent of the Supermajority Lenders; or
(iii)    amend or modify the definition of “Eligible Commodities” or any
component definition thereof that has the effect of adding commodities thereto
without the written consent of the Supermajority Lenders; or
(iv)    consent to any changes to the Risk Management Policy which are
materially adverse to the Lenders without the written consent of the
Supermajority Lenders; or
(v)    amend, modify or waive any provision of this Section 11.1 or change the
percentage specified in the definition of Required Lenders, Majority Facility
Lenders or Supermajority Lenders, or consent to the assignment or transfer by
any Loan Party of any of their rights and obligations under this Agreement and
the other Loan Documents, in each case without the written consent of all of the
Lenders; or
(vi)    consent to the release by the Administrative Agent of all or
substantially all of the Collateral or release any Loan Party from its Guarantee
Obligations under the Guarantee or provide for the Collateral or the Guarantee
to no longer secure or guarantee all Obligations ratably, without the




--------------------------------------------------------------------------------




written consent of all of the Lenders, except to the extent such release is
permitted or required under this Agreement; or
(vii)    amend, modify or waive any provision of Section 4.7(d) or (e), Section
4.9(a) or (b) or Section 11.8, or Section 8(b) of the U.S. Security Agreement,
Section 8(b) of the Canadian Security Agreement, Section 14 of the Dutch
Receivables Pledge Agreement or Section 14 of the Dutch Membership Pledge
Agreement, without the written consent of all the Lenders affected thereby; or
(viii)    amend, modify or waive any provision of Section 10, or any other
provision affecting the rights, duties or obligations of any Agent, without the
written consent of any Agent directly affected thereby; or
(ix)    amend, modify or waive any provision of Section 3, or any provision of
Section 11.7(c) affecting the right of the Issuing Lenders to consent to certain
assignments thereunder, without the written consent of the Issuing Lenders or
any other provision affecting the rights, duties or obligations of any Issuing
Lenders, without the additional written consent of any Issuing Lender directly
affected thereby; or
(x)    amend, modify or waive any provision affecting the rights, duties or
obligations of any Swing Line Lender, without the written consent of any Swing
Line Lender directly affected thereby.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans and other Obligations.
In the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former positions and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing, but no such waiver shall extend to any subsequent or
other Default or Event of Default or impair any right consequent thereon.
Notwithstanding the foregoing, (a) the Administrative Agent, with the consent of
the U.S. Borrower, may amend, modify or supplement any Loan Document without the
consent of any Lender or the Required Lenders in order to correct, amend or cure
any ambiguity, inconsistency or defect or correct any typographical error or
other manifest error in any Loan Document and (b) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.


11.2    Notices.
(a)    General. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission) and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made (a) in the case of delivery by overnight courier
or delivery by hand, when delivered, (b) in the case of delivery by mail, three
(3) Business Days after being deposited in the mails, postage prepaid, or (c) in
the case of delivery by facsimile transmission, when sent and receipt has been
electronically confirmed, addressed as follows in the case of the U.S. Borrower,
the Canadian Borrower, the Administrative Agent, the Canadian Agent and the
Co-Collateral Agents, and as set forth in Schedule 1.0 in the case of the other
parties hereto, or to such other address as may be hereafter notified by the
respective parties hereto:




--------------------------------------------------------------------------------




U.S. Borrower:
Sprague Operating Resources LLC
185 International Drive
Portsmouth, New Hampshire 03801
Attention: Paul Scoff, Esq.
Fax: (603) 430-5324

Canadian Borrower:
Kildair Service Ltd.

92, chemin Delangis
St-Paul de Joliette (QC) J0K 3E0
Attn: Jacques Ferraro
Fax : 450 756-4783


With a copy to:


Sprague Operating Resources LLC
185 International Drive
Portsmouth, New Hampshire 03801
Attention: Paul Scoff, Esq.
Fax: (603) 430-5324


The Administrative Agent:
JPMorgan Chase Bank, N.A., as Administrative Agent
277 Park Avenue, 22nd Floor

New York, New York 10172
Attention: Dan BuenoDaniel Stampfel
The Canadian Agent:
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Agent

277 Park Avenue, 22nd Floor
New York, New York 10172
Attention: Dan BuenoDaniel Stampfel
The Co-Collateral Agents:
If to JPMorgan Chase Bank, N.A., as Co-Collateral Agent:

JPMorgan Chase Bank, N.A., as Co-Collateral Agent
277 Park Avenue, 22nd Floor
New York, New York 10172
Attention: Dan BuenoDaniel Stampfel
If to BNP Paribas, as Co-Collateral Agent:
BNP Paribas, as Co-Collateral Agent
787 Seventh Avenue, 9th Floor
New York, NY 10019
Attention: Anne-Catherine Mathiot
provided that any notice, request or demand to or upon any Agent, the Issuing
Lenders or the Lenders pursuant to Section 2.5, 2.6, 3.3, 3.6, 3.7, 4.1, 4.3,
4.6, 4.7, or 4.9 shall not be effective until received.




--------------------------------------------------------------------------------




(b)    Limited Use of Electronic Mail. Electronic mail and internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and may not be used to deliver any notice
hereunder.
(c)    The Platform. EACH BORROWER HEREBY ACKNOWLEDGES THAT THE ADMINISTRATIVE
AGENT WILL MAKE AVAILABLE TO THE LENDERS MATERIALS AND/OR INFORMATION PROVIDED
BY OR ON BEHALF OF THE BORROWERS HEREUNDER (COLLECTIVELY, “BORROWER MATERIALS”)
BY POSTING THE BORROWER MATERIALS ON INTRALINKS OR ANOTHER SIMILAR ELECTRONIC
SYSTEM (THE “PLATFORMBORROWER HEREBY ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT
WILL MAKE AVAILABLE TO THE LENDERS MATERIALS AND/OR INFORMATION PROVIDED BY OR
ON BEHALF OF THE BORROWERS HEREUNDER (COLLECTIVELY, “BORROWER MATERIALS”) BY
POSTING THE BORROWER MATERIALS ON INTRALINKS OR ANOTHER SIMILAR ELECTRONIC
SYSTEM (THE “PLATFORM”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall any Agent or any other Agent-Related Person have any liability
to any LoanCredit Party, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or any Agent’s transmission of Borrower
Materials through the internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent-Related Person; provided,
however, that in no event shall any Agent-Related Person have any liability to
any LoanCredit Party, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages). Certain of the Lenders (each, a “Public Lender”) may have personnel
who do not wish to receive material non-public information with respect to the
Borrowers, the other Loan Parties or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws and Canadian federal and
provincial securities Laws, to make reference to Borrower Materials that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to any LoanCredit
Party or its securities for purposes of United States Federal or state
securities laws and Canadian federal and provincial securities Laws.
(d)    Reliance by Agents and Lenders. The Agents and the Lenders shall be
entitled to rely and act upon any notices (including telephonic notices)
purportedly and in good faith believed to be given by or on behalf of any
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The




--------------------------------------------------------------------------------




Borrowers jointly and severally indemnify each Agent and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly and believed in good faith to be given by or
on behalf of any Borrower. All telephonic notices to and other communications
with any Agent may be recorded by such Agent, and each of the parties hereto
hereby consents to such recording.
11.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein and in the other
Loan Documents provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.
11.4    Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
11.5    Release of Collateral and Guarantee Obligations. (a) Upon any sale or
other transfer of any Collateral that is permitted under the Loan Documents by
any Loan Party or a sale of all of the assets of, or all of the Capital Stock
of, a Subsidiary in a transaction that is permitted under the Loan Documents
(other than a sale, transfer or other disposition to another Loan Party), or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 10.10 hereof, the
security interest in such Collateral shall automatically terminate and the
Administrative Agent shall execute and a deliver a termination or satisfaction
of any Mortgage and Security Agreement affecting such Collateral, in proper form
for recording.
(b)    Upon any sale or other transfer of all of the Capital Stock of any Loan
Party that is permitted or consented to under the Loan Documents (other than a
sale or transfer to another Loan Party), the Guarantee of such Loan Party shall
automatically be released and terminated.
(c)    Upon termination of the Commitments and payment in full of the Loans and
all other Obligations payable under this Agreement or any other Loan Document
(except indemnification obligations for which no claim has been made and of
which no Responsible Person of any Loan Party has knowledge and Hedging and Bank
Product Obligations) and upon the termination or expiration ofdate on which all
Letters of Credit have been terminated, expired, Cash Collateralized or
otherwise dealt with to the satisfaction of the applicable Issuing Lender, the
pledge and security interest granted pursuant to this Agreement and the other
Loan Documents shall automatically terminate and all rights to the Collateral
shall revert to the applicable Loan Party. Upon any such termination or pursuant
to any termination or release as described in Section 11.5(a), the
Administrative Agent will, at the applicable Loan Party’s expense, execute and
deliver to such Loan Party such documents as such Loan Party shall reasonably
request to evidence such termination.
11.6    Payment of Costs and Expenses. Each Borrower, jointly and severally,
agrees (a) to pay or reimburse each Agent and, the Lead Arranger and the
Amendment Arranger for all its reasonable and documented out-of-pocket costs and
expenses incurred in connection with the syndication of the Facilities and the
development, preparation, negotiation, execution, delivery and administration
of, and any amendment, supplement or modification to, this Agreement and the
other Loan Documents and any




--------------------------------------------------------------------------------




other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable and documented fees and disbursements of one
firm of counsel to the Agents and, the Lead Arranger and the Amendment Arranger,
one regulatory counsel to the Agents and, the Lead Arranger and the Amendment
Arranger and a single firm of local counsel in each applicable jurisdiction, (b)
to pay or reimburse each Lender, the Swing Line Lender, each Issuing Lender,
each Agent and, the Lead Arranger and the Amendment Arranger, for all its
documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the documented fees and disbursements of
counsel to each Lender, the Lead Arranger, the Amendment Arranger, the Swing
Line Lender and each Issuing Lender and of counsel to the Agents, (c) to pay or
reimburse the Agents and, the Lead Arranger and the Amendment Arranger for their
documented costs and expenses incurred in connection with inspections performed
pursuant to Section 7.9 and audits performed pursuant to Section 6.1(l), and any
other due diligence performed in connection with this Agreement and the other
Loan Documents, including the reasonable and documented fees and disbursements
of counsel to the Agents (including the fees and expenses of Simpson Thacher &
Bartlett LLP), (d) to pay, indemnify, and hold each Lender, the Swing Line
Lender, the Issuing Lenders, each Agent and, the Lead Arranger and the Amendment
Arranger harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other similar taxes (except to the extent the Borrowers have
otherwise indemnified such Person for such taxes under Section 4.11(b)), if any,
which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent (including the determination of whether or not any such
waiver or consent is required) under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (e) on a net after-Tax basis,
to pay, indemnify, and hold each Lender, the Issuing Lenders, the Agents and the
Arrangers, and each of their respective officers, employees, directors,
trustees, agents, advisors, affiliates, partners and controlling persons (each,
an “Indemnitee”), harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including the
reasonable and documented fees and expenses of one firm of counsel for all
Indemnitees, taken as a whole, and if necessary, one regulatory counsel and a
single firm of local counsel in each appropriate jurisdiction for all
Indemnitees, taken as a whole (and in the case of an actual or perceived
conflict of interest, by another firm of counsel for the affected Indemnitee))
other than Taxes (as to which Section 4.10 and Section 4.11 shall govern) with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Loan Documents, and any such other documents or the
use or proposed use of proceeds of the Facilities, including any of the
foregoing relating to the violation of, noncompliance with or liability under,
any Environmental Law applicable to the operations of the Loan Parties and any
of their Subsidiaries, or any of the Properties, or any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (all the foregoing in this clause (e),
collectively, the “Indemnified Liabilities”); provided that the Borrowers shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities (x) are found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnitee or
any Related Person thereof, (y) are found by a final, non-appealable judgment of
a court of competent jurisdiction to have resulted from aany material breach of
the obligations of such Indemnitee or any Related Person thereof or (z) result
from any proceeding that is solely among Indemnitees (other than any proceeding
against any Agent or Arranger or Person fulfilling a similar role in respect of
the Facilities in its capacity or in fulfilling its role as such) and does not
involve an act or omission by the U.S. Borrower or any of its Affiliates. The
agreements in this




--------------------------------------------------------------------------------




Section 11.6 shall survive repayment of the Loans, Reimbursement Obligations and
all other amounts payable hereunder.


11.7    Successors and Assigns; Participations and Assignments. (a) This
Agreement shall be binding upon and inure to the benefit of the Borrowers, the
Lenders, the Agents and their respective successors and assigns, except that no
Borrower may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of each Lender (and any purported
such assignment or transfer by any Borrower without such consent of each Lender
shall be null and void).
(b)    Any Lender may, in accordance with applicable Law, at any time sell to
one or more banks, financial institutions or other entities (other than the U.S.
Borrower or any of its Subsidiaries or Affiliates or any natural person)
(individually, a “Participant” and, collectively, the “Participants”) (so long
as no Default or Event of Default has occurred and is continuing, only to a
Person other than an Ineligible Participant) participating interests in any Loan
or Reimbursement Obligation owing to such Lender, any Commitment of such Lender
or any other interest of such Lender hereunder and under the other Loan
Documents (a “Participation”). In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan, Reimbursement Obligation or other
interest for all purposes under this Agreement and the other Loan Documents, and
the Borrowers and the Agents shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents, except with respect to Section 4.10 and
4.11, under which the Participant has certain rights with respect thereto. In no
event shall any Participant under any such Participation have any right to
approve any amendment to or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or the stated
rate of interest on, the Loans, Reimbursement Obligation or any fees payable
hereunder, or postpone the date of the final maturity of the Loans or
Reimbursement Obligations, in each case to the extent subject to such
Participation (and, for the avoidance of doubt, each Borrower may exercise any
rights granted to them in Section 4.17 with respect to the Lender that sold a
Participation to such Participant to the extent that the direction by such
Participant to such Lender to not consent to any such amendment would cause the
applicable Lender to be subject to the provisions of Section 4.17). The
Borrowers agree that if amounts outstanding under this Agreement are due or
unpaid during an Event of Default, or shall have been declared or shall have
become due and payable upon the occurrence of an Event of Default, each
Participant shall, to the maximum extent permitted by applicable Law, be deemed
to have the right of setoff in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided that in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 11.8(a) as fully as if it were a Lender
hereunder. The Borrowers also agree that each Participant shall be entitled to
the benefits of, and be bound by the obligations imposed on the Lenders in,
Sections 4.10, 4.11 and 4.14 with respect to its Participation in the
Commitments and the Loans and other extensions of credit hereunder outstanding
from time to time as if it were a Lender; provided, that no Participant shall be
entitled to receive any greater payments under Sections 4.10, 4.11 and 4.14,
with respect to its participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from change in Law that occurs after the Participant acquired
the applicable participation and the Participant agrees to be subject to the
provisions of Section 4.17, as if it were an assignee under paragraph (c) of
this Section. Each Lender that sells a participation agrees to use reasonable
efforts to




--------------------------------------------------------------------------------




cooperate with the Borrowers to effectuate the provisions of Section 4.17 with
respect to any Participant. Each Lender that sells a participation shall, acting
solely for this purpose as non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(c)    Any Lender may, in accordance with applicable Law, at any time and from
time to time assign to any Lender or any Subsidiary, Affiliate or Approved Fund
thereof, or, with the consent of the Administrative Agent, and, in the case of
an assignment of the Acquisition Facility Commitments, the Acquisition Facility
Issuing Lenders, and, in the case of an assignment of any Working Capital
Facility Commitment, the Relevant Working Capital Facility Issuing Lenders and
the Relevant Swing Line Lenders, and, so long as no Event of Default has
occurred and is continuing, the U.S. Borrower (which consent shall not be
unreasonably withheld or delayed), to any other Person (other than the U.S.
Borrower or any of its Subsidiaries or Affiliates, any natural person or any
Defaulting Lender) (the “Assignee”), all or any part of its rights and
obligations under this Agreement and the other Loan Documents pursuant to an
Assignment and Acceptance, substantially in the form of Exhibit F, appropriately
completed (an “Assignment and Acceptance”), executed by such Assignee, such
assigning Lender (and, in the case of an Assignee that is not then a Lender or
any Subsidiary, Affiliate or Approved Fund thereof, by the Administrative Agent,
and, in the case of an assignment of the Acquisition Facility Commitments, the
Acquisition Facility Issuing Lenders, and, in the case of an Assignment of any
Working Capital Facility Commitment, the Relevant Working Capital Facility
Issuing Lenders and the Relevant Swing Line Lenders, and, so long as no Event of
Default has occurred and is continuing and the U.S. Borrower is not deemed to
consent to such assignment, the U.S. Borrower) and attaching the Assignee’s
relevant tax forms, administrative details and wiring instructions, and
delivered to the Administrative Agent for its acceptance and recording in the
Register; provided that (i) each such assignment to an Assignee (other than any
Lender) shall be in an aggregate principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (other than in the case of (A) an
assignment of all of a Lender’s interests under this Agreement or (B) an
assignment to another Lender, a Subsidiary, an Affiliate or an Approved Fund of
such assigning Lender), unless otherwise agreed by the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the U.S. Borrower
(such amount to be aggregated in respect of assignments by to any Lender and the
affiliates or Approved Funds thereof), (ii) in the case of an assignment by a
Lender to a Bank CLO managed by such Lender or an affiliate of such Lender,
unless such assignment to such Bank CLO has been consented to by the
Administrative Agent, and in the case of an assignment of the Acquisition
Facility Commitments, the Acquisition Facility Issuing Lenders, and, in the case
of an Assignment of any Working Capital Facility Commitment, the Relevant
Working Capital Facility Issuing Lenders, and the Relevant Swing Line Lenders,
and, so long as no Event of Default has occurred and is continuing and the U.S.
Borrower is not deemed to consent to such assignment, the U.S. Borrower (such
consent not to be unreasonably withheld or delayed), the assigning Lender shall
retain the sole right to approve any amendment, waiver or other modification of
this Agreement or any other Loan Document; provided that the Assignment and




--------------------------------------------------------------------------------




Acceptance between such Lender and such Bank CLO may provide that such Lender
will not, without the consent of such Bank CLO, agree to any amendment,
modification or waiver that requires the consent of each Lender directly
affected thereby pursuant to Section 11.2, and (iii) each Assignee shall comply
with the provisions of Section 4.11(e). Upon such execution, delivery,
acceptance and recording, from and after the effective date determined pursuant
to such Assignment and Acceptance, (x) the Assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder with Commitments as set forth
therein, and (y) the assigning Lender thereunder shall, to the extent provided
in such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such assigning Lender shall cease to be a party hereto).
Notwithstanding any provision of this paragraph (c) and paragraph (e) of this
Section 11.7, (x) the consent of the U.S. Borrower shall not be required, and,
unless requested by the Assignee and/or the assigning Lender, new Notes shall
not be required to be executed and delivered by the Borrowers, for any
assignment which occurs at any time when any of the events described in Section
9.1(g) shall have occurred and be continuing and (y) the U.S. Borrower shall be
deemed to have consented to any assignment that requires consent of the U.S.
Borrower pursuant to the terms hereof unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.7
shall be treated for purposes of this Agreement as a sale by such Lender of a
Participation in such rights and obligations in accordance with Section 11.7(b).
(d)    The Administrative Agent, on behalf of the Borrowers, shall maintain at
the address of the Administrative Agent referred to in Section 11.2 a copy of
each Assignment and Acceptance delivered to it and a register (the “Register”)
for the recordation of the names and addresses of the Lenders (including all
Assignees and successors) and the Commitments of, and principal amounts (and
stated interest) of the Loans and other Obligations owing to, each Lender from
time to time. The entries made in the Register shall, to the extent permitted by
applicable Law, be prima facie evidence of the existence and amounts of the
obligations of the Borrowers therein recorded (absent manifest error), and the
Borrowers, the Administrative Agent and the Lenders may (and, in the case of any
Loan or other Obligation hereunder not evidenced by a Note, shall) treat each
Person whose name is recorded in the Register as the owner of a Loan or other
Obligation hereunder as the owner thereof for all purposes of this Agreement and
the other Loan Documents, notwithstanding any notice to the contrary; provided,
however, that the failure of the Administrative Agent to maintain the Register,
or any error therein, shall not in any manner affect the obligation of the
Borrowers to repay (with applicable interest) the Loans and other extensions of
credit hereunder made to any Borrower by such Lender in accordance with the
terms of this Agreement. Any assignment of any Loan or other Obligation
hereunder, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register. The
Register shall be available for inspection by the Borrowers or any Lender at any
reasonable time and from time to time upon reasonable prior notice. The parties
intend for the Loans or other Obligations to be in registered form for tax
purposes and this provision shall be construed in accordance with that intent.
(e)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an Assignee (and, in the case of an Assignee that is not then a
Lender (or any Subsidiary, Affiliate or Approved Fund thereof), by the
Administrative Agent, and, in the case of an assignment of the Acquisition
Facility Commitments, the Acquisition Facility Issuing Lenders, and, in the case
of an assignment of any Working Capital Facility Commitment, the Relevant
Working Capital Facility Issuing Lenders and the Relevant Swing Line Lenders
and, so long as no Event of Default has occurred and is continuing and the U.S.
Borrower is not deemed to consent to such assignment, the U.S. Borrower),




--------------------------------------------------------------------------------




together with payment to the Administrative Agent by the assigning Lender of a
registration and processing fee of $3,500, the Administrative Agent shall (i)
promptly accept such Assignment and Acceptance and (ii) on the effective date
determined pursuant thereto record the information contained therein in the
applicable Register and give notice of such acceptance and recordation to the
Lenders and the U.S. Borrower.
(f)    Each Borrower authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee (so long as no
Default or Event of Default has occurred and is continuing, other than an
Ineligible Participant) in each case, any and all financial information in such
Lender’s possession concerning the Borrowers, the other Loan Parties and their
Subsidiaries and Affiliates which has been delivered to such Lender by or on
behalf of any Borrower or the other Loan Parties pursuant to this Agreement or
which has been delivered to such Lender by or on behalf of any Borrower or other
Loan Parties in connection with such Lender’s credit evaluation of the
Borrowers, the other the Loan Parties and their Subsidiaries or Affiliates prior
to becoming a party to this Agreement; provided that such Transferee or
prospective Transferee shall have agreed to be bound by the provisions of
Section 11.16 hereof.
(g)    For avoidance of doubt, the parties to this Agreement acknowledge that
the provisions of this Section 11.7 concerning assignments of Loans and other
extensions of credit hereunder and Notes relate only to absolute assignments and
that such provisions do not prohibit assignments creating security interests,
including (i) any pledge or assignment by a Lender of any Loan or Note to any
Federal Reserve Bank (including the Bank of Canada) or any central bank having
jurisdiction over such Lender in accordance with applicable Law and (ii) any
pledge or assignment by a Lender which is a fund to its trustee for the benefit
of such trustee and/or its investors to secure its obligations under any
indenture or Governing Documents to which it is a party; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(h)    Notwithstanding the foregoing, any Lender may, with notice to, but
without consent of, any Borrower and the Administrative Agent, and in accordance
with the definition of “Conduit Lender” set forth in Section 1.1 hereof and the
terms of this Section 11.7(h), designate a Conduit Lender and fund any of the
Loans or Unreimbursed Amounts which such Lender is obligated to make or pay
hereunder by causing such Conduit Lender to fund such Loans or Unreimbursed
Amounts on behalf of such Lender. Any Conduit Lender may assign any or all of
the Loans or Unreimbursed Amounts it may have funded hereunder to its
designating Lender without the consent of any Borrower or the Administrative
Agent and without regard to the limitations set forth in Section 11.7(c). Each
Borrower, each Lender and each Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy, insolvency or similar Law in
connection with any obligation of such Conduit Lender under the Loan Documents,
for one year and one day after the payment in full of the latest maturing
commercial paper note issued by such Conduit Lender; provided, however, that
each Lender designating any Conduit Lender hereby agrees to indemnify, save and
hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance. In addition, notwithstanding the
foregoing, any Conduit Lender may (i) with notice to, but without the prior
written consent of, any Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans or Reimbursement Obligations to any financial institutions (consented to
by the U.S. Borrower and the Administrative Agent) providing liquidity and/or
credit support to or for the account of such Conduit Lender to support the
funding or maintenance of




--------------------------------------------------------------------------------




Loans or Reimbursement Obligations by such Conduit Lender and (ii) disclose on a
confidential basis any non-public information relating to its Loans and its
Reimbursement Obligations to any rating agency, commercial paper dealer or
provider of any surety, guarantee or credit or liquidity enhancement to such
Conduit Lender. This clause (h) may not be amended without the written consent
of any Conduit Lender directly affected thereby.
11.8    Adjustments; Set-off. (a) If any Lender (a “Benefited Lender”) shall at
any time receive any payment of all or part of its Loans or Reimbursement
Obligations with regards to either Facility, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 9.1(g),
or otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender under such Facility, if any, in respect of such
other Lender’s Loans or Reimbursement Obligations under such Facility, or
interest thereon, except to the extent specifically provided hereunder, such
Benefited Lender shall purchase for cash from the other Lenders under such
Facility a participating interest in such portion of each such other Lender’s
Loans or Reimbursement Obligations under such Facility, or shall provide such
other Lenders with the benefits of any such collateral, or the proceeds thereof,
as shall be necessary to cause such Benefited Lender to share the excess payment
or benefits of such collateral or proceeds ratably with each of the Lenders
under such Facility; except that with respect to any Lender that is a Defaulting
Lender by virtue of such Lender failing to fund its Commitment Percentage of any
Loan or Participation Obligation, such Defaulting Lender’s pro rata share of the
excess payment shall be allocated to the Lender (or the Lenders, pro rata) that
funded such Defaulting Lender’s Commitment Percentage thereof; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest; provided further, that to the extent prohibited
by applicable law as described in the definition of “Excluded Swap Obligation,”
no amounts received from, or set off with respect to, any Loan Party shall be
applied to any Excluded Swap Obligations of such Loan Party. Each Borrower
agrees that each Lender so purchasing a portion of another Lender’s Loans or
Reimbursement Obligations may exercise all rights of payment (including rights
of set-off) with respect to such portion as fully as if such Lender were the
direct holder of such portion.
(b)    In addition to any rights and remedies of the Lenders provided by Law,
each Lender shall have the right, without prior notice to any Borrower, any such
notice being expressly waived by each Borrower to the extent permitted by
applicable Law, during the existence of an Event of Default, upon any amount
becoming due and payable by any Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
applicable Borrower. Each Lender agrees to promptly notify the U.S. Borrower and
the Administrative Agent after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off or application.
11.9    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission or electronic mail transmission in portable document
format of signature pages hereto), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Agreement by facsimile transmission or by
electronic mail in portable document




--------------------------------------------------------------------------------




format shall be effective as delivery of a manually executed counterpart hereof.
A set of the copies of this Agreement signed by all the parties shall be lodged
with the U.S. Borrower and the Administrative Agent.
11.10    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
11.11    Integration. This Agreement and the other Loan Documents represent the
agreement of the parties hereto with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties relative to
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.
11.12    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
11.13    Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Loan Parties as the
case may be, at their address set forth in Section 11.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by Law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
11.14    Acknowledgements. Each Loan Party hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;




--------------------------------------------------------------------------------




(b)    none of the Agents nor any Lender has any fiduciary relationship with or
duty to the Loan Parties arising out of or in connection with this Agreement or
any of the other Loan Documents, and the relationship between the Borrowers and
the other Loan Parties, on one hand, and Agents and Lenders, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.
11.15    Waivers of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
11.16    Confidentiality. (a) Each Lender Party shall use its best efforts to
(i) keep confidential (and shall cause its directors, officers, employees,
representatives, agents, professional advisors or auditors (collectively,
“Representatives”) to keep confidential) all information that such Lender Party
receives from or on behalf of the Loan Parties other than information that is
identified by any of the Loan Parties as being non-confidential information (all
such information that is not so identified being “Confidential Information”);
provided that nothing in this Section 11.16 shall prevent any Lender Party from
(A) disclosing, subject to the terms and requirements of this Section 11.16,
such information to a Subsidiary or an Affiliate or its or their
Representatives, (B) disclosing Confidential Information in connection with the
exercise of any remedy hereunder, (C) using Confidential Information solely for
purposes of evaluating and administering the Loans and the Loan Documents, (D)
disclosing Confidential Information to a Participant, an Assignee or a potential
Transferee, in each case in accordance with Section 11.7(f) or (E) to the
National Association of Insurance Commissioners, any title or credit insurance
company or any similar organizations and (ii) subject to Section 11.16(d), not
disclose Confidential Information to Representatives of its Trading Business.
Any Person required to maintain the confidentiality of Confidential Information
as provided in this Section 11.16 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Confidential Information as such Person
would accord to its own confidential information.
(b)    Notwithstanding anything in this Section 11.16 to the contrary, any
Confidential Information may be disclosed by any Lender Party or any
Representative (the affected Lender Party or Representative being the
“Disclosing Party”) if the Disclosing Party is compelled by judicial process or
is required by Law or regulation or is requested to do so by any examiner or any
other regulatory authority or recognized self-regulatory organization including
the New York Stock Exchange, the Federal Reserve Board, the New York State
Banking Department and the Securities & Exchange Commission, in each case having
or asserting jurisdiction over the Disclosing Party.
(c)    The obligations of each Lender Party and its Representatives under this
Section 11.16 with respect to Confidential Information shall not apply to (i)
any Confidential Information which, as of the date of disclosure by such Lender
Party or its Representatives, is in the public domain or subsequently comes into
the public domain other than as a result of a breach of the obligations of such
Lender Party or its Representatives hereunder, or (ii) any Confidential
Information that was or becomes available to such Lender Party or its
Representatives from a person or source that is or was not, to the knowledge of
such Lender Party or its Representatives, bound by a confidentiality agreement
with any




--------------------------------------------------------------------------------




Loan Party or otherwise prohibited from transferring such information to any
other Person, or (iii) any Confidential Information which was or becomes
available to such Lender Party or its Representatives without any obligation of
confidentiality prior to its disclosure by or on behalf of the Loan Parties or
(iv) any Confidential Information that was developed by such Lender Party or its
Representative without the use of information provided by any Loan Party.
(d)    Notwithstanding anything herein to the contrary, any Lender Party may
disclose Confidential Information to those Representatives of its Trading
Business, solely to the extent (i) such disclosure is (A) advisable, in the good
faith discretion of such Lender Party, to assist such Lender Party in protecting
and enforcing its rights under any Loan Document and other credit facilities
which such Lender Party or any of its Subsidiaries or Affiliates has with the
applicable Loan Party (or any of its Subsidiaries or Affiliates) and (B)
relevant to such assistance, (ii) such Representatives have been advised of, and
agree to, the confidential nature, and restrictions on use, of such Confidential
Information and need to know same in connection with providing such assistance,
and (iii) such Confidential Information is not used for any purpose other than
that set forth in this Section 11.16.
(e)    Each of the Lender Parties acknowledges that (a) the Confidential
Information may include material non-public information concerning the Loan
Parties and their related parties or their respective securities, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws, Canadian securities laws and Dutch securities laws.
(f)    The Administrative Agent agrees (i) to keep confidential the rates to be
used in the calculation of the Reference Bank Rate supplied by each Reference
Bank pursuant to or in connection with this Agreement and (ii) that it has
developed procedures to ensure that such rates are not submitted by the
Reference Banks to, or shared with, any individual who is formally designated as
being involved in the ICE LIBOR submission process; provided that such rates may
be shared with the Borrowers and any of their respective employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of their respective affiliates that have a commercially reasonable business need
to know such rates, subject to an agreement by the recipient thereof to comply
with the provisions of this Section as if it were the Administrative Agent;
provided further that, for the avoidance of doubt, the Reference Bank Rate shall
be disclosed to Lenders in accordance with Section 4.15(a).
11.17    Specified Laws. Each Lender and each Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the Specified Laws, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
names and addresses of the Loan Parties and other information that will allow
such Lender or Agent, as applicable, to identify the Loan Parties in accordance
with the Specified Laws.
11.18    [Reserved].
11.19    Additional Borrowers. At any time and from time-to-time after the
Restatement Effective Date, the U.S. Borrower may request that any of its
Subsidiaries (other than an Exempt CFC or a direct or indirect Subsidiary of an
Exempt CFC) become a borrower under this Agreement (each Subsidiary which
becomes a borrower pursuant to the terms of this Section 11.19, an “Additional
Borrower”). Such Subsidiary shall become an Additional Borrower with effect on
and from the date on which the Administrative Agent notifies the U.S. Borrower
that each of the following has been satisfied




--------------------------------------------------------------------------------




(which date shall be within ten (10) Business Days after each Lender has
received the documents referred to in Section 11.19(e):
(a)    the Administrative Agent receives a duly completed and executed Joinder
Agreement, substantially in the form of Exhibit U;
(b)    each Lender has approved of such Additional Borrower;
(c)    the U.S. Borrower confirms that no Default or Event of Default is
continuing or would occur as a result of that Subsidiary becoming an Additional
Borrower and each of the representations and warranties relating to the
Additional Borrower and the Loan Parties (other than the representations and
warranties set forth in Sections 5.1, 5.4, 5.6, 5.7, 5.17 and 5.20) is true and
not misleading in any material respect (except that any representation and
warranty that is qualified by “materiality” or “Material Adverse Effect” shall
be true and correct in all respects as so qualified) as if made on date of
accession of Additional Borrower;
(d)    the Subsidiary is incorporated, organized or formed in the United States
of America, Canada or another jurisdiction approved by the Supermajority
Lenders;
(e)    the Administrative Agent has received all of the documents and other
evidence referred to in Section 6.1(b) and Sections 6.1(d) through 6.1(g) in
relation to that Additional Borrower together with a legal opinion in respect of
the Additional Borrower from a law firm qualified to issue legal opinions with
respect to the jurisdiction of incorporation, organization or formation and
(with respect to any Additional Borrower organized under the laws of any
jurisdiction of Canada) the jurisdiction of the chief executive office and
domicile (within the meaning of the Civil Code of Quebec) and each jurisdiction
in which material tangible assets are located, each in form and substance
reasonably satisfactory to the Administrative Agent;
(f)    the Administrative Agent shall have received the results of a recent
search by a Person reasonably satisfactory to the Administrative Agent, of the
Uniform Commercial Code and PPSA (if relevant), judgment and tax Lien filings,
and all customary searches for financing transactions of this nature in all
applicable jurisdictions, which may have been filed with respect to personal
property of such Additional Borrower, and the results of such search shall be
reasonably satisfactory to the Administrative Agent;
(g)    the Co-Collateral Agents and each Lender shall have received copies of a
collateral and risk management review (the “Additional Borrower Collateral Risk
Review”), in form and substance satisfactory to the Co-Collateral Agents, of all
of the assets of such Additional Borrower that would comprise each asset
category set forth in the definition of “U.S. Borrowing Base” or “Kildair
Borrowing Base”, as applicable, prepared by Co-Collateral Agents’ internal or
external collateral and risk manager; provided, however, that (i) the Additional
Borrower Collateral Risk Review shall be completed (or in the event it is not
completed, be deemed completed) by a date no later than the date twenty-one (21)
calendar days following the U.S. Borrower’s request that a Subsidiary become an
Additional Borrower, which such request may not be made more than sixty (60)
calendar days prior to the date such Subsidiary shall become an Additional
Borrower and (ii) prior to the completion of the Additional Borrower Collateral
Risk Review, the Co-Collateral Agents may, in their sole discretion, count the
assets of such Additional Borrower in the calculation of the U.S. Borrowing Base
or Kildair Borrowing Base, as applicable;




--------------------------------------------------------------------------------




(h)    the Administrative Agent shall have received evidence in form and
substance reasonably satisfactory to it that all of the requirements of Section
7.5 hereof, Section 5(q) of the U.S. Security Agreement and Section 5(p) of the
Canadian Security Agreement, in each case to the extent applicable, shall have
been satisfied with respect to such Additional Borrower;
(i)    each Lender shall have received all of the documents referred to in
Section 6.1(y) with respect to that Additional Borrower and has confirmed to the
Administrative Agent that such documents are in form and substance reasonably
satisfactory to such Lender;
(j)    such Additional Borrower becomes a Grantor; and
(k)    such Additional Borrower appoints the U.S. Borrower to act on its behalf
as the agent for such Additional Borrower hereunder and under the other Loan
Documents and authorizes the U.S. Borrower to take such actions on its behalf
and to exercise such powers as are delegated to the U.S. Borrower by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto, and the U.S. Borrower accepts such appointment (which
appointment shall not be terminated or revoked without the consent of the
Administrative Agent and the Required Lenders).
The Agents, the Borrowers and any Additional Borrowers shall be permitted to
amend this Agreement and the other Loan Documents solely as necessary or
advisable to permit the Additional Borrower to borrow hereunder and as otherwise
required or advisable in connection therewith.
11.20    Joint and Several Liability. Subject to Section 11.24, (a) allAll
Loans, upon funding, shall be deemed to be jointly funded to and received by the
Borrower Parties, (b) each Borrower Party jointly and severally agrees to pay,
and shall be jointly and severally liable under this Agreement for, all
Obligations, regardless of the manner or amount in which proceeds of Loans are
used, allocated, shared, or disbursed by or among the Borrower Parties
themselves, or the manner in which an Agent and/or any Lender accounts for such
Loans or other extensions of credit on its books and records, (c) each Borrower
Party shall be liable for all amounts due to an Agent and/or any Lender under
this Agreement, regardless of which Borrower Party actually receives Loans or
other Extensions of Credit hereunder or the amount of such Loans and Extensions
of Credit received or the manner in which such Agent and/or such Lender accounts
for such Loans or other Extensions of Credit on its books and records, and (d)
each Borrower Party’s Obligations with respect to Loans and other Extensions of
Credit made to it, and such Borrower Party’s Obligations arising as a result of
the joint and several liability of such Borrower Party hereunder, with respect
to Loans and other Extensions of Credit made to the other Borrower Parties
hereunder, shall be separate and distinct obligations, but all such Obligations
shall be primary obligations of such Borrower Party. The Borrower Parties
acknowledge and expressly agree with the Agents and each Lender that the joint
and several liability of each Borrower Party is required solely as a condition
to, and is given solely as inducement for and in consideration of, credit or
accommodations extended or to be extended under the Loan Documents to any or all
of the other Borrower Parties and is not required or given as a condition of
Extensions of Credit to such Borrower Party. Each Borrower Party’s obligations
under this Agreement shall be separate and distinct obligations. Each Borrower
Party’s obligations under this Agreement shall, to the fullest extent permitted
by Law, be unconditional irrespective of (i) the validity or enforceability,
avoidance, or subordination of the Obligations of any other Borrower Party or of
any Note or other document evidencing all or any part of the Obligations of any
other Borrower Party, (ii) the absence of any attempt to collect the Obligations
from any other Borrower Party, any other Loan Party, or any other security
therefor, or the absence of any other action to enforce the same, (iii) the
waiver, consent, extension, forbearance, or granting of any indulgence by an
Agent and/or any Lender




--------------------------------------------------------------------------------




with respect to any provision of any instrument evidencing the Obligations of
any other Borrower Party or any other Loan Party, or any part thereof, or any
other agreement now or hereafter executed by any other Borrower Party or any
other Loan Party and delivered to an Agent and/or any Lender, (iv) the failure
by an Agent and/or any Lender to take any steps to perfect and maintain its
security interest in, or to preserve its rights to, any security or collateral
for the Obligations of any other Borrower Party or any other Loan Party, (v) an
Agent’s and/or any Lender’s election, in any proceeding instituted under the
Bankruptcy Code or Insolvency Laws, of the application of Section 1111(b)(2) of
the Bankruptcy Code or corresponding provisions of Insolvency Laws, (vi) any
borrowing or grant of a security interest by any other Borrower Party, as
debtor-in-possession under Section 364 of the Bankruptcy Code or under
Insolvency Laws, (vii) the disallowance of all or any portion of an Agent’s
and/or any Lender’s claim(s) for the repayment of the Obligations of any other
Borrower Party under Section 502 of the Bankruptcy Code or under Insolvency
Laws, or (viii) any other circumstances which might constitute a legal or
equitable discharge or defense of a guarantor or of any other Borrower Party.
With respect to any Borrower Party’s Obligations arising as a result of the
joint and several liability of the Borrower Parties hereunder with respect to
Loans or other Extensions of Credit made to any of the other Borrower Parties
hereunder, such Borrower Party waives, until the Obligations shall have been
paid in full and this Agreement shall have been terminated, any right to enforce
any right of subrogation or any remedy which an Agent and/or any Lender now has
or may hereafter have against any other Borrower Party, any endorser or any
guarantor of all or any part of the Obligations, and any benefit of, and any
right to participate in, any security or collateral given to an Agent and/or any
Lender to secure payment of the Obligations or any other liability of any
Borrower Party to an Agent and/or any Lender. Upon any Event of Default, the
Agents may proceed directly and at once, without notice, against any Borrower
Party to collect and recover the full amount, or any portion of the Obligations,
without first proceeding against any other Borrower Party or any other Person,
or against any security or collateral for the Obligations. Each Borrower Party
consents and agrees that the Agents shall be under no obligation to marshal any
assets in favor of any Borrower Party or against or in payment of any or all of
the Obligations. Each Borrower Party further acknowledges that credit extended
to each Borrower Party hereunder will directly or indirectly benefit each other
Borrower Party.
11.21    Contribution and Indemnification among the Borrower Parties;
Subordination. Subject to Section 11.24, eEach Borrower Party is obligated to
repay the Obligations as joint and several obligor under this Agreement. To the
extent that any Borrower Party shall, under this Agreement as a joint and
several obligor, repay any of the Obligations constituting Loans made to another
Borrower Party hereunder or other Obligations incurred directly and primarily by
any other Borrower Party (an “Accommodation Payment”), then the Borrower Party
making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, each of the other Borrower Parties
in an amount, for each of such other Borrower Parties, equal to a fraction of
such Accommodation Payment, the numerator of which fraction is such other
Borrower Party’s Allocable Amount (as defined below) and the denominator of
which is the sum of the Allocable Amounts of all of the Borrower Parties. As of
any date of determination, the “Allocable Amount” of each Borrower Party shall
be equal to the maximum amount of liability for Accommodation Payments which
could be asserted against such Borrower Party hereunder without (a) rendering
such Borrower Party “insolvent” within the meaning of Section 101(31) of the
Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or
Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such
Borrower Party with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the
UFCA, or (c) leaving such Borrower Party unable to pay its debts as they become
due within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA, or Section 5 of the UFCA. All rights and claims of contribution,
indemnification, and reimbursement under this Section 11.21 shall be subordinate
in right of payment to the prior payment in full of the Obligations.




--------------------------------------------------------------------------------




The provisions of this Section 11.21 shall, to the extent expressly inconsistent
with any provision in any Loan Document, supersede such inconsistent provision.
11.22    Express Waivers by Borrower Parties in Respect of Cross Guaranties and
Cross Collateralization. Each Borrower Party agrees as follows:
(a)    Each Borrower Party hereby waives: (i) notice of acceptance of this
Agreement; (ii) notice of the making of any Loans, the issuance of any Letter of
Credit or any other financial accommodations made or extended under the Loan
Documents or the creation or existence of any Obligations; (iii) notice of the
amount of the Obligations, subject, however, to such Borrower Party’s right to
make inquiry of the Administrative Agent to ascertain the amount of the
Obligations at any reasonable time; (iv) notice of any adverse change in the
financial condition of any other Borrower Party or of any other fact that might
increase such Borrower Party’s risk with respect to such other Borrower Party
under the Loan Documents; (v) notice of presentment for payment, demand,
protest, and notice thereof as to any promissory notes or other instruments
among the Loan Documents; and (vi) all other notices (except if such notice is
specifically required to be given to such Borrower Party hereunder or under any
of the other Loan Documents to which such Borrower Party is a party) and demands
to which such Borrower Party might otherwise be entitled.
(b)    Each Borrower Party hereby waives the right by statute or otherwise to
require an Agent or any other Secured Party to institute suit against any other
Borrower Party or to exhaust any rights and remedies which an Agent or any other
Secured Party has or may have against any other Borrower Party. Each Borrower
Party further waives any defense arising by reason of any disability or other
defense of any other Borrower Party (other than the defense that the Obligations
shall have been fully and finally performed and paid) or by reason of the
cessation from any cause whatsoever of the liability of any such Borrower Party
in respect thereof.
(c)    Each Borrower Party hereby waives and agrees not to assert against an
Agent or any Lender: (i) any defense (legal or equitable), set-off,
counterclaim, or claim which such Borrower Party may now or at any time
hereafter have against any other Borrower Party or any other party liable under
the Loan Documents; (ii) any defense, set-off, counterclaim, or claim of any
kind or nature available to any other Borrower Party against an Agent or any
Lender, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Obligations or any
security therefor; (iii) any right or defense arising by reason of any claim or
defense based upon an election of remedies by an Agent or any Lender under any
applicable law; and (iv) the benefit of any statute of limitations affecting any
other Borrower Party’s liability hereunder.
(d)    Each Borrower Party consents and agrees that, without notice to or by
such Borrower Party and without affecting or impairing the obligations of such
Borrower Party hereunder, the Agents may (subject to any requirement for consent
of any of the Lenders to the extent required by this Agreement), by action or
inaction: (i) compromise, settle, extend the duration or the time for the
payment of, or discharge the performance of, or may refuse to or otherwise not
enforce the Loan Documents; (ii) release all or any one or more parties to any
one or more of the Loan Documents or grant other indulgences to any other
Borrower Party in respect thereof; (iii) amend or modify in any manner and at
any time (or from time to time) any of the Loan Documents; or (iv) release or
substitute any Person liable for payment of the Obligations, or enforce,
exchange, release, or waive any security for the Obligations or any Guarantee of
the Obligations.




--------------------------------------------------------------------------------




(e)    Each Borrower Party represents and warrants to the Agents and the Lenders
that, as of the date of entry of any Additional Borrower into this Agreement,
such Borrower Party is currently informed of the financial condition of all
other Borrower Parties and all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower Party further represents and warrants that, as of the date of entry of
such Borrower Party into this Agreement, such Borrower Party has read and
understands the terms and conditions of the Loan Documents. Each Borrower Party
agrees that none of the Agents or any Lender has any responsibility to inform
any Borrower Party of the financial condition of any other Borrower Party or of
any other circumstances which bear upon the risk of nonpayment or nonperformance
of the Obligations.
11.23    Limitation on Obligations of Borrower Parties. In the event that in any
action or proceeding involving any state, provincial, territorial or foreign
corporate law, or any state, federal, provincial, territorial or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, the obligations of any Borrower Party, including for the
obligations of any other Borrower Party, under this Agreement shall be held or
determined to be void, avoidable, invalid or unenforceable (including because of
Section 548 of the Bankruptcy Code or any applicable Insolvency Laws or any
applicable state, provincial, territorial or federal Law relating to fraudulent
conveyances or transfers), then, notwithstanding any other provision of this
Agreement to the contrary, the amount of such liability of a Borrower Party
shall, without any further action by any Loan Party, Agent or Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable (such highest amount determined hereunder being the relevant
Borrower’s “Maximum Liability”); provided that nothing contained in this Section
11.23 shall limit the liability of any Borrower Party to repay Loans made
directly or indirectly to or for the benefit of that Borrower Party or any
Subsidiary of that Borrower Party (including Loans advanced to any other
Borrower Party and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower Party or any of its Subsidiaries), Obligations
relating to Letters of Credit issued for the direct or indirect benefit of such
Borrower Party or any of its Subsidiaries, and all interest, fees, expenses and
other related Obligations under the Loan Documents with respect thereto, for
which such Borrower Party shall be primarily liable for all purposes hereunder.
This Section 11.23 with respect to the Maximum Liability of each Borrower Party
is intended solely to preserve the rights of the Agents and the Lenders to the
maximum extent not subject to avoidance under applicable Law, and no Loan Party
nor any other person or entity shall have any right or claim under this Section
11.23 with respect to such Maximum Liability, except to the extent necessary so
that the obligations of any Borrower Party hereunder shall not be rendered void,
voidable, invalid or unenforceable under applicable Law.
11.24    Limitation of Obligations of Kildair and its Subsidiares.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (i) at any time prior to the ULC Conversion, Kildair shall not be
jointly and severally liable for, or be required to guarantee, or provide any
collateral for, any U.S. Obligations and no Lien granted by Kildair and no Lien
on more than 65% of the voting Capital Stock of Kildair, granted pursuant to the
Security Documents, shall secure or be required to secure any U.S. Obligations
and (ii) at any time prior to the Kildair Subsidiary Election, neither Transit
P.M. ULC nor Wintergreen Transport Corporation ULC shall be jointly and
severally liable for, or be required to guarantee, or provide any collateral
for, any Obligations and no Lien granted by any such entity and no Lien on the
Capital Stock of any such entity granted pursuant to the Security Documents,
shall secure or be required to secure any Obligations.
11.24    [Reserved].






--------------------------------------------------------------------------------




11.25    Judgment Currency. (a) The Loan Parties’ obligations hereunder and
under the other Loan Documents to make payments in United States Dollars or
Canadian Dollars, as applicable, shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than United States Dollars or Canadian Dollars, as applicable,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or Canadian Agent, as applicable, or the
respective Lender or Issuing Lender of the full amount of United States Dollars
or Canadian Dollars, as applicable, expressed to be payable to the
Administrative Agent or the Canadian Agent or such Lender or Issuing Lender
under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against any Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than United States Dollars or Canadian Dollars, as applicable, (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in United States Dollars or Canadian Dollars, as applicable, the conversion
shall be made at the Dollar Equivalent or Canadian Dollar Equivalent, as
applicable, determined as of the Business Day immediately preceding the day on
which the judgment is given (such Business Day being hereinafter referred to as
the “Judgment Currency Conversion Date”).


(b)     If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Loan Parties shall pay, or cause to be paid, such additional amounts,
if any (but in any event not a lesser amount) as may be necessary to ensure that
the amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of United States
Dollars or Canadian Dollars, as applicable, which could have been purchased with
the amount of Judgment Currency stipulated in the judgment or judicial award at
the rate of exchange prevailing on the Judgment Currency Conversion Date.
 
(c)    For purposes of determining the Dollar Equivalent or Canadian Dollar
Equivalent or any other rate of exchange for this Section 11.25, such amounts
shall include any premium and costs payable in connection with the purchase of
United States Dollars or Canadian Dollars, as applicable.
11.26    English Language. The parties hereto confirm that it is their wish that
this Agreement and any other document executed in connection with the
transactions contemplated herein be drawn up in the English language only and
that all other documents contemplated thereunder or relating thereto, including
notices, may also be drawn up in the English language only. Les parties aux
présentes confirment que c’est leur volonté que cette convention et les autres
documents de crédit y afférents soient rédigés en anglais seulement et que tous
les documents, y compris tous avis, envisagés par cette convention soient
rédigés en anglais seulement.
11.27    Amendment and Restatement. This Agreement amends and restates the
Existing Credit Agreement. All indebtedness, obligations and Liens created by
the Existing Credit Agreement and the Loan Documents referred to therein remain
outstanding and in effect and are continued by this Agreement and the other Loan
Documents with such modifications as are set forth herein and therein.
11.28    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:




--------------------------------------------------------------------------------




(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of Write-Down and Conversion Powers of any EEA Resolution Authority.








--------------------------------------------------------------------------------




Annex III


[Schedule 1.0]




--------------------------------------------------------------------------------






Schedule 1.0
to Credit Agreement
LENDERS, COMMITMENTS AND APPLICABLE LENDING OFFICES


Lender
Acquisition Facility Commitment
JPMorgan Chase Bank, N.A.
$44,263,000.00
BNP Paribas
$44,263,000.00
Citizens Bank, N.A.
$44,263,000.00
Natixis, New York Branch
$44,263,000.00
Wells Fargo Bank, N.A.
$44,263,000.00
Société Générale
$44,263,000.00
The Bank of Tokyo-Mitsubishi UFJ, LTD.
$44,263,000.00
Coöperatieve Rabobank U.A., New York Branch (formerly known as Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch)
$36,316,000.00
Santander Bank N.A.
$22,368,000.00
Bank of America, N.A.
$20,789,000.00
BMO Harris Bank N.A.
$26,289,000.00
Credit Agricole Corporate & Investment Bank
$18,421,000.00
Royal Bank of Canada
$20,790,000.00
Barclays Bank PLC
$13,158,000.00
TD Bank, N.A.
$17,158,000.00
RB International Finance (USA) LLC
$9,211,000.00
People’s United Bank
$10,579,000.00
Raymond James Bank, N.A.
$8,263,000.00
Webster Bank, NA
$5,263,000.00
Israel Discount Bank of New York
$3,948,000.00
Blue Hills Bank
$9,263,000.00
Customers Bank
$5,448,000.00
The Huntington National Bank
$8,948,000.00
Commerce Bank & Trust Company
$3,947,000.00
Total
$550,000,000







--------------------------------------------------------------------------------




Annex IV


[Schedule 1.1(E)]
 




--------------------------------------------------------------------------------






Schedule 1.1(E)
to Credit Agreement


MORTGAGED PROPERTY
1.    Albany Terminal, NY
540 Riverside Avenue
East Greenbush, NY 12144


2.    Rensselaer Terminal, NY
(Adjacent to Albany Terminal)
58 Riverside Avenue
Rensselaer, NY 12144


3.    Avery Lane Terminal, NH
194 Shattuck Way
Newington, NH 03801


4.    Bridgeport Terminal, CT
250 Eagles Nest Road
Bridgeport, CT 06607


241 Seaview Avenue
Bridgeport, CT 06607


5.    Everett Terminal, MA
43 Beacham Street
Everett, MA 02149


6.    Merrill’s Marine Terminal, ME (leased)
92 Cassidy Point Drive
Portland, ME 04102


7.    Mt. Vernon Terminal, NY
40 Canal Street
Mt. Vernon, NY 10550


8.    Oswego Terminal, NY
One West Van Buren Street
Oswego, NY 13126


9.    Providence Terminal, RI
144 Allens Avenue
Providence, RI 02903




--------------------------------------------------------------------------------






10.    Quincy Terminal, MA
728 Southern Artery
Quincy, MA 02169


11.    River Road Terminal, NH
372 Shattuck Way
Newington, NH 03801


12.    Searsport Terminal, ME
P.O. Box 435
Mack Point – Trundy Road
Searsport, ME 04974


13.    South Portland Terminal, ME
59 Main Street
South Portland, ME 04106


14.    Stamford Terminal, CT
10 Water Street
Stamford, CT 06902


15.    Castle Port Morris Terminal, NY
290 Locust Avenue
Bronx, NY 10454


Also referred to as:


939 E. 138th Street
Bronx, NY 10454


16.
An emplacement known and designated as being lot THREE MILLION FOUR HUNDRED AND
SIXTY-EIGHT THOUSAND THREE HUNDRED AND FIFTY-FIVE (3 468 355) of the Cadastre of
Québec, Registration Division of Richelieu, with buildings and improvements
erected thereon bearing civic number 11905 Industrielle Street, Sorel-Tracy,
Province of Quebec, J3R 0E7.



17.
An emplacement known and designated as being lot FOUR MILLION SEVEN HUNDRED AND
EIGHTY-FOUR THOUSAND ONE HUNDRED AND SIXTY-NINE (4 784 169) of the Cadastre of
Québec, Registration Division of Richelieu.



18.
An emplacement known and designated as being lot FOUR MILLION SEVEN HUNDRED AND
EIGHTY-FOUR THOUSAND ONE HUNDRED AND SEVENTY-ONE (4 784 171) of the Cadastre of
Québec, Registration Division of Richelieu.

19.
An emplacement fronting on Paul-Pauzé Street in the City of Sorel-Tracy,
Province of Quebec, known and designated as being lot FIVE MILLION THREE HUNDRED
AND THIRTY THOUSAND SEVEN HUNDRED AND THIRTY-THREE (5 330 733) of the Cadastre
of Québec, Registration Division of Richelieu.







--------------------------------------------------------------------------------




20.
An emplacement known and designated as being lot FIVE MILLION EIGHT HUNDRED AND
THIRTY-THREE THOUSAND THREE HUNDRED AND SEVENTY-NINE (5 833 379) of the Cadastre
of Québec, Registration Division of Joliette, with buildings and improvements
erected thereon bearing civic number 92 Chemin Delangis, Municipality of
Saint-Paul, Province of Quebec, J0K 3E0.





